Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 1 of 400

Nw ALBUQUERQUE PUBLIC SCHOOLS Minston Brooks

SUPERINTENDENT

 

Comanche Elementary School

Leypecd Creat Things!
md a

Rena Highland

March 23, 2010
Mr. Matt Channon

7100 Gladden NE
Aibuquerque, NM 87110

Dear Mr. Channon:

We are grateful for your very generous contribution of the cases of
paper and markers for Comanche Elementary School.

As resources get scarcer your donation takes on added importance so
that we may continue to supply our schools with the necessary

materials.

Thank you again for your support.

Sincerely,

Geena dhghland/ ae

Rena Highland,
Principal

      
   
   

  

BRANDI CHANNON'S
EXHIBIT

1

LS a
1:13-CR-966-JCH-KK 2255 MOTION

3505 Pennsylvania St. NE Albuquerque, NM 87110 $05,884.5275 — fax 505.880. 36

Celebrate the 8 essential goals toward better education for the Albuquerg

 

 
Case 1:13-ev CUBE ITH \Doeemenesss Filed 03/23/19 Page 25014

 

Page 25

1 Court says, Okay. They paid full price for them.

2 What's your beef? You got paid. You didn't lose any
3 property. You didn't lose anything.

4 And so that the -- that fact, regardless of
5 the fact that what they did later on could have been
6 a violation of 841, could have been all kinds of

7 things that they used to acquire money by selling

8 these things, was irrelevant to the question of

9 whether wire fraud jurisdiction applied.
10 And that -- so I think Sadler is
11 instructive in the Court's consideration of whether

12 or not that next step is an appropriate target for

13 the wire fraud statute in this indictment.
14 Thank you.
15 THE COURT: And you know, that kind of gets

16 to my point -- or I shouldn't say my point, but my
17 issue.

18 My concern is I don't -- I don't dispute

 

19 that the Channons did something here. I'm just
20 trying to figure out whether it was a violation of

21 the -- of the federal statute regarding wire fraud.

 

 

 

 

22 I mean --
23 MR. ROBERT: That's the question.
24 THE COURT: -- that's my issue.
25 Do you have anything to add to this,
BRANDI CHANNON'S
EXHIBIT
Paul Baca, Official Court Reporter 2

RATERS
1:13-CR-966-JCH-KK 2255 MOTION

 
Ease 1:19-6- R66 ICH \deamenesbs Filed 62/23/19 Page 2@df4a

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Mr. Hotchkiss?

MR. HOTCHKISS: I don't, Your Honor.
Mr. Robert has covered all the necessary points.

THE COURT: All right. Thank you.

Anything else?

MS. MESSEC: Just briefly, Your Honor.

THE COURT: Okay.

MS. MESSEC: Now that we know what the
Court's concern is regarding the steps --

THE COURT: Uh-huh.

MS. MESSEC: -- that count under wire
fraud, we would suggest that we go back and brief
that particular issue for the Court.

But I think what is clear is that there are
reasons to deny the motion regardless of that issue,
because it's simply not an appropriate issue to be
presenting first on a motion to dismiss the
indictment.

The law is very clear that the Court should
not look to facts outside of the indictment to
determine whether the allegations in the indictment
are sufficient.

And you can't determine whether MaxPerks
rewards are property without looking to facts that

are outside of the indictment. That's why we

Page 26

 

Paul Baca, Official Court Reporter

 
 

Ease 1:19-ex COSOCL ICEL Doeamencass Filed 62/23/17 Page 2644

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 27

superseded the indictment, to avoid even having to
determine whether MaxPerks rewards are property.

But if the Court still needs to come down
to that issue, that's going to be something that's
going to require a lot of evidence that we can't
present today.

THE COURT: Would that not be a legal issue
for the Court to decide? I mean, how would the trial
and the evidence presented at trial address the issue
of whether or not the rewards were property? I mean,
how would you even --

MS. MESSEC: I mean --

THE COURT: -- wouldn't you just be
assuming that this is merchandise, end of story, much
like your response to the motion to dismiss?

MS. MESSEC: Well, if we're -- I mean, we
can assume merchandise is property. But if the Court
is also concerned with whether MaxPerk rewards are
property, then that is a -- it's a legal question
that has to be based on facts.

THE COURT: Right. And I agree with you on
that.

But I guess what I am saying is, that's not
an issue that would be factually developed during the

course of the trial on this. So it sounds like we

 

Paul Baca, Official Court Reporter

 
 

 

(oaGel11 P3cur GUYG6IGHKKV Deegnean2de FApecd61112126 Reage10bFig0

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,
vs. Cr. No. 13-966 JCH/KK

MATTHEW CHANNON, and
BRANDI CHANNON,

Defendants.

MEMORANDUM OPINION AND ORDER
This matter comes before the Court on Defendants' Motion To Strike Surplusage from the
Second Superseding Indictment (Doc. 274]. The Government filed United States’ Motion To
Strike as Untimely Defendants' Motion To Strike Surplusage [Doc. 278]. Having reviewed the
motions, briefs, and relevant law, the Court concludes that Defendants' motion [Doc. 274] should

be granted and the Government's motion [Doc. 278] should be denied.

DISCUSSION

The Government points out that Defendants’ motion should have been filed earlier, under
the rules and the Court's scheduling order. The only prejudice asserted by the Government,
however, is that Defendants’ motion "divert[ed] the Government's attention from preparing for
trial during the final critical days." [Doc. 278, p. 3]

Defendants ask the Court to strike surplusage from the Second Superseding Indictment
[Doc. 197] under Federal Rule of Criminal Procedure 7(d). They recognize that language in the
indictment describing the essential elements of the crimes alleged is not surplusage and cannot

BRANDI CHANNON'’S
EXHIBIT

3

marisa —geremiterapenreriaeiniemamn mene eeu
1:13-CR-966-JCH-KK 2255 MOTION

      

 
 

@eagell1 Pecur QOse6-JOHKKV Deegnieanrss FerecdG1112126 PaaghpbFfgo

be stricken. See United States v. Collins, 920 F.2d 619, 631 (10th Cir. 1990). The Court,
however, has discretion to strike as surplusage allegations not relevant to the charge at issue. See
id. Defendants argue that these principles would allow the Court to strike Paragraphs 1 through
9 and Paragraph 11 under Count 1, and to strike Paragraph 1 under Counts 2-7.

The Court agrees with Defendants’ observation that the Second Superseding Indictment
contains a mass of detailed factual allegations that would be more appropriately included in the
Government's opening statement than in the Court's statements and instructions to the jury. The
Court must scrupulously maintain both the essence and appearance of impartiality, and must
avoid appearing to emphasize or agree with factual allegations and theories advanced by either
side—particularly at the outset of the case.

Having carefully considered the parties' arguments and the interests of fairness and
justice, the Court will strike the surplusage as requested in Defendants' motion. Under Count 1,
the Court will strike Paragraphs 1 through 9, and Paragraph 11. [Doc. 197, pp. 1-3] In addition,
the Court will strike the heading "General Allegations" on page 1, the heading "The Conspiracy”
on page 3, the numeral "10" at the beginning of the second full paragraph on page 3, and the
heading "Manner and Means" on page 3. The Court will not strike the last line of Count 1 on
page 5, thus retaining: "In violation of 18 U.S.C. § 1349." Under Counts 2-7, the Court will
strike Paragraph | on page 6; the Court will also strike the numeral "2" at the beginning of the
second full paragraph on page 6.

The Court finds that the Second Superseding Indictment, as modified in accordance with

this Order, sufficiently sets forth the essential elements of the crimes alleged.
 

CeaSelil Pscur QWSEEIGHRKY DeeaHTeAnbde FFadP6itia96 Paage’Pb#80

IT IS THEREFORE ORDERED that:
(1) Defendants' Motion To Strike Surplusage from the Second Superseding Indictment (Doc.
274] is GRANTED, as discussed above; and
(2) United States' Motion To Strike as Untimely Defendants' Motion To Strike Surplusage |Doc.

278] is DENIED.

Wud C.

UNJTED STATES DISTRICT JUDGE

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 8 of 400
Case 1:13-cr-00966-JCH-KK Document 298 Filed 01/22/16 Page 3 of 24

The defendants are on trial before you upon a second superseding indictment brought by
the grand jury charging:
COUNT 1: CONSPIRACY

Between on or about August 25, 2009, and continuing through on or about
June 8, 2011, in the District of New Mexico and elsewhere, Defendants
MATTHEW CHANNON and BRANDI CHANNON did knowingly, voluntarily,
and interdependently conspire and agree to devise a scheme and artifice to defraud
and for obtaining money and property by means of materially false pretenses and
representations, and to transmit and cause to be transmitted certain wire
communications in interstate and foreign commerce for the purpose of executing
the scheme, in violation of 18 U.S.C. § 1343; to wit, Defendants conspired to obtain
OfficeMax merchandise through the use of MaxPerks Reward certificates to which
they were not entitled.

COUNTS 2-7: WIRE FRAUD

Between on or about August 25, 2009, through on or about June 8, 2011, in
the District of New Mexico and elsewhere, Defendants MATTHEW CHANNON
and BRANDI CHANNON knowingly and intentionally devised a scheme and
artifice to defraud and for obtaining money and property by means of materially
false pretenses and representations. For the purpose of executing Defendants'
scheme and artifice, the listed Defendant knowingly transmitted and caused to be
transmitted by means of wire communication in interstate commerce the following
writings, signs, signals, pictures, and sounds, in violation of 18 U.S.C. § 1343 and
18 U.S.C. § 2:

Count 2: Brandi Channon — Nov. 22,2010—- Transmission from OfficeMax
retail store to MaxPerks Rewards database crediting the recycling of 19 ink
cartridges to MaxPerks Rewards Business account 643138158, under the business
name High Speed Stone.

 

Count 3: Matthew Channon — Nov. 22, 2010 — Transmission from OfficeMax
retail store to MaxPerks Rewards database crediting the recycling of 20 ink
cartridges to MaxPerks Rewards Business account 796198559, under the business
name SLC Metro Desk.

Count 4: Brandi Channon — Nov. 23, 2010 — Transmission from OfficeMax retail
store to MaxPerks Rewards database crediting the recycling of 20 ink cartridges to
MaxPerks Rewards Business account 658092537, under the business name
American Clay Products.

Count 5: Matthew Channon — Nov. 23, 2010 — Transmission from OfficeMax

3 BRAND! CHANNON’S
EXHIBIT

4

‘nee EETEENEIRiREES
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 9 of 400
Case 1:13-cr-00966-JCH-KK Document 298 Filed 01/22/16 Page 4 of 24

retail store to MaxPerks Rewards database crediting the recycling of 20 ink
cartridges to MaxPerks Rewards Business account 620354481, under the business
name Trighm Law.

Count 6: Matthew Channon — July 15, 2010 — Transmission via email of five
MaxPerks Rewards certificates of $30 each that had been issued to the following
accounts:

Teacher account 796510854, Colonie Elementary School, Colonie, NY,
teech.u.r.12.3.45678@gmail.com;

Teacher account 796652713, St. Louis Elementary School, St. Louis, MO,
t.eechu.r12.345.6.78@gmail.com;

Teacher account 796740019, Los Angeles Elementary School, Los
Angeles, CA, no email address on account;

Teacher account 820053974, Austin Elementary School, Austin, TX,
coach. 12.3.4.5678@gmail.com;

Teacher account 796724757, Bensenville Elementary School, Bensenville,
IL, teechur123.4.5.6.78@gmail.com.

Count 7: Matthew Channon — July 28, 2010 — Transmission via email of seven
MaxPerks Rewards certificates of $100 each that had been issued to the following
accounts:

Teacher account 796543132, New York Elementary School, New York,
NY, teechur12.3.4.5.678@gmail.com;

Teacher account 796542357, Riverside Elementary School, Riverside, CA,
teech.u.r1.23.4.5.678@gmail.com;

Teacher account 796533919, Wakefield Elementary School, Wakefield,
NE, teechur. 1234.5.678@gmail.com;

Teacher account 796520477, Pomona Elementary School, Pomona, CA,
teech.u.r.12.3.4.5678@gmail.com;

Teacher account 796519177, Charlotte Elementary School, Charlotte, NC,
teechur. 1.23.4.5678@gmail.com;

Teacher account 796510978, Atlanta Elementary School, Atlanta, GA,
teechu.rl.2.3.45678@gmail.com;

Teacher account 796627972, West Palm Beach Elementary School, West
Palm Beach, FL, t.eech.u.r.12345.678@gmail.com

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 10 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

 

Page 954

1 Does the sales associate ask for any

2 identification?

3 A. No.

4 Q. Okay. So at no point in any of the videos

5 we've seen is that sales associate at OfficeMax

6 asking for identification to verify the individual?

7 A. No, they're not.

8 Q. All right.

9 And we're going to be looking at -- if we

10 could pause it, please -- what's been already

11 admitted as Government's Exhibit 48.

12 We've gone over this.

13 Do you recognize this video?

14 A. Yes, this video looks familiar.

15 Q. Just before we start, what's the date stamp on

16 this?

17 A. You've got to clear that top header thing. I

18 can't quite -- 11-22-2010.

19 Q. And the time that this is occurring?
20 A. 1854.
21 Q. 6:54 p.m.?
22 A. Correct.
23 Q. All right.
24 MR. ROBBENHAAR: If we could just run that
25 video.

BRAND! CHANNON'S
errr eeeerceeremmecetammmerereme EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 5

 

 

CO aa er eel
1:13-CR-966-JSCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 11 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

Page 955

 

1 (Whereupon the video recording was played.)
2 BY MR. ROBBENHAAR:

3 Q. Now, you've previously identified that

4 individual as Ms. Channon?

5 A. Yes, I did.

6 Q. All right.

7 And then Mr. Channon, correct?

8 A. That is correct.

9 MR. ROBBENHAAR: All right. If we could
10 pause right there for a moment.
11 BY MR. ROBBENHAAR:

12 Q. So here at the lower left quadrant you'll see
13 Ms. Channon at the counter. I'm drawing a blank,

14 sir. The name of -- I'm going to call it point of
15 sale.

16 A. The register.

17 Q. The register. Thank you. Sorry.

18 She's at the register and she's put a bag
19 onto the counter.
20 MR. ROBBENHAAR: If you could just play it
21 a little bit further.
22 (Whereupon the video recording was played.)
23 MR. ROBBENHAAR: And pause there.
24 BY MR. ROBBENHAAR:
25 Q. So it looks like the teller, or the sales

TEE a

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 12 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

Page 958

1 A. Yes.

2 Q. “All right. And who did that editing?

3 A. My understanding is Special Agent Jeff Moon.
4 Q. Did you do it?

5 A. No.

6 Q. All right. All right.

7 What you produced to the FBI was the

8 complete video?

9 A. Yes, I did.
10 Q. Now, Mr. Channon is still at the counter.
11 MR. ROBBENHAAR: If we could play?

12 BY MR. ROBBENHAAR:

13 Q. Let me back up. I'm sorry. I forgot to ask
14 you a question.
15 MR. ROBBENHAAR: If we could go right where

16 he walked right up to the counter first.

17 A little bit further back, probably.
18 Try there.
19 A little further back. I'm sorry.

20 BY MR. ROBBENHAAR:

21 Q. I guess the question I have for you --

22 MR. ROBBENHAAR: If we could return it a
23 little bit further. Let's see if that works.

24 BY MR. ROBBENHAAR:

 

25 Q. Okay. So Mr. Channon has arrived, he's pulled

   
       
 

BRAND! CHANNON'S
EXHIBIT

6

TOTES
1: 13-CR-966-JCH-KK 2255 MOTION

    

 

  
     

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 13 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 959
the bag out of the box.
Again at no point does this teller ask for
his identification.

You would agree with that?

A. I would agree with that.

Q. All right. And similarly, this associate does
not count the cartridges as did -- as did not the
other.

That's a poorly phrased question. Sorry.
She didn't count these cartridges either
did she?
A. I would have to watch the whole transaction to
make sure, but she may not have.
Q. And that wouldn't be unusual?
A. I don't know if I would call it unusual. A lot
of cashiers did count them, some may not have.
MR. ROBBENHAAR: Let's pause right there.
BY MR. ROBBENHAAR:
Q. So she's carrying this bag of cartridges. And
I see also in the same frame, lower right quadrant,
the other sales associate is in the same area.
Do you agree with that?
A. Yes.
Q. What's that big machine right behind the female

sales associate?

 

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 14 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 960

A. That is the ink refill machine.
Q. ‘All right. So this particular store has an ink
refill machine, doesn't it?
A. It sure does.
Q. And if we watch this video long enough, sir, we
could see these associates removing the cartridges
from the bag, perhaps placing them in the ink refill
machine, and the ink refill machine refilling the
cartridges.

Is that correct?
A. I don't think they would be refilling them all.
You can only refill specific types of cartridges, and
they have to be in a certain condition to do it.

But could they have done some of them?
Yes.
Q. So this -- this store -- in this store

associates could be refilling appropriate cartridges,

right?
A. They could be.
Q. And would they then be boxed up and put back on

the shelf for resale?

A. I believe the way it worked here was they were
actually resold from behind the counter in most
cases, because they had a different sale price than

the recycled one I just looked at, because they're

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 15 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 961
getting filled up here, and it was more of a
convenience thing so the customer doesn't have to
wait to get their ink cartridge refilled.
And I can explain how this program works,

if you'd like.

Q. No, that's okay.
A. Okay.
Q. Someone from behind the counter has refilled

ink cartridges, is what you're telling us?

A. Could you repeat that?

Q. You're saying that rather than placing them in
a box, as happens now in Office Depot, you're saying
that they would be placed behind the counter,
refilled cartilages, and then people could buy those?
A. Some of them would be, but they would be sold
through the ink recycle -- the ink refill program,
not the ink -- the OfficeMax branded program.

They're two different things and two different price
points.

Q. Again, OfficeMax would have to make some profit
on that process?

A. They may make a little money on this. I
haven't really looked at it, but it wouldn't be a
large amount. The refill was more out of convenience

so you don't make a customer wait 15 minutes to

 

 

 

eae aaa

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 16 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 962

refill their ink cartridge.

If you have the same brand and you've
refilled a backstock of it, the customer says, I'd
like to refill my ink cartridge.

Oh, here. Here's this one. We're going to
charge you -- I think at the time it was, like, 14.99
or 10 or whatever. We'll give you this one because
it's already filled, and it saves us that.
Q. T'll get back to Exhibit 48 ina little bit.

Now, you were -- you testified earlier in
this case about the data that you provided that
you -- your office and your third-party vendor
provided to the FBI.
A. Correct.
Q. All right. And we've heard discussion of the
various spreadsheets that underlie, or form the
foundation, of all the -- many of the summary
spreadsheets introduced in this case by the
government.

MS. VIERBUCHEN: Objection, Your Honor,
facts not in evidence.

THE COURT: Well, actually, it was a bit
confusing. So if you could clarify the question, and
then I can take up your objection.

MR. ROBBENHAAR: All right.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 17 of 400

Steven Gardner - Redirect by Ms. Vierbuchen

 

 

Page 1002

 

 

1 rewards being assessed to any account controlled or

2 belonging to Ms. Channon, correct?

3 A. Correct.

4 Q. To your knowledge, through your testimony and

5 evidence presented through that, Ms. Channon never

6 presented any false identification, correct?

7 A. She didn't present any false identification.

8 Q. And you have no evidence that Ms. Channon ever

9 used a computer in this alleged conspiracy, correct?

10 A. Yeah. I have no idea whether she used a

11 computer or not.

12 Q. And finally, you never sought to speak with

13 Ms. Channon at any point in time.

14 Is that correct?

15 A. No, I didn't.

16 MR. HOTCHKISS: No further questions,

17 Your Honor.

18 THE COURT: Is there. redirect?

19 MS. VIERBUCHEN: Yes, Your Honor.
20 REDIRECT EXAMINATION
21 BY MS. VIERBUCHEN:
22 Q. Defense counsel asked you if you had ever
23 linked Ms. Channon to any false identification.
24 Do you recall that question?
25 A. Yes, I do.

BRAND! CHANNON'S
. —— EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 7

2 TL,
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 18 of 400

Steven Gardner - Redirect by Ms. Vierbuchen

 

 

Page 1003

1 MS. VIERBUCHEN: The Court's indulgence for
2 one moment.

3 And if we could pull up Government's

4 Exhibit 48.

5 BY MS. VIERBUCHEN:

6 Q. Okay. This is a video that we saw both in your
7 direct testimony, as well as in cross-examination by

Mr. Robbenhaar.

9 MS. VIERBUCHEN: Can we take a look at this
10 video, if you could just play it?

11 (Whereupon the video recording was played.)
12 BY MS. VIERBUCHEN:

13 Q. And I just want you to get your bearings on

14 this because we're going to go to the Ejournal next.
15 So are you comfortable that you see what

16 that transaction is about?

17 A. Yes.

18 Q. Okay.

19 MS. VIERBUCHEN: Now if we go to
20 Government's Exhibit 49.
21 BY MS. VIERBUCHEN:
22 Q. And you had testified earlier that this was the
23 electronic receipt that corresponded with

24 Ms. Channon's recycling of -- I believe you said 19
25 or 20, you would have to count them up -- but 19 or
TTI om

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 19 of 400

Steven Gardner - Redirect by Ms. Vierbuchen

 

Dn OF DB W NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Page 1004

20 ink cartridges?
A. “Yes. I just need to get to the bottom of this.
Q. Okay. And with regard to -- what MaxPerks
number was provided for this transaction?
A. High Speed Stone.
Q. And if we go to Government's Exhibit 19, and I
have you take a look at Row Number 23.

And if you can see, the contact name is
High Speed Stone.

Do you see the address?
A. Yes, 7240 West Allison Road.
Q. And where is the city and state for this
alleged customer?
A. Chandler, Arizona.
Q. Does that match up with what you know about
Brandi Channon's residence?
A. No. I may have misspoken in my prior
testimony. I wasn't looking at it from that
standpoint. I was looking at. it from, are you ID'ing
somebody when they come into the building and asking
them for their driver's license?

And no, we never did that with Brandi,
other than during the return.

During the ink recycle, if somebody says

that they are -- they live in Chandler and they're

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 20 of 400

Steven Gardner - Redirect by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 1005

whatever that business name was, we're going to
accept that at face value.
Q. So then similarly with Government's Exhibit 51,
I just want to play the video. It's a brief video,
but just to get your bearings when I ask you a
question about the underlying transaction.

This has already been offered into evidence
and admitted, 51.

(Whereupon the video recording was played.)

BY MS. VIERBUCHEN:

Q. And do you see who is at the counter at the
moment?

A. In that one it looked like it was Brandi.
Q. And let's see if you have a better view.

Can you tell now?
A. Yes, that was Brandi.
Q. Okay. And going to Government's Exhibit 52.
In response to the defendant's question as
to whether or not she ever provided false
identification, do you see the MaxPerks number that

was provided by Ms.- --

A. Yes, American --

Q -- at the time of the purchase?

A. Yes. American Clay Products.

Q And let's go to Government's Exhibit 19, Row

 

ce

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 21 of 400

Steven Gardner - Redirect by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1006
31.
And if you could tell the jury who enrolled
in that MaxPerks -- with that MaxPerks ID number.
A. American Clay Products, 311 West Baseline Road,

Number 311, Tempe, Arizona.

Q. Does that comport with your knowledge of where
Ms. Channon lives?

A. No, it's not.

Q. Defense counsel asked, I believe, if you ever
linked Ms. Channon to anything other than ink
recycling.

Do you recall that question?

A. I do recall that.

Q. And I think your answer was no?

A. Yeah. I didn't recall that.

Q. Okay. And I'm sorry. You didn't recall what?
A. I didn't recall linking her to other
transactions. I may have, but I just -- I didn't
recall.

QO. Okay. And let's take a look at -- defense
counsel asked you -- Mr. Hotchkiss asked you whether

or not that a refund in and of itself was something
that was unauthorized.
And I think you said it wasn't?

A. Yeah. They are allowed. You don't have a

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 22 of 400

Wwe

‘BD STATES DISTRIGI
Ue BUQUERQUE, NEW MaxicO

IN THE UNITED STATES DISTRICT COURT JUN 24 20

FOR THE DISTRICT OF NEW MEXIG@ a7 THEW J. DYKMAN

CLERK
UNITED STATES OF AMERICA, )
)
Plaintiff, ) CRIMINAL NO. 13-966 JCH
)
vs. )- Count 1: 18 U.S.C. § 1349: Conspiracy
) to Commit Wire Fraud;
MATTHEW CHANNON and )
BRANDI CHANNON, ) Counts 2-7: 18 U.S.C. § 1343: Wire
) Fraud.
Defendants. )

SECOND SUPERSEDING INDICTMENT
The Grand Jury charges:
Count 1
General Allegations

1. At all times relevant to this indictment, OfficeMax, a national retailer of office
supplies and other products, administered a customer reward program called MaxPerks
Rewards.

2. In exchange for purchases made at OfficeMax, customers with MaxPerks
Rewards accounts could earn rewards in the form of credit toward future purchases at
OfficeMax. Purchases of certain limited categories of items, such as computers, did not earn
MaxPerks credit; any type of purchase that did earn MaxPerks credit was called a “qualifying
purchase.”

3. There were two types of MaxPerks Rewards accounts: MaxPerks Rewards for
Business, which were available to any customer, and MaxPerks Rewards for Teachers, which
were available only to teachers. For every $500 on qualifying purchases that a Business

customer spent at OfficeMax, the customer earned $25 in rewards; for every $75 on #" granpi CHANNON'S
EXHIBIT

ES
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 23 of 400

purchases that a Teacher member spent at OfficeMax, the customer earned $10 in rewards, up to
an annual maximum of $100 in rewards.

4. The terms of the MaxPerks Rewards program limited each customer to one
MaxPerks account.

5. Customers could sign up for a MaxPerks account in person at an OfficeMax store,
over the phone, or online. When a customer created an account online, the customer was
required to provide his or her name, mailing address, phone number, and email address. The
customer also created an account password. The information submitted by the customer would
be transmitted via the internet to MaxPerks Rewards computer servers in Illinois.

6. A customer could access his or her MaxPerk account online by providing either
the account number or the email address associated with the account and the password.

7. To credit a MaxPerks account with a purchase made at OfficeMax, the customer
provided the cashier with his or her MaxPerks card or number, or the cashier could look up the
customer’s MaxPerks number. Details of the purchase would then be routed by wire to
MaxPerks Rewards computer servers in Illinois, and the purchase would be eventually credited
to the customer’s MaxPerks account.

8. If the customer forgot to provide his or her MaxPerks account during the
purchase, the customer could later log in to his or her MaxPerks account online and add the
purchase to his or her account. This process was known as an “online adjustment.” Until
sometime in late September 2010, when OfficeMax made changes to the online adjustment
process, a MaxPerks online adjustment required just four pieces of information, which were
located on the store receipt: the store number, date, register number, and transaction number.

The customer claiming the purchase was not required to supply the amount of the purchase.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 24 of 400

9. MaxPerks members could also earn MaxPerks Rewards by recycling used ink and
toner cartridges at OfficeMax. The terms of the recycling program were revised periodically, but
at all times relevant to this indictment, the recycling program was subject to monthly limits, and
in order to receive the ink rewards after January 1, 2010, the MaxPerks Reward member had to
spend a certain amount on qualifying purchases at OfficeMax. If a customer did not have a
sufficient balance of qualifying purchases, then the issuance of the ink reward would be delayed
and could eventually be forfeited if the qualifying purchase balance never reached the required
level.

The Conspiracy

10. | Between on or about August 25, 2009, and continuing through on or about June 8,
2011, in the District of New Mexico and elsewhere, Defendants MATTHEW CHANNNON
and BRANDI CHANNON did knowingly, voluntarily, and interdependently conspire and agree
to devise a scheme and artifice to defraud and for obtaining money and property by means of
materially false pretenses and representations, and to transmit and cause to be transmitted certain
wire communications in interstate and foreign commerce for the purpose of executing the
scheme, in violation of 18 U.S.C. § 1343; to wit, Defendants conspired to obtain OfficeMax
merchandise through the use of MaxPerks Reward certificates to which they were not entitled.

Manner and Means

11. To further the goals and objects of the conspiracy, Defendants used the following
manners and means:

a. One or both Defendants signed up for more than 5,400 MaxPerks Rewards

accounts using fictitious names, mailing addresses, and phone numbers.

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 25 of 400

b. The name of a fictitious elementary school was used to create
approximately 5,186 of the accounts, all of which were opened under the MaxPerks for Teachers
program. Other accounts not containing the name of a fictitious school were opened under the
MaxPerks for Business program.

c. Approximately 5,247 of the MaxPerks Rewards accounts were registered
to one of four email addresses that Defendants controlled: teechur12345678@gmail.com,
coach12345678@gmail.com, bargle12345678@gmail.com, and garble12345678@gmail.com.
To make these four email addresses appear to OfficeMax to be 5,247 unique addresses, one or
more periods were inserted between the characters preceding the “@” symbol. In reality, Gmail
accounts do not recognize periods within usernames, and so email messages sent to
t.e.e.c.h.u.r.1.2.3.4.5.6.7.8@gmail.com and to teechur12345678@gmail.com would be received
by the same account.

d. One or both Defendants would obtain an OfficeMax receipt containing a
store number, date, register number, and transaction number. Because only those four pieces of
information were required to claim a transaction through an online adjustment, Defendants
would use this information to extrapolate store numbers, dates, register numbers, and transaction
numbers for other purchases that they had not made. One or both Defendants would access
online the MaxPerks accounts that they controlled to claim purchases made by other customers,
causing MaxPerks Rewards to be issued to those accounts.

e. Defendants claimed and attempted to claim through online adjustments
approximately 61,557 transactions for MaxPerks accounts that they controlled, with a total

claimed purchase value of approximately $1,890,540.

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 26 of 400

f. Defendants would also use their many MaxPerks accounts to evade the
limits of the ink cartridge recycling program. Defendants acquired thousands of used ink or
toner cartridges at low cost from sellers on eBay and other sources. Defendants presented
approximately 26,114 used ink or toner cartridges for recycling at OfficeMax; they also claimed
approximately 1,739 additional recycled cartridges for their accounts through online adjustments.

g. Defendants relied in large part on the fraudulent online adjustments they
claimed using their MaxPerks accounts to generate the balance of qualifying purchases required
for the issuance of the ink recycling rewards.

h. To avoid detection, Defendants in total traveled to approximately 361
different OfficeMax stores in approximately 28 states to recycle ink cartridges and to redeem the
rewards issued to their accounts.

i. Defendants often redeemed the MaxPerks Rewards they accrued on their
accounts to purchase prepaid Visa or American Express debit cards at OfficeMax, and they could
then use those prepaid cards wherever they were accepted.

j. Defendants also used the MaxPerks Rewards to purchase merchandise at
OfficeMax, which Defendant MATTHEW CHANNON would then resell to other individuals.

k. Defendant MATTHEW CHANNON also sold to other individuals a
number of the MaxPerks Rewards certificates that were issued to Defendants’ accounts.

1. Defendants themselves redeemed, or sold to other individuals who
redeemed, MaxPerks Rewards certificates with a total value of approximately $105,191.

In violation of 18 U.S.C. § 1349.

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 27 of 400

Counts 2-7

1. Paragraphs 1 through 9 and 11 of Count 1 are incorporated as part of Counts 2

through 7 as if fully restated here.

2.

Between on or about August 25, 2009, through on or about June 8, 2011, in the

District of New Mexico and elsewhere, Defendants MATTHEW CHANNON and BRANDI

CHANNON knowingly and intentionally devised a scheme and artifice to defraud and for

obtaining money and property by means of materially false pretenses and representations. For

the purpose of executing Defendants’ scheme and artifice, the listed Defendant knowingly

transmitted and caused to be transmitted by means of wire communication in interstate

commerce the following writings, signs, signals, pictures, and sounds:

 

Count

Defendant

Date

Description

 

2

BRANDI CHANNON

November 22,
2010

Transmission from OfficeMax retail
store to MaxPerks Rewards database
crediting the recycling of 19 ink
cartridges to MaxPerks Rewards
Business account 643138158, under the
business name High Speed Stone.

 

MATTHEW CHANNON

November 22,
2010

Transmission from OfficeMax retail
store to MaxPerks Rewards database
crediting the recycling of 20 ink
cartridges to MaxPerks Rewards
Business account 796198559, under the
business name SLC Metro Desk.

 

BRANDI CHANNON

November 23,
2010

Transmission from OfficeMax retail
store to MaxPerks Rewards database
crediting the recycling of recycling 20
ink cartridges to MaxPerks Rewards
Business account 658092537, under the
business name American Clay
Products.

 

 

MATTHEW CHANNON

 

 

November 23,
2010

 

Transmission from OfficeMax retail
store to MaxPerks Rewards database
crediting the recycling of recycling 20
ink cartridges to MaxPerks Rewards
Business account 620354481, under the
business name Trighm Law.

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 28 of 400

 

MATTHEW CHANNON | July 15,2010 | Transmission via email of five
MaxPerks Rewards certificates of $30
each that had been issued to the
following accounts:

Teacher account 796510854, Colonie
Elementary School, Colonie, NY,
teech.u.r.12.3.45678@gmail.com

Teacher account 796652713, St. Louis
Elementary School, St. Louis, MO,
t.eechu.r12.345.6.78@gmail.com

Teacher account 796740019, Los
Angeles Elementary School, Los
Angeles, CA, no email address on
account

Teacher account 820053974, Austin
Elementary School, Austin, TX,
coach. 12.3.4.5678@gmail.com

Teacher account 796724757,
Bensenville Elementary School,
Bensenville, IL,
teechur123.4.5.6.78@gmail.com.

 

 

MATTHEW CHANNON | July 28, 2010 | Transmission via email of seven
MaxPerks Rewards certificates of $100
each that had been issued to the
following accounts:

Teacher account 796543132, New
York Elementary School, New York,
NY, teechur12.3.4.5.678@gmail.com

Teacher account 796542357, Riverside
Elementary School, Riverside, CA,
teech.u.rl .23.4.5.678@gmail.com

Teacher account 796533919,
Wakefield Elementary School,
Wakefield, NE,
teechur.1234.5.678@gmail.com

 

 

 

 

Teacher account 796520477, Pomona

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 29 of 400

 

 

Elementary School, Pomona, CA,
teech.u.r.12.3.4.5678@gmail.com

Teacher account 796519177, Charlotte
Elementary School, Charlotte, NC,
teechur.1.23.4.5678@gmail.com

Teacher account 796510978, Atlanta
Elementary School, Atlanta, GA,
teechu.rl.2.3.45678@gmail.com

Teacher account 796627972, West
Palm Beach Elementary School, West
Palm Beach, FL,
t.cech.u.r.12345.678@gmail.com.

 

 

 

 

In violation of 18 U.S.C. § 1343 and 18 U.S.C. § 2.
FORFEITURE ALLEGATION

Counts 1 through 7 of this Indictment are incorporated as part of this section of the
indictment as if fully re-alleged herein for the purpose of alleging forfeiture to the United States
pursuant to U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461.

Upon conviction of any offense in violation of 18 U.S.C. § 1343 or § 1349, Defendants
MATTHEW CHANNON and BRANDI CHANNON, shall forfeit to the United States
pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461 any property, real or personal, which
constitutes or is derived from proceeds traceable to such violation, or a conspiracy to commit
such offense. The property to be forfeited to the United States includes, but is not limited, to the
following:

MONEY JUDGMENT

A sum of money equal to at least $105,191.00 in U.S. currency, including any

interest accruing to the date of the judgment, representing the amount of money

constituting or derived from proceeds of the offense, for which Defendants are
jointly and severally liable.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 30 of 400

SUBSTITUTE ASSETS

If any of the above described forfeitable property, as a result of any act or omission of

Defendants:

A.

a oOo Oo

difficulty;

cannot be located upon exercise of due diligence;

has been transferred or sold to, or deposited with, a third person;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be subdivided without

it is the intent of the United States, pursuant 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §

982(b)(1) and 28 U.S.C. § 2461(c), to seek forfeiture of any other property of Defendants up to

the value of the forfeitable property described above.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

—

Assistant United States Attorney

ws

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 31 of 400

UNITED STATES DISTRIVT COURT
ALBUQUERGUE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT

JAN 21 2015
FOR THE DISTRICT OF NEW MEXICO
MATTHEW J. DY N
UNITED STATES OF AMERICA, ) CLERK
)
Plaintiff, ) CRIMINAL NO. 13-966 JCH
)
vs. ) Count 1: 18 U.S.C. § 1349: Conspiracy
) to Commit Wire Fraud;
MATTHEW CHANNON and ) ,
BRANDI CHANNON, ) Counts 2-7: 18 U.S.C. § 1343: Wire
) Fraud.
Defendants. )

SUPERSEDING INDICTMENT

The Grand Jury charges:
Count 1
General Allegations
1. At all times relevant to this indictment, OfficeMax, a national retailer of office

supplies and other products, administered a customer reward program called MaxPerks
Rewards.

2. In exchange for purchases made at OfficeMax, customers with MaxPerks
Rewards accounts could earn rewards in the form of credit toward future purchases at
OfficeMax. Purchases of certain limited categories of items, such as computers, did not earn
MaxPerks credit; any type of purchase that did earn MaxPerks credit was called a “qualifying
purchase.”

3. There were two types of MaxPerks Rewards accounts: MaxPerks Rewards for
Business, which were available to any customer, and MaxPerks Rewards for Teachers, which
were available only to teachers. For every $500 on qualifying purchases that a Business

customer spent at OfficeMax, the customer earned $25 in rewards; for every $75 on
BRAND! CHANNON'S

EXHIBIT

9

‘emenamnansnensnmsemesnanansciemmaniaiminscmmenemacccmmsisiinas
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 32 of 400

purchases that a Teacher member spent at OfficeMax, the customer earned $10 in rewards, up to
an annual maximum of $100 in rewards.

4. The terms of the MaxPerks Rewards program limited each customer to one
MaxPerks account.

5. Customers could sign up for a MaxPerks account in person at an OfficeMax store,
over the phone, or online. When a customer created an account online, the customer was
required to provide his or her name, mailing address, phone number, and email address. The
customer also created an account password. The information submitted by the customer would
be transmitted via the internet to MaxPerks Rewards computer servers in Illinois.

6. A customer could access his or her MaxPerk account online by providing either
the account number or the email address associated with the account and the password.

7. To credit a MaxPerks account with a purchase made at OfficeMax, the customer
provided the cashier with his or her MaxPerks card or number, or the cashier could look up the
customer’s MaxPerks number. Details of the purchase would then be routed by wire to
MaxPerks Rewards computer servers in Illinois, and the purchase would be eventually credited
to the customer’s MaxPerks account.

8. if the customer forgot to provide his or her MaxPerks account during the
purchase, the customer could later log in to his or her MaxPerks account online and add the
purchase to his or her account. This process was known as an “online adjustment.” Until
sometime in late September 2010, when OfficeMax made changes to the online adjustment
process, a MaxPerks online adjustment required just four pieces of information, which were
located on the store receipt: the store number, date, register number, and transaction number.

The customer claiming the purchase was not required to supply the amount of the purchase.

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 33 of 400

9. MaxPerks members could also earn MaxPerks Rewards by recycling used ink and
toner cartridges at OfficeMax. The terms of the recycling program were revised periodically, but
at all times relevant to this indictment, the recycling program was subject to monthly limits, and
in order to receive the ink rewards, the MaxPerks Reward member had to spend a certain amount
on qualifying purchases at OfficeMax. If a customer did not have a sufficient balance of
qualifying purchases, then the issuance of the ink reward would be delayed and could eventually
be forfeited if the qualifying purchase balance never reached the required level.

The Conspiracy

10. Between on or about August 25, 2009, and continuing through on or about June 8,
2011, in the District of New Mexico and elsewhere, Defendants MATTHEW CHANNNON
and BRANDI CHANNON did knowingly, voluntarily, and interdependently conspire and agree
to devise a scheme and artifice to defraud and for obtaining money and property by means of
materially false pretenses and representations, and to transmit and cause to be transmitted certain
wire communications in interstate and foreign commerce for the purpose of executing the
scheme; to wit, Defendants engaged in a scheme to open thousands of MaxPerks Rewards
accounts under false pretenses and to use the accounts to generate MaxPerks Reward certificates
to which they were not entitled, in violation of 18 U.S.C. § 1343.

Manner and Means
‘11. To further the goals and objects of the conspiracy, Defendants used the following
manners and means:
a. One or both Defendants signed up for more than 5,400 MaxPerks Rewards

accounts using fictitious names, mailing addresses, and phone numbers.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 34 of 400

b. The name of a fictitious elementary school was used to create
approximately 5,186 of the accounts, all of which were opened under the MaxPerks for Teachers
program. Other accounts not containing the name of a fictitious school were opened under the
MaxPerks for Business program.

c. Approximately 5,247 of the MaxPerks Rewards accounts were registered
to one of four email addresses that Defendants controlled: teechur12345678@gmail.com,
coach12345678@gmail.com, bargle12345678@gmail.com, and garble12345678@gmail.com.
To make these four email addresses appear to OfficeMax to be 5,247 unique addresses, one or
more periods were inserted between the characters preceding the “@” symbol. In reality, Gmail
accounts do not recognize periods within usernames, and so email messages sent to
t.e.e.c.h.u.r. 1.2.3.4.5.6.7.8@gmail.com and to teechuri2345678@gmail.com would be received
by the same account.

d. One or both Defendants would obtain an OfficeMax receipt containing a
store number, date, register number, and transaction number. Because only those four pieces of
information were required to claim a transaction through an online adjustment, Defendants
would use this information to extrapolate store numbers, dates, register numbers, and transaction
numbers for other purchases that they had not made. One or both Defendants would access
online the MaxPerks accounts that they controlled to claim purchases made by other customers,
causing MaxPerks Rewards to be issued to those accounts.

e. Defendants claimed and attempted to claim through online adjustments
approximately 61,557 transactions for MaxPerks accounts that they controlled, with a total

claimed purchase value of approximately $1,890,540.

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 35 of 400

f. Defendants would also use their many MaxPerks accounts to evade the
limits of the ink cartridge recycling program. Defendants acquired thousands of used ink or
toner cartridges at low cost from sellers on eBay and other sources. Defendants presented
approximately 26,114 used ink or toner cartridges for recycling at OfficeMax; they also claimed
approximately 1,739 additional recycled cartridges for their accounts through online adjustments.

g. Defendants relied in large part on the fraudulent online adjustments they
claimed using their MaxPerks accounts to generate the balance of qualifying purchases required
for the issuance of the ink recycling rewards.

h. To avoid detection, Defendants in total traveled to approximately 361
different OfficeMax stores in approximately 28 states to recycle ink cartridges and to redeem the
rewards issued to their accounts.

i. Defendants often redeemed the MaxPerks Rewards they accrued on their
accounts to purchase prepaid Visa or American Express debit cards at OfficeMax, and they could
then use those prepaid cards wherever they were accepted.

j. Defendants also used the MaxPerks Rewards to purchase merchandise at
OfficeMax, which Defendant MATTHEW CHANNON would then resell to other individuals.

k. Defendant MATTHEW CHANNON also sold to other individuals a
number of the MaxPerks Rewards certificates that were issued to Defendants’ accounts.

L Defendants themselves redeemed, or sold to other individuals who
redeemed, MaxPerks Rewards certificates with a total value of approximately $105,191.

In violation of 18 U.S.C. § 1349.

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 36 of 400

Counts 2 ~7

1. Paragraphs 1 through 9 and 11 of Count 1 are incorporated as part of Counts 2

through 7 as if fully restated here.

2.

Between on or about August 25, 2009, through on or about June 8, 2011, in the

District of New Mexico and elsewhere, Defendants MATTHEW CHANNON and BRANDI

CHANNON knowingly and intentionally devised a scheme and artifice to defraud and for

obtaining money and property by means of materially false pretenses and representations. For

the purpose of executing Defendants’ scheme and artifice, the listed Defendant knowingly

transmitted and caused to be transmitted by means of wire communication in interstate

commerce the following writings, signs, signals, pictures, and sounds:

 

Count

Defendant

Date

Description

 

2

BRANDI CHANNON

November 22,
2010

Transmission from OfficeMax retail
store to MaxPerks Rewards database
crediting the recycling of 19 ink
cartridges to MaxPerks Rewards
Business account 643138158, under the
business name High Speed Stone.

 

MATTHEW CHANNON

November 22,
2010

Transmission from OfficeMax retail
store to MaxPerks Rewards database
crediting the recycling of 20 ink.
cartridges to MaxPerks Rewards
Business account 796198559, under the
business name SLC Metro Desk.

 

BRANDI CHANNON

November 23,
2010

Transmission from OfficeMax retail
store to MaxPerks Rewards database
crediting the recycling of recycling 20
ink cartridges to MaxPerks Rewards
Business account 658092537, under the
business name American Clay
Products.

 

 

MATTHEW CHANNON

 

 

November 23,
2010

 

Transmission from OfficeMax retail
store to MaxPerks Rewards database
crediting the recycling of recycling 20
ink cartridges to MaxPerks Rewards
Business account 620354481, under the
business name Trighm Law.

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 37 of 400

 

MATTHEW CHANNON

July 15, 2010

Transmission via email of five
MaxPerks Rewards certificates of $30
each that had been issued to the
following accounts:

Teacher account 796510854, Colonie
Elementary School, Colonie, NY,
teech.u.r.12.3.45678@gmail.com

Teacher account 796652713, St. Louis
Elementary School, St. Louis, MO,
t.eechu.r12.345.6.78@gmail.com

Teacher account 796740019, Los
Angeles Elementary School, Los
Angeles, CA, no email address on
account

Teacher account 820053974, Austin
Elementary School, Austin, TX,
coach. 12.3.4.5678@gmail.com

Teacher account 796724757,
Bensenville Elementary School,
Bensenville, IL,
teechur123.4.5.6.78@gmail.com.

 

 

MATTHEW CHANNON

 

 

July 28, 2010

 

Transmission via email of seven
MaxPerks Rewards certificates of $100
each that had been issued to the
following accounts:

Teacher account 796543132, New
York Elementary School, New York,
NY, teechur12.3.4.5.678@gmail.com

Teacher account 796542357, Riverside |
Elementary School, Riverside, CA,
teech.u.rl.23.4.5.678@gmail.com

Teacher account 796533919,
Wakefield Elementary School,
Wakefield, NE,
teechur.1234.5.678@gmail.com

Teacher account 796520477, Pomona

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4° Filed 03/11/19 Page 38 of 400

 

 

Elementary School, Pomona, CA,
teech.u.r.12.3.4.5678@gmail.com

Teacher account 796519177, Charlotte
Elementary School, Charlotte, NC,
teechur.1.23.4.5678@gmail.com

Teacher account 796510978, Atlanta
Elementary School, Atlanta, GA,
teechu.r1.2.3.45678@gmail.com

Teacher account 796627972, West
Palm Beach Elementary School, West
Palm Beach, FL,

t.eech.u.r. 12345.678@gmail.com.

 

 

 

 

 

In violation of 18 U.S.C. § 1343 and 18 U.S.C. § 2.
FORFEITURE ALLEGATION

Counts | through 7 of this Indictment are incorporated as part of this section of the
indictment as if fully re-alleged herein for the purpose of alleging forfeiture to the United States
pursuant to U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461.

Upon conviction of any offense in violation of 18 U.S.C. § 1343 or § 1349, Defendants
MATTHEW CHANNON and BRANDI CHANNON, shall forfeit to the United States
pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461 any property, real or personal, which
constitutes or is derived from proceeds traceable to such violation, or a conspiracy to commit
such offense. The property to be forfeited to the United States includes, but is not limited, to the
following:

MONEY JUDGMENT

A sum of money equal to at least $105,191.00 in U.S. currency, including any

interest accruing to the date of the judgment, representing the amount of money

constituting or derived from proceeds of the offense, for which Defendants are
jointly and severally liable.

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 39 of 400

SUBSTITUTE ASSETS
If any of the above described forfeitable property, as a result of any act or omission of

Defendants:

A. cannot be located upon exercise of due diligence;

B. has been transferred or sold to, or deposited with, a third person;

C. has been placed beyond the jurisdiction of the Court;

D. has been substantially diminished in value; or

E. has been commingled with other property which cannot be subdivided without
difficulty;
it is the intent of the United States, pursuant 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §
982(b)(1) and 28 U.S.C. § 2461(c), to seek forfeiture of any other property of Defendants up to

the value of the forfeitable property described above.

_A TRUE BILL:

— Lsf
FOREPERSON OF THE GRAND JURY

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 40 of 400

Atbusten bd

“auergue NM
IN THE UNITED STATES DISTRICT COURT 7
MAR 2 2013 pf
FOR THE DISTRICT OF NEW MEXICO iA
MATT KEW gy. DY
YAMAN
UNITED STATES OF AMERICA, ) CLERK
)
Plaintiff, ) CRIMINAL No. 13-CRK-Al ole
)
vs, ) Counts 1-6: 18 U.S.C. § 1343: Wire
) Fraud;
MATTHEW CHANNON and )
BRANDI CHANNON, ) Counts 7-10: 18 U.S.C. § 1343: Wire
) Fraud; 18 U.S.C. § 2, Aiding and
Defendants. ) Abetting;
) -
) Count 11: 18 U.S.C. § 1349:
) Conspiracy to Commit Wire Fraud.
INDICTMENT
The Grand Jury charges:
Counts | through 6
1. Between in or about March 2010, through in or about September 2010, in

Bernalillo County, in the District of New Mexico and elsewhere, the defendant, MATTHEW
CHANNON, knowingly and intentionally devised a scheme and artifice to defraud and for
obtaining money and property by means of materially false pretenses and representations. For
the purpose of executing the defendant’s scheme and artifice, the defendant knowingly
transmitted and caused to be transmitted by means of wire communication in interstate
commerce certain writings, signs, signals, pictures, and sounds.
Introduction

2. OfficeMax, a national retailer of office supplies and other products,

administers a customer reward program called MaxPerks Rewards.

3. In exchange for qualifying purchases, customers with MaxPerks Rewards

BRANDI CHANNON’S
EXHIBIT

10

eee TERETE
1:13-CR-966-JCH-KK 2255 MOTION

 

  

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 41 of 400

accounts earn rewards in the form of credit toward future purchases at OfficeMax. There are two
types of MaxPerks Rewards accounts: MaxPerks for Business, which are available to any
customer, and MaxPerks for Teachers, which are available only to teachers. For every $500 a
Business customer spends at OfficeMax, the customer earns $25 in rewards; for every $75 a
Teacher member spends at OfficeMax, the customer earns $10 in rewards, up to an annual
maximum of $100 in rewards. OfficeMax permits one MaxPerks account per person.

4. Customers may sign up for an account in person at an OfficeMax store,
over the phone, or create an account online. When a customer creates an account online, the
customer is required to provide his or her name, mailing address, phone number, and email
address, The customer also creates an account password.

5. A customer can access his or her MaxPerk account online by providing the
customer’s email or account number and password.

6. | Tocredit a MaxPerks account with a purchase made at OfficeMax, the
customer may provide the cashier with his or her MaxPerks card, or an employee can look up the
customer’s MaxPerks member number. The purchase is then credited to that customer’s
MaxPerks account.

7. If the customer forgets to use his or her MaxPerks account during the
purchase, the customer can later log in to his or her MaxPerks account online and add the
purchase to it. Prior to in or about October 2010, a MaxPerks online adjustment required four
pieces of information located on the store receipt: the store number, date, register number, and
transaction number.

8. MaxPerks members may also earn MaxPerks rewards by recycling used

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 42 of 400

ink and toner cartridges at OfficeMax. Prior to April 1, 2012, a customer received three dollars
in MaxPerks rewards for each cartridge recycled, up to a maximum of $60 per month, as long as
the customer’s account reflected qualified purchases at OfficeMax at least equal to the amount of
the award to be issued.

The Scheme and Artifice

9. The defendant’s scheme and artifice consisted of opening MaxPerks Rewards
accounts under fictitious names, addresses, and phone numbers and then falsely claiming
purchases made by other customers as his own to generate MaxPerks rewards for the accounts
he controlled.

10. As part of his scheme and artifice, the defendant created more than 5,400
MaxPerks Rewards accounts using fictitious names, mailing addresses, and phone numbers.

11. As part of his scheme and artifice, the defendant associated approximately 5,247
of the MaxPerks Rewards accounts with one of four email addresses that he controlled:
teechur12345678@gmail.com, coach12345678@gmail.com, bargle12345678@gmail.com, and
garble12345678@gmail.com. The defendant inserted one or more periods between the
characters of the address preceding the “@"” to make these four email addresses appear to
OfficeMax to be approximately 5,247 unique addresses.

12. As part of his scheme and artifice, the defendant would obtain an OfficeMax
receipt containing a store number, date, register number, and transaction number. From that, he
would extrapolate store numbers, dates, register numbers, and transaction numbers for other
purchases that he had not made. He would then log-in online to the MaxPerks accounts that he
controlled to claim purchases made by other customers, causing MaxPerks rewards to be issued

to those accounts.

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 43 of 400

13. _ As part of his scheme and artifice, the defendant claimed approximately 47,688
purchases for MaxPerks accounts that he controlled, generating more than $180,000 in
MaxPerks rewards that were to be issued to those accounts.

14. As part of his scheme and artifice, the defendant would use the MaxPerks rewards
accrued by the accounts he controlled to purchase items at OfficeMax, which he would then
resell.

The Wires
15. For the purpose of executing such scheme and artifice, on or about the
dates listed below, the defendant MATTHEW CHANNON attempted to and did transmit and
cause to be transmitted by means of wire communications in interstate commerce the following

writings, signals, and sounds:

 

 

Count Date Description
l March 9, 2010 | Online request to Google to create the email account

teechur12345678@gmail.com, under the name of Tee Chur.

 

April 5, 2010 Online request to OfficeMax to create MaxPerks account in the
2 name of Florence D. Wheeler at Milwaukee Elementary School,
with an address of 3747 Joseph St., Milwaukee, WI, and an
email address of t.eech.u.r.1.2345.6.78@gmail.com.

 

May 5, 2010 Online request to Google to create the email account
coach12345678@gmail.com, under the name of Coach
' Alphabet.

 

May 29, 2010 | Online request to OfficeMax to create MaxPerks account in the
4 | name of Thelma B. Johnson at Toledo Elementary School, with
an address of 201 Hill St., Toledo, OH, and an email address of
co.a.ch.1.2.3.4.56.78@gmail.com.

 

June 4, 2010 Online request to Google to create the email account
bargle12345678@gmail.com, under the name of Bargle
Bargicton.

 

 

August 2, 2010 | Online request to OfficeMax to create MaxPerks account in the
6 name of Bernice W. Henry at Decatur Elementary School, with
an address of 2494 Isaacs Creek Road, Decatur, IL and an email
address of b.a.rgl.e.12.34.56.78@gmail.com.

 

 

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 44 of 400

In violation of 18 U.S.C. § 1343.

Counts 7 Through 10

1. Paragraphs 2 through 8 of the Introduction to Counts 1 through 6 are incorporated
as part of Counts 7 through 10 as if fully restated here.

2, Between on or about September 18, 2009, through on or about June 28, 2011, in
the District of New Mexico and elsewhere, the defendants, MATTHEW CHANNON and
BRANDI CHANNON, knowingly and intentionally devised a scheme and artifice to defraud
and for obtaining money and property by means of materially false pretenses and
representations. For the purpose of executing the defendants’ scheme and artifice, the
defendants knowingly transmitted and caused to be transmitted by means of wire
communication in interstate commerce certain writings, signs, signals, pictures, and sounds.

The Scheme and Artifice
3. The defendants’ scheme and artifice consisted of opening MaxPerks
Rewards accounts under names, addresses, and phone numbers that were either fictitious or that
did not belong to them. The defendants would then use the many MaxPerks accounts they
controlled to evade the limits of the ink and toner cartridge recycling program.

4. As part of their scheme and artifice, the defendants created approximately

120 MaxPerks Rewards accounts with false or fictitious names, mailing addresses, and phone

numbers.
5. As part of their scheme and artifice, the defendants purchased thousands
of used ink or toner cartridges at low cost.

6. As part of their scheme and artifice, the defendants presented approximately

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 45 of 400

24,934 used ink or toner cartridges for recycling at OfficeMax, causing approximately $74,800

in MaxPerks rewards to be issued to accounts they controlled.

The Wires

For the purpose of executing such scheme and artifice, on or about the dates listed below,

the defendants MATTHEW CHANNON and BRANDI CHANNON attempted to and did

transmit and cause to be transmitted by means of wire communications in interstate commerce

the following writings, signals, and sounds:

 

 

 

 

 

 

 

 

Count Date Description
7 November 4, | Online request to Google to create email address
2009 sandeepshwawar@gmail.com, under the name of Sandeep
Shwawar.
December 10, | Online request to OfficeMax to create MaxPerks account in the
8 2009 name of Sandeepshwawar Decor, with an address of 2701 E.
Helen St., Tucson, AZ, and an email address of
sandeepshwawar@gmail.com.
9 January 28, Online request to Google to create email address
2010 ameriodespatch@gmail.com, under the name of Amerio
Despatch.
February 20, Online request to OfficeMax to create MaxPerks account in the
10 2010 name of Waterspout Cinema, with an address of 1150 E. 800 S.
Salt Lake City, UT, and an email address of
a.m.eriodespatch@gmail.com.

 

In violation of 18 U.S.C. § 1343 and 18 U.S.C. § 2.

Count 1]

Paragraphs 2 through 8 of the Introduction to Counts | through 6 and paragraphs

3 through 6 of Counts 7 through 10 are incorporated as part of Count 11 as if fully restated here.

Between on or about September 18, 2009, through on or about June 28, 2011, in

the District of New Mexico and elsewhere, the defendants, MATTHEW CHANNON and

BRANDI CHANNON, did knowingly and voluntarily conspire and agree and act

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 46 of 400

interdependently with each other and with others known and unknown to the Grand Jury to
commit an offense under 18 U.S.C. § 1343: wire fraud.

In violation of 18 U.S.C. § 1349.

FORFEITURE ALLEGATION

Counts | through 5 of this Indictment are incorporated as part of this section of the
indictment as if fully re-alleged herein for the purpose of alleging forfeiture to the United States
pursuant to U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461.

Upon conviction of any offense in violation of 18 U.S.C. § 1343, the defendant,
MATTHEW CHANNON, shall forfeit to the United States pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461 any property, real or personal, which constitutes or is derived
from proceeds traceable to such violation, or a conspiracy to commit such offense. The property
to be forfeited to the United States includes but is not limited to the following:

MONEY JUDGMENT

A sum of money equal to at least $109,158.38 in U.S. currency, including any interest

accruing to the date of the judgment, representing the amount of money constituting or

derived from proceeds of the offense. Of that amount, the defendant MATTHEW

CHANNON is liable for approximately $34,356.38, and both defendants are jointly and

severally liable for approximately $74,802.

Upon conviction of any offense in violation of 18 U.S.C. § 1343, the defendant,
BRANDI CHANNON, shall forfeit to the United States pursuant to 18 U.S.C. § 981(a)(1)(C)
and 28 U.S.C. § 2461 any property, real or personal, which constitutes or is derived from
proceeds traceable to such violation, or a conspiracy to commit such offense. The property to be
forfeited to the United States includes but is not limited to the following:

MONEY JUDGMENT

A sum of money equal to at least $74,802 in U.S. currency, including any interest

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 47 of 400

accruing to the date of the judgment, representing the amount of money constituting or
derived from proceeds of the offense, for which both the defendants are jointly and
severally liable.
SUBSTITUTE ASSETS
If any of the above described forfeitable property, as a result of any act or omission of the
defendants:
cannot be located upon exercise of due diligence;
has been transferred or sold to, or deposited with, a third person;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

mop fo w >

has been commingled with other property which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §
982(b)(1) and 28 U.S.C. § 2461(c), to seek forfeiture of any other property of the defendants up

to the value of the forfeitable property described above.

. A TRUE BILL:

/s/

|) rut er

Assistqnt United States Attokey |

 

FOREPERSON OF THE GRAND JURY
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 48 of 400

art ee

CLOVER

Innovative Environmental Solutions

Clover Technologies utilizes a closed-loop environmental process that ensures all cartridges are
either reused or recycled. Clover first evaluates every empty cartridge; first for refurbishment
and secondarily for material recovery through recycling. A remanufactured cartridge is
disassembled and as many components as possible are reused. Cartridges that are not reused
in the remanufacturing process are disassembled, sorted into material types and recycled.
Recovered plastics are recycled into useful products that substitute for virgin resources.

This process ensures that every component of the empty cartridges collected is either
remanufactured or recycled.

 

BRANDI CHANNON'S
EXHIBIT

www.clovertech.com
11

IES
1:13-CR-966-JCH-KK 2255 MOTION

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 49 of 400

 

Overview of the
MaxPerks Program

 

 

 

 

* $22.2 million in rewards were paid to customers for
recycling 7.4 million ink cartridges.

* Our ink recycler, Clover, paid OfficeMax $3.9 million for
the recycled cartridges for a shortfall of $18.3 million

   

  

oe

Cote AAs niamee

  

 

\ @®orcemar

7.4 million cartridge is based on the reward information paid through the MaxPerks program.
Clover accepted 7.8 million good cartridges recycled from OfficeMax at an average of $.498

On average, $.498 per working cartridge; amount varies between $.041 - $1.046 each as shown below. This
information is 2010 YTD.
Grand
7,871,745
$ 3,917,610
$ 0.498

 

 

They don’t give us anything for non-working cartridges.

There are no additional costs for OMX to. recycle cartridges. We basically source the cartridges for Clover for
use by OMX and other retailers.

OMX-Channon 002

 

 
 

 

£00 vOUUeYD-KWO

puemay Suy2Asay

 

 

AjUo papnjauy suaUa9IeIS OLOZ “{OTOL/TE/ZI-OLOZ/T/T) OLOZ 4EVA sepuarer 10} Ayaroe sajpes
asS/2I0L PARMay PIIUIUI}zEIS *B SBjeS OTOT - HHIGXeW XeWWI2IO

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 50 of 400

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 51 of 400

Contract Retail Total

2010 2011 2010 2011 2010 2011
January 75,239 64,690 1,123,413 877,790 1,198,652 942,480
February 91,490 67,166 786,759 713,674 878,249 780,840
March 95,457 70,712 864,789 939,194 960,246 1,009,906
April 83,888 88,793 568,264 873,362 652,152 962,155
May 78,872 95,773 974,620 862,051 1,053,492 957 824
June 162,258 169,450 893,646 868,959 1,055,904 4,038,409
July 435,266 91,646 707,817 697,115 1,143,083 788,761
August 83,662 868,209 951,871
September 84,331 812,160 896,491
October 64,136 843,903 908,039
November 112,283 812,534 924,817
December 88,835 782,518 871,353
YTD Tracking 587,204 648,230 5,211,491 §,832,145 §,798,695 6,480,375
Variance 61,026 620,654 681,680
TOTAL 1,455,717 648,230 10,038,632 5,832,145 11,494,349 6,480,375

 

OMX-Channon 004

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 52 of 400

 

Jul-10 707,817 $ 342,031
Aug-10 868,209 $ 388,168
Sep-10 812,160 $ 348,970
Oct-10 843,903 $ 361,244
Nov-10 812,534 $ 292,297
Dec-10 782,518 $ 307,283

Jan-11 877,790 $ 280,682
Feb-11 713,674 $ 244,210
Mar-11 939,194 $ 299,263
Apr-11 873,362 $ 269,163

May-11 862,051 $ 276,859
Jun-11 868,959 $ 292,344

OMX-Channon 005

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 53 of 400

 

 

 

 

 

 

 

OMX-Channon 006

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 54 of 400

@ OfficeMax: OfficeMax - in Store Recysting Summary Report

 

 

| | Tt Cerwtdges tssusd] YTD Guatlied Reward $ | YrDOveNied Rewerd tf YIDReward $ tnued
weer Eve: * ’ ”
Fecal Year Prete: 10 Member Court sean + “

 

See ee apo ne ee en
ee et et
ey pias ae as
ee tee acne fae
cee aces

g Raga oe
ee et ee
eee ee eee

 epatet cr are rc reg rl Sed eee {ef eet ee

een Sao reer
ee SS Set eee

ce SAWS Sn eR og eB Ge ee CO TOR OEE ces Rs RM IS CC Fcc REE SDR SC SERN SS CSS Bee et
been oO? De 2 er EI ae ee EI A]
pao eae EO.

I Ea waar

AB BSED 1S
3£932.233

| esoa ifs 22 seneued
PU RBTLe eco SR SES
SER Re Se oe ate Corp ni | oe SION ee CR Ee ocd
SS ee
Fee aes PO rere ewe amen
Lee et le
RES re er at eee

ee

a a

Sega eo i ee Lae a eee pe aie

eee ee ee
Sea SES OS gE se eo Ses

Sp oe ee BOO: faa Nea T
a etd a eet
BIG ES Po Me ae

 

 

 

 

sagaa:
a . ! 21815473
SEE eS SPR IBY fi i : “ 3 Z EE: ; =~ SISK AN, x $21 a4 0.
Definibore,
Y¥TO Unique Member Count Cut court of unique members with statement efigible status 28 of report date that have submitted t+ recycing cartridge (qualnquaified)
YTD Recycling Transactions Cudm count of unique transactions for statement eigibie members with 1+ recycting cartidge (quallunqualtied)
VIO Tota Canvidges Sobre Ceien count of tal corvidges submited by siateoert wie members YTD
Quaiihed Cartridges Submitted Cain count of of 20 cartidges submited pec member per calendar month
WD Oita Cananee: Penuing Purchase Care el caeaeee tat ral neha ta cate eencinn bores euend VID aon to nacre pours criteria
YTD Qualified Cartridges - Pending Next Statement Culm count of total cartridges: qualdied to receive recyting bonus award but have nal been istued yet (to be included in next statement}
YTO Cartedges Issued Prior ‘Culm count of lotel qualiied cartridges already rewarded in prior morthe' statement issuances (Does not inckudle print Q4 2009 recycling reward submissions issued m 2010 statements)

OMX-Channon 007

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 55 of 400

800 YOUUEUD-XAO

 

 

 

 

    

 

    

21Z‘646'T $ T2y'vE9'S 958'b0p $ B9z‘orO'r | cte’cce $ zz4'8s6 | Get'pTE $ sSSt'796 CZL‘SEE $ 906'600'T TSL‘LLZ S$ Ovs'osZ LEL'ZTE S$ 08¢'Zr6 sarjdug je30 1
zed $ 208° 09S $ 6S8°T Tt S 86 sajqeTe
6S6'STE S$ ves'oss eSGTIT $ OSP’69T 9889S S$ €L2'S6 90'S $ €62'88 6Sy'9E $ @tc‘0e TLS'€E $ 99T'Z9 $S0'ZE S 069'r9 eID
Tzs'799'T $ OEO‘SET’S pve'z6z $ 656'898 6sB'97@ $ TsO'798 | E9T'E9Z $ Z9E'ELB €92'662 S$ P6T'GE6 OT? brZ S$ pLOEIL 289‘08Z $ 062'428 freien
sunjjog swun suD}jOG suUupy SID}OG suun SaD}}oq suup syun SuD}}0Q syun
OL , 7 TL IBA Reng enep song

 
   

 

 

 

 

 

 

 

 

 

 

 

 

  
 

110% TINAIHIS TVIONVNIS XVIAII1IO
 

 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 56 of 400

600 YouURYD-XWO

0O'T9P'TyS‘TZ$
OO CEE OTT CS
00°620'S86'TS
00'OEZ'TSE'TS
00°Z9‘9€8"TS
00°898'600'7$
00'SL2'294'TS
OO'ESETLL'TS
OO'LET‘ZOL‘TS
00°TOZ'789'TS
00°206'092'TS
00°6S8'Str'TS$
00°€00'TZ7S'T$

jeqoL
TWpqer] JWSUTSIeIS TT, J9q jeuly
Aqyiger] Juawiayzeys TT, AON jeuly
Aypqery quawazeys TT, 90 yeuls
Aypiger] Juewayels TT, Was yeuty
Ayyiger] juawayzeys TT, Sny jeuly
Aqiqer yuawazeys TT, inf peuly
Aqyigen yuawayeys TT, uns jeuly
Ayyigery yuawiayeys TT, Ae jeuld
Aqyiger] quawayeys TT, sdy jeuly
Aqiqer] yuawazeIs TT, sey Jeuly
Ayyiqery juawayeys TT, qag jeuly
Aypqer] juawayeys TT, uer peury

 

sspiemay ajpArd0y

yoday jesnsoy Ayjiqer] ssauisng TLOZ
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 57 of 400

O10 YOUUBYD-XWO

        

000‘088’ES | o00‘0E9$ 000‘0S2’ES suo} 3}}05 sandwy

1 yoeu3U09 peyay

 

 

UMOPHPd1g IA JBAO[D TTOZ
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 58 of 400

 

OMX-Channon 011

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 59 of 400

Clover Store POS Sales 08/25/2009 - 06/08/2011

 

Ae eee

Brena
Total 5,049,392 $ 88,649,090.29

   

OMX-Channon 012

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 60 of 400

Clover Store POS Sales 08/25/2009 - 06/08/2011

 

 
      

 

Brent ee waren ee cee Cas ae ees ae .
3rd Party Category 02 11,102 $ 99,123.05
Branded 20,279 S$ 15,548.04
Default Electronic Consumables 156 S$ 10,023.54
Kits 165 $ 15,025.02
OEM Ink 125 $ 4,980.32
OEM Toner 144 5S 6,998.99
Private Label Fax Film 165,845 $ 3,791,395.86
Private Label Ink 4,281,367 $ 62,758,935.94
Private Label Toner $70,209 §$ 21,947,059.53
Total 5,049,392 S 88,649,090.29

OMX-Channon 013

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 61 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

Page 333
1 A. Right. $3 per cartridge.
2 Q. “And I think I -- okay.
3 So if you could just kind of go back to

4 where we were before I asked you to stop.

5 A. The reason for all the changes?
6 Q. Yes, please. Thank you.
7 A. All right. As we began to do some analysis

8 around this, we learned that our average customer

9 wasn't recycling 20 cartridges.

10 The people that were recycling 20

11 cartridges were the people that were buying these
12 cartridges online and were giving them to us.

13 And the downside here for us is that a lot
14 of people think at $3 a cartridge we're probably
15 making money, right, because we can refill them and
16 do all these other things with them.
17 We've actually done some studies and
18 analysis, and when we send these cartridges out to
19 our vendor, they have -- they are the ones, in most

20 cases, that will refill them. We do -- we did refill

21 some of them ourselves, but the vast majority were
22 sent to a vendor to be refilled.
23 When that vendor refilled it, they could

24 only fill certain ones that worked. Not every one is

 

25 going to work. And we would calculate what we called

  

BRANDI! CHANNON'S
EXHIBIT

 

 

mm

PAUL BACA, OFFICIAL COURT REPORTER 12

ALN RRERNNEES
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 62 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

ko

oOo wa nD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 334
a blended average for what are all those cartridges
worth per year to us. And those cartridges, we would
get about 41 cents a cartridge.

So if you're giving someone $3 and you're
getting 41 cents back every time and you've got
people out there that are recycling 20 cartridges
because they're buying them online, it's not -- it's
not a good situation for us to be in.

Like I said, this program was a loyalty
program. It's -- you know, we're trying to reward
people. We are a business. We do want to make
money, so we had to -- as any business, if anyone has
ever, you know, worked in a business or anything,
you've got to adjust along the way.

And we've noticed that, you know what? We
have to make adjustments. You know we try to be --
we try to run our business to 99 percent of the
people that are going to be fair and honest with it
and not to cause what we would call friction on them.
But once in a while we have to make adjustments so we
can make sure that we're not losing too much money on
programs.

Q. Losing too much money on programs through
fraud?

A. Yes.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 63 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

Page 335

1 Q. Is that why the -- there was ’a change in the
2 amount of recycling, the limits on the recycling as
3 well as the amount that was issued for the recycling?
4 A. Yes. Prior to the merger we had dropped it
5 down to $2 a cartridge, to be in line with our
6 competitors Staples and Depot.
7 We were told -- throughout some of our
8 investigations people would say -- you know, people
9 that were doing the fraud and abuse, we would Say,
10 Why are you coming to us?
il And they'd say, Because you pay more money
12 on your inkjet cartridge.
13 So we figured we probably needed to get in
14 line with everyone else.
15 Q. Now, with the -- the ink recycling, are you
16 familiar with kind of this thought process that went
17 into that portion of the program?
18 A. Uh...
19. Q. The reason that ink recycling was offered?
20 A. Yes. The reason we wanted to offer ink
21 recycling is it has to do with the green, the whole
22 green initiative, right? What do we, as OfficeMax,
23 sell or do that could help support the green
24 initiative?
25 Well, the time this -- you've got to think
Am =

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 64 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

Page 336

 

1 back before this digital -- everything going digital
2 and nobody printing anything out anymore. But this
3 was back in 2009, when people were still printing a
4 lot, buying paper.
5 We realized, you know what? There's a lot
6 of inkjet cartridges going in the landfills. So part
7 of the green was we could pull these out and get
8 people to bring us their inkjet cartridges. It was
9 ink that's not going into the landfill, and we could
10 reuse a lot of these.
11 If it is a good cartridge and it's -- we
12 could send it out and get it refilled and reuse it.
13 But I'm not -- if I tell you, You know
14 what? I'll give you 30 or 40 cents if you bring me
15 your inkjet cartridge in when you go shopping, are
16 you -- is the customer likely to take that and put it
17 in a little plastic bag and get ink all over their
18 hands? Probably not.
19 So we had to do something to entice them to
20 make them feel, yeah, let's do this.
21 Q. So the reason really was twofold for, then, the
22 environmental. And also, of course, OfficeMax is in
23 the business of -- to make money?
24 A. Sure.
25 Q. So they're encouraging people to come back into

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 65 of 400

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

IN THE MATTER OF THE SEARCH OF:
7100 GLADDEN AVENUE, NE,

ALBUQUERQUE, NM 87110 Case No.

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE
I, Michael Boady, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

I. I make this affidavit in support of an application under Rule 41 of the Federal
* Rules of Criminal Procedure for a warrant to search the premises known as 7100 GLADDEN
AVENUE, NE, ALBUQUERQUE, NM 87110, hereinafter “PREMISES,” further described in
Attachment A, for the things described in Attachment B. | |

2. | Iam a “federal law enforcement officer” within the meaning of Federal Rule of
Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal
laws. I have been a Special Agent (SA) with the Federal Bureau of Investigation (“FBI”) for .
almost seven years, I have participated in investigations of computer crimes, crimes against
children on the Internet and, among other things, have conducted or participated in surveillance,
the execution of search warrants, and debriefings of informants. Through my training, education.
and experience, I have become familiar with the manner in which computers, computer
. equipment, software, and electronically stored information are used in furtherance of criminal

activity. |
3. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

BRAND! CHANNON'S
EXHIBIT

13

TLCS
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 66 of 400

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 67 of 400

PROBABLE CAUSE

4. Since October 2010, the Albuquerque Division of the FBI has been investigating
a pattern of criminal activity causing a significant loss of money for several New Mexico retail
stores including OfficeMax, Office Depot, and Staples.

5. The OfficeMax MaxPerks Loyalty program issues a reward card number that
allows each of their customers to-earn gift card rewards toward future OfficeMax purchases.
There are two types of MaxPerks accounts, “MaxPerks for Teachers” and “MaxPerks for
Business” accounts. The Business account is available for any customer. For every $500 spent
at OfficeMax using the Business reward card, OfficeMax rewards that customer with $25 in
MaxPerks reward certificates, which are issued monthly. The Teacher accounts are more -
lucrative and only available to teachers, Every $75 spent at OfficeMax using the Teacher reward
card results in a $10 MaxPerks reward certificate, which is issued quarterly and has an annual
maximum of $100.

6. If a customer signs up in person, he/she fills out the registration card and
immediately receives a MaxPerks card with a MaxPerks account number. Ifthe customer
registered online, the MaxPerks card is provided electronically to be printed out. When signing
up for an account, customers are asked to provide their name, address, phone, type of account
(business or teacher), and email. Bach, MaxPerk account can be accessed online by providing the
customer’s email or account number and:a password. To get credit for a purchase made at an
OfficeMax, the customer.can provide the cashier with either his/her MaxPerks card number,
telephone number, or mailing address associated with the account. The purchase is then

associated with that MaxPerks account.

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 68 of 400

7. If the customer forgets to utilize his/her card during the purchase, the customer
. can log-in to his/her account via the internet and add the purchase to it. An online adjustment
requires four pieces of information: the store number, date, register number, and transaction
number. This information is located on the store receipt. At the end of the month or quarter,
depending on the type of account, the customer can log-in to his/her account and print out the
| rewards. These rewards are credits towards future OfficeMax purchases and cannot be redeemed
for cash. | | |

8. All MaxPerks customers are allowed to participate in the ink and toner cartridge
recycling program. The ink and toner recycling program is intended to protect the environment
by recycling cartridges that would otherwise be discarded. Customers can return their cartridges
to OfficeMax and receive $3 per cartridge, with a maximum of $60 per month.

9, To receive rewards for recycling ink or toner cartridges, a customer is required to
spend an equal amount at OfficeMax prior to issuance, For example, if a customer brings five
ink cartridges to OfficeMax for recycling, his or her MaxPerks account must reflect a “qualified
purchase balance” of $15 before the customer will be issued the $15 MaxPerks award.

10. ‘The terms and conditions for the MaxPerks program, which must be agreed
before setting up an account, limit one MaxPerks account per person. MaxPerks rewards are not
transferrable.

Discovery of the Fraud

11. Around August 2010, OfficeMax discovered that the MaxPerks loyalty program
began to show a significant increase in MaxPerks rewards claimed from customer purchases.

12. OfficeMax suspected fraud and began to investigate the accounts used to claim

the rewards. The OfficeMax investigation identified over 5,400 MaxPerks accounts that were set
, 3

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 69 of 400

up between March 3, 2010 and January 24, 2011, with similarities in the subscriber information
and/or method of payment(s) that led OfficeMax to believe it was the same individual(s) who set
up all of the accounts.

13. To date, the created accounts have generated approximately $179,373 in rewards,
which were issued to Matthew Channon (“CHANNON”), the suspected perpetrator of the
schemes. Of the approximately $179,373 in rewards, OfficeMax was successful in voiding
approximately $133,000 of the pending rewards before they were received by CHANNON,
Additionally, OfficeMax was able to void approximately $11,888 in rewards which had
previously been issued to CHANNON, prior to him using them. OfficeMax believes that if the
fraud had not been discovered, the company could have paid out approximately $540,000 dollars
for the over 5,400 accounts that were created.

14. To execute the MaxPerks scheme, the fraudster had to perform several tasks.
First, since each Teacher account only allows a $100 payout annually, the fraudster had to set up
numerous “MaxPerks for Teachers” accounts and associate each one with a different name,
email address, and mailing address. The MaxPerks program requires a unique email address and
mailing address for each.reward account, to prevent a person from having more than one
account.

15, Next, the fraudster had to be able to claim in-store purchases previously made by
other customers that were. not already associated with a MaxPerk reward account. In order to
claim a purchase online; the fraudster had to obtain certain pieces of information about the in-
store purchases.

16. To execute the portion of the scheme involving the cartridge recycling, the

fraudster needed have access to large quantities of spent ink or toner cartridges and also needed a

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 70 of 400

large number of MaxPerks accounts. As mentioned previously, each account is allowed to
recycle only 20 cartridges per month for $3 each (for a total of $60), and for every dollar in ink
rewards, an equal amount of money had to be spent at OfficeMax.
MaxPerks Accounts

17. Of the over 5,400 MaxPerks accounts identified by OfficeMax, approximately
5,287 were created with one of four email sequences: Bargle12345678, Garble12345678,
Coach12345678, and Teechur12345678, (herein referred to as “BARGLE”, “GARBLE”,

COACH”, and “TEECHUR”). Additionally, OfficeMax identified approximately 96 accounts,

which are referred to as “Elementary Accounts,” which are discussed further in paragraphs 28
and 29 below. |

18. Before a MaxPerk account can be set up online, the email address associated with
the account must be validated - that is, the customer will receive an email at the email account
provided and will have to click on a link to confirm that they are the email account holder. All
of the accounts were associated with Google Mail (“Gmail”) accounts. The sequencing of the
email addresses appears to be computer generated, The periods inserted within the sequences
make them appear unique to OfficeMax. For example, the MaxPerks system recognizes
B.argle12345678@gmail.com to be a distinct email address from Ba.rgle12345678@gmail.com.

19. The business names of the BARGLE, GARBLE, COACH, and TEECHUR
accounts also appear to be computer generated. For many of these accounts, the member’s
address or city was part of the member’s listed business name. The name was the city or address

. plus “Elementary School,” “Academy,” or similar. An example of this would be that an account

registered to Denver, CO would have the business name of “Denver Elementary School.”

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 71 of 400

20. Apart from the BARGLE, GARBLE, COACH, and TEECHUR accounts,
OfficeMax identified approximately 120 accounts that appear to have been part of the same
scheme. As with many of the accounts associated with those four sequences, these-120 other
accounts all have a business name using the city or address plus “Elementary School.” These
accounts did not have email addresses associated with them. This could be because the account
was set up in the store and the registrant did not provide one, or it could be that the registrant
logged into the account and deleted the email associated with it:

21. | According to Google, Gmail accounts do not récognize special characters such as
a period (“*.”), An email sent to C.OA.CH.1.23.4.5.6:7.8@gmail.com, where there are periods
placed between the alpha-numerical characters, is recognized by Gmail as being sent to
| COACH12345678@gmail.com. Therefore, only one Gmail address is associated with all of the
“different COACH email sequences; the same is true for the BARGLE, GARBLE, and

TEECHUR sequences. |

22. There were approximately 2,358 “BARGLE” accounts created between June 4,
2010 and August 5, 2010. The subscriber information for this account, provided by Google,
includes the following:

| Name: Bargle Bargleton

Email: bargle12345678@gmail.com

Secondary Email: Teechur12345678@gmail.com

Created on: 2010/06/04-18:36:41-UTC

IP: 166.205.9.207, on 2010/06/04-18:36:41-UTC

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 72 of 400

23. There were approximately 1092 “GARBLE” accounts created between August

17, 2010 and September 17, 2010. The subscriber information for this account, provided by

Google, includes the following:

Name: Garble Garbleton

Email: garble12345678@gmail.com

Secondary Email: barglei2345678@gmail.com

Created on: 2010/08/17-16:28:35-UTC

Registration IP: 204.8.156.142 on 2010/08/17-16:28:35-UTC |

24. There were approximately 908 “COACH” accounts created between May 4, 2010
and June 4, 2010. The subscriber information for this account, provided by Google, includes the
following: |

Name: Coach Alphabet

Email: coach12345678@gmail.com

Secondary Email: sws11@live.com

Created on: 2010/05/05-02:00:49-UTC -

Registration IP: 98.230.199.128 on 2010/05/05-02:00:49-UTC

25. There were approximately 920 “TEECHUR” accounts created between March 3,

2010 and April 22, 2010, The subscriber information for this account, which was provided by

Google includes the following:
Name: Tee Chur
Email: teechur12345678@gmail.com
Created on: 2010/03/09-01:32:00-UTC

Registration IP: 166.205.9.73, on 2010/03/09-01 :32:00-UTC
7

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 73 of 400

26. It should be noted that the BARGLE, COACH, and TEECHUR accounts have all
been accessed from IP address 192.251.226.206. This confirms that all of the accounts have
likely been accessed from the same computer network and is likely the same person.
Additionally, as mentioned above, the GARBLE account provided the BARGLE account as a
secondary email address. |

27, This chart provides a sampling of the typical subscriber information that was

provided for the suspicious MaxPerks accounts.

Name Address

GAMBLER .EECH.URI

AINVIEW - U.R.12345678@GMAIL.

ARY SCHOOL
ASHINGTON , R12345678@GMAIL.COM
ARY SCHOOL

ELEMENTARY

GLEVILLE
ARY SCHOOL
OAKS 292 LEISURE . . 12345678@GMAIL.COM

ARY SCHOOL

 

As is demonstrated by the bolded selections, the business name and the city usvally have
commonalities. A review of the account subscriber information provided by the fraudster
showed that the physical addresses provided were invalid.

28. The chart below is a sampling of the “Elementary Accounts” of which there were

approximately 96:

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 74 of 400

 

Business Name Contact Name [Address City IST {Zip hone

 

CUYAHOGA FALLS IBARGLE]2345678@GMA J WARD [1482 BRIARHILL CUYAHOGA § {OH #44221 3302509319

 

 

 

 

 

 

 

ELEMENTARY SCHOOL LANE FALLS

MAPLEWOOD IBARGLE12345678@GMAIL D 2289 LAUREL LEE [MAPLEWooD 55119 6517329326
ELEMENTARY SCHOOL |KILLINGER

PITTSBURGH IBARGLE]2345678@GM L KUHL [4136 STILES STREET JPITTSBURGH JPA {15226 4125615136
ELEMENTARY SCHOOL

 

 

 

 

29. Although the “Elementary Accounts” do not have an email address associated
with them, in some instances, like those above, the contact name included the “BARGLE” email
sequence and then a name (e.g. J Ward). These discrepancies give cause to believe that the
accounts were created through the use ofa computer script—that is, a list of commands that can
be executed without user interaction—and that this script was improperly configured, leading to
errors such as the entry of the BARGLE email sequence in the name field.

Online Adjustments

30. As mentioned above, ifa customer forgets to provide his/her MaxPerks
information when making a purchase at a store, he/she can go online to the MaxPerks website,
log-in from his/her home computer, and add four pieces of information from the receipt (store
number, register number, receipt number, and date of purchase) associated with the purchase
they made. The customer’s MaxPerks account will then be credited for that sale. Below is a

picture of where those items would be found on a typical OfficeMax receipt and where they

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 75 of 400

could be added to a MaxPerks account online:

ADO A RECEIDT chee EE

‘Enter a receipt to receive credit for a purchase made in.a store without

your MaxPerks ID card, . ee ok

Creda for purchases made m a store wil appear in your account on the
“My Rewards” page within 2 - 3 busriess days.

   
  

* = Requred infonration r

Pepsteg enesttener : 7
3D erthate Melt
ered |

 

 

 

  

“Store | - 1 ie aE,
’ Regeter eo ; “ aqtisns y! - epey the greek. |
* Receapt #7 | . eootte 997958) wa2e
bene a
* Transaction Date : | _ _. : : i en: :
id Seater HA 13.27 *
(meniddfyyyy) : tae 1 SBGQ 00
. TOTAL i we i
tony : se
thane i
eal aa
. A154 :
- ; . SUF Dewar oelog ¢ very zsrea] : :
You may submit receiots for purchases occuring in the last 0 days only. Purchases Tr -
older than 90 days are not vald for MaxPerks credit. GREK BY PROKE 1-87?-orrUCcHAL 2 ;

CAUSE EU Ne

BAO SePeeeces S72 Fae Nee

     

31. In order to execute the scheme, the fraudster would have to be able to claim
purchases made by legitimate customers. To accomplish this, he would first go to an OfficeMax
store around the country and make a purchase, thereby obtaining a legitimate receipt.

32. The fraudster would then log-in to one of the previously created MaxPerks
accounts. Using the information from the receipt, the fraudster would be able to deduce previous
and future purchases at OfficeMax by using the four pieces of information from his receipt. _
Since the store number and register number do not change, the fraudster is believed to have

written a computer script that repeatedly decremented and/or incremented the receipt number by’

10

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 76 of 400

one to claim previous and future purchases made at that store. Furthermore, the fraudster could
take notice of how many. registers were in the store and increment and/or decrement the register
number accordingly to claim purchases at other registers. ”

33. Since each account only allowed $100 in rewards annually (corresponding to
$750 in purchases), the fraudster would use the numerous accounts he set up to claim
transactions up to $750 worth of purchases. At that point, the account was no longer used to
claim transactions, since the account reached the annual reward limit of $100.

34. _ Between May and September 2010, there were over 58,000 transactions adjusted
online relating to the suspicious accounts. This is an average of 482 transactions per day.
Assuming a keying time of 30 seconds per transaction, it would take about 4.2 hours per day to
key that many transactions. This number excludes any adjustments that were not accepted by the
system because they had already been awarded, were mis-keyed, or did not match a specific
transaction. On one date there were 1,172 transactions keyed, which using this logic would
require over 9.7 hours of continuous keying.

35. Taking into consideration the volume of adjustments done per day, the sequencing
of the Gmail addresses that were registered, and the unique subscriber details provided for each
account, it would be unlikely that someone manually entered this information. The most viable
explanation is that a computer script was employed to parse through the different email account
possibilities, placing periods in different places to create MaxPerks accounts, and then apply the

MaxPerks online adjustments.

Identifying the Fraudster

1]

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 77 of 400

36. Investigation had identified the individual who is believed to be the perpetrator of

 

the fraud scheme as Matthew CHANNON, who resides at 7100 Gladden Ave, Albuquerque,

NM. Below is a copy of his NM Driver’s License Photo:

37.

 

A review of the over 4,500 MaxPerks accounts believed to have been created by

CHANNON identified several accounts that were set up using either a home address, email

address, P.O. Box, and/or telephone number that is directly linked to CHANNON, Some of the

examples of this are shown in the chart below:

 

 

 

 

Account # Name Address City State Phone - Email
7100 GLADDEN ALBUQUEROU 505-242-
45422487 CSOL CORP AVE E NM 6289 stoopido@aol.com
CONVENIENT 408-598-
648012993 | VIDEO PO BOX 90504 ALBUQUERQUE’ | NM ~ 1528 cyid.us@gmail.com
t
OMICRON 7100 GLADDEN 520-857-
629459324 | CONSULTANTS | AVE ALBUQUERQUE | NM 0685 je.h.najehnsen@pmail.com

 

 

 

 

 

 

 

12

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 78 of 400

38. On March 30, 2011, the Honorable W. Daniel Schneider, United States
Magistrate Judge for the District of New Mexico issued a search warrant authorizing a search of
thirteen Google email (“GMAIL”) accounts believed to be created and controlled by
CHANNON, including, the BARGLE, TEECHUR, COACH, GARBLE sequences,
hydrazok@gmail.com, jehnajehnsen@gmail.com, mattchannonconsulting@gmail.com,
cvidus@gmail.com, irqqgqga@gmail.com, mahashamaranka@gmail.com, amclay2@gmail.com,
smoked@gmail.com, and furnituu@gmail.com.

39. During a review of those email accounts, there were emails received in all of the
searched accounts which further confirmed that the accounts were CHANNON’s. The
cvidus@gmail.com account had numerous emails from Staples and OfficeMax that confirmed
that the account was being used to accept proceeds from fraud. One example of how these.
accounts confirm that they are CHANNON’s, in the cvidus@ gmail.com account, CHANNON
established a Netflix account associated with this email address with the following subscriber

information:

Matt Channon

7100 GLADDEN AVE NE

PMB 8

ALBUQUERQUE, NM 87110-1464

40. There was also an eBay account setup with the cvidus@gmail.com account which
on at least one occasion purchased an item and had it shipped to:

Matt Channon
7100 Gladden Av NE
Albuquerque, NM 87110

41. Information provided by Google provided the following subscriber information

for the jehnajehnsen@gmail.com account:

Name: Jehn Ajehnsen
13

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 79 of 400

Created on: 2009/11/11-03:40:24-UTC

Registration IP: 166.205.5.173, on 2009/1 1/11-03:40:24-UTC

42. During a review of the jehnajehnsen@gmail.com account, on May 1, 2010, an
email was received in this account showing that a car GPS device was purchased from Staples,
which was to be mailed to the following address:

JEHNAJ EHNSEN

7100 NE Gladden Ave., NE

PMB 288C

Albuquerque, NM 87110
It is believed that JEHNAJ EHNSEN is a fictitious name that CHANNON used to makea |

purchase using his fraudulently obtained Staples rewards. Investigative databases confirm that

there is no one with that name who resides at that address.

PayPal Debit Card

43.  Througha review of transactions in which fraudulently acquired MaxPerks
Reward certificates were used to make purchases, a personal debit card was identified that was
used to pay the remaining balances on the transactions. The debit card is a PayPal debit card
ending in 4445, which is registered to CHANNON. In other words, when a MaxPerks account
did not have sufficient rewards to cover the full amount of the purchase, the personal debit card
registered to CHANNON would be used to cover the difference.

44. The debit card registered to CHANNON has been directly connected to
approximately 82 of the suspect MaxPerks accounts and to over 227 transactions in which
fraudulently acquired MaxPerks Rewards and a debit card registered to CHANNON were both

used. All of these accounts also have a significant number of online adjustments.

14

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 80 of 400

45,

Below is a partial transaction record showing a purchase of $161.04 in

merchandise from OfficeMax in which three fraudulently acquired $50 MaxPerks rewards

certificates were used and then the remaining balance of $11.04 was paid with the debit card

registered to CHANNON:

 

Siena sen oa oe 2

[F* Store: 917

 
 

 

i Date/Time:
9/20/2010 8:02:30 PM -
9/20/2010 8:09:08 PM
1 Type:
Sale
Ooided
[Training
OOfine
: Total:
161.04

i
i
i

46,

13:
13:
13:

QO:
14:
14:

3 Approved

Audit receipt
2uZ336

Bde: 7
STAN Code: 212100
Remaining Balance: §0.00

: Gift Card
3: Entry Hethod:Keyed
¢ Rect Arreenteesereresggig

Authorization CD:
Access Code: 667885

STAN Code: 212100
Remaining Balance: $0.00

3: Gift Card
s Entry Method: Keyed

: decc Axe eae ees ees T3717
3 Approved

Authorization CD:
Access Code: 101666
STAN Code: 212100

Remaining Balance:

Gift Card

Entry Hethod:Keyed

Acct AX EKER TERE TEST ETS OOD

Approved Authorization CD:

Debic

Auth

$0.00

443 Acct Att reekenrsee4ggs

Card Holder:
OG:
: O: PrintEvent PrintID = 111 EventID = RCO111 Description * iPhone App
i End of Transaction: #2121. .

DO:
QO:

MATT

000 Authorization CD:

Operator Sign Off: PFENNER
OPERATOR SIGNED ON: PFENNER :

Entry Method:Scanned

9/20/2010 08:09 PH

 

Customer signature

 

($50.00)

2o0scoc0

($50.00)

10000001

($50.00)
20050007
{$11.04)

Exp Date 5/31/2011

 

Records from OfficeMax show that on numerous occasions the debit card

registered to CHANNON was used in stores outside of New Mexico to make purchases,

including Arizona, Missouri, Texas, Colorado, Wisconsin, California, Illinois and Nevada. As

_ seen in the transaction record below, a fraudulently acquired $80 MaxPerks reward certificate

was used to purchase merchandise in Phoenix, Arizona on June 9, 2010, and the remaining

balance of $15.71 was paid with the debit card registered to CHANNON:

15

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 81 of 400

 

 

 

  

 

 

   
 
 

       

 

FE Storet 743 Register: “F Operator KRAUS Receipt Abe 6208 _ 7 a .
: Date/Time: a aie Audit receipt eat ie merits
: 2-57-14 PM- SUPOS F ALU PYULIUEUSIL (CUT) “au
89/2010 1 23 PM 6: Store Coupon # 17079011060610 (20%) . ($21.90)
i 6A/2010 12:59:28 7 Store Coupon # 17079011060610 (20%) ($22.90)
» Type: 8: Store Coupon # 17079011060610 (20%) ($212.90)
Sale 9: Store Coupon # 17079011060610 (20%) ($21.90)
: . O: Store Coupon # 17079011060610 (20%) . ($21.90)
: Dveided O: SUBTOTAL $87.57
:  DTraining O: $5.78
i . O: $0.62
; OOfine a: $2.75
{ Tolat: O: TOTAL $95.72
i 95.71 O: SUBTOTAL $87.57
i O: $5.78
. Oo: $0.61
Oo: > $1.75
Oo: TOTAL $98.71
O: dccess Code: 229835 .
a: STAN Code; 620800
Oo: Remaining Balance: {$0.00

21: Gift Card ($60.06)
22: Entry Method: Xeyed
Al: Acey Peters rserse7 56202

O: Approved Authorization CD; 20080005
12: Debit . ($28.72)
12: Auch Entry Method: Scanned
12: Acct Atte ereertwe taags Exp Date 8/31/2011
Card Holder: MATT :

OQ: 900 Authorization cp:
GO: PrintEvent PrintID = 96 EventID « RCO96 Description = Fed Ex Sweepstakes
End of Transaction: # 6208 6/9/2010 12:59 PH

 

 

 

47. Some of the email accounts that were identified by OfficeMax through the use of
the PayPal debit card registered to CHANNON included mattchannonconsulting@gmail. com,
mahashamaranka@gmail.com, jrqaqgqa@gmail.com and smokedb@gmail.com. Each of these

“account were associated with several purchases made using the debit card registered to
CHANNON. The accounts were left open until June 20, 2011, and were still being used by
CHANNON for fraud.

48, The mahashamaranka@gmail.com account has been used by CHANNON to
profit from fraud as recently as May 25, 2011, at an OfficeMax store in San Francisco, CA. On
at least five occasions, OfficeMax was able to obtain video of CHANNON using the
mahashamaranka@gmail.com account at stores in Arizona, California, and New Mexico. With
this account, CHANNON has received and used over $1,700 worth of MaxPerks Rewards.

49, ~ The mattchannonconsulting@gmail.com MaxPerks account was registered with

an Albuquerque address and the phone number 505-344-4322, which is associated with
16

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 82 of 400

CHANNON, The smokedb@gmail.com MaxPerks account was registered with P.O. Box
90504, which is the same address provided for the MaxPerks Convenientvideo account.

50. The mahashamaranka@gmail.com email address was used for nine different
OfficeMax accounts, with periods (“.”) randomly placed between the alpha-numeric characters.
Several of these accounts were directly connected to the debit card registered to CHANNON.
All nine were left open by OfficeMax ‘and are still being used. -

Video Evidence
51. OfficeMax obtained video of CHANNON conducting fraudulent transactions on

several occasions. The below photograph was taken on November 22, 2010, as he was entering

an OfficeMax store in Albuquerque, NM to conduct a transaction reported to be fraudulent.

 

* 52, The below photograph was taken on November 22, 2010, as CHANNON entered
a different OfficeMax store in Albuquerque, NM, to conduct a transaction reported to be

fraudulent.

17

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 83 of 400

 

33. The below photograph is from a video of CHANNON making a transaction

reported to be fraudulent at OfficeMax store in Tuscon, Arizona on December 21, 2010:

 

54. On several occasions, video evidence shows a female who is believed to be an
accomplice to CHANNON. This female traveled to stores throughout the country and made
purchases using the fraudulent MaxPerks Rewards certificates as well. On November 22, 2010
and November 23, 2010, the female was observed walking in to the OfficeMax stores in

Albuquerque just prior to CHANNON entering the stores. She recycled ink on an account that

18

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 84 of 400

had previously been identified as CHANNON’s by OfficeMax. Below are two of the

screenshots that were taken from Albuquerque OfficeMax stores:

 

 

55. The female has been identified as Brandi Lucero (“LUCERO”). According to
Lucero’s driver’s license information, LUCERO resides at 7100 Gladden Ave., Albuquerque,
NM 87110, with CHANNON. Below is the driver’s license photograph of LUCERO which
confirms that she is the accomplice who was identified by OfficeMax:

19

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 85 of 400

 

56. The MaxPerks account to which LUCERO credited the returned ink was
associated with amclay2@gmail.com, which is registered to an address in Tempe, Arizona. This
MaxPerks account was previously associated with CHANNON because the debit card registered
to CHANNON was once used in connection with the account.

Making an Initial Purchase

57. Information provided by OfficeMax shows that MaxPerks accounts associated
with CHANNON were redeemed in at least 21 different states. Subpoena records from
Southwest Airlines also confirm that CHANNON has traveled to many of these states in and
around the time the fraudulent transactions were made. —

58. A review of the online adjustments and video from OfficeMax stores shows on
numerous occasions CHANNON would make a purchase. Then, shortly after the purchase,
online adjustments from other customers purchases, both before and after CHANNON’s, would
begin to show up as being associated with CHANNON’s MaxPerks accounts.

59, After discovering the fraud, OfficeMax shut down the majority of the suspicious

MaxPerks accounts but decided to keep approximately 120 suspicious accounts open in order to

20

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 86 of 400

assist with the ongoing investigation. The accounts left open were the ones that did not fall
under the four different email chains (BARGLE12345678, GARBLE12345678,
COACH12345678, and TEECHUR12345678).

Recent Activity

60. More recently, OfficeMax has changed their online adjustments program to
require that the actual amount of purchase be provided to claim a purchase. Since that change,
on November 30, 2010, CHANNON was caught on video in an OfficeMax store in Albuquerque,
NM, where he made a purchase while taking note of the amounts spent by other individuals who
were ahead of him and/or behind him in line. Online adjustments confirmed that those
customers’ purchases were later claimed as purchases on suspected MaxPerks accounts
associated with CHANNON.

61. In addition to observing the purchases of others, CHANNON has also devised a
scheme using the approximately 120 accounts that were left open by OfficeMax to profit from
recycling empty ink and toner cartridges. Based on information provided by eBay, between
September 2009 and August 2010, eBay accounts associated with CHANNON were used to
purchase over 14,000 empty ink jet cartridges.

62. _ The average price paid by these eBay accounts for a cartridge is $0.355.

. Recycling the cartridge at OfficeMax yields a $3.00 credit, which would have netted about
$38,000 in profit. Since each account is on ly allowed 20 ink cartridges per month, CHANNON
used his 120 MaxPerks accounts to allow him to recycle 2400 cartridges per month (120 x 20).
To receive payment for recycling the ink, a customer must spend an equal amount to receive the
rewards, It appears that CHANNON had been purchasing debit cards from OfficeMax and

associating them with the 120 accounts. Then, CHANNON would recycle ink on that same
21

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 87 of 400

account, up to $60 per month, which resulted in OfficeMax issuing him a Reward Certificate for
the amount spent.

63. To date, OfficeMax has identified approximately $46,375 worth of ink recycling
rewards that have been issued to CHANNON. According to OfficeMax, they believe that the
cost to CHANNON for each $60 Reward certificate that he received from ink recycling is no
more than $9. OfficeMax advised that this scheme is in violation of the policy agreement that
every customer must agree to in order to obtain a MaxPerk account. .

| 64.  Asrecently as May 25, 2011, CHANNON was identified at OfficeMax stores in
California, recycling ink with the MaxPerks accounts that were not shut down.
eBay/PayPal Records

65. As mentioned above, investigation has discovered that CHANNON was

connected to several eBay accounts, which he used to sell items obtained with MaxPerks

rewards.

ID ame ddress ~

J Channon 100 Gladden Av NE com 344-43

J 100 Gladden Av NE 598-1

Channon 2245 Yellowstone 05-292-53

Video POBox 90504 ! 344-4

 

66. The “doctor_zoidberg” eBay account, which is connected to email account
hydrazok@gmail.com, has sold approximately 1,200 items including ink cartridges, computer
media (DVD-R’s, CDR’s, flash drives, etc.), printers, telephones, and computer equipment, most
of which can be purchased: at OfficeMax, Staples, and Office Depot stores. The total value of

items sold was over $45,000 USD from this account. Additionally, this account has made
. 22

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 88 of 400

numerous purchases including coupons for Staples and OfficeMax, ink cartridges, and computer
equipment. According to transaction records, these coupons were used in addition to the
fraudulently acquired MaxPerks Rewards to purchase items from OfficeMax at a discount.

67. On February 25, 2011, in an undercover capacity, the writer made a bid for Canon
210XL 211XL Ink Cartridges, which were being sold on eBay with the doctor_zoidberg account.
On February 27, 2011, the writer was informed that the auction had been won by the writer and
that the eBay item was in Albuquerque, NM.

68. The doctor_zoidberg account allowed payment to be received via the PayPal
account associated with hydrazok@gmail.com. Therefore, the writer paid for the item and
requested that it be shipped to an FBI controlled address in Dallas, TX. After paying for the item
on PayPal, the writer received a receipt showing that the Payment was to Channon Silichem,
which had a customer service emai! address of hydrazoic@aol.com. In addition to the receipt
from PayPal, the writer received a receipt from eBay showing that the item had been won from
Matt J. Channon, Albuquerque, NM 87110.

69. Information provided by Google provided the following subscriber information

for the hydrazok@gmail.com account:

Name: Matt Channon
Created on: 2009/1 1/04-22:16:39-UTC
IP: 76.113.79.124, on 2009/1 1/04-22:16:39-UTC

Date/Time Event IP
2010/12/27-14:49:03-UTC Logout 174.56.56.220
. 2010/12/27-14:23:57-UTC Login 174.56.56.220
2010/12/26-16:52:52-UTC Logout 174.56.56.220
2010/12/26-15:24:51-UTC Login 174.56.56.220
2010/12/25-22:23:50-UTC Login 166.205.11.35

70. The “convenientvideo” eBay account, which is connected to email account

cvidu.s(@gmail.com and is registered with CHANNON’s name and address, has purchased
23

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 89 of 400

thousands of empty ink cartridges and OfficeMax coupons. Furthermore, on September 22,
2010, this account placed a $300 OfficeMax MaxPerks Rewards Certificate Gift Card up for
auction on eBay. The Furnitu eBay account purchased this certificate. It is believed that
CHANNON put the gift card up for auction, but in an attempt to prevent someone from
purchasing it for less than the desired price, he purchased it from himself using the Furnitu
account.

71. As mentioned previously, the cvidus@gmail.com account was used to create an
eBay account and a MaxPerks Rewards account. Information provided by Google included the
following subscriber information for the cvidus@gmail.com account:

Name: Convenient Video

Created on: 2009/09/04-01:35:47-UTC a
IP: 76.18.86.2, on 2009/09/04-01:35:47-UTC

Other Usernames: cvid.us@gmail.com
72. From the “rmamyway” eBay account, which is connected to email account
cchannon(@yahoo.com, over $31 ,000 worth of items have been sold, including a significant
number of cameras and camera equipment.
73. From the “furnitu” eBay account, which is associated with furnituu@gmail.com,
over $4,700 worth of items have been sold, including Office Depot Rewards Certificates valued
at $1,647.77, OfficeMax MaxPerks Rewards certificates valued at $3,122, and Staples Rewards

Certificates valued at $2,100. The eBay subscriber information for the furnitu account includes

the following: ©

User ID: furnitu
Full Name: Convenient Video
Contact Info: Convenient Video, P O Box 90504, Albuquerque, NM, 87199, 505-344-
4322 5
Shipping Address: M. J. Channon, 1829 Commercial Street N.E., Albuquerque, NM,
87102.

24

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 90 of 400

74, Information provided by Google provided the following subscriber information

for the furnituu@gmail.com account:

Name: Furnit U
Created on: 2009/1 1/22-09:23:12-UTC
IP: 166.205.137.71, on 2009/11/22-09:23:12-UTC

Date/Time Event IP
2010/12/18-13:12:21-UTC Logout 174.56.56.220
2010/12/18-13:11:51-UTC Login 174.56.56.220

This IP address, 174.56.56.220, is the same used to log-in to the hydrazok@gmail.com email
account, | |
Prepaid Gift Cards
75. From November 2009 through September 2010, the Furnitu and the
doctor_zoidberg accounts logged into eBay from an IP address 98.230.199.128. That IP address
_ is registered to Comcast Cable and appears to be a customer in the Albuquerque, NM area,
CHANNON was a Comcast subscriber at that time. In October 2010, CHANNON’s home
internet service changed to Qwest, and the Furnitu and the doctor_zoidberg began logging in
from IP addresses associated with Qwest instead. Furthermore, the first bill that CHANNON
received from Qwest was paid using American Express Debit Card number 3743-2869-1820-
263. |
76. The American Express (AMEX) Debit Card used to pay CHANNON’s Qwest
bill, 3743-2869-1820-263, was purchased in an OfficeMax store in Albuquerque, NM with
fraudulently acquired MaxPerks Rewards certificates. That same card was also used on October
21, 2010, to make purchases at a Staples store in Framingham, MA for $32.82. Prior to making
_ the purchase, a balance-inquiry call was placed from telephone number 505-888-6288 to the

American Express IVR number on the back of the debit card.
25°

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 91 of 400

77. ' Inaddition to the above-mentioned AMEX card, on October 23, 2010, MaxPerks
rewards from accounts associated with CHANNON purchased three other AMEX Gift Cards,
numbers 3790-1446-3 184-790, 3743-2876-6943-727, and 3790-1446-3185-078. A review of the
transaction detail for those gift cards show that these cards were used to make payments at |
establishments in the Albuquerque area.

| 78. According to information provided by Qwest, CHANNON’s Qwest account

includes the following subscriber information:

Name: Matt Channon oo

Address: 7100 Gladden Ave NE, Albuquerque, NM 87110

Phone: 505-888-6288
As mentioned above, the 505-888-6288 number is the number used to call American Express to
determine the balance on a fraudulently acquired gift card.

Shipp ing Packages .

79. Onnumerous occasions, CHANNON is believed to have visited OfficeMax stores
around the country, including Texas, Illinois, Oregon, Washington, Pennsylvania, and California,
and purchased items with the suspicious MaxPerks Rewards at an OfficeMax store. Then, using
’ the MaxPerks Rewards as payment, the items would be shipped via FedEx, a service offered.by
OfficeMax, to CHANNON’s residence in Albuquerque, NM.

80. As recently as January 26, 2011, a person using the name of MATTHEW
CHANNON has used the FedEx services at OfficeMax to send packages, paid for with the
suspicious MaxPerks Rewards.

81, Between December 28, 2009 and Tanuary 18, 2010, someone using the name
Chris Channon (“CHRIS”) sent five FedEx Packages from an OfficeMax store in Albuquerque,

NM. Four of the five were paid for with a gift card ending in 9211 and a pre-paid American
26 .

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 92 of 400

Express card ending in 3557, while the other item that was shipped from CHRIS was paid for
with the PayPal debit card registered to CHANNON ending in 4445. The address used by the.
sender was 12245 Yellowstone Rd., NE, Albuquerque, NM, which is the residence of CHRIS,
who is believed to be a relative of CHANNON’S. |
Channon’s Background
82. The writer conducted a “Google search” on www.Google.com for ‘Convenient
Video’ and discovered the following:

Convenient Video, 7100 Gladden Ave NE, 87110, telephone 505-888-6288
Principal: Matthew Channon.

The 505-888-6288 number was also used to register the Qwest service at his residence and to call
the American Express IVR service to determine the balance of a card he purchased with ©
MaxPerks Rewards.

83.  CHANNON’s “Linked-in” profile shows he has extensive computer knowledge.

84. CHANNON obtained a Masters in Computer and Electrical Engineering at
Georgia Tech and Bachelors in Material Engineering at New Mexico Tech. |

85. | CHANNON maintains a website for a solar power business at
www.silichem.com, which includes the following contact information on the website: 7100
Gladden Ave., Albuquerque, NM 871 10, telephone number 408-598-1528. The 408-598-1528
number is the same one he used to register the “Convenient Video” eBay and MaxPerk accounts.

86. The Silichem.com account was registered with Tucows.com, a domain registrar,
with the following information: |

Matt Channon |

hydrazo.k@gmail.com
7100 Gladden Ave NE

Albuquerque, NM 87110
27

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 93 of 400

505-344-4322

As mentioned previously, the hydrazok@gmail.com account was used to register the

doctor_zoidberg eBay account. Additionally, the 505-344-4322 number was also used for the
doctor_zoidberg and furnitu eBay accounts.

Staples

87. | When Staples was informed of the potential fraud, Staples reviewed its database
and discovered over $10,000 in losses connected to CHANNON, who is believed to have
executed a similar scheme related to their rewards program and the recycling of ink.

88. Investigation conducted by Staples identified 89 Staples Rewards accounts that
are believed to be CHANNON’s, including four that were directly connected to CHANNON,

either by name, address, or telephone number, which were:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Member # 2189783844 2062562935 2121820126 2090794708
Name Matt Channon Matt Channon C. T, Teaching Convenient Video |
Address | 7100 GLADDEN PO BOX 37451 ‘PMB 1105 7100 PO BOX 90504
AVE NE GLADDEN AVE
NE
Phone 505-344-4322 505-344-4322 408-598-1528
Email stoopido@aol.com | mattchannonconsulting@gmail. | j.rqqqq@gmail.com | cvid.us@gmail.com
com
89. A review of all transactions associated with these four Staples Rewards Accounts

discovered 10 Credit Card Accounts and | Debit Card. A review the transaction history for each
of the cards identified an additional 85 rewards accounts linked to CHANNON.

90. The cards identified by Staples that appear to have been used by CHANNON
include the following: | oo |

- PayPal debit card 4445
28

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 94 of 400

- Mastercards ending in 1482, 1841, 2248, and 7503

- Visa Cards ending in 1710 and 1945

- American Express Cards ending in 0533, 0577, 1116, and 3811
As mentioned previously, the PayPal debit card ending in 4445 is the same card that was used to
purchase items from OfficeMax.

91. Based on the transaction history of the 89 Staples Rewards accounts it appears
"that CHANNON is primarily recycling ink and then using the Ink Recycling Rewards Checks,
along with Staples Coupons, to purchase electronic items at a reduced price. A total of 3,728
cartridge recycles were associated with the 89 rewards accounts, resulting in the issuance of
$10,703 worth of Ink Recycling Rewards Checks since August 2009.

92. Only one Staples Rewards Account is permitted per customer, per household..
Customers are allowed to recycle up to 10 Ink/Toner Cartridges per month. Customers receive
$2 per cartridge (formerly $3 per cartridge), payable monthly in the form of an Ink Recycling
Rewards Check that can be redeemed at any Staples Store.

. Office Depot

93. As mentioned above, eBay accounts associated with CHANNON were used to

sell over $1,600 worth of Office Depot Rewards Cards.- Office Depot found four accounts,
’ including jrqqqq@gmail.com and smokedb@gmail.com, which have paid over $2,200 in Office
Depot Rewards. Office Depot identified those four accounts because all four were associated
with the PayPal Debit Card registered to CHANNON ending in 4445.
94, According to Office Depot, in or around April 2011, the smokedb@gmail.com
account was scheduled to pay $485 in Rewards, but Office Depot was not able to identify any

purchases made by this account which would justify the Reward. This suggests that CHANNON

may be using an additional scheme at Office Depot.
29

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 95 of 400

aA
ad

TECHNICAL TERMS
95. Based on my training and experience, I use the following technical terms to
convey the following meanings: |

a. IP Address: The Internet Protocol address (or simply “TP address”) is a
unique numeric address used by computers on the Internet. An IP address looks like a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every
computer attached to the Internet computer must be assigned an IP address so that Internet traffic
sent from and directed to that computer may be directed properly from its source to its
destination. Most Internet service providers control a range of IP addresses. Some computers
have static—that is, long-term—IP addresses, while other computers have dynamic—that is,
frequently changed—IP addresses. | |

b. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders, even
when the devices communicating with each other are in the same state.

c. Storage medium: A storage medium is any physical object upon which
computer data can be recorded. Examples include hard disks, floppy disks, flash memory, CD-
ROMs, and several other types of magnetic or optical media not listed here.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS
96. As described above and in Attachment B, this application seeks permission to
search for records that might be found on the PREMISES, in whatever form they are found. One
form in which the records might be found is data stored on a computer’s hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic storage
30

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4. Filed 03/11/19 Page 96 of 400

media or, potentially, the copying of electronically stored information, all under Rule
41(e)(2)(B).

97. | Probable cause. 1 submit that if a computer or storage medium is found on the’
PREMISES, there is probable cause to believe those records will be stored on that computer or
_ storage medium, for at least the following reasons:

a, Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet, Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when files
have been deleted, they can be recovered months or years later using forensic tools. This is so
because when a person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is overwritten by new
data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not currently being used by
an active file—for long periods of time before they are overwritten. In addition, a computer’s
operating system may also keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of how a computer has
been used, what it has been used for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations, artifacts from operating system or

application operation, file system data structures, and virtual memory “swap” or paging files.

31

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 97 of 400

Computer users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

e. Based on review of the evidence related to this investigation, I am aware
’ that computer equipment was used to generate and store documents and records used in the
above mentioned fraud schemes. | |

98. | Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only computer files that might serve as direct evidence of the crimes
described on the warrant, but also for forensic electronic evidence that establishes how
computers were used, the purpose of their use, who used them, and when. There is probable
cause to believe that this forensic electronic evidence will be on any computer in the PREMISES
because:

a. - Data on the storage medium can provide evidence ofa file that was once
on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such
as a paragraph that has been deleted from a word processing file). Virtual memory paging
systems can leave traces of information on the storage medium that show what tasks and
processes were recently active. Web browsers, e-mail programs; and chat programs store .
configuration information on the storage medium that can reveal information such as online
nicknames and passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other external storage
media, and the times the computer was in use. Computer file systems can record information

about the dates files were created and the sequence in which they were created.
32

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 98 of 400

b. Forensic evidence on a computer or storage medium can also indicate who
has used or controlled the computer or storage medium. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while-executing a search warrant at a
residence. For example, registry information, configuration files, user profiles, e-mail, e-mail
address books, “chat,” instant messaging logs, photographs, the presence or absence of malware,
and correspondence (and the data associated with the foregoing, such as file creation and last-
accessed dates) may be evidence of who used.or controlled the computer or storage medium at a
relevant time, |

c. A person with appropriate familiarity with how a computer works can,
after examining this forensic evidence in its proper context, draw conclusions about how
computers were used, the purpose of their use, who used them, and when.

d. ‘The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an accurate
conclusion is a dynamic process. While it is possible to specify in advance the records to be
sought, computer evidence is not always data that can be merely reviewed by a review team and
passed along ito investigators. Whether data stored on acomputer is evidence may depend on
other information stored on the computer and the application of knowledge about how a
computer behaves. Therefore, contextual information necessary to understand other evidence
also falls within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium. For example, the presence or absence of counter-forensic

33

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 99 of 400

programs or anti-virus programs (and associated data) may be relevant to establishing the user’s
intent.

f. ‘° When an individual uses a computer to commit fraud, the individual’s
computer will generally serve both as an instrumentality for committing the crime, and also.as a
storage medium for evidence of the crime. From my training and experience, I believe that a
computer used to commit a crime of this type may contain: data that is evidence of how the
computer was used; data that was sent or received; notes as to how the criminal conduct was
achieved; records of Internet discussions about the ‘crime; ‘and other records that indicate the

- nature of the offense.

99. Necessity of seizing or copying entire computers or storage media. In most

 

cases, a thorough search of a premises for information that might be stored on storage media

. often requires agents to seize physical storage media and later review the media consistent with
the warrant. In lieu of removing storage media from the premises, it is sometimes possible to
make an image copy of storage media. Generally speaking, imaging is the taking of a complete
electronic picture of the computer’s data, including all hidden sectors and deleted files. Either
seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded
on the storage media, and to prevent the loss of the data either from accidental or intentional
destruction. This is true because of the following: |

a. The time required for an examination. As noted above, not all evidence

takes the form of documents and files that can be easily viewed on site. Analyzing evidence of
how a computer has been used, what it has been used for, and who has used it requires

considerable time, and taking that much time on premises could be unreasonable. As explained

above, because the warrant calls for forensic electronic evidence, it is exceedingly likely that it
, 34

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 100 of 400

will be necessary to thoroughly examine storage media to obtain evidence. Storage media can
store a large volume of information. Reviewing that information for things described in the
warrant can take weeks or months, depending on the volume of data stored, and would be
impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different.
ways, featuring a variety of different operating systems, application software, and configurations.
Therefore, searching them sometimes requires tools or knowledge that might not be present on
the search site. The vast array of computer hardware and software available makes it difficult to
know before a search what tools ot knowledge will be required to analyze the system and its data

"on the Premises. However, taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and knowledge.

c. Variety of forms of electronic media. Records sought under this warrant
could be stored in a variety of storage media formats that may require off-site reviewing with
specialized forensic tools.

100. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), when officers executing the warrant conclude that it would be impractical to review
the media on-site, the warrant I am applying for would permit officers either to seize or to image-
copy storage media that reasonably appear to contain some or all of the evidence described in the
warrant, and then later examine the seized storage media or image copies consistent with the
warrant. The examination may require searching authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of a
hard drive to human inspection in order to determine whether it is evidence described by the

warrant.
35

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 101 of 400

hard drive to human inspection in order to determine whether it is evidence described by the
warrant.
CONCLUSION
101. I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A and seize the items described in Attachment B.
Respectfully submitted,

Michael Boady:
Special Agent
~ Federal Bureau of Investigation

Subscribed and sworn to before me
on June 27, 2011:

Se

UNITED STATES MAGISTRATE JUDGE

 

38

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 102 of 400

ATTACHMENT A.
The property to be searched is 7100 Gladden Avenue, NE, Albuquerque, NM 87110,
further described as a single story red brick house with a pitched roof. The residence is located

on the Northeast corner of the street where Comanche Rd. and Gladden Avenue intersect.

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 103 of 400

ATTACHMENT B |
1, All records, in any form, relating to violations of 18 U.S.C. § 1341 (mail fraud)

and 18 U.S.C. § 1343 (wire fraud).involving MATTHEW CHANNON and BRANDI LUCERO,

including:
a Usernames, passwords, and other account information for email accounts,

- customer rewards accounts, accounts for online marketplaces such as eBay, online payment
accounts such as PayPal, accounts for credit, debit, or gift cards, and online storage accounts;

b. Records which are computer scripts or are related to the use of computer
scripts;

c. ~ Records related to travel-by either CHANNON or LUCERO;

d. Bank records, checks, credit or debit card bills, account information, and
other financial records; -

e. Customer rewards cards or certificates from retailers such as Office Max,
Staples, and Office Depot, and any prepaid debit or gift cards from such retailers;

f. Lists of personal identification information including, name, address,
telephone numbers, and email addresses which could be used to populate the subscriber fields for
the MaxPerks accounts, Gmail accounts, Staples Rewards accounts, Office Depot Rewards
accounts, or any similar retailer;

g. Records relating to the provision of internet and phone service;

h. Any documentation showing the shipping of items that could have been
purchased at a retailer such as Office Depot, OfficeMax, and Staples.

i. Records showing the technical or computer knowledge of CHANNON.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 104 of 400

2. Ink cartridges and unopened packages or boxes of consumer goods available for
purchase at Office Max, Staples, or Office Depot.

3. Any computers or electronic media that were or may have been used as a means
to commit the offenses described on the warrant.

4. For any computer, computer hard drive, or other physical object upon which
computer data can be recorded (hereinafter, “COMPUTER”? that is called for by this warrant, or
that might contain things otherwise called for by this warrant:

a. evidence of who used, owned, or controlled the COMPUTER at the time
the things described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents, browsing history, user profiles,
email, email contacts, “chat,” instant messaging logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER,
such as viruses, Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

c. evidence of the lack of such malicious software:

d. evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence;

e. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the COMPUTER;

f. evidence of the times the COMPUTER was used;

g. passwords, encryption keys, and other access devices that may be

necessary to access the COMPUTER;

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 105 of 400

h. documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the COMPUTER;
i, contextual information necessary to understand the evidence described in
this attachment.
5. Records and things evidencing the use of computers and/or the internet to commit

fraud against OfficeMax, Staples, Office Depot, or any other similar retailer, including:

a. routers, modems, and network equipment used to connect computers to the
Internet;
b. records of Internet Protocol addresses used;
} , :
“ c. records of Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages, search terms that the user entered
into any Internet search engine, and records of user-typed web addresses.
As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
- including any form of computer or electronic storage (such as hard disks or other media that can
store data); any handmade form (such as writing, drawing, painting); any mechanical form (such
as printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,

negatives, videotapes, motion pictures, or photocopies).

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 106 of 400

ADD ARECLIPI i cheno
Enter a receipt to receive credit for a purchase made in a store without ctege 2 reregt
your MaxPerks ID card.
Creda for purchases made n a store wil appear in your account on the x
“My Rewards” page within 2 - 3 business days. credened ae

Sihee BOPTERB Eg bat
PIWMERS Feet Toad ad
* ¥ " at ©
«= Requved Information Asch aad ay
Tet fh shoot pr sia gteey caper tec
ad wie fy wig | Nogenpes. “oait

* Store =: meget Licenak, cob aterel eau
tome wha Ch vo See Ceres a Fd
egw seg ot Bete gg Fae gay ee

" Regester 4:
* Receot #: QOOLT AE OE TESS $5. £0

Ge. Gbraccetpel Bes be

* Transaction Date :

mm dd/yyvy batons $4.29
( ! } tea 8, Qd5 #20
TOTAL $3.79
Sask be OO
thange $4.21

 

 

 

: plaaiale

| eaot BIO! HAH A Gr ett!
You may subrnt receipts for purchases occurring nm the last 90 days only. Purchases COMI GOTT Be
older than 90 days are not valid for MaxPerks credit. ORUER BY PHONE T-BT2-G4ICERAL

UNUM TUE UNA: ALU

TES Le TM EMR Ot TSE aay

 

 

 

BRAND! CHANNON'S
EXHIBIT

14

‘coeecanerenanaesnmnnmnnaaamaanmnasammaniee aS
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 107 of 400

 

Fraud Investigations Team

Law Enforcement Officer: Gardner, Steve

Law Enforcement Agency: OfficeMax

Requested On: Mon, 11 Oct 2010 19:29:36
Evidence Gathered On: Tue, 12 Oct 2010 22:24:17
Timezone: GMT

Case Info: Bargle

Channon

com
110, US, 408 598 1528

710 8151"
598 1528

ri, 18 Mar 1977
24 Jan 2010 4:59:48

202.1
FIRMED

 

This document is sent electronically and does not require any signature.

The information in this document has been gathered and communicated based on the request from the Law
Enforcement Officer named above.

 

   
   
  

ONFIDENTIALITY NOTICE:
his communication with its contents may contain confidential and/or legally privileged information. It is
olely for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is
prohibited and may violate applicable laws including the Electronic Communications Privacy Act. If you are
not the intended recipient, please contact the sender and destroy all copies of the communication.

 

   

BRANDI CHANNON'S
Channc EXHIBIT

15

een eerie
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 108 of 400

 

Law Enforcement Officer:

Law Enforcement Agency:

Requested On:
Evidence Gathered On:
Timezone:

Case Info:

iconvenientvideo

 

 

 
 
 

Fraud Investigations Team

Sipko, Charles

Office Max

Thu, 23 Sep 2010 18:11:28
Thu, 23 Sep 2010 23:18:27
Bargle

Channon

com

, uerque,
7110, US, 408 598 1528

710 8151.
598 1528

ri, 18 Mar 1977
24 Jan 2010 4:59:48
nited States
.252.168.35
IRMED

 

 

 

 
  

Current Password

 
 

 

   
 

<Present>

 

01/24/10 <Present>

 

   

<Present>

  

01/24/10

     

BRANDI CHANNON'S
EXHIBIT

16

Annan
1:13-CR-966-JCH-KK 2255 MOTION

       
 
   

 
Case 1:19-cv-00201-JCH-SMV. Document 4. Filed 03/11/19 . Page 109 of 400

FD-302 (Rev. 10-6-95)

-]-
FEDERAL BUREAU OF INVESTIGATION

Date of transcription 10/14/2010

£ Offi

 

Investigat

    

eM

 

Steve Gardner (Gardner) , s
Corporation sam pone so
: was telephonically contacted. After being advised of the
ntity of the interviewing agent and the nature of the interview,
Gardner provided the following information:

 

  

Gardner advised that he was originally asked by OfficeMax
to look into a potential scam into the MaxPerk's Reward Program.
Gardner advised that the MaxPerk's Program gives a percentage back
of all purchases to the customer in the form of OfficeMax gift
cards. In order to receive credit for a purchase, the customer can
either present their MaxPerk's card at the time of purchase or they
can go online and using their purchase receipt, enter it on the
MaxPerk's website.

After logging in to the MaxPerk's site, in order to claim
credit for a purchase, the customer needs to provide three pieces
of information, which are found on the store receipt: Store Number,
Register Number, and Transaction Number. Gardner advised that the
transaction number on the receipt is the only thing that changes
from one purchase to the next, and the number is incrementing by
one.

Over the last year, an unknown individual (UNSUB) created
numerous MaxPerk's accounts using with different email addresses
that are slightly varied from-the-previous:. email address, usually
with a "." in a different place in the character string. Gardner
advised that UNSUB discovered that using the information from a
legitimate OfficeMax receipt UNSUB would be able to determine what
the transaction numbers were for previous and future purchases.

Gardner advised that based on the logs, it appears that
UNSUB has written a script which goes through every previous and
future transaction number incrementing one at a time, for each
store and claims those purchases were made on the account(s) setup
by UNSUB.

To date, UNSUB has earned $171,000-$173,000 in MaxPerk's
rewards. According to Gardner, approximately $36,000 - $37,000 of
the MaxPerk's rewards were already sent out to UNSUB and redeemed
at stores in Arizona, California, Colorado, and New Mexico.

 

Investigation on 10/14/2010 at Naperville, IL (telephonically)

 

File # 288A-AQ-63579 Date dictated NA

 

by SA Michael Boady:mb _

 

BRANDI CHANNON’S
EXHIBIT

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your |
it and its contents are not to be distributed outside your agency. Chann

17

‘dareeteanaeaan NR NRNNNIRNNRARIRERIRNAANRARINNNEL
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 110 of 400

FD-302a (Rev. 10-6-95)

288A-AQ-63579

Continuation of FD-302 of Steve Gardner On 10/14/2010 __, Page 2

Gardner advised that New Mexico stores have taken the majority of
the losses. Gardner advised that OfficeMax closed most of the
accounts that were setup by UNSUB and also blocked the remainder of
the MaxPerk's rewards from being issued.

Gardner advised that another way that UNSUB scammed
OfficeMax stores is through their inkjet cartridge return credit.
Gardner explained that each cartridge is worth $3 in OfficeMax
credit. Gardner believes that UNSUB has been purchasing empty
cartridges online for approximately .50 cents and then returning
them for $3 to OfficeMax. Gardner advised that the only
requirement for obtaining the credit is that a customer has to
spend an equal amount of money in the store in order to obtain the
$3 credit.

Gardner advised that on 30-40 of the accounts controlled
by UNSUB, a purchase was made using a Debit card. OfficeMax
determined that the debit card is owned by an individual named
Matthew Channon (Channon), who resides in Albuquerque, NM.

Gardner explained that Channon appears to be aware of the
locations of the camera's in OfficeMax stores and so far, they have
only one video from a Washington state store showing the individual
making a purchase using one of the UNSUB accounts. Gardner advised
that one minute after a purchase was made by UNSUB, who is believed
to be Channon, a female went to the same register and made a
seperate purchase using the same MaxPerk's: account.

Gardner advised that UNSUB has used the OfficeMax
shipping services on numerous occassions and when he is outside of
New Mexico, he ships the items he purchases to an Albuquerque
address, which has been connected to Channon. Then, when he is in
New Mexico and makes a purchase, he sends the items to other
addresses throughout the country.

Gardner advised that he believes UNSUB is selling items
on Ebay, then going into the store to purchase them and ship them
to his customers using the MaxPerk's Rewards.

In addition to these types of purchases, UNSUB is
purchasing Amex, Visa, and Southwest Airlines gift cards from
OfficeMax using the MaxPerk's rewards.

According to Gardner, Channon's Ebay accounts show that
he has sold $112,000 worth of ink cartridges in 2010. Gardner

Channon 0024

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 111 of 400

FD-302a (Rev. 10-6-95)

288A-AQ-63579

Continuation of FD-302 of Steve Gardner ,On 10/14/2010 _. Page 3

advised that UNSUB has purchased many cartridges from OfficeMax,

but not enough for the total of $112,000. Gardner explained that
the debit card records show that Channon has made many purchases

with Staples and Office Depot as well, which lead him to believe

that he could be doing the same crimes against those stores as

well.

Channon 0025

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 112 of 400

INVESTIGATIVE NOTES
PRIVILEGED INFORMATION SUBJECT TO ATTORNEY-CLIENT PRIVILEGE

Steven Gardner (Manager — Investigations and ORC)

Subject: Telephone Interview Recap Of Matt Channon
Date Conducted: 6/8/2011 Page I of |

On 6/8/2011 I performed a telephone interview of Matt Channon who resides at 7100 Gladden Avenue NE, Albuquerque, NM.
Channon was contacted via his telephone at the above residence (505-888-6288). Chuck Sipko (Manager of Field
Investigations & ORC) was a witness and located in the conference room of the OfficeMax Corporate Offices (2W890) at 263
Shuman Blvd, Naperville, IL. The interview began at about 11:30 am on 6/8/2011 and concluded at 12:00pm.

Channon had been linked to two frauds against OfficeMax. The 1" was a scheme detected in September of 2010 where
someone had created a computer script that opened 4,251 MaxPerks accounts and then credited them with purchases via on-
line adjustments. The fraud created $179,373 in MaxPerks rewards, the majority of which would have paid out at the end of
September 2010. The scheme had already netted $46,244 in rewards to be issued. OfficeMax was able to void $11,888 in
rewards for an actual loss of $34,356 in spent rewards. Some of the reward cards were directly linked to Channon by use of his
debit card in the same transaction as the reward cards.

The 2™ scheme involved the creation of about 123 MaxPerks accounts under fictitious names and addresses by Channon which
he used to recycle empty ink cartridges and perform on-line adjustments against. Many of these transactions were captured on
video. This fraud began in 2009 and continued through the date of the interview.

Channon’s name and address was validated at the beginning of the interview. I explained to Channon who I was and what I do
and the reason for the call. Channon was asked how many MaxPerks accounts he had opened and was currently using and
stated he had about 100 accounts that he recycled ink on and purchased Blackhawk credit cards with the rewards. Channon
said he had been out of work for awhile and needed money so he thought up the idea of recycling empty ink cartridges that he
purchased on eBay as well as from other sources. When questioned about performing on-line adjustments of purchases he did
not make, to these accounts, Channon admitted to it agreeing that he would watch the transaction after one he completed and
memorize the amount and later key it into the MaxPerks on-line receipt adjustment system. Channon felt he was only
responsible for a few thousand dollars in fraud via the MaxPerks ink recycle that involved the 123 accounts. When I told
Channon it was closer to $40,000 Channon did not disagree but wanted to see the proof. I told Channon I would be willing to
send him a summary by account of what he received in reward dollars.

When Channon was questioned about the 1" scheme involving on-line fraud he denied doing it stating that he had purchased
the MaxPerks accounts from someone on eBay. Channon said the person who sold him the accounts had the email address of
teechur12345678@gmail.com. I asked Channon for the person’s eBay id but Channon could not on locate it. Channon said he
made the purchases of MaxPerks accounts in the summer of 2010. I told Channon that I not did not believe him, but if
someone supplied him with the accounts and he did not create them himself he needed to provide me with that information.
Our information showed that Channon was in possession of the accounts as early as June of 2010. Channon said he would
look to see if he could find the information on the person that provided him with the accounts.

Channon asked if there was anything he could do to re-pay the monies, commenting that he had $10,000 in the bank and would
be willing to pay the rest over time. I told Channon that the total amount would probably be closer $80,000 but I would get
him a total. Channon asked for some documentation to support the number. I told Channon that I would provide him with the
on-line fraud amount and detail as well as for the accounts he was currently using. Channon agreed to look over the documents
and then discuss the option of re-payment. I told Channon I could not make the decision to let him pay it back but I would
review it with my supervisor. I then reminded Channon that I needed to know who was responsible for creating the 4,251
accounts, if not him, so that we could contact them. Channon stated again it was not him, but agreed to look for his contact.
Channon gave me the email address of 'hydrazok@gmail.com' as where to send the documentation of the accounts. I then
validated that was also the email registered to his eBay account.

I called Channon back at about 2:00pm and spoke with him until about 2:04pm. I told Channon that we would be sending him
an “Agreement to Repay” as well as, account documentation via email. Channon said great and the he would be looking for it.
We agreed to talk again on 6/9/2011.

BRANDI CHANNON'S
EXHIBIT

18

A
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 113 of 400

Jason McDevitt - Cross by Mr. Robbenhaar

 

 

 

WwW ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

enforcement requests that we sent to.

Q.
responded to?
A.
Q
A.
Q
witness, Your Honor?

BY MR. ROBBENHAAR:

Q.

this point, tell me when you're satisfied with that

document.
A. Certainly.
Q. Is that a document that was produced through

your office to the government in this case?
A.
Q.
officer, what's his name?
A.

Q.

'Do you remember any other names that you

Page 622

No.

No?

Not without looking at the documents.
Okay.

MR. ROBBENHAAR: May I approach the

THE COURT: You may.

Mr. McDevitt, would you look at that, please?

And without commenting on the results at

It appears so, yes.

And the individual listed as law enforcement

Charles Sipko.
Okay. And is he a law enforcement officer?

The law enforcement agency was OfficeMax.

 

MS. VIERBUCHEN: Your Honor, can I

BRANDI CHANNON'S
EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 19

NTT
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 114 of 400

Page 104

Q. And what do you do at the FBI?
A. I work on a cyber crime squad investigating

computer crimes.

Q. Are you the case agent on this matter?

A. Yes.

Q. Have you always been the case agent on this
matter?

A. No.

Q. Approximately when did you start your

involvement in this case?

A. Roughly mid 2013.

Q. Are you familiar with the spreadsheet data in
the case? | Oo |

A. Yes, I am.

Q. And as part of the preparation of this case,

have you reviewed numerous spreadsheets provided by

OfficeMax?
A. I have.
Q. Was the meaning of the data contained in those

spreadsheets immediately apparent to you?

A. No, it was not.

Q. What helped, if anything, to shed light on that
meaning?

A. Working directly with OfficeMax

representatives, who explained in detail what the

BRANDI CHANNON'S

EXHIBIT

 

Panl Rara. Affirial Court Rannrter 20

wed
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 115 of 400

Page 105
data represented.
Q. Can you estimate how much time you've spent
with OfficeMax personnel on the intricacies of the
spreadsheet data?
A. I couldn't give an exact number, but I would
estimate over 100 hours.
Q. Was that time and access to OfficeMax staff
critical in acquiring your understanding of the data?
A. Yes, it was.
Q. Now over the course of the investigation, were
multiple spreadsheets created to display and analyze
the transactions that are alleged to be associated

with the scheme?

A. Yes, over the length of the whole
investigation.

Q. Do all of them try to show the same selection
of data?

A. No. Multiple spreadsheets represent different

datasets, and each of those spreadsheets may have a
different search criteria data that was put into
them, so they don't represent the same thing.

Q. In preparing for the trial in this case, have
you ended up primarily relying on a particular set of
data?

A. Yes, one primary spreadsheet.

 

Panl Rara. Of Ficial Court Rannrter

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 116 of 400

steve Gardner - Cross by Mr. Robbenhaar

 

 

Page 230
1 accounts have done, right?
2 And now March rolls around. If I need more
3 online adjustment information or I need to make sure

4 I didn't miss something, you know, from trying to

5 track them through another POS software, mostly

6 online adjustment stuff, I would have to ask SHC to
7 give me an undated run so I could add that in.

8 But if it is something that I'm just

9 tracking on my own, I wouldn't have to go to them.
10 Q. Right. But when you did need that extra
11 information that you didn't have access to,

12 obviously, it was in the hands of SHC?

13 A. Correct.

14 Q. All right. ‘Now when you were first contacted,
15 or you -- I'm sorry. Let me rephrase that.

16 When you reached out and contacted law

17 enforcement, and I think it was October of 2011, I

18 think you stated?

19 A. No, 2010.
20 Q. 2010?
21 A. It was shortly after we identified the scheme

22 and kind of figured out what we thought had happened.

 

 

 

23 Q. So for the last five years’ ==
24 A. Uh-huh.
25 Q. -- four years, at least, you've been working
BRAND! CHANNON'S
EXHIBIT
Sa saa
PAUL BACA. OFFICIAT, COURT REPORTER 21

RS
4:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 117 of 400

steve Gardner - Cross by Mr. Robbenhaar

 

W Nh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 231
with law enforcement on this case.

Is that right?

A. On and off.
Q. Correct. Of course.

But the spreadsheets that were produced by
your office to law enforcement were produced in
anticipation of this case, wouldn't you say?

A. Correct.
Q. All right. And you worked closely with Agent
Boady, and then perhaps more recently Agent Moon.

Is that right?

A. Yeah. I wouldn't know if I'd call it closely,
but I worked with them.

Q. You would have, at least, e-mail
communications. If more information was requested of
you, you would be responsive to their, requests?

A. Uh-huh. Correct.

Q. All right. There's an exhibit in this case,
Daubert Exhibit 1, which basically is the spreadsheet
entitled -- dated December 22 of 2014 --

A. Okay.

Q. —- enhanced.

Now there was a discussion earlier about
original versus enhanced, and I believe you indicated

that there was some information that had been moved

 

ore

PAUIL BACA. OFFICTAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 118 of 400

steve Gardner —- Cross by Mr. Hotcnkiss

 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 243
Probably.
' Hundreds?
I don't know if it was hundreds. But...
A hundred?

Maybe. I don't know.

oO Ff O FY OO PF

And then at some point in time you had contact
with Agent Moon, because he took over for
Agent Boady, correct?
A. Correct.
Q. When did you start having contacts with
Agent Moon?
A. I believe I started having contact with
Agent Moon in 2014, maybe, or 2015, in that area.

And it was -- I think it was somewhere in
that area, 2014, '13, in that area:
Q. And about how many contacts did you have with
Agent Moon?
A. A lot. Probably as many as I had, you know, or
almost as many I had with Mike Boady.
Q. As a matter of fact, you -- at a certain point
in time you were having daily telephone conversations
with Agent Moon and the former Assistant US Attorney
in this case, correct?
A. Yes.

Q. How long did those daily telephone

BRAND! CHANNON'S

EXHIBIT

 

PAUT, BACA. OFFICTAL COURT REPORTER 22

ALAA
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 119 of 400

steve Gardner - Cross by Mr. Hotchkiss

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 244

conversations go on?
A. 'Those -- they were usually done during the
week. They were, like, a two-hour call. We would
try to schedule them for almost every day.

But as things come up it doesn't always
happen every day.
Q. sure.
A. I've got other business to run. But they went
on for quite a few months, in. preparation. I think
it was a couple -- no, maybe two, three months. I
don't know, a month.
Q. Two or three months of two-hour phone calls per

working day?

A. Probably two months.
Q. Two months?
A. Two months, yeah. Because what I'm trying to

remember here is part of what caused these things to
happen is, the postponement of the -- the trial kept
getting postponed. So what would happen is as we got
close to a date, you know, like four weeks out I
would have conversations.

And then something would happen to postpone
it. So it's like, well, we've got to -- why don't we
put it on hold and we'll get a new date.

And then as you get closer to that new date

 

PAUL BACA. OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 120 of 400

From: Steven Gardner

To: Messec, Paige (USANM)

Ce: Moon Jr Jeffrey P. (AQ) (FBI)
Subject: Re: question from Aspect spreadsheet
Date: Tuesday, March 31, 2015 7:48:57 AM

Attachments: Brandi MC,zio

Paige,

I was able to determine the Merchandise Credit was attached to Brandi because on
2/9/11 she did a no receipt refund at store 1156. That Merchandise Credit was then
used to make purchases on 3 subsequent occasions. I attached an ejournal of the
refund and the 3 transactions. When you look at the refund you will see Brandi's
name in the audit trail. The audit trail does not include her address but I am
guessing I must have pulled that from another system. Hope that helps and we can

discuss today.
thanks,

Steven Gardner, CFE
Manager -~ Corporate Investigations | Office Depot, Inc.
6600 N Military Tr, C415S | Boca Raton, FL 33496-2434

is:

CONFIDENTIALITY NOTICE: The information contained in this email and attached document(s) may contain confidential
information that is intended only for the addressee(s). If you are not the intended recipient, you are hereby advised that any
disclosure, copying, distribution or the taking of any action in reliance upon the information is prohibited. If you have
received this email in error, please immediately notify the sender and delete it from your system.

’ BRAND! CHANNON'S
EXHIBIT

23

1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 121 of 400

From: Steven Ganiner

To: Messec, Paige (USANM): Moor Jr Jeffrey P. (AO) (F BL)
Subject: bud: OrderMax Information to pull (Bargle)

Date: Tuesday, May 12, 2015 3.1143 PM

Attachments: Seve Gartner sis

Paige and Jeff,

Attached is the raw report that Jim was able to pull for us. When you open it you
will see there are actually about 117 lines of orders. That is because each line
corresponds to a payment (credit card or gift card #). Therefore some of the order
#'s will be duplicated. Hope this information helps and let me know if you would
like to discuss it prior to Friday.

Sincerely,

Steven Gardner, CFE

CONFIDENTIALITY NOTICE: The information contamed in this email and attached document(s) may coniain confidential
information that is mtendad only forthe addressee s) [! you are not the intended reciment, you are hereby advised that any
disclosure, copying, distrbulion or the taking of any achon im rehance upan the information is prohibited. if you have
received this email in error, please immediately sotify the sender and delete it from your system

sectececes Forwarded message ----------
From: James La-Fontaine (ia
Date: Tue, May 12, 2015 at 3?

Subject: Re: OrderMax Information to pull (Bargle)

Steve,
Here you go...there are a couple duplicate order numbers in the file so they will be

in my results twice. Call me when you receive this and I will walk you through why
there are more lines that order numbers provided.

Jim LaFontaine

_ _ Office Cepot, inc

BRANDI! CHANNON'S
EXHIBIT

24

rae al
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 122 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 117

So part of my attempt to understand all of
this is an attempt to try to understand what
originals really are.

And you're telling me today -- the
government is telling me today that the Daubert
Exhibit Number 1 is an original because it contains
business records. Daubert Exhibit 1 and Daubert
Exhibit 2 basically are comprised of information that
comes from business records, but because of the
computer age, that's the original.

So I'm struggling with that because, to my
way of thinking, an original is like these cash
register receipts. And so that starts a transaction,
or Signing up for rewards and entering whatever the
information is that's requested starts that ball
rolling.

And the way I understand it, Exhibit 1, as
well as Exhibit 2, both from the Daubert hearing,
were created by calling up, so to speak -- and
forgive my terminology, because I'm not a computer
person -- but by calling up certain other
information.

So the government calls Daubert Exhibit

Number 1 original. And I guess Daubert Exhibit

BRANDI CHANNON'S

Number 2 is a -- is also an original, or is it a EXHIBIT

25

 

AT
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 123 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 118

summary?

MS. VIERBUCHEN: No, it's -- it's an
original. But it's enhanced only because we added
those features to make it easier to search.

THE COURT: Right. Okay. So --

MS. VIERBUCHEN: The original is simply
what they -- what was provided by -- from SHC to
Steve Gardner and then provided to us.

THE COURT: Which raises other questions in
my mind as to how those were kept in the ordinary
course, or whether they were somehow” put together for
purposes -- Mr. Robert called it for litigation
purposes, and so I will use that term, I guess, as
well.

So you know, I'm not saying that -- well,
let me just finish my thought, to say that where --
where you're calling an exhibit an original, to my
61-year-old brain, I'm thinking of it as a document
that was created using other pieces of information
that already exists. Bn

And so I'm having a hard time understanding
why Daubert Exhibit 1 or Daubert Exhibit 2 are
original business records. It might be the original
version that was put together from all of this.

But to my way of thinking, whatever

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 124 of 400

Steven Carinar
Manager Investigations & ORC, Loss Prevention

WORK WiTH US”

CONFIDENTIALITY NOTICE: The infarmaton contamned in this e mat and attached document(s) may
conta confidential information foat os mtended only for the addressee(s). H you are oot the intencted
recent, you are hereby advised that any disclosure, copying, distribution or the taking of any achor in
rehance upon the information is prohibited. If you have received this e-mail in error, please umnmecdhatety
notify the sender and delete « fram your system,

From: 8d, Micro! co
Sent: Friday, January 25, 2013 11:27 Al

To: Gardner, Steven
Subject: Hi

Steve,

lam sure you are starting to wish | would leave you alone by now, but we are getting very close to
finished. Do you know how meny onbne adjustments (and for how much money} were done under
the Garble account? This spreadsheet doesn’t include Garble. t realize the Garble 1? 345678 @pmail
was only opened about a month before Channon was shut down, so! assume it is not a huge
number, but if that datas reacily avaiable, t would hke to have it.

franks,

Mike

FBE ALBUQUERQUE
Special Agent Michael Boady

BRANDI CHANNON’S
Channo EXHIBIT

26

omy eRERRUEN REARS
1;13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 125 of 400

From: Bondy, Michael (DD)

To: Messec, Paige (USANM}

Ce: feronse Susan (FR) Murray, Richard). (til)
Subject: Fw: Channon is Back at OfficeMax

Date: Thursday, June 16, 2011 1:00:21 PM
Attachments: NNO ig

 

Paige,

iwas Glanging on wotoag up the search warrant for the OfficeMa subject this week and hopingt to
execute @ next week, Then} got this email trom OfficeMax. Not sure if this changes anything, bat!
Thought | would pass it on to you, | can’t believe they did this without informing me of it in

advance... see below,

From: Gardner, Se) ae
Sent: Thursday, June 16, 2011 12:46 PM

To: Boady, Michael

Subject: RE: Channon is Back at OfficeMax

Special Apent doady,

Sorry thal it has taken so long to get back with you. | have been working on the case and recently
spoke with Channon regarding the frauds, On 6/8/7010 | contacted Channon via telephone and
discussed the 2 fraud schemes. [will attach my notes of the interview so you can review the detail
Inghally he seemed hke he was going 1 work with uson the frauds but has now obtained a lawyer
ands denying everything, |can provide you with the lawyers information, df you would tke it, We

 

ais closed aif open accounts (123) and they totaled about $58,000 bringing the combined loss to

ESCh

$92 C00.
Please cal me at your earliest Canverience and! Cats update you an the rest af the nai iter
Lastly, embedded my responses to your questons mito the body of your eral,

Sincerery,

Shewany Gai fites
Manager Investigations & ORC, Loss Prevention

@ WORK WITH US"

CONFIDENTIALITY NOTICE: The information contained in this @oment and attached docaumemt(s} may
conta confidential mformation that is intended only for the addressee(s}. Tb you are not the mtencded
sot, you are heroty acdweed that any cisciosure, copying, distebetion or the taking OF any acter in
reo upon the information os prohibited, Tf you have received this e-mail on error, please immediately
the sercter and delete if from your syste.

   

 

BRANDI CHANNON'’S
EXHIBIT

27

‘<nesemieenncenniainnenaneninemanaanammninincnaunsssaness
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 126 of 400

FD-302 (Rev. 10-6-95)

-|-

FEDERAL BUREAU OF INVESTIGATION

Date of transcription 09/16/2011

On 7/12/2011, the writer and Office Max Investigator
Steven Gardner reviewed the evidence obtained from a search warrant
at the residence of Matthew and Brandi Channon, which was executed
on June 28, 2011. The review of the collected evidence included,
but is not limited to the following:

There appears to be an LLC created in the name of Roberta
Duran-Gonzales, called Office Supplies to You, LLC, SCC#4457388,
which was established on June 21, 2011, and associated with the
address PO Box 1984, Taos, NM 87571.

There was a flight reservation made with Southwest
Airlines, confirmation number W)JB6K, for Roberta Duran Gonzales
and Jason Moran to fly June 28, 2011 on Flight 901 from ABQ to
California.

There was a hotel reservation for the San Jose Airport
Garden Hotel in the name of Jason Moran, 1105 Luz Del Sol, Taos, NM
87571, which was paid for with a Visa card ending in 6699. The
confirmation number for the reservation was 136377603.

There was over 110 Staples’ Rewards Cards and
approximately 50 Office Max Rewards cards which were in the baggage
of Jason Moran and Roberta Duran-Gonzales.

There was proof of a purchase of 500 PC Canon Cartridges
in Roberta Gonzales' name.

The appears to be a Wells Fargo Bank account for
Sil chem, a company which Matthew Channon established, which ends
in gs2is.

There was a CSOL Corp account with Sandia Laboratory
Federal Credit Union, account number 9JP0-21Qin the name of
Matthew J. Channon. Additionally, Channon had a loan associated
with account number §§p0-21-49M which appears to be for a Mozda RX-
8.

There also appears to be a Citi Mortgage Account number

i

 

investigation on 7/12/2011 : at Albuquerque, ‘NM
File # 288A-AQ-63579 Date dictated NA

by SA Michael Boady

   

BRANDI CHANNON'S
EXHIBIT

28

This document contains neither recommendations nor conclusions of the FBI, It is the property of the FBI and is loaned to your |
it and its contents are not to be distributed outside your agency. Chann

 

<mmenemennnemamcomammesantinsmnmmenmscniomnmnts
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 127 of 400

FD-302a (Rev. 10-6-95)

288A-AQ-63579

Continuation of FD-302 of Investigation Conducted ,On 7/12/2011 , Page 2

In June 2011, the law firm Moore, Berkson & Ganderilla,
was in some sort of Chapter 7 bankruptcy proceedings, associated
with Case #09-12552-j7, in reference to an apparent $13,018.62
which Channon owed. The US District Court of NM case number is 09-
12552 related to the Chapter 7 bankruptcy. The court case appeared
to be David Forlano and Debra Mansini vs. Matthew Channon.

Receipts showed that Channon had an account with CU
Anytime, which ended with 5364.

There appears to be an AT&T account for phone number 505-
307-2540 and 505-710-8151, which were around August 27, 2009.

It appears that Channon has a Bank of America
4098 (checking) and WME 4139 (IRA).

There was documentation showing that Matthew Channon was
associated with 2311 N. Grand Avenue, Apartment B, Roswell, NM.

There was an letter in Channon's possession from Office
Max dated June 9, 2011, in which he was informed of allegations of
fraud.

On or about May 22-25, 2011, Matthew Channon made a
reservation with Advantage Rent-A-Car, reservation number
F11132478CO, using email address jrgqqgg@gmail.com, which was
supposed to be picked up and returned to San Jose Airport.

There was a Delta Airline reservation, confirmation
number GOQPBB, for flights that took place on June 1, 2011 through
June 3, 2011.

There was a printout of an email from Office Max to

Hydrazoik@gqmail.com.

There was a Comcast bill for account number 8497-95-005-
1937786, which was due on 6/11/2011.

There appears to be an account with New Mexico Educator's
Federal Credit Union, member number MP030CH. On 6/13/2011,
Channon apparently spent $2,500 on an attorney.

There appears to have been an bill from Qwest
Communications Account #505-888-6288 579R, dated 5/16/2011.

Channon 0020

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 128 of 400

FD-302a (Rev. 10-6-95)

288A-AQ-63579

Continuation of FD-302 of Investigation Conducted On 7/12/2011 Page 3

On May 22, 2011 thru May 25, 2011, Matthew Channon had a
flight reservation. with Southwest.Airlines, .confirmation code
W5KF8Y. During that same period, Channon booked a car reservation
with CarRentals.com using the name M Channon, 505-344-4322,
ingggg@gmail.com, fax confirmation number LFX0079a83.

There was a receipt showing a purchase made at Wal-Mart
in Matthew Channon's name with debit card ending in 4445,
expiration 03/13.

There were several Gift cards, credit cards, etc that
were seized during the search warrant including the following:

AMEX: XX-XXXX-0090, XX-XXXX-3276, XX-XXKX-
2443, XX-KXXK-3991, XX-XKXX-8569, XX~KXXX-

8256.
X-XXXX-8876, [-Xxxx-3934,

sa Gift Cards:
XXXX-1925

XX-XXXX-2801,
aypal Debit Ca XX-KXXX- 3107 ame Brandi Lucero
XXXXX-4459, JX Xxxxxx-9745,

There was_also a NM Educators Federal Credit Union
ng account in the name of Brandi Lucero, Checking Account

MMM 3c; Routing 307083665.

   
    

   
    
  

Channon 0021

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 129 of 400

 

From: Gardner, Steve

Sent: Thursday, July 21, 2011 12:43 PM

To: Boady, Michael

Subject: Person claiming to own MaxPerks account number 815424964.

Special Agent Boady,

A person with the phone 4 978-912-2964 and email of jimmoran3@msn.com claims to own MP 4815424964, | have not called him but from my research the email and phone
# do not match the MaxPerks account. We got the account from the your evidence room in the Index Card Box marked “June OfficeMax” , it was a smail key chain card so
someone else will have the full size card. Aiso there are no transactions associated with it on the east coast. | was not sure if you wanted me to call the person back or you
would like to handle? Below is the information

Here is what the phone # comes back to on FastData.

cid:image002.png@01CC4793.5ECBFO50

Here is the what we show for MaxPerks Information.

cid:image003.png@01CC4794.D7EAC140

Steven Gardner . os
Manager investigations & ORC, Loss Prevention

 
       

 

BRANDI CHANNON’S
EXHIBIT

29

‘ecrtrainannaarnneennanasenaeensnamaneamnememannmnanssinst
4:13-CR-966-JCH-KK 2255 MOTION

  
   

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 130 of 400

    

From: Gardner, Steven - -
Sent: Thursday, July 14,2011 6:29 AM
To: Plante, Kevin

Cc: Boady, Michael

Subject: Possible Staples Item in New Mexico
Attachments: IMG00281 jpg; Staples Cards.xisx

Kevin,

I meet with Special Agent Mike Boady of the FBI yesterday on the Channon case. As I told you they
searched his house and seized merchandise as well as loyalty program information from both Staple
and OfficeMax. They have 3 more suspects (Channon’s wife who confessed, a friend of hers and her
friend’s boyfriend). They seized maps, that contained addresses of OfficeMax’s and Staples in CA
along with an itinerary of where they were going. It looks like they were going to be flying out that
night. They also frequent Colorado and-of-course New-Mexico, where they live. I-included addresses
for two of the suspects and Channons wife’s name is Brandi. I have video of what looks like of 4
people but not sure yet if they are the suspects listed above, we think 3 of they are I will forward
pictures them when I get confirmation from the FBI.

I listed out all the Staples Reward information they had and put it on a spreadsheet. Some of the
information was from reward coupons and some was actual member cards. The information is
attached and lists 120 accounts. Can you pull the customer information on them, purchase detail, and
any video associated with the transactions? Special Agent Boady would like whatever you can put
together. I copied him on this email.

As for merchandise, they had a lot of empty ink, new OEM ink, computers and laptops. Only some of
the stuff had labels on it and only one was possibly yours. I attached a picture of it. It is an HP920 Fax
machine with a label date of 11/14/2010. Let me know if it is yours.

Call me when you get a chance
Name and address of two other suspects

Roberta Duran Gonzales

PO Box 1684

Taos, NM

This address is also for a business she just opened called “Office Supplies To You llc”

Jason Moran
1105 Luce Del Sol
Taos, NM 87571

Steven Gardner
Manager Investigations & ORC, Loss Prevention

 

CONFIDENTIALITY NOTICE: The information contained -in this e-mail.and attached document(s)
Chann

 
       

BRANDI CHANNON'S
EXHIBIT

30

TL TNNNNNNNR
1:13-CR-966-JCH-KK 2255 MOTION

  
   

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 131 of 400

Affidavit of Matthew J. Channon

On June 8, 2011, 1 received a telephone call from Steven Gardner, an employee of
Officemax. Mr. Gardner alleged a number of accusations about ink recycling and
multiple accounts, which | admitted. At the end of the phone call, Mr. Gardner started to
sound frustrated, then his tone of voice changed and became belligerent, stating that the
call had been recorded and he had a witness to the call.

In November 2014. when Mr. Robert withdrew our Motion to Compel, | confronted him
about it, because I didn’t see any reason for him to have done it. He said, “We weren't
going to get it”, and “we need to move on to a different issue.”

During my trial in January 2016. ] noticed many of the jurors closing their eyes and
nodding off. | told Mr. Robert this was happening, and he told me to take notes of it. and
let him know about it at the end of trial. so [took notes. —

Brandi and Ms. Porter, seated on either side of me, also said they noticed the sleeping
jurors.

After the prosecution rested, I came up to Mr. Robert and asked him if he was going to
tell the judge about the sleeping jurors. He told me. “No. A sleeping juror is a friendly
juror.”

During the trial, my wife Brandi and I were told by courtroom staff we weren't allowed
to have our cellphones in the courtroom, even though we had an infant. Juror Brunner
checked his smartphone in the courtroom during voir dire, and Ju— Browne lett her
phone off silent for a call during trial. | saw Mr. Robbenhaar playing Words with Friends
on his phone on the sixth day of trial. On the second and third days of trial, Brandi and |
overheard Mr. Gardner having to coordinate with the Government to let him bring his
laptop past security. which had delayed his appearance and they successfully intervened
with the security personne! to allow.

FURTHER THE AFFIANT SAYETH NAUGHT.

   

tye 2

Walle be YE

Matthew J. Channon

Offical seal
PRISCILLA VLA

Notary Pubsc
State of New Mexigo J |

Sty Comm. Capres 2 PY 2

  

State of New Mexico

County of Be can ale

This instrument was signed or acknowledged before
meon_ 3-4) 1 by Pottery 2 Chenncen

(Notary Signature)

 

BRANDI CHANNON'S
EXHIBIT

31

(oaeninsaramenenataaasncaanananananasaseN
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 132 of 400
Case 1:13-cr-00966-JCH-KK Document 130 Filed 09/22/14 Page 53 of 61

A. Bruton

Defendants each made a statement to investigators. They assert that introduction of these
statements at a joint trial would violate Bruton v. United States, 391 U.S. 123 (1968). [Doc. 55,
pp. 4-5]

The Government's redacted version of Brandi's statement omits any references to
Matthew and uses the singular pronouns "she" and "her" in place of "they" and "them." [Doc.
126-1] The Government advises that Brandi's statement would be introduced at trial through
testimony by Special Agent Boady, in accordance with this redacted version. [Doc. 126, p. 1]
So presented, the testimony would not show that Matthew, or any other person, was even
involved—except for the references to Moran and Gonzales. [Doc. 74, p. 5; Doc. 126-1]

The right of confrontation guarantees the right of a defendant to cross-examine witnesses
against him. Richardson, 481 U.S. at 206. Bruton held that when two defendants are tried
jointly, the pretrial statement of one defendant cannot be admitted against the other unless the
confessing defendant takes the stand. Bruton, 391 U.S. at 135-36. The Supreme Court later
distinguished Bruton as a case in which the statement was "facially incriminating," and
“expressly implicat[ed]' the defendant as his accomplice." Richardson, 481 U.S. at 207-08
(quoting Bruton, 391 U.S. at 124 n.1). Bruton prohibits use of a codefendant's statement when
"there was not the slightest doubt that it would prove. ‘powerfully incriminating"; in contrast,
Richardson allowed a confession that "was not incriminating on its face, and became so only
when linked with evidence introduced later at trial." Richardson, 481 U.S. at 208 (quoting
Bruton, 391 U.S. at 135). Richardson held that "the Confrontation Clause is not violated by the
admission of a nontestifying codefendant's confession with a proper limiting instruction when, as
here, the confession is redacted to eliminate not only the defendant's name, but any reference to

BRAND! CHANNON'S
53 EXHIBIT

32

TTL TATE,
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 133 of 400

 

is @ MaxPerks

 

ere mattchannonconsulting@gmail.com copy — On My Mac (792 messages, 783 unread)
(4 iin ty ra] + a > my £8 Move to... Q hesch
Get Mali New Message Archive Delete Junk Reply Reply All Forward Flag Move Search

FL] Mailboxes Inbox. Sent

Sort by Date ~

MaxPerks 3/29/11
Online Exclusive Paper Deal + Save Big on New Tec...
Trouble viewing this email? View in Web Browser |
View on Mobile Device To ensure delivery to your inb...
MaxPerks 3/23/41
Last Chance - Get 20% Back in Bonus Rewards
Trouble viewing this email? View in Web Browser |
View on Mobile Device To ensure delivery to your inb...

 

MaxPerks Bou
Appreciation Event Starts Today - Get 20% Back in...
Trouble viewing this email? View in Web Browser |
View on Mobile Davice To ensure delivery to your inb..
MaxPerks S/T
It's Madness! Only 3 Days Left to Save + In-Store H...
Trouble viewing this email? View in Web Browser |
View on Mobile Device To ensure delivery to your inb...

MaxPerks 3/16/71
Your Reward is Now Available

Trouble viewing this email? View in Web Browser }
View on Mobile Device Please add officemax@miailbe...

MaxPerks SSA
It’s Madness! Save up to 70% Online

Trouble viewing this email? View in Web Browser |
View on Mobile Device To ensure delivery to your inb...

MaxPerks oN
Don’t Miss Our 2-Day Deais

Trouble viewing this email? View in Web Browser |
View on Mobile Device To ensure cefivery to your inb...

MaxPerks 3/4/71
Hurry In - 2 Days Left to Save 15%

Trouble viewing this emai? View in Web Browser }
View on Mohile Device To ensure delivery to your inb...

MaxPerks 2/25/14
In-Store Bag Event - Starts Sunday
Trouble viewing this email? View in Web Browser |

View on Mobile Device To ensure delivery fo your inb...

2f2aiit

MaxPerks

Your Reward is Now Available

 

Faratic® ¢ ccs ony Marchi Ti itpar i fy be

 

To: matichannonconsubking@gmail.com,

Reply-To: MaxPerks

Trouble viewing this email? View in Web Browser } View on ile Device
Please add officemax@maitbox.officemax.com to your address book to ensure future notification of savings! Learn How.

OfficeMax

 

 

fai

 

  

g in
ia, =
Weekly Ad Store Locator MaxPerks ID: 649730326 ge
a Name: MC Consuiting ™
jd. 2 iid

 

$60.00 REWARD

7 |

Redeem your February 2011 reward. Click Here

OG IN )
nter your MaxPerks |D# 649730326 at officemax.com/maxperks.

hen enter your password and click the "SIGN IN" button.

 

lid

BRANDI CHANNON'S
EXHIBIT

33

‘st anamaannaensnasninnaasunonnsenansnanesasnnaiaas
1:13-CR-966-JCH-KK 2255 MOTION

 

 
 

 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 134 of 400

Shop the way
you want

(*} lick & chat

officedepot.com

Cl Call or text 24/7
800-GO-DEPOT
(800-463-3768)

4 Visit us in store

(4) Buy online.
Pick up in1 hour.

  

=3£y Delivery is on us.
Fast & FREE!

 

Office pepor OfficeMax

Visit the store nearest you

OFFICE DEPOT
ALBUQUERQUE
5001 CUTLER NE
(505) 881-3145

 

 

 

 

 

Postmaster please deliver

OFFICE DEPOT
ALBUQUERQUE

1409 RENAISSANCE BLVD NE
(505) 342-2962

eeekee® AUITOMSCH 5-DIGIT B71 410

VALUED CUSTOMER

OR CURRENT OCCUPANT
LOITERY LLC

7100 GLADDEN AVE NE
ALBUQUERQUE, NM 87110-1464

1425

between 1/2/18 - 1/4/18

(4-4 ~2229-0561-070 7383

Source Code Customer#

33325

Mc

K0812058729

                

Panted with
inks containing

BRANDI CHANNON'S
EXHIBIT

34

1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 135 of 400

FD-302 (Rev. 10-6-95)

-l-

FEDERAL BUREAU OF INVESTIGATION

Date of transcription 12/08/2010

Steven Gardner (Gardner), Manager of Field Investigations
and Organized Retail Crime and Claude Poucher (Poucher i

          

 

telephonically contacted the writer. After being advised of
the identity of the interviewing agent and the nature of the
interview, Gardner and Poucher provided the following information:

Gardner advised that the majority of the MaxPerk's
Rewards accounts of Matthew Channon's (Channon) were closed, but he
decided to leave 89 of the accounts open to observe Channon's
criminal activity.

Gardner advised that each of the 89 accounts that remain
open have been connected to either Channon's debit card or through
the use of a reward that Channon fraudulently obtained. The
accounts that remain open did not sequence the same way as the
other accounts did which appear to have been created through the
use of a script that created new email addresses with the same
word(s), but slightly differ by one character each time.

Poucher explained that each of these accounts Channon
setup were with fictitious names, addresses, email accounts, etc.

Gardner advised that approximately 30-40 of those
accounts are about to receive rewards totaling over $3,000 USD,
which OfficeMax does not want to payout. Gardner advised that the
accounts were due to receive the rewards for returning empty ink
cartridges to OfficeMax on December 9-10, 2010.

Gardner advised that Channon-has. executed 64 transaction
th OfficeMax since November 10 including 55 transactions related to
recycling inkjet cartridges.

Currently, OfficeMax pays $3 per cartridge up to 20 per
month, totaling 60 per account. So far, Channon has recycles 1053
cartidges for $3 each. On 11/16/2010, Channon went to two stores
in Tucson, Arizona and one store in Chandler, Arizona. On
11/17/2010, Channon went to 10 other stores in the Phoenix, Arizona
area. On 11/22/2010, 11/23/2010, and 12/3/2010, Channon used his

 

Investigation on 12/7/2010 at Albuquerque, NM

 

File # 28 8A-AQ- 63579 Date dictated NA

 

by SA Michael Boady

 

 
  
  

BRANDI CHANNON'S
EXHIBIT

35

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your |
it and its contents are not to be distributed outside your agency. Channc

cemasaeeanaeeasenemenemensennmmmennameesaeaneamaannt
1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 136 of 400

 

From: Gardner, Steven | :

Sent: Monday, February 21, 2011 12:41 PM

To: Boady, Michael

Subject: RE: Q Photo of female store 217 (ABLQ) 11/22/10 and store 1156 (ALBQ ) on 11/23/2010

Ok, so far | only have those two transactions where she is recycling ink against one of the two of the accounts | left open. If
you look on the last spreadsheet | sent with the open accounts and go the last column (video) filter it to any that say female
and that is her.

Steven Gardner
Manager Investigations & ORC, Loss Prevention

 

a

CONFIDENTIALITY NOTICE: The information contained in this e-mail and attached document(s) may contain confidential information that
is intended only for the addressee(s). If you are not the intended recipient, you are hereby advised that any disclosure, capying,
distribution or the taking of any action in reliance upon the Information is prohibited. 1? you have received this e-mail in error, please
immediately notify the sender and delete it from your system.

From: Boady, Michael © -

Sent: Monday, February 21, 2011 1:39 PM

To: Gardner, Steven

Subject: Re: Q Photo of female store 217 (ABLQ) 11/22/10 and store 1156 (ALBQ ) on 11/23/2010

 

Great news, | know who she is! Whatever transactions we can show she made would be great!

 

From: Gardner, Steven |
To: Boady, Michael
Sent: Mon Feb 21 14:36:37 2011

Subject: FW: Q Photo of female store 217 (ABLQ) 11/22/10 and store 1156 (ALBQ ) on 11/23/2010

 

Now that | opened the video it is her.

Steven Gardner
Manager Investigations & ORC, Loss Prevention

 

@

CONFIDENTIALITY NOTICE: The information contained in this e-mail and attached document(s) may contain confidential information that
is intended only for the addressee(s). If you are not the intended recipient, you are hereby advised that any disclosure, copying,
distribution or the taking of any action in reliance upon the information is prohibited. If you have received this e-mad in errar, please
immediately notify the sender and delete it from your system,

    
        
 
   

From: Boady, Michael

 

BRAND! CHANNON'S
EXHIBIT

36

TNC
1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 137 of 400
Case 1:13-cr-O0966-JCH-KK Document 435 Filed 01/23/17 Page 4 of 44

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 4
of -- raised by the defendants about -- well, I guess
I need clarification on exactly what the scheme is,
what the objective of the scheme is, and whether or
not what the defendants obtained from OfficeMax was
property.

And I will confess to you that the issue is
a lot more complicated than I thought it would be
when I first started looking at it.

And I looked at your response, Ms. Messec,
or Ms. Neda, whoever, and I didn't really get a lot
of clarification. And I wasn't even sure that the
superseding indictment clarified the property issue
for me.

So whoever wants to go first. I think
probably it would be more useful for me to hear from
the government.

MS. MESSEC: Your Honor, it's our position
that with a superseding indictment the issue raised
by the defendants has been mooted.

The indictment now alleges that the
defendants engaged in the conspiracy to defraud
OfficeMax by obtaining OfficeMax's merchandise, and
that that is the explicit object of the conspiracy.

THE COURT: Well, did -- so the explicit

object is merchandise?

BRAND! CHANNON'S

EXHIBIT

 

Paul Baca, Official Court Reporter 37

seratreeannemicnanenesannacreinaneinanannimaaansnssiese
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 138 of 400
Case 1:13-cr-00966-JCH-KK Document 435 Filed 01/23/17 Page 5 of 44

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 5

MS. MESSEC: Yes.

THE COURT: But they obtained these
rewards. And so how do you get from Point A to Point
B under the statute?

MS. MESSEC: Well, the obtain- -- the thing
that is obtained by the wire directly doesn't have to
be the object of the scheme. The scheme is executed
by wire, but the purpose of it is to obtain OfficeMax
merchandise that OfficeMax would not be giving to the
defendants if OfficeMax had not been deceived as to
material facts in the meantime.

OfficeMax, in its own terms and conditions
for the MaxPerks program, retains the right to cancel
MaxPerks rewards at any time if they have been
obtained by fraud, or in violation of the terms of
the program, even. And so if OfficeMax knew that
these certificates had been obtained by fraud, that
they certainly would not have accepted them as a form
of payment for the merchandise that the defendants
had obtained using these certificates that they were
not entitled to.

So I just think it's very clear, under the
law, merchandise would be considered property. We're
not talking about the scheme being -- the purpose is

not just to obtain MaxPerks rewards, because

 

Paul Baca, Official Court Reporter

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 139 of 400
Case 1:13-cr-00966-JCH-KK Document 435 Filed 01/23/17 Page 6 of 44

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Page 6
obtaining MaxPerks rewards, if not being able to use
the MaxPerks rewards, is useless.

THE COURT: And I guess part of where I get
maybe caught up, because -- because the rewards
themselves are not of value to the company. The
rewards are of value to the defendant who may or may
not use them -- or I said the defendant -- the
customer who may or may not use them.

So I guess I am wondering how -- you know,
it seems like there are steps, and I'm just not clear
how the law treats the steps, because some of the
cases that were cited by the defense seem to suggest
that if something has value to. the customer or the
recipient, that's not the factor that is of
importance. What's of importance is whether or not
whatever was taken from the victim is property.

MS. MESSEC: Well, the government would
dispute that MaxPerks rewards are property in the
hands of OfficeMax.

But we, feeling that the superseding
indictment took away that issue, didn't get much into
that in the briefing. And I.apologize.if that wasn't
useful to the Court. |

We didn't want to get into, really, a

complicated issue that we felt had been removed.

 

 

Paul Baca, Official Court Reporter

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 140 of 400
Case 1:13-cr-00966-JCH-KK Document 435 Filed 01/23/17 Page 7 of 44

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 7

But all -- the Cleveland case and all of
the cases following it have to do with unissued
licenses in the hands of a state government. None of
the cases apply to property in the hands of a
corporate entity whose interest is entirely economic
in the property.

So Cleveland doesn't really have anything
to say about whether MaxPerks would be considered
property. And I think we would probably have to look
to state property law to resolve that.

But the defendants make a bunch of
allegations about MaxPerks rewards not being
property, that we would have to bring witnesses to
explain it. They say things like, Well, they don't
account for them in any way. I don't think that
that's true.

They are not useful -- they are not worth
anything to OfficeMax. They can't, for instance,
collateralize debt with them, they said. I don't
know why they couldn't.

I mean if you can find somebody who wants
to take out a loan and somebody is willing to accept
the MaxPerks rewards as collateral for that debt, I
don't know why you couldn't use them, because they do

have value.

 

Paul Baca, Official Court Reporter

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 141 of 400
Case 1:13-cr-00966-JCH-KK Document 435 Filed 01/23/17 Page 8 of 44

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 8

And to the company, having something out
there that they must accept, if valid, as -- as
payment for their merchandise, is a negative value to
them.

And so first, we just don't think that the
Cleveland case has any application here. This is
just not what it's about.

The Supreme Court was very clear that at
issue in that case was about whether these unissued
regulatory licenses are property. Because if it
were, then that would expand the wire fraud statute
to every kind of state regulatory violation.

But expanding the wire -- there is no
expansion of the wire fraud statute when you're
talking about economic interests in the hands of a
very economic entity like a corporation. That's just
the usual application of the wire fraud statute.

So I don't think that the Cleveland
concerns are really at issue here. But it would be a
fact intensive and a law intensive inquiry to decide
whether MaxPerks rewards are the property.

But the fact is the indictment alleges that
a property to be-obtained by -the-scheme is OfficeMax
merchandise.

And -- and I think there is

 

Paul Baca, Official Court Reporter

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 142 of 400
Case 1:13-cr-00966-JCH-KK Document 435 Filed 01/23/17 Page 9 of 44

 

 

10.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 9

well-established into law that the indictment has to
be read on its face. And if the government alleges
that that's what the property is, then that is
sufficient for the indictment.

And so again, we didn't rely much on that
argument because we felt that it had been -- that the
issue had been mooted by the superseding indictment.

The superseding indictment now in no way
refers to obtaining MaxPerks rewards as their
property.

The conspiracy count is now limited to
obtaining OfficeMax merchandise through the use --
obtaining OfficeMax merchandise as the object of a
scheme.

And the wire fraud counts “=

THE COURT: But it says through the use of
MaxPerks rewards certificates to which they were not
entitled.

MS. MESSEC: That's the manner and means of
the scheme.

THE COURT: Right.

MS. MESSEC: But it's not the object of the
scheme. The object of the scheme is to obtain
property. And that property, as alleged in the

indictment, is OfficeMax merchandise.

 

Paul Baca, Official Court Reporter

 

 
Case 1:19-cv-00201-JCH-SMV Document’ 4 Filéd 03/11/19 Page 143 of 400
Case 1:13-cr-00966-JCH-KK Document 435 Filed 01/23/17 Page 10 of 44

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 10

The way through which they did this was by
using MaxPerks rewards that they had acquired ina
way that they should not have and that OfficeMax
would not have accepted for payment had they known.
Never would have been issued, never would have
accepted for payment, had they known these material
facts. ee

But the manner and means is distinct from
the property that's alleged to have been taken from
OfficeMax.

THE COURT: Well, the defense mentioned
the -- I believe it was the Sadler case.

Why does that not provide us with a useful
precedent?

MS. MESSEC: I don't believe that the
Sadler case has -- has bearing here. Because in the
Sadler case what you had was a woman who was running
a pain clinic. And my understanding is -- was
issuing controlled substance prescriptions to people
who had never been examined at that clinic.

And the wire fraud pieces of that case were
with regards to the pharmaceutical company who was
paid full price in money for the product.

And the most that the government had there

was that one of the pharmaceutical reps said that if

 

Paul Baca, Official Court Reporter

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 144 of 400
Case 1:13-cr-00966-JCH-KK Document 435. -Filed 01/23/17 Page 11 of 44

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page il

she had known what the defendant was doing with that
property she would have had some concerns, which
is -- which is not the same as this situation.

If OfficeMax would have had concerns, they
wouldn't have taken the property at all -- or they
wouldn't have taken that as payment at all.

And the Court there said:

"Defendant may have had many unflattering
motives in mind providing the pills. But unfairly
defrauding the distributors of their property was not
one of them."

In this case, depriving OfficeMax of its
property is the entire point of the scheme.

THE COURT: And that's, I guess, one of the

reasons why I said at the outset that I -- I was -- I
wanted you to tell me about the scheme. And one of
the things that -- that maybe confuses me is that --
you know I don't dispute the facts here. I mean, the

facts are that the defendants were, you know,
creating a way to get many, many, many, many, many
more rewards than they would have been entitled to
based on their own purchases.

But I guess the thing that confuses me is
that what -- it seems to me that we're not talking

about falsifying purchases. I mean somebody made

 

Paul Baca, Official Court Reporter

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 145 of 400
Case 1:13-cr-O00966-JCH-KK Document 421 Filed 01/20/17 Page 59 of 126

COURT102020160931_Channon Sent enci ng. t xt
5 saw himthe day of the presentence report interview
6 at the Channons' residence, played a little ball wth
7 himinthe living room te's a nice little boy.
8 And it was very apparent, as is the case
9 wth any mother who has a very good relationship wth
0 her child, that that is, in fact, the case here. And
11 the letters certainly objectively confirmed that.
12 And the pain in the letters that |
13 interpreted fromfanily nenbers about the possi bility
14 that Brandi would be taken away fromlittle Qiinton
| 15 is a very big concern, and is one of the major
16 reasons we are requesting a noncustodi al sentence,
17 but not the only reason.
18 Ms. Channon has no prior criminal history.
19 As one of the letters also revealed, no one in her
20 family has been in this kind of a situation before.
21 She would have a very supportive fanily and
22 lots of people to assist her in successfully
23 completing a termof probation.
24 A significant event in this case, and one
25 that has caused Ms. Channon a great degree of

67

1 anxiety, was the execution of the search warrant at
her residence. It itself serves as an indication of
how far away she is fromcrininal nilieu.

The agents acted, under their testimony, as
they typically do. And Ms. Channon, not being

familiar at all and having the background that she

Nn Oo OF fF WD N

did, this has caused her to have great anxiety, and |

Page 59 BRAND! CHANNON'S
EXHIBIT

38

Sataaaneieesanasaansateerenenannataiasinnmmacnnnsanaaas
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 146 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 60 of 126

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Go Oo ON OOH BF OOUfDlU

=a =
=

COURT 102020160931_Channon. Sent enci ng, t xt
think that's reflected in the medical records that

were supplied to the Court.

She still -- | asked her to document the
medi cations that she is present! y taking, and she's
taking seven anxiety-related medications, and she
still has nightmares and panic attacks traceable to
that event.

And -- and | offer that as evidence of the
fact that she is not likely to be involved in any
further criminal activity. Her -- this one event has
so traumatized her, this execution of the warrant,
that that is, in a legal sense, a great deterrence to
her.

She also has physical ailments. She has
lupus and fibronyal gia. And three of the medications

that she is taking are anxiety-related to lupus and

fi br onyal gi a.

And she, | think indicated in the

68

present ence report, that the pain is such that it
does impact her ability to have -- to do certain
things wth her little boy, and the anxiety
associ ated wth facing prison time has exacerbated
that anxiety.

And again, in the legal sense, this all is
indicative of a basis for deterring her from any
possi ble further involvement in the criminal justice
system

Your Honor, we would request that as
reconmended in the -- by the presentence report

Page 60 BRAND! CHANNON’S

EXHIBIT

39

San nN
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 147 of 400
Case 1:13-cr-O00966-JCH-KK Document 421 Filed 01/20/17 Page 66 of 126

COURT 102020160931_.Channon Sent enci ng. t xt
have been no need to create so many fictitious

_

2 accounts, thousands of fictitious accounts, and scour
3 the country for O ti ceMax stores to obt ain —

4 transaction information that clearly wasn't yours.

5 So the long and short of it is: You were
6 convicted, and so my job here is to arrive at a

7 sentence that is sufficient but not greater than

8 necessary to acconplish the goals of sentencing.

9 | have taken into consi deration the very
10 kind and loving coments your fanily menbers have

11 made about you.
12 | have taken into consideration the fact
13. that you have pretty significant health issues
14 You. have a young child.who you.care for. and
15 who, despite the fact that you have a pretty large
16 family and friend support group here, the information
17 | saw said that there really wasn't anyone else who
18 could help wth your child.
19 | read that M. Channon's nother and father
20 are willing to care for him but | also read that
21 they're elderly and there are health issues.
22 So because of these facts, | have
23 deternined that a sentence bel ow the guideline range
24 is appropriate. The guideline range is 30 to 37
25 mont hs.

75

—

And you have no criminal history. You
have, again, health conditions. You have a young

child who is in need of care, and so | have concl uded

- OO NM

that a probationary sentence is appropriate for you,

Page 66 BRAND! CHANNON'S
EXHIBIT

40

a RARE
1:13-CR-966-JCH-KK 2255 MOTION

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 148 of 400

Matt Channon Case Summary

OfficeMax has been investigating Matt Channon of Albuquerque, NM for about 3: months. Channon is believed to
have perpetrated fraud against OfficeMax in excess of $450,000. Channon’s fraud involves two 2 schemes that
manipulate the OfficeMax Customer Loyalty Program known as MaxPerks. The MaxPerks program rewards its
loyal customers with money toward future purchases. The program is open to any legal resident of the US who is 18
years or older. Channon manipulated the program by creating multiple accounts that he would fraudulently apply
credits to and recycle ink against. Channon was linked to these accounts by use of his debit card (ending 4445)
during purchases that credited the accounts, reward cards that were used from the accounts, and some of the manual
online adjustments he made to the accounts.

Channon’s activities began in September of 2009 when he started opening multiple MaxPerks accounts under
different names. Channon used these accounts to recycle empty ink jet cartridges which he purchased on eBay.
Channon has purchased over 14,000 empty ink jet cartridges via eBay between Sept of 2009 and August of 2010.
An average cartridge costs Channon about $0.355 and when he recycles it at OfficeMax he receives a $3.00 credit.
This would have netted Channon about $38,000 in profit.

MaxPerks members can recycle their empty ink jet cartridges with OfficeMax and receive reward credits. Prior to
2010 customers could recycle 10 empty ink jet cartridges per week. The customers would then receive $3 per
recycled cartridge in the form of a Reward card. Beginning in 2010 the program was changed to allow customers to
only recycle 20 empty ink jet cartridges per month and they needed to spend the equivalent amount of money with
OfficeMax in order to be issued the reward. The program is only intended for customers to recycle empty ink
cartridges that they had used. Channon created multiple accounts so he could recycle more cartridges then the
program allowed and thus make money from the program. eBay activity by Channon showed him buying as many
as 1,000 empty cartridges at a time.

Additionally a review of on-line adjustments to the OfficeMax MaxPerks database indentified 4,251 fraudulent
accounts that were linked back to Channon. These accounts would have provided Channon with over $420,000 in
OfficeMax Rewards, had OfficeMax not closed all the accounts and taken the adjustment portion of the website
offline. OfficeMax had previously issued $46,244 in rewards but successfully voided $11,888 in rewards.

This 2nd scheme was based on the purchase loyalty portion of the “MaxPerks for Teachers” program. MaxPerks for
Teachers allows teachers to receive monies, in the form of reward cards, from OfficeMax, on purchases that the
teacher makes. Teacher accounts are credited with $10 in rewards for every $75 that they spend, with a maximum
reward of $100 per year. Ifa customer forgets to provide their MaxPerks information when making a purchase at a
store they can go on-line to the MaxPerks website. Customers can access the MaxPerks website from their home pc
and add receipt information associated with the purchase they made. The customer will then be credit for that sale.
Channon figured out how to read the receipt information needed to generate a transaction. He then used this
knowledge to generate transactions which he did not make. Review of the sequencing of the transactions linked
them to prior purchases and stores where he completed one of the transactions in the sequence.

All but 96 of these accounts were linked by having one of 3 email sequences (Bargle, Coach, or Teechur). The
Bargle Coach and Teechur accounts went back to email accounts from Google Mail. The other 96 accounts matched
a scenario where the members address or city was part of the business name. The name was city or address plus
“Elementary School”. An example of this would be that an account registered to Denver Co would have the
Business name of “Denver Elementary School”... The.accounts with the sequenced emails also had this business
name labeling. The sequencing of the email addresses and business names appeared to be computer generated and
contained numbers and periods (.) that were inserted to make them unique. Review of the accounts also showed that
the physical address information was invalid.

BRANDI CHANNON'S
EXHIBIT

41

ALLENNA
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 149 of 400

In May of 2010 these accounts began to receive significant and consistent online adjustments, Between May and
September of 2010 there were 58,090 transactions adjusted on-line. This is an average of 482 transactions per day.
It would take about 4.2 hours per day to key at a keying time of 30 seconds per transaction. This number excludes
any adjustments that were not accepted by the system because they had already been awarded, were miss-keyed or
did not match a specific transaction. On one date there were 1,172 transactions keyed, using this logic that would
require over 9.7 hours of continuous keying.

Taking into consideration the volume of adjustments done per day and the sequencing of the Gmail addresses that
were registered it would be unlikely that someone hand keyed this information. The most viable explanation would
be that a computer script was employed to create the Gmail accounts and then apply the MaxPerks adjustments.

OfficeMax has left 85 of the original accounts that Channon set-up to perpetrate ink recycle fraud open and has been
monitoring the activity on these accounts. Recent activity by Channon in November shows him recycling over
1,000 cartridges at OfficeMax stores located in AZ and NM. The recycled cartridge rewards were applied to many
of the accounts that OfficeMax left open. Channon has also been linked to 4 eBay accounts which OfficeMax is
currently monitoring for sales.

The MaxPerks loyalty program is one based on a trust that OfficeMax customers will participate in a fair manner.
Channon took advantage of this trust by creating multiple accounts and purchasing empty ink cartridges to recycle
ink for a profit. He also fraudulently claimed sales that he did not make. These frauds are a severe violation of our
terms and conditions. Furthermore rewards earned are clearly stated as non-transferable so there should be no
acceptable reason for Channon to be connected to so many different accounts.

By the end of 2010 OfficeMax losses could exceed $50,000 and Staples is currently reporting about $10,000 in
losses due to his scheme. | have not heard from Office Depot but assume that they are also being targeted by
Channon’s scheme. OfficeMax knows that if we had not detected the on-line adjustments Channon would have
caused losses in excess of $500,000 by the year end. OfficeMax is confident that he is linked to this scheme as
either the creator of the script or the person laundering the monies from. OfficeMax has gone as far as to link 3@
party gift cards (AMEX) that Channon purchased with rewards to personal purchases that he made at other
establishments. This clearly shows a scheme for profit. Any assistance the FBI would provide in investigating
OfficeMax’s claims and prosecuting the fraud would be greatly appreciated.

 

Channon 1552

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 150 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 104 of 126

COURT 102020160931_Channon Sent enci ng. t xt
22 guideline sentence or a governnent - sponsored

23 reduction
24 The median variance or departure for fraud
25 offenders is only 12 months. A sentence of probation

117

—

would put Matthew Channon way out of line wth other

2 offenders who are sinilarly situated.

3 For all of those reasons the government

4 asks the Court to impose a sentence wthin the

5 guideline range of 46 to 57 nonths.

6 THE COURT: All right. Thank you.

7 Let me ask M. Channon, M. Robert to cone
8 forward.

9 Wii, ! -- | may repeat some of what | said
10 to Ms. Channon to you as well, M. Channon. But

11. this is, again, not my standard scenario. | don't --
12 | don't usually have defendants !ike you and your

13. wfeiin court for sentencing on cases like -- like
14 your case.

15 There are alot of things about you that |

16 would expect that | would never see you in federal

17 court for sentencing.

18 And | -- and | told your wfe, and I'll

19 tell you as well. If you put your -- your brains and
20 your background to work in a way that is appropriate
21 and aboveboard, | can't imagine all the things that

22 you could have accomplished.

23 But for someone like you to -- to get
24 invol ved in a schere like this -- you told me why it
25 happened -- it is -- it is somewhat surprising.
Page 104 BRANDI CHANNON’S

EXHIBIT

42

TTS
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 151 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 105 of 126

_

oOo ON OO fF WO NY

RON DR RD RO NR Om iets
oO fF WS NH + 0 © BN Oo oF fF WD NY =|

CQURT102020160931_Channon Sent enci ng. t xt
118

And | know the -- the argument has been
made that this was an opportunity, and you revi ewed
the programrules or whatever the screen was that you
saw that referred to a transaction as opposed to your
transaction, and -- and thought that there was an
opportunity.

[t's hard for me to imagine that you
thought it was acceptable, because you went to a
great deal of trouble to -- to avoid detection, to --
to spread these activities around to different stores
in different states

And so when | see the way you conducted
yourself, it suggests to me that you knewthat you
were doing something wong.

Even taking what you Said earlier; that
not -- that you night not have consi dered that
violating a store's programrules would be a
violation of federal taw, | mean, you were obtaining
somet hing that you weren't entitled to obtain, even
using other people's transactions wthout their
know edge, all suggest to me that you knew you were
doing sornething that you should not be doing.

So again, | -- as | said to your wfe, |
underst and that you have your appeal issues that
you'd like to take up Wth the Tenth Grcuit, so

119

Page 105

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 152 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 106 of 126

_

oo Oo ON OO oO Fk WO DN

- ©

COURT 102020160931_Channon Sent enci ng. t xt
you're not in a position to acknow edge guilt.

That's certainly your right.
But looking at the evidence in this case,
it's difficult to imagine, based on wnat | saw, that

you didn't understand that you were doing sonethi ng

wrong.
And fraud is fraud. So -- sol

under st and -- | “understand what~ you're saying, | j ust

don't agree wth your -- Wth your view of it.

So as | look at your case and | look at
what an appropriate sentence would be in your case, |
have to say that taking everything into
consideration, | do think that a sentence of
imprisonment is appropriate. I do.

| don't, however, think that a low end
gui deline sentence is appropriate in this case, so
would be inclined to grant a variance for a nunber of
reasons.

For one, you -- you have no crinina
hi story, no history of violence. | Oo

| recogni zed that the presentence report
has identified sone situations in the past where you
have been accused of enbezzl erent , or there have been
disputes that you've had wth -- wth others. It's
hard for me to -- it's hard for nme to -- to say that

120

your -- you were right or they were right or you were
wong or they were wong. | sinply amnot ina
position to litigate those. parti-cul ar..si-t-uat ions.

So | don't -- | don't use themto formate
Page 106

 
Case 1:19-cv-00201-JCH-SMV Document 4_ Filed 03/11/19 Page 153 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 107 of 126

_

Nn Oo oO fF W BD

COURT102020160931_Channon Sent enci ng. txt
a punishment for you other than to say to you that it
looks to me like you have tried to -- well, fet re
say it this way.

it looks to me like your motivation to make
money, get money, is sonething that might have | ed
you down this particular path, wiich is why --

another reason why | think that restitution is not

-only warranted,. .but..|..see..t-hat..as..a way .not..onl-y. to

make OfficeMax whole for the fraud that you
conmitted, but it looks to me like it would be
painful for you, because you seemto have been
motivated by ways to make noney.

And so |'mhoping that the restitution
award, along wth the forfeiture award, wll get your
attention that this is certainly not conduct that you
should repeat.

Now | know restitution has its purposes,
and | know forfeiture has its purposes. But it's an
obligation that |'mgoing to be requiring in your
sentencing, that you repay OfficeMax and that you
also provide forfeiture to the government for your

121

conduct in this case.

Now, | have not -- you know, | saw the --
the argument about the government being Of ficeMax's
collection agent. | heard MS. Messec take exception
to that.

The fact of the matter is, you defrauded
OfficeMax and you defrauded them of, $105,191 worth of

Page 107

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 154 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 108 of 126

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

oO © ON Oo om fF ODO ND =

—_—_
_

COURT102020160931_Channon Sent enci ng. t xt
money, merchandise, whatever the case may be

So obviously, OfficeMax is entitled to be
reimbursed for that and made woole, and so! will
order that.

| have not seen any kind of a statement
from OfficeMax about what position, if any, they take
on the issue of incarceration. {'mgoing to assure
that, based on MS. Messec's argument, that they are
in harmony, that they would agree that a low end
gui deline sentence is appropriate in this case. |

Let me tell you that if | had seen anything
that suggested that you had harrred people -- and |
used the example in your wife's sentencing of
someone's life savings or someone's retirement -- |
wouldn't have any problemat all sentencing you to a
low end guideline sentence.

In this case what we have is a situation
where |'mnot aware of any individuals who cl ai mt hey

122

were deprived of any money or property because of
your conduct.

| am aware of OfficeMax saying that because
of your conduct and the way you mani pul ated their
rules you ended up wth over $100,000 of value that
they would never have sent your way if they had known
the true state of the situation.

So -- so money is one way that Of i ceNax
receives justice in this case.

Because your history is not one of

committing crimes, not one of violence. I don't see
_ Page 108

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 155 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 109 of 126

12
13
14
15
16
17
18
19
20
“21
22
23
24
25

_—

oO ON OO BF BW Nf

COURT102020160931_ Channon Sent enci ng. txt
any drug issues here either as, you know, a user or a
seller.

| mean, alot of times | -- if | see people
who are committing sore sort of crine, oftentimes
it's because they're trying to fund a drug habit or
somehow are involved in other illegal situations, and
{| don't see that in your case.

So | amlooking at what is a sentence that
would be sufficient but not greater than necessary to
acconpli sh the sentencing goals: ”

Here we've got a statute that outlines for
us what some of the sentencing factors are that | am
required to take into consi derati on

The nature and the circurnstances of the

123
offense. I've already said that you went to great
lengths to conceal your activities from OfficeMax.
Even if one could argue that -- that it appeared to

be accept able under their rules, clearly, the deceit
and -- and so forth that I've already addressed that
went on in this case suggest otherwise.

And a six-figure loss, you know, to sone
businesses, to some corporations, that might not be
significant. But in the world of courtrooms it is a
significant anount of money.

So | do recognize that this is a
subst antial crime. It went on for sore time, and so
| have taken into consi deration the nature and the
circumstances of the offense.

Page 109

 
 

OfriceMASE Wea PerROO Foray kd COMYiridROCUMENt 4 Filed 03/11/19 Page 156 G.809 of 3

MAXPERKS REWARDS FOR BUSINESS AND CONSUMER - TERMS & CONDITIONS

Last Update: October 8, 2010
OVERVIEW
MaxPerks Rewards for Business ("MaxPerks") is an OfficeMax’: customer reward program that allows you to earn $25 in
rewards to spend at OfficeMax for every $500 in qualified purchases that you make during the year. Additionally, from time to
time, OfficeMax may offer MaxPerks Bonus Rewards for purchases of specified products. You will also receive exclusive
savings offers through the mail and email. If you do not want the exclusive savings offers, just log into your account and
change your profile or call 1-866-MAXPERKS (1-866-629-7375).

HOW TO ENROLL

To open a new MaxPerks Rewards for Business account, you can fill out an application at any OfficeMax location, online at
www. officemax.com/maxperks, or by phone at 1-866-MAXPERKS (1-866-629-7375), You will be given a MaxPerks member ID
after you complete the enrotlment process. If you enroll in an OfficeMax store, you will be given a membership kit that
contains your MaxPerks member ID at the time of enrollment. If you enroll online or by phone, we will mail a MaxPerks
membership 1D to you. You may begin using your MaxPerks membership immediately for all qualifying purchases including
MaxPerks Bonus Rewards. Only one MaxPerks account and member ID per person is permitted at any given time. After you
enroll, you will need to go to www.officemax.com/maxperks to set up your user name and password so that you can view
your balance and keep track of your rewards.

ELIGIBILITY

MaxPerks is open to legal residents of the 50 United States (and D.C., Puerto Rico, and the Virgin Islands) age eighteen (18)
years and older who have internet access to manage their MaxPerks account. Employees of OfficeMax are eligible to
participate, but purchases made with their MaxPerks ID may only be for their own personal use. By enrolling in MaxPerks, you
agree to jurisdiction in Cook County, Tinos. Jurisdiction means that if you sue OfficeMax for a violation of your rights under
this program, you will have to bring the suit in Cook County, Illinois. MaxPerks is void where prohibited by law.

HOW TO EARN REWARDS

If you are shopping in a retail store, you earn rewards by presenting your MaxPerks member ID card at checkout. If you do
nat have your MaxPerks member ID card with you, a store associate can look up your member ID number at the time of
purchase. If you are shopping online or by phone or fax be sure to provide your MaxPerks member ID number at checkout. If
you do not know your MaxPerks member ID number at the time of purchase, you can later earn credit for your purchase
towards a reward by logging in to your MaxPerks account and entering the information from your purchase receipt that is
requested in order to obtain credit for your purchase. Customer service is also available at 1-866-MAXPERKS (1-866-629-7375)
to assist you with obtaining credit for your purchase with receipt information, For MaxPerks Bonus Reward offers, such offers
are only available at the time of purchase with your member ID number. You will receive credit for every qualified purchase .
that you make. If a purchased item is returned, the amount of the returned item will be deducted from your current account
balance.

If you have not reached the $500 minimum in any calendar month, your qualified purchase balance will be carried over month
to month until you reach the $500 minimum or January ist of the following year, whichever comes first. For example, if you
spend $300 in Month 1, $0 in Month 2, and $200 in Month 3, your total account balance at the end of Month 3 will be $500
and a $25 reward will be issued to you by the end of Month 4. Your $25 reward expires ninety (90) days after it is issued,
unless you are a Florida resident, in which case it expires one (1) year from the date of issue, so be sure to log into your
account and print it out as soon as it becomes available.

From time to time, OfficeMax may also offer its members MaxPerks Bonus Reward opportunities in which members can earn
extra rewards (which may vary in amount) for purchasing specified products or completing a required action. To take
advantage of the MaxPerks Bonus Rewards special purchase offers, you must have your MaxPerks member ID number at the
time of purchase and it must be applied to that purchase. No MaxPerks Bonus Reward adjustments will be made after
purchase. MaxPerks Bonus Rewards will be issued in the next statement cycle regardless of your qualified purchase balance.

QUALIFYING PURCHASE

Qualifying purchases are any products or services in our stores, catalogs or web site except for computers, gift cards, general
use prepaid cards, Sprint® service plans, phone cards, purchases with Retail Connect pricing, sales tax, purchases made
prior to the date of enrollment, and purchases made with your MaxPerks rewards. You will start earning credit for purchases
with your MaxPerks meriber ID numiber the day you'sign tp: BELL IE oe

HOW TO OBTAIN AND USE REWARDS

You can easily keep track of your account balance and any rewards you have earned by logging in to your MaxPerks account
online at www.officemax.com/maxperks. OfficeMax will send you electronic statements via email at the end of each month, so
that you can see the total amount of qualified purchases that you have made. The e-statement will be sent by the end of the
following month. You may opt-out of receiving this notification by logging in to your account and updating your
communication preferences, Once you have reached the $500 minimum or have earned a MaxPerks Bonus Reward, you can
jog into your account and print your reward card. Your reward card will be available to you the month after you have reached
the $500 minimum. For example, if you reach the $500 minimum on March 11, your $25 reward card will be available by the
end of April. You may use your reward card at any OfficeMax retail location, online at www.officemax.com, or by phone at 1-
877-OFFICEMAX (1-877-633-4236). You may use up to three (3) reward cards from the same MaxPerks account in a single
transaction. Reward cards are not redeemable for OfficeMax brand gift cards and are not redeemable for cash unless
otherwise required by law. No amount of your reward card may be applied as payment to any credit account.

EXPIRATION OF BALANCES AND REWARDS

You earn credit during each calendar year, from January 1 through December 31. If you do not reach the minimum $500
spending requirement by December 31, your account balance will be reset to $0 on January 1 of the following year. Accounts
with a balance of over $500 are eligible for a $25 reward card for each $500 spent by the end of each month, Remaming
account balances less than $500 after issuance of a reward card during the year will also reset to $0 at the end of the year.
MaxPerks Bonus Rewards will be issued in the next statement cycle regardless of your qualified purchase balance. For new ’
customers who sign up for the program after October 1 of any given year, for your first year of participation only, your Hl BRANDI CHANNON’S
balance will not be reset to $0 on December 31; the balance will be carried over to the next calendar year. EXHIBIT

43

TTS
3:13-CR-966-JCH-KK 2255 MOTION

https://web.archive.org/web/20101227220740/https://www.officemaxperks.com/TermsAn...

 

 

 
Of CREE T MIR PERG “Ponda MNairiomeument 4 Filed 03/11/19 Page 157 ofs400> of 3

REWARD CARDS EXPIRE NINETY (90) DAYS AFTER THEY ARE ISSUED.
The expiration date will appear on the front of the card and in your online account. If you are a resident of Florida, your
reward card will expire one (1) year from the date il is issued.

LOST, STOLEN OR DAMAGED REWARD CARDS

To report a fost, stolen, or damaged reward card, or for balance information, call 1-8G6-MAXPERKS (1-866-629-7375).
OfficeMax will not replace the value on a lost or damaged-reward card, or on a reward card-used without-your permission or
that has expired.

MAXPERKS RECYCLING PROGRAM

As a member of MaxPerks Rewards, simply bring in any visibly undamaged HP, Dell, or Lexmark, ink/toner cartridges to an
OfficeMax retail store and earn a $3 reward per qualified cartridge, with a maximum reward of $60 per calendar month per
member (or 20 cartridges per calendar month per member). HP02, HP11, and HP88 series cartridges and remanufactured
ink/toner cartridges are not eligible for rewards under the recycling program. Recycling program rewards are: calculated
monthly, earned and issued in $3 increments, and are issued in the form of a Reward Card that will be issued to you
electronically through your MaxPerks account, by the end of the following month, along with any other rewards you may have
earned that month. Total recycling reward dollars issued for recycling may not exceed your total MaxPerks program qualified
purchase balance. For example, if you bring in 20 cartridges throughout Month 1 and spend $50 on qualified purchases, your
Month 1 Recycling rewards earned will be $60 but the rewards that will be issued to you will be $48 (which is $3 for each of
i6 cartridges). The remaining $12 for the jast 4 cartridges will be held in your account in a “pending” status until you make
additional qualified purchases in at least $3 increments in subsequent months or until January t of the following year, when
the account balance will be reset to $0. Recycling rewards can be used online, in-store or over the phone. While there is no
fimit. to the number or brand of ink/toner cartridges you may recycle, you will only receive credit for the visibly undamaged
qualifying cartridges identified above and in the limits identified above. Customers can sign up for MaxPerks at time of
recycling drop off to participate.

MaxPerks Recycling Programs are not open to customers that broker or re-sell ink and/or toner cartridges and any rewards
earned through those activities may be forfeited and the MaxPerks account closed.

Effective January 1, 2010, the Bulk Mail-in Recycling program is no longer available.

 

MODIFICATIONS AND TERMINATION OF MAXPERKS

OfficeMax reserves the right to modify any of these Terms and Conditions including the qualified purchases, the amount of the
rewards, and any of the options available to you on your MaxPerks account at any time, with or without notice, even though
these changes may affect your ability to accrue or use rewards. Your continued participation in MaxPerks constitutes your
acceptance of any changes to these Terms and Conditions, You are responsible for remaining knowledgeable as to any__
changes that OfficeMax may make to these Terms and Conditions. The most current version of these Terms and Conditions
will be available at www.officemax.com/maxperks and will supersede all previous versions of these Terms and Conditions.

OfficeMax reserves the right to terminate MaxPerks at any time, for any reason, with or without notice, even though
termination may affect your ability to accrue or use your rewards.

GENERAL TERMS AND CONDITIONS

OfficeMax reserves the right to close your MaxPerks account if you engage in any fraudulent activity or use MaxPerks in a
manner inconsistent with these Terms and Conditions or any federal, state or local, laws, statutes or ordinances. Discontinued
membership may result in the loss of all accumulated rewards including but not limited to rewards earned from Bonus Reward
offers and rewards from the ink and toner recycling programs. In the event that OfficeMax should discontinue a membership,
any ink or toner cartridge submitted but not rewarded will not be returned nor will the monetary value of those cartridges be
refunded. In addition to discontinued membership, OfficeMax shall have the right to take appropriate administrative and/or
legal action, including criminal prosecution, as it deems necessary in its sole discretion, and you will not be permitted to
participate in the MaxPerks program in the future.

Rewards are nat your property and may be revoked by OfficeMax at any time as set forth herein. Rewards may not be sold,
transferred or assigned, and are not transferable upon death, as part of a domestic relations matter or otherwise by operation
of law.

OfficeMax is not responsible for any incorrect or inaccurate information supplied by you while participating in MaxPerks.

All questions or disputes regarding eligibility for MaxPerks, earning or redemption of rewards, or your compliance with these
Terms and Conditions will be resolved by OfficeMax in its sole discretion.

All issues and questions concerning the construction, vatidity, interpretation and enforceability of the Terms and Conditions, or
your rights and obligations shall be governed by, and construed in accordance with, the laws of the State of Hlinois, without
giving effect to any choice of law or conflict of law rules.

These Terms and Conditions constitute the entire agreement between OfficeMax and you. They supersede all prior or other
arrangements, understandings, negotiations and discussions, whether oral or written. No waiver of any of the provisions of
these Terms and Conditions shall be deemed or shail constitute a waiver of any other provisions hereof, nor shall waiver
constitute a continuing waiver unless otherwise expressly provided.

Terms and Conditions is found to be invalid or unenforceable by a court of competent jurisdiction,
avered from the remainder of these Terms and Conditions, which will otherwise remain in full force

Tf any provision of these
such provision shail be $
and effect.

  
 

This reward card is issued by OfficeMax North America, Inc.

LIMITATIONS OF LIABILITY

OfficeMax and its partners, affiliates, subsidiaries, parent corporations and their respective agents and agencies (“Releasees”)
are not responsible for incorrect or inaccurate transcription of information, for problems related to any of the equipment or
programming associated with MaxPerks, for any human error, for any interruption, deletion, omission, defect, or line failure of
any telephone network or electronic transmission, for problems relating to computer equipment, software, inability to access
the rules or online service, or for any other technical or non-technical error or malfunction. In the event of a printing error or
problem with any items purchased with rewards, Releasees shall not have any liability. UNDER NO CIRCUMSTANCES,
INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, SHALL ANY OF THE RELEASEES BE LIABLE FOR ANY DIRECT, INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING FROM MAXPERKS OR MERCHANDISE PURCHASED

https://web.archive.org/web/20101227220740/https://www.officemaxperks.com/TermsAn... 6/15/2015

 
 

OfACEAE} MARBERS -Taang hho natsReUMEeEN 4 Filed 03/11/19 Page 158 of i005 of 3

WITH MAXPERKS REWARDS, EVEN IF ANY OR ALL OF THE FOREGOING OR ANY OF THEIR AUTHORIZED REPRESENTATIVES 2.028.413
HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF OFFICEMAX IMPROPERLY DENIES YOU ANY REWARDS,

LIABILITY WILL BE LIMITED TO THE EQUIVALENT AMOUNT OF REWARDS OR $100, WHICHEVER IS LESS. BY

PARTICIPATING IN MAXPERKS, YOU ARE WAIVING ANY AND ALL RIGHTS TO BRING ANY CLAIM OR ACTION RELATED TO

SUCH MATTERS IN ANY FORUM BEYOND NINETY (90) DAYS AFTER THE FIRST OCCURRENCE OF THE KIND OF ACT, EVENT,

CONDITION OR OMISSION UPON WHICH THE CLAIM OR ACTION IS BASED, You agree to rely solely on the manufacturer's

warranties, if any, for any products purchased with MaxPerks rewards.

https://web.archive.org/web/20101227220740/https://www.officemaxperks.com/TermsAn... 6/15/2015

 
  

Office fax | MakPehQ2 alls he Mhailemgument 4 Filed 03/11/19 Page 159 of BOQ | of3

    

MAXPERKS REWARDS FOR TEACHERS - TERMS & CONDITIONS

  
 

Last Update: October 8, 2010

   

OVERVIEW

MaxPerks Rewards for Teachers (“MaxPerks") is an OfficeMax” customer reward program for teachers, which gives you $10 in
rewards to spend at OfficeMax for every $75 in qualified purchases that you make during the year, up to a maximum reward
of $100 per year. Additionally, from time to time, OfficeMax may offer MaxPerks Bonus Rewards for purchases of specified
products. You will also receive exclusive savings offers through the mail and email. If you do not want the exclusive savings
offers, just log into your account and change your profile or call 1-866-MAXPERKS (1-866-629-7375).

      
   
     
   
 

HOW TO ENROLL

To open a new MaxPerks Rewards for Teachers account, you can fill out an application at any OfficeMax location, online at
www.officemax.com/maxperks, or by phone at 1-866-MAXPERKS (1-866-629-7375). You will be given a MaxPerks member ID
after you complete the enrollment process. If you enroll in an OfficeMax store, you wilf be given a membership kit that
contains your MaxPerks member ID at the time of enrollment. If you enroll online or by phone, we will mail a MaxPerks
membership ID to you. You may begin using your MaxPerks membership immediately for all qualifying purchases, inchuding
MaxPerks Bonus Rewards. Only one.MaxPerks account.and member ID.per.persan.is.permitted at any.given. time. After you
enroll, you will need to go to www.officemax.com/maxperks to set up your user name and password so that you can view
your balance and keep track of your rewards.

      
   
   
   
 
    
 
   
 

ELIGIBILITY

The MaxPerks Rewards for Teachers Program is open to teachers who are legal residents of the 50 United States (and D.C.,
Puerto Rico, and the Virgin Islands), age eighteen (18) years and older, and who have internet access to manage their
MaxPerks account. By enrolling in MaxPerks, you agree to jurisdiction in Cook County, Illinois. Jurisdiction means that if you
sue OfficeMax for a violation of your rights under this program, you will have to bring the suit in Cook County, Hlinois.
MaxPerks is void where prohibited by law.

      
 
    
 

HOW TO EARN REWARDS
: If you are shopping in a retail store, you must present your MaxPerks member ID card at checkout. If you do not have your
|

 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
    
  
 
 
 
 
 
 
 
 
 
 
 
   

MaxPerks member ID card with you, a store assaciate can jook up your member ID number at the time of purchase. If you are
shopping online, by phone or by fax, you must provide your MaxPerks member ID number at checkout. If you do not know
your MaxPerks member ID number at the time of purchase, you can later earn credit for your purchase towards a reward by
logging into your MaxPerks account and entering the information from your purchase receipt. You can also call customer
service at 1-866-MAXPERKS (1-866-629-7375) to assist you with obtaining credit for your purchase towards a reward by
providing the customer representative with the information from your receipt, For MaxPerks Bonus Reward offers, such offers
are only available at the time of purchase with your member ID number. You will receive credit for every qualified purchase
that you make. If a purchased item is returned, the amount of the returned item will be deducted from your current account
balance.

Tf you have not reached the $75 minimum in any calendar quarter, your qualified purchase balance will be carried over quarter
to quarter until you reach the $75 minimum, or January 1 of the following year, whichever comes first. For example, if you
spend $50 in Quarter 1, $0 in Quarter 2, and $30 in Quarter 3, your total account balance at the end of Quarter 3 will be $80
and your $10 reward will be issued to you by the end of October. Your $5 balance will be carried over into Quarter 4. If you
then spend $70 in Quarter 4, your account balance at the end of Quarter 4 will be $75 and your $10 reward will be issued to
you by the end of January of the following year. However, if you spend $10 in Quarter 1, $5 in Quarter 2, $30 in Quarter 3,
and $20 in Quarter 4, your total account balance will reset to $0 on January 1. Your $10 reward expires ninety (90) days after
it is issued, untess you are a Florida resident, in which case it-expires one(1) year from the date of issue,-so-be sure to fog into
your account and print it out as soon as it becomes available.

From time to time, OfficeMax may also offer MaxPerks Bonus Rewards permitting you to earn extra rewards (which may vary
in amount) for purchasing specified products or completing a required action. To take advantage of the MaxPerks Bonus
Rewards special purchase offers, you must have your MaxPerks member ID number at the time of purchase and it must be
applied to that purchase. No MaxPerks Bonus Reward adjustments will be made after purchase. MaxPerks Bonus Rewards will
be issued in the next statement cycle regardless of your qualified purchase balance.

QUALIFYING PURCHASE

Qualifying purchases are any products or services in our stores, catalogs or web site except for computers, gift cards, general
use prepaid cards, phone cards, Sprint® service plans, phone cards, purchases with Retail ConnectS™ pricing, sales tax,
purchases made prior to the date of enrollment, and purchases made with your MaxPerks rewards. You will start earning
credit for purchases with your MaxPerks member ID number the day you sign up.

HOW TO OBTAIN AND USE REWARDS

You can easily keep track of your account balance and any rewards you have earned by logging into your MaxPerks account
online at www.officemax.com/maxperks. OfficeMax will send you quarterly electronic statements via email by the end of the
month following the quarter end so that you can see the total amount of qualified purchases that you have made. You may
apt out of receiving this notification by logging into your account and updating your communication preferences. Once you
reach the $75 minimum or have earned a MaxPerks Bonus Reward, OfficeMax will begin processing your reward card and it
will be electronically issued to you by the end of the month following the end of the quarter when you reached the $75
minimum. For example, if you reach the $75 minimum on January 13, your $10 reward card will be available no later than
April 30. Simply fog into your account and print your $10 reward card. Use your reward card at any OfficeMax retail location,
online at www.officemax.com, or by phone at 1-877-OFFICEMAX (1-877-633-4236). You may use up to three (3) reward cards
from the same MaxPerks account in a single transaction. Your reward card is not redeemable for OfficeMax brand gift cards,
and is not redeemable for cash uniess otherwise required by law. No amount of your reward card may be applied as payment
to any credit account.

EXPIRATION. OF BALANCES. AND REWARDS. ........ . foe tahatae ements oe eet ee | tae sate . :
You earn credit during each calendar year, from January 1 through December 31. If you do not reach the $75 minimum by
December 31, your account balance will be reset to $0 on January 1 of the following year. Accounts with a balance of over
$75 are eligible for a $10 reward card for each $75 spent by the end of each quarter. Remaining account balances fess than
$75 after issuance of a reward card during the year will also reset to $0 at the end of the year. MaxPerks Bonus Rewards will

https://web.archive.org/web/20101227221043/https://www.officemaxperks.com/TermsAn... 6/15/2015

 
 

 

Office fax | Make? Halls she MOhaifigngument 4 Filed 03/11/19 Page 160 of B00» oF3

be issued in the next statement cycle regardless of your qualified purchase balance. If you are a new member and signed up
for the program after October 1 of any given year, for your first year of participation only, your balance will not be reset but
will be carried over to the next calendar year. Reward cards expire ninety (90) days after they are issued. If you are a
resident of Florida, your reward card will expire one (1) year from the date it is issued. The expiration date will appear on the
front of the card and in your online account.

LOST, STOLEN OR DAMAGED REWARD CARDS

To report a lost, stolen, or damaged reward card, or for balance information, call 1-B66-MAXPERKS (1-866-629-7375).
OfficeMax will not replace the value on a lost or damaged reward card, or on a reward card used without your permission or
that has expyed,

MAXPERKS RECYCLING PROGRAM

As a member of MaxPerks Rewards for Teachers, simply bring in visibly undamaged HP, Dell, or Lexmark ink/toner cartridges
to an OfficeMax retail store and earn a $3 reward per qualified cartridge, with a maximum reward of $60 per calendar month
per member (or 20 cartridges per calendar month per member). HPO2, HP11, and HP88 series cartridges and remanufactured
ink/toner cartridges are not eligible for rewards under the recycling program. Recycling program rewards are: calculated
quarterly, earned and issued in $3 increments, and are issued in the form of a reward card that will be issued to you
electronically through your MaxPerks account, by the end of the month following the quarter end, along with any other
rewards you may have earned that quarter. Total recycling reward dollars issued for recycling may not exceed your total
MaxPerks program qualified purchase balance. For example, if you bring in 20 cartridges throughout Quarter 1 and spend $50
on qualified purchases, your Quarter 1 recycling rewards earned will be $60 but the rewards that will be issued to you will be
$48 (which is $3 for each of 16 cartridges). The remaining $12 for the last 4 cartridges will be held in your account in a
“pending” status until you make additional qualified purchases in at feast $3 increments in subsequent Quarters or untit
January 1 of the following year, when the account balance will be reset to $0. Recycling rewards can be used online, in-store
or over the phone. While there is no fimit to the number or brand of ink/toner cartridges you may recycle, you will only receive
credit for the qualifying cartridges identified above, and in the limits identified above. Teachers can sign up for MaxPerks at
time of recycling drop off to participate.

MaxPerks Recycling Programs are not open to customers that broker or re-sell ink and/or toner cartridges, and any rewards
earned through those activities may be forfeited and the MaxPerks account closed.

Effective January 1, 2010, the Bulk Mail-in Recycling program is no longer available.

MODIFICATIONS AND TERMINATION OF MAXPERKS

OfficeMax reserves the right to modify any of these Terms and Conditions including the qualified purchases, the amount of the
rewards, and any of the options available to you on your MaxPerks account, at any time, with or without notice, even though
these changes may affect your ability to accrue or use rewards. Your continued participation in MaxPerks constitutes your
acceptance of any changes to these Terms and Conditions. You are responsible for remaining knowledgeable as to any
changes that OfficeMax may make to these Terms and Conditions. The most current version of these Terms and Conditions
wil be available at. www.officemax,com/maxperks and will supersede all previous versions of these Terms and Conditions.

OfficeMax reserves the right to terminate MaxPerks at any time, for any reason, with or without notice, even though
termination may affect your ability to accrue or use your rewards.

GENERAL TERMS AND CONDITIONS

OfficeMax reserves the right to close your MaxPerks account if you engage in any fraudulent activity. or use MaxPerks in a

manner inconsistent with these Terms and Conditions or any federal, state or local, jaws, statutes or ordinances, Discontinued

membership may result in the loss of all accumulated rewards including but not limited to rewards earned from Bonus Reward

offers and rewards from the ink and toner recycling programs. In the event that OfficeMax should discontinue a membership,

any ink or toner cartridge submitted but not rewarded will not be returned nor will the monetary value of those cartridges be

refunded. In addition to discontinued membership, OfficeMax shall have the right to take appropriate administrative and/or i
jegal action, including criminal prosecution, as it deems necessary in its sole discretion, and you will not be permitted to

participate in the MaxPerks program in the future.

Rewards are not-your property.and may-be.revoked by OfficeMax at any time.as.set-forth-herein, Rewards.may. not be-sold, -
transferred or assigned, and are not transferable upon death, as part of a domestic relations matter or otherwise by operation
of law.

OfficeMax is not responsible for any incorrect or inaccurate information supplied by you while participating in MaxPerks.

All questions or disputes regarding eligibility for MaxPerks, earning or redemption of rewards, or your compliance with these
Terms and Conditions will be resolved by OfficeMax in its sole discretion.

All issues and questions concerning the construction, validity, interpretation and enforceability of the Terms and Conditions, or
your rights and obligations shail be governed by, and construed in accordance with, the laws of the State of Illinois, without
giving effect to any choice of law or conflict of law rules.

These Terms and Conditions constitute the entire agreement between you and OfficeMax. They supersede ail prior or other
arrangements, understandings, negotiations and discussions, whether oral or written. No waiver of any of the provisions of
these Terms and Canditions shall be deemed or shall constitute a waiver of any other provisions hereof, nor shall waiver
constitute a continuing waiver unless otherwise expressly provided.

If any provision of these Terms and Conditions ts found to be invalid or unenforceable by a court of competent jurisdiction,
such provision will be severed from the remainder of these Terms and Conditions, which will otherwise remain in full force and
effect.

This reward card is issued by OfficeMax North America, Inc.

LIMITATIONS OF LIABILITY

OfficeMax and its partners, affiliates, subsidiaries, parent corporations and their respective agents and agencies (“Releasees”)
are not responsible for incorrect or inaccurate transcription of information, for problems related to any of the equipment or
programming associated with MaxPerks, for any human error, for any interruption, deletion, omission, defect, or line failure of
any telephone network or electronic transmission, for problems relating to computer equipment, saftware, inability to access
the rules or online service, or for any other technical or non-technical error or malfunction. In the event of a printing error or
problem with any iterns purchased with rewards, Releasees shall not have any liability. UNDER NO CIRCUMSTANCES,

https://web.archive.org/web/2010122722 1043/https://www.officemaxperks.com/TermsAn... 6/15/2015

 

 
OFAN GY HEP Re Fh aAG POM aitQeument 4 Filed 03/11/19 Page 161 OF AQ 3 of 3

INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, SHALL ANY OF THE RELEASEES BE LIABLE FOR ANY DIRECT, INDIRECT, 24.28.13
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING FROM MAXPERKS OR MERCHANDISE PURCHASED

WITH MAXPERKS REWARDS, EVEN FF ANY OR ALL OF THE FOREGOING OR ANY OF THEIR AUTHORIZED REPRESENTATIVES

HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF OFFICEMAX IMPROPERLY DENIES YOU ANY REWARDS,

LIABILITY WILL BE LIMITED TO THE EQUIVALENT AMOUNT OF REWARDS OR $100, WHICHEVER IS LESS. BY

PARTICIPATING IN MAXPERKS, YOU ARE WAIVING ANY AND ALL RIGHTS TO BRING ANY CLAIM OR ACTION RELATED TO

SUCH MATTERS IN ANY FORUM BEYOND NINETY (90) DAYS AFTER THE FIRST OCCURRENCE OF THE KIND OF ACT, EVENT,

CONDITION OR OMISSION UPON WHICH THE CLAIM OR ACTION IS BASED. You agree to rely solely on the manufacturer's

warranties, if any, for any products purchased with MaxPerks rewards.

https://web.archive.org/web/20101227221043/https://www.officemaxperks.com/TermsAn... 6/15/2015

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 162 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16

17

18°

19
20
21
22
23
24

25

Page 34/7

could call in.

Q. Okay. Does that happen very often?

A. The phone piece, not as often. Most people
don't call in anymore to place orders. They do
everything online.

Q. And terms and conditions, right here?

A. Correct. Only one MaxPerk account -- one
MaxPerks account and member ID per person is
permitted at any given time. OO |

Q. Okay. And then we've got an eligibility?

A. Yes. Legal residents of the 50 United States
age 18 years and older who have internet access to
manage their account.

Q. Okay. And then it also explains how to

actually earn rewards?

A. Correct.

Q. And it explains how those rewards are
calculated?

A. Correct.

Q. How does the customer get a copy of the terms

and conditions?

A. They print it off when they sign up. If they
sign up in store they're given a package, and from my
recollection, that package would then have the terms

and conditions as to what they were given.

BRANDI CHANNON'S

EXHIBIT

 

eT

PAUL- BACA;~-OFFICIAL- COURT. REPORTER

44

rrnaenmamncmenmmenea
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 163 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17

18

19

20
21
22
23
24
25

Page 963

BY MR. ROBBENHAAR>

Q. “You previously testified in this case about the
underlying spreadsheets?

A. Correct.

MS. VIERBUCHEN: Objection, Your Honor. I
don't think that's a fair representation of the
testimony.

If we could approach?

THE COURT: Okay.

(Bench discussion:) 000.00...

THE COURT: So the question was: You
previously testified in this case about the
underlying spreadsheets?

MS. VIERBUCHEN: The clarification was, are
we talking today or the prior hearing? I'm sorry.
This trial or a prior hearing? Because I don't think
the word spreadsheets has been mentioned during this
trial.

MR. ROBBENHAAR: The word spreadsheet has
been mentioned numerous times, if you look at the
index of the transcripts. It's replete with the word
spreadsheet.

But the underlying information that forms

the basis of the summary spreadsheets, the original,

 

enhanced, and Bates 1963, I should be able to ask him

BRANDI CHANNON'S
EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 45

a rwa
1:13-CR-966-JCH-KK 2255 MOTION

  

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 164 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 964
questions about that, because that forms the
foundation of the government's case. It's fair game
for cross-examination.

MS. VIERBUCHEN: Well, I agree that we had
the discussion about using weight, burden -- going to
weight versus admissibility. But he's just using
terms that haven't come up, so that's why I had the
foundation argument.

I would just suggest we lay a foundation,
because this jury has not heard the word
spreadsheets. That was all — |

MR. ROBBENHAAR: That's fair. I'm happy to
lay a foundation.

THE COURT: All right. So lay a
foundation.

MR. ROBBENHAAR: And just repeatedly
throughout the case, the argument by the government
that it not only goes to weight, not admissibility,
so here we are. We're talking about the same thing,
and it is going to the weight of the government's
evidence.

THE COURT: Okay. But at this moment I
think we're talking about foundation. So...

MR. ROBBENHAAR: And I'm happy to lay a

foundation.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 165 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

W Nd

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 965

THE COURT: You'll lay a foundation and
we'll’ see where we go.

MS. VIERBUCHEN: And the other thing
about -- Counsel had mentioned cross-examination on
the enhanced. I would remind the Court that the
enhanced was -- I don't believe the Court had a
ruling that those would be admissible under the --
as --

THE COURT: I think I limited my ruling to
the original and 1963.

MR.. ROBBENHAAR:.-.-That!s.faine.. I'm just --

MS. VIERBUCHEN: If I could also just
remind the Court that this witness has already
testified that he did not create the enhanced,
either, so just for foundation.

MR. ROBBENHAAR: And the other issue that I
would get into, just to avoid another parade up here,
is talking about the hidden worksheets that are
contained within the original.

THE COURT: What's the --

MR. ROBBENHAAR: Again, it goes to the
integrity of the government's evidence. He didn't
know what he provided the FBI. He provided all this
personal data regarding thousands of other

individuals to the FBI. I think that goes to not

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 166 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

WwW NO

10
11
12
13
14
15
16
17
18
19
20

21.

22
23
24

25

Page 966
only the quality of his work and the quality of his
investigation, it goes right to the integrity of the
government's evidence.

THE COURT: You're talking about other
individuals?

MR. ROBBENHAAR: I'm not going to get into
the specifics, but I want to question him on how it
went down, how it happened.

THE COURT: I'm not sure what you mean by
that.

MR. ROBBENHAAR: Well, I'm not going to ask
~him -- okay... I--see-John- Smith -and-his--identifiers.
I'm not going to put that in there.

But I think that I should get the
opportunity to cross-examine this witness about how
his investigation, in obtaining and producing the
information from the database, gets produced to the
FBI and how this stuff inadvertently got sent over to
the FBI.

MS. VIERBUCHEN: Well, Your Honor, I would
just say I don't think it has any relevance to this
case. I mean the testimony at the prior hearing was
that he wasn't even aware that the hidden data was
there. And there's been no evidence, either through

their expert or through this witness, that that data

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 167 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 967

was even used.

So I think it's more of, perhaps, a Rule
403, where it's really unfairly prejudicial. There's
no evidence it was used or consulted or relied upon
in this case. They were hidden, and the witness
didn't even know about it.

So I think it's unfair to kind of suggest
that that somehow makes the data untrustworthy, and I
would ask that it be excluded, the reference to the
hidden tabs.

THE COURT: All right. Well, at this point
I'm going to -- I'm not going to allow the reference
‘to the hidden tabs and other individuals. _ |

Now, I don't know how it will all play out.
We may be revisiting the issue.

But at least at this point I have no --
I've heard no evidence that that information was used
with respect to the charges against these defendants.

MR. ROBBENHAAR: No, but those documents
form the basis of the government's evidence in this
case. It goes to the integrity of their evidence.
It goes to the credibility of this witness.

If he did a sloppy job of his investigation
and presentation of his case, I should be able to

cross-examine. The hidden worksheets apparently came

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 168 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 968
from a template he testified to that he forgot came
from a worksheet that he forgot was there. I mean,
that goes to --

THE COURT: That testimony was at the
pretrial hearing, right?

MR. ROBBENHAAR: Correct. Not in the
trial, but a pretrial evidentiary hearing. That's
right.

THE COURT: Well, at this point I'm not
going to allow it.

As I say, if there's something that comes

up that makes it more relevant we can revisit the

-issue.. But at this point. cc

MS. VIERBUCHEN: And, Your Honor, could I
also make another point?

As I recall from a pretrial ruling from
this Court, and in response to the hearing we had to
exclude the testimony of Ms. McHard, I understood the
Court's ruling to be that if things we're not relying
on to form the basis of our summary charts could --
were not a permissible form of testimony for
Ms. McHard.

So along those same lines, again, the
evidence is clear that, one, we did not rely on all

of the tabs that were not hidden, and the testimony

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 169 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 969
was clear that we did not even know about hidden tabs
in doing our analysis, and the government's analysis
through Mr. Gardner.
So just another point.

MR. ROBBENHAAR: Okay. So -- but McHard
will be allowed to testify regarding the original,
the enhanced, and the 1963?

THE COURT: We'll just -- I'm not going to
rule on that right now because I need to hear how

things develop. I mean if I'm making a decision

right this second, based on what I've heard so far,

I'd say it's not -- it's not relevant with respect to
this -- these defendants.
But. I don't. know ---E4i1- just. have to

reserve any further ruling on it.

MR. ROBBENHAAR: Very well.

(End of bench conference.)
BY MR. ROBBENHAAR:
Q. Mr. Gardner, earlier in your testimony in this
case you testified that individuals, when they sign
up for the MaxPerks program, you can go online and do
that, right?
A; Yes, you could.
Q. All right. You could do it in the store or you

could do it online?

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 170 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 970

A. Yes.
Q. “And I think your testimony was OfficeMax wanted
to make it as easy as possible to do that?
A. Correct.
Q. All right. So there was this online function
where you signed up for it.

You're familiar with the various terms and
conditions of the MaxPerks program?
A. Pretty familiar.
Q. Have you had a chance to review those prior to
coming into court in this case?
A. Yes, some of the different years.
Q. Okay. We talked a little bit about some of the
changes made to the ink recycling program.

Those changes are reflected in the terms
and conditions documents?
A. They would be reflected in -- yes, they should
be reflected in those terms and conditions or ones
that came after.

MR. ROBBENHAAR: So the jury won't see,
because this is a document not yet admitted.
BY MR. ROBBENHAAR:
Q. On your screen, Mr. Gardner, you have what's
been labeled as. Exhibit R.

Do you see that?

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV . Document 4. Filed 03/11/19 Page 171 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10

11

12

13

14

15

16

17
18
19
20
21
22
23
24

25

Page 971

A. I do.
Q. ~All right.

MR. ROBBENHAAR: If you could go to the top
of the document, please.
BY MR. ROBBENHAAR:
Q. . Do you recognize what this document is?
A. It looks like it would be a snapshot from
enrolling online.
Q. Okay.

MR. ROBBENHAAR: If you could scroll down.

BY MR. ROBBENHAAR:

Q. And what is that window there?

A. That looks like that would be the window for
the terms and con- -- terms and conditions
acknowledgment.

Q. And when was it last updated?

A. That one says October 8, 2010.

Q. And in your preparation for testifying in this

case, is this a document or a window that you're

familiar with?

A. This particular enrollment screen?

Q. Yes, sir.

A. I haven't looked at it in a long time.

Q. Okay. Does this -- does it appear consistent

with enrollment screens that you've reviewed in the

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 172 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 972
past?
A. “Yeah, I guess.
Q. Well --
A. It looks pretty consistent. I mean, you're

asking me to think back to what the enrollment screen
looked like five years ago.

‘I-think-it--looks~pretty- close to it.

Could I say 100 percent? No.
Q. Okay. Let me ask you just a question about the
terms and conditions.

You mentioned earlier, sir, in your
testimony, that if someone needed to know the terms
and conditions you could just print it off, I think

is what your testimony was.

A. Yes. You could pull them off of the website.
Q. All right. Is that evident on this particular
box?

A. How to -- how to pull them off?

Q. How to print them off.

A. No, it's not evident on this box.

Q. Okay. There is a box that states that you

could just agree, just real quickly, by checking the
box, right?
A. Right. I don't know if you have to scroll

through it or not. I -- we -- I don't remember if we

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 173 of 400

Steven Gardnér ~- Cross by Mr.” Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 973
put the feature in. I thought we did, where you
would have to scroll down in order to do that.

I don't know if that was the case at this
point, at this juncture.
Q. Does it appear in this box that, in this case,
that you have to scroll through the -- all the
language of the terms and conditions, or can you just
check the agree box?
A. It looks like you can check it, but I don't
know if that's the case. I know with other terms and
conditions on other programs I've signed up for, even
though you can check the box, sometimes it will error
out on you and it will say, Must review.

And then you've got to scroll through them
all, so I don't know.
Q. Let me ask you a question about that.

Are you, by chance, an Apple product owner?

A. Yes.
Q. And --

MS. VIERBUCHEN: Objection, Your Honor, for
relevance.

MR. ROBBENHAAR: I'm talking about the
terms and conditions and the ability just to agree.
THE COURT: Are you asking the witness

about his own experience with terms and conditions --

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 174 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

WwW DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 974

MR. ROBBENHAAR: Yes.

THE COURT: -- on Apple products?

MR. ROBBENHAAR: Yes. As it relates to
this case.

THE COURT: As it relates to this case?
Overruled.

MS. VIERBUCHEN: Your Honor, I have an
outstanding objection that I would like to approach
on.

THE COURT: All right.

(Bench discussion:)

MS. VIERBUCHEN: Your Honor, before we keep
asking questions about this exhibit, I think it's
important to establish -- to either offer it versus
continuing talking about it.

This is -- this is information that's
provided by the defense. I don't think this witness
even knows how this information was obtained, and so
I would be objecting to --

THE COURT: You're talking about Exhibit R?

MS. VIERBUCHEN: Exhibit R right now. But
I'm anticipating, if you have the defense list --
Judge, if I could just draw your attention to R. At
the top of it, what we're not seeing on the screen --

does Your Honor have a copy of R?

 

‘PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 175 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 975
But I could show you our copy. It's
easier, Judge.
There's -- just at the top of the screen
there is a notation. I don't know where this came
from. I think another witness may have to testify to
this.
I think the question just needs to be asked

if he can say that this is a true and accurate

reflection of the business records of OfficeMax,

because I don't know what that is, Wayback Machine.

It's not OfficeMax's records, so I just
don't think there's a foundation.

I mean, maybe it is OfficeMax records, but
to continue to ask questions of the witness about the
document without moving for the admission so we can
resolve the issue as --

MR. ROBBENHAAR: I will try to move the
admission of the document. This is from, I think,
called the Wayback Machine, which establishes
websites from years ago.

THE COURT: So is this an OfficeMax
archive?

MR. ROBBENHAAR: No, the Wayback is not
part of OfficeMax.

MS. VIERBUCHEN: So I think there is a

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 176 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 976

fundamental issue as to the source of this.

THE COURT: Well, you'll have to lay a
foundation if you can do it. But...

So at some point are you planning on moving
the admission of this document?

MR. ROBBENHAAR: I wasn't necessarily going
to, but I could, yeah. I will. I was just going to
use it as a demonstrative aid for this witness.

THE COURT: Because the jury is not seeing
any of that.

MR. ROBBENHAAR: No, they're not seeing any
of that.

THE COURT: Well, you know, if the jury has
not seen it yet, do you have more questions on this
exhibit?

MR. ROBBENHAAR: Sure. I can see if we can
establish the foundation for it to move it in.

THE COURT: All right.

MR. ROBBENHAAR: . If not,..then we'll move
on.

THE COURT: Okay.

(End of bench conference.)

BY MR. ROBBENHAAR:
Q. Mr. Gardner, how long have you been employed at

OfficeMax, now Office Depot?

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 177 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

A 16, 17 years, in that area. |

Q 'From the early 2000s?

A. 1999.

Q All right. And the document that you've been
referring to, that we've been referring to,
Defendant's Exhibit R, is that a document that is
consistent with the terms and conditions of the
Sign-up program for the MaxPerks -- MaxPerks program?

A. For a period of time it would be, but it

wouldn't be -- it would change. If what you're

talking about is these terms and conditions, they
would change as the terms and conditions changed
at -- throughout the program.
Q. Is there anything in this document that causes
you to think that this is not an accurate and true
reflection of the -- let me go to the top -- the
login and signup information for the MaxPerks program
in October of 2010?

MS. VIERBUCHEN: Objection, Your Honor.

The document that's being displayed on the
screen is not at all consistent with the document
that's been listed as the exhibit. It's missing
something at the top.

THE COURT: Can you lay any additional

foundation, or what -- there's -- I don't --

Page 977

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 178 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24

25

Page 978

MR. ROBBENHAAR: This document is what's
being introduced.”

The document that the government has in its
binder is a --

MS. VIERBUCHEN: This is the document the
defense provided us as being Defendant's Exhibit R.
So I just want to make sure we're talking about the
same exhibit.

MR. ROBBENHAAR: I'm talking the digital
version that's on the screen here.

THE COURT: Do you. have.a position about
the document you see on the screen?

MS. VIERBUCHEN: Your Honor, if it came
from the same place that Defendant's Exhibit R has
that was provided to the government, then yes, I do
have questions as to the authenticity.

THE COURT: All right. Well --

MR. ROBBENHAAR: I guess --

THE COURT: You're all going to have to
approach again.

(Bench discussion:)

THE COURT: So the witness has been shown
the document on the screen, and that is what the
witness is asked to identify and authenticate.

Now, this is different. So what's -- what

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 179 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 979
are we --

MR. ROBBENHAAR: I don't understand, in all

honesty, Judge, how this got on the documents that

were produced to the government.

What was produced digitally -- or at least
which is what's being called up by my paralegal
digitally, that would be the final exhibit.

If he can establish the foundation, great.
If not -- but I think it's a document that he
recognizes as true and accurate.

THE COURT: I guess I'm just trying to
figure out why that's different from what was --~

MS. VIERBUCHEN: If you notice the logo,
that has the OfficeMax logo. That's absent here.

THE COURT: Right. Yeah. I see that.

MS. VEIERBUCHEN: And I think if the witness
had this additional information he -- it may change
his opinion as to whether or not he can represent
that that appears to be an OfficeMax record. And so

I -- I'ma little concerned about why there is a nice

_little stamp that says OfficeMax, here that. does not

show up on the copy that was provided to the
government.
These are two different documents that

purport to be really containing the same information.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 180 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20

21

22

23
24
25

Page 980

And if the information was obtained off of Wayback
Machine, then I think it would be improper to offer
this through that witness. And I think it's a little
misleading to put that one up if, in fact, the source
of the document is really this Wayback Machine.

THE COURT: Well, I don't know what the
source of the document is. But if the witness can
identify it...

MR. ROBBENHAAR: As a signup sheet for a
term by a program that he is well aware of. And if
he can say that it is accurate to the best of his
recollection, I think that's appropriate foundation.

In all fairness, I don't know, honestly,
where that came from. But that's the document that
we're relying upon for this trial.

THE COURT: And I haven't compared them.
What else is different, if anything, besides the
header?

MR. ROBBENHAAR: It would appear to be
that's the only header.

MS. VIERBUCHEN: And of course if you see

at the top of the document there, Judge, they have a

nice little MaxPerks program that doesn't appear
here, so it seems to suggest it was printed off the

actual OfficeMax website, which I believe it was

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 181 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 981

printed off this Wayback Machine, because OfficeMax
doesn't exist anymore.

THE COURT: Well, I don't -- I guess that's
what laying the foundation is’ all about. “We'll just
have to hear what the witness says.

If he can lay a foundation, fine. If he
can't, then that's the end of that.

(End of bench conference.)

BY MR. ROBBENHAAR:

Q. Mr. Gardner, directing your attention to
Exhibit R.
A. Yes.
Q..... To the best..of. your. knowledge,..given your

experience as a 16-year employee veteran of
OfficeMax, now Office Depot, is this document a fair
and accurate representation of the signup sheet for
the MaxPerks program as it would have -- as it would
have appeared in October of 2010?
A. I wouldn't be able to say for sure. I mean
looking at the bottom here you have this 2.0.28.12,
which tells me this is some sort of a snapshot from
something. a ; a

So if -- unless I could validate it through
our company, I would not be able to say that.

I do know in my history of researching

 

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 182 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

W N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 982
coupon cases, we've had numerous coupons which people
have -- and I'm not saying that's the case here. I'm
just saying I would need to validate it through our
company.

We've had coupons which people have been
able to adjust and add things to, and our cashiers
can't pick it up.

So would I be able to say that 100 percent?
No.

Q. So you're unable to establish that this is a
valid OfficeMax terms and conditions?

A. Unfortunately, no.

Q. All right. You're familiar with --

MR... ROBBENHAAR......So..we...can..take..that. of f

the screen.

BY MR. ROBBENHAAR:

Q. Despite not being able to establish that this
is a fair and accurate representation of a signup
form, in the term -- you're familiar with the general
language of the terms and conditions, are you not?

A. I think I'm somewhat familiar with them.

Word-for-word no, but I think I get the spirit of it.

(Q- Sure. In your testimony earlier in this case

you testified about, basically, the terms and

conditions limited one account per person?

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 183 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 983
A. Yes.
Q. “All right. And would one person be able to
have two accounts?

A. According to the terms and conditions, no, we

wouldn't want somebody to have two accounts.

Q. What if an individual with an account had
forgotten, somehow, that he or she had an account and
established a second account?

Would that be allowed?

A. What would happen is, if we -- if we identified
there was just one account, or maybe even a third
account, once we identify that we would reach out to
the customer and say, We need to link your accounts
together.

But when you get into the hundreds and
thousands of accounts, the likelihood that that was
accidental is kind of diminished.

Q. So if a person has an account for a home, and
let's say that person also wanted to have an account
for his or her church, would that be permissible?

A. We would tell them no, that you should link
those accounts together.

Q. Okay. How about a business on one hand, and a
home on the other?”

A. The same thing. They should be linking those

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 184 of 400

OfficeMax {| MaxPerks - Recycling Program 11/4/18, 4:28 AM

SIGN UP IN STORE?

if you signed up for MaxPerks in a store
ot over the phone and this 1s your first

 

time to the se, you'll need lo activate

vour ontine account below,

Enter yout 3 Digit Member 1):

   

INTE WET CRONE

 

JUN BEC JUL

 

inttps:/ /www.officemaxperks.com/RecyclingProgram.aspx
seen ne Serr
nF sy 26

any the way.

 

RF

  
 

Passware,

 

~ Remember Me

MaxPerks Recycling Program

MaxPerks members can earn $3 in rewards for each qualifying! visibly undamaged HP, Dell or Lexmark ink or toner
cartridges dropped off m an OfficeMax store location. Simply present your MaxPerks ID when submitting cartridges to
ensure you receive credit and your rewards will be issued in the next statement cycle afong with any other MaxPerks
rawards you may have earned during the same period, You can earn up to $60 in rewards per calendar month per
member (from 20 ink or toner cartridges). While there is no limit to the number or brand of ink/toner cartridges you may
recycle, you will only receive rewards for the qualifying! items and limited quantity noted, and the total amount of your

recycling rewards issued cannot exceed your total qualified* purchase amount in your MaxPerks account.

> Click Hare to see how it works far the MaxPerks Rewards for Business Program
For example, if you bring in 20 cartridges throughout Month 1 and spend $50 on qualified purchases, your Month 1

racycling rewards earned wil be $60, but the rewards that will be issued to you will be $48 (which is $3 for each of
£6 cartridges). The remaining 412 for the last 4 cartridges will be held in your account in a “pending” status until
you make additional qualified* purchases in at least $3 increments in subsequent Months or until January 1 of the

follwing year, when the account balance will be reset to $0.

Click Here to see how it works for the MaxPerks Rewards for Teacher Program
For example, if you bring in 20 cartridges throughout Quarter 1 and spend $50 on qualified purchases, your

Quarter 1 recycling rewards earned will be $60, but the rewards that will be issued to you will be $48 (which is $3
for each of 16 cartridges). The remaining $12 for the last 4 cartridges will be held in your account in a “pending”

status until you make additional qualified* purchases in at least $3 incraments in subsequent Quarters or until

January £ of the following year, when the account balance will be reset to $0.

 

+ Quallying cartridges are any visibly ueramaged HE Dell or Lexmark ink or toner cartridges, Judes HPO2, APLL, HPSS series and remanufactured cartridges of any brand. Qualified items are determined
fy OfficeMax at its seve discretion, Total recycling reward dvilacs issued for recycling may not exceed your tolal MaxPerks program quatied purchase balance. Please see MaxPerks Terms and Conditions for

Juli receching program detatis.

 
  
 
 

diver service in aur relait stores, onine or in our catalogs, excep!: computers, gilt cards, general use prepaid cards, Sprint” secwuice plans, phone canis. purchases

 

merchandise is any product
mnect™* priving; sales tex and purchases made ariorte the date af ent. Puy chases vil
mimaxperks Jor Ral program details.

 

 

 

wih Reval your Max Perks Reward Cant it counb toward the: Hef Please see

affiveme

2.0,28.14

BRANDI CHANNON'S
EXHIBIT

https://web.archive.org/web/20101227213706/https://www.officemaxperks.com/RecyclingProgram.aspx 46

‘Seameeeeomeeamenenestsanee Ae RENNES
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 185 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 54

Judge, where -- like where every school said
elementary school, the name that preceded it -- say
it was Houston Elementary School. You will see that
this person was also registered -- the account was
registered in Houston, Texas.

If it was San Antonio Elementary School it

was registered, you know, in San Antonio, Texas.

THE COURT: Right.

MS. VIERBUCHEN: And so there was a little
bit more to the scheme, as well, to kind of make it
look like this person was a teacher when, in fact, we
know that they're not teachers. But...

THE COURT: All right. So what other
summary exhibits do you have?

MS. VIERBUCHEN: Okay. And so we could go

to Government's Exhibit -6;»dudge.~ ~

Okay. Again, this information is taken off
what we were just looking at, just this -- that --
what we were looking at, the enrollment data that was
on the all accounts tab of the Daubert Hearing
Exhibit 2.

And it's merely a summary of the enrollment
data. Remember I drew your attention to the

enrollment date?

~ BRANDI CHANNON'S

THE COURT: Uh-huh. EXHIBIT

47

 

eed
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 186 of 400

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 55

MS. VIERBUCHEN: And so if you go and you
look, you will see that the enrollment date for the
first teechur account was in March. The last teechur
account ended in April. You can see the rollover
through these accounts.

And then the defendants opened up coach
only for two months. 728 enrollments in the month of
“May.

Again, that was all in that data that we

were looking at, the enrollment data.

So you would -- if you went and looked at
each line you would -- you would observe 728
enrollments on -- in the month of May.

And as I said, I think it's an important
point. The defendants have not pointed to a single
error in our summary. Obviously, if there were
errors in what our summary of the data would be, that
would be, you know, something we would want to
address, because we'd have -- it needs to be an
accurate summary of the underlying data.

And again, we're doing this to save time.

If we print out that spreadsheet,

Your Honor, I really can't even estimate how many
thousands and thousands of pages it would be. And...

THE COURT: Which spreadsheet’ are’ you

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 187 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1552

businesses residing or operating in all of the 50
states and the District of Columbia.

But these weren't the only lies that they
told.

Another lie, or false statements that they
repeatedly told, was that they falsely claimed to be
teachers. They claimed to be teachers so that they

could maximize the fraud committed on OfficeMax by

taking advantage of a program specifically designed

to help real teachers. It was designed to help real
teachers minimize the out-of-pocket expenses for --
because of the recognition that teachers often bought
supplies for their students.

The evidence is undisputed that neither of
the defendants are teachers.

The other lies and false representations

that the defendants made were when they claimed over

60,000 online transactions for purchases they never

made. And that's reflected in Government's
Exhibit 26.

And to understand the scope of the scheme,
you have to understand that these 60,000 fraudulent
online transactions were made to in-store purchases
in 13 states in 282 stores.

And by falsely claiming over 60,000 online

BRANDI CHANNON'S

EXHIBIT

 

‘PAUL BACA, OFFICIAL COURT REPORTER 48

OTT
1;13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 188 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1553

transactions -- or online adjustments, it resulted in

the defendants claiming almost $2 million in
purchases that they never made.

And do you remember what Mr. Gardner had
told you, that if the scheme had not been stopped
when it was, that would have netted the defendants
over 400,000 in MaxPerks rewards.

Now there's another part to this scheme,

more false statements. and lies, and that involves the

ink recycling program.

Now, you heard -- the evidence in this case
was that the scheme involved over 27,000 ink
cartridges being recycled, and this was to get around
the recycling limits that OfficeMax imposed per
customer.

And we -- I think we all know what those
are by now. It was 20 per month, 240 per year.

And by pretending to be 5,400 other people
or businesses, the defendants were able to recycle
ink in hundreds of different stores across the
country and in 12 different states.

And as the evidence has often shown, and as
we've seen, the defendants have traveled to numerous
states in furtherance of the scheme to defraud

OfficeMax. You see the stores in which the

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 189 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1554

defendants traveled or made online adjustments to.
And we see that the reward cards that were redeemed
resulted in a loss of over $100,000 to OfficeMax.

Now, you've heard a lot of evidence in the
past five days in the form of witness testimony and
exhibits.

And if the defendants' opening statements
are any indication, there doesn't seem to be much in
the way of dispute regarding the facts of this case.

I submit..to. you that..the.-only.issue is --
and it's not really much of one -- is whether or not
what the defendants did was a crime.

And the law says it is.

Now the Court had earlier read to you the
charges in the indictment, and I would like to
discuss those with you now.

As the Court noted, Count 1 of the
indictment charges Matthew and Brandi Channon with
conspiracy to commit wire fraud from the time period
of August 25, 2009, to June 8, 2011.

Now, Counts 2 through 7 are what we call
substantive counts of wire fraud.

Specifically in Counts 2 and 4, Brandi
Channon is charged with wire fraud.

And in Counts 3, 5, 6, and 7, Matthew

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 190 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20°

21

22

23

24

25

Page 1555

Channon is charged with wire fraud.

Now the défense, in their opening
statement, called the defendants' scheme to defraud
OfficeMax extreme couponing by energetic customers.

The law calls it wire fraud and conspiracy
to commit wire fraud.

The defense claims that the Channons were
just trying to beat OfficeMax at their own game by
taking advantage of the customer loyalty program.

OfficeMax didn't know it was a game.
OfficeMax was tricked into providing over $100,000 in
merchandise based on the false representations of the
defendants.

The only people playing the game were the
defendants, and it was a game of deceit and fraud.

OfficeMax was simply trying to run a
business in an honest way. Sure, like any business,
they were trying to make money. But like every
person or business, OfficeMax is entitled to
protection of the law when people are stealing from
them.

Now the judge described for you the law
that you must apply in this case, and I'd like to go
over that with you and show how the facts and the

evidence in this case prove that the defendants are

 

PTT

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 191 of 400

 

Page 1631

1 CLOSING STATEMENT

2 BY MS. VIERBUCHEN:

3 | If you have to tell somebody something

4 that's not true-.so they will give you something in

5 return, that's fraud.

6 It's common sense that fraud is illegal and
7 it's wrong.

8 Now Matthew and Brandi Channon knew that if
9 they went into the OfficeMax stores and they gave

10 their real names and their real addresses and their
ll real e-mail addresses, and if they didn't lie about
12 ‘being teachers over 5,000 times, that if they had

13 told the truth, OfficeMax was not going to give them
14 another MaxPerks account, let alone 118 more, let

15 alone 5,343 more.

16 Now, I would like to start off with some

17 comments in response to Mr. Hotchkiss' presentation.
18 He claims that because there's less

19 evidence regarding Brandi Channon's involvement, that
20 somehow means she's not culpable.
21 Well, as you've heard from the Court, that
22 is not the law.
23 Mr. Hotchkiss makes it sound like Brandi

24 must have been linked to every piece of evidence in

 

 

 

25 the case and there must be equal amounts of other
BRANDI CHANNON'S
~ EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 49

reed
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 192 of 400

 

 

10

11

12

13

14

15

16

1!

18

19

20

21

22

23

24

25

Page 1632
evidence.

This is just wrong, and it's contrary to

law.

You were instructed by the Court on the law
of conspiracy, and you were specifically
instructed -- and you will see those in the
instructions which will be sent back with you
specifically that, quote:

"A person may belong to a conspiracy for a
brief period of time or play a minor role.”

That is exactly what has happened here.
Don't let the defense counsel try to fool you into
believing there had to be an equal amount of evidence
involving Brandi Channon that there was for Matt
Channon.

It's just not true, and the Court's
instructions are clear on that.

Now, there is sufficient evidence that does
link Brandi Channon to the scheme at hand and shows

the conspiracy and that she knows what she's doing is

wrong.

Now, we've seen not two videos --
Mr. Hotchkiss referred to two videos -- we actually
have seen three videos with her.

In all three videos she presents a MaxPerk

 

PAUL BACA, OFFICIAL COURT REPORTER

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 193 of 400

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22,

23
24

25

rewards card in a different name. Those videos and
corresponding Ejournals are at Exhibits 48 through
53, and then you have another video at Exhibit 66.
And that was the February 6;°2011,~video.

She herself is in there pretending not to
know her husband and claiming ink recycling rewards
to which she's not entitled.

Very importantly is when she -- when
Agent Boady approached her at the time of the search

warrant and he asked her if she knew why he was

there.

What did she say?

The OfficeMax thingy 7”

And she also told Agent Boady that all
the -- alli the details that indicated she knew what

the scheme was about.

Recall what she told him?

She told him about the dots in the gmail
that were used to create additional accounts, and
that she knew that OfficeMax created additional --
considered those dots to be separate accounts though
gmail didn't.

This is evidence of her knowledge and of
her guilt. She knows all of the details of the

scheme.

Page 1633

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 194 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

And I want you to keep that in mind,
because a lot of what you heard from Mr. Robert was
not in evidence, and you cannot consider it.

So the re- -- there is a reason the defense
is trying to distract you by the stuff that's not in
evidence. That's because they know if you really
just looked at the evidence, then their clients are
guilty.

Mr. Robert expressed concerns over
reasonable doubt. And I think he gave you an analogy
to, like, a civil case where it was 49 percent versus
51, and he expressed doubt.

What's the number for reasonable doubt?
What's the number?

That need not concern you. The Court has
given you the instruction on beyond a reasonable
doubt, and it doesn't involve any numbers.

And that is the law that you have taken an
oath and sworn to follow.

And let me read to you what that is.

"Proof beyond a reasonable doubt is proof
that leaves you firmly. convinced.of the defendants'
guilt. There are few things in this world that we
know with absolute certainty, and in criminal cases

the law does not require proof that overcomes every

 

om

PAUL BACA, OFFICIAL COURT REPORTER

 

Page 1641

 

BRANDI CHANNON'S
EXHIBIT

50

‘pmtainaiaeiacinnanniaaacsnneninnasiinaninoniaiieNT
1:13-CR-966-JCH-KK 2255 MOTION

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 195 of 400

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

possible doubt. It is only required that the
government's proof exclude any reasonable doubt
concerning the defendants' guilt.

"A reasonable doubt is a doubt based upon
reason and common sense after careful and impartial
consideration of all the evidence."

That's the only thing you need to concern
yourself with.

Now, Mr. Robert started off talking about
the cashiers at Smith's and a Starbucks guy, and
asked if these were crimes.

That is not your consideration. As the
Court told you, we are -- that case is not before
you. We are prosecuting the case here that's before
you involving OfficeMax being defrauded by the
defendants, Matthew and Brandi Channon.

Whether or not you're getting some extra
free coffees at Starbucks or some gas points at
Smith's is not the issue, and that's not the reason
that we are here.

And I would ask you to disregard that and
not speculate as to matters that are not before you.

The only. question. before.you..is.whether or
not what the defendants did in this case was a crime

under the law, whether they devised a scheme to cheat

Page 1642

 

NTT

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 196 of 400

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1643

OfficeMax out of its stuff, and the resounding answer
is yes.

Now, Mr. Robert said something about the
defendant Mr. Channon living the American dream and
he had the entrepreneurial spirit in starting a
business.

And I'm not sure what kind of business this
is, but it certainly is an affront to every
legitimate business that's out there like OfficeMax.

OfficeMax and every other legitimate
business are the American dream. They offer
legitimately obtained products out in the open using
their real names.

Now, I don't know how you can reasonably
think that you can make $100,000 without producing
anything, without performing a service for somebody,
without adding anything of value to it.

Mr. Robert referred to Merry Maids. Well,
as I understand Merry Maids, you pay them money and
they clean your house or they do something.

In this case the defendants went online and
stole other people's purchases and then used the
reward cards to purchase a lot of stuff.

| They added no value. It's not a business.

It's a fraud. It's a scam. And the law says it's a

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 197 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1644
crime.

It's a scam that leeched money from
OfficeMax and for which the defendants are guilty.

There was a reference by Mr. Robert to
abandoned rewards.

But by claiming other people's rewards,
that means those rewards aren't there for the
other -- for the true legitimate customer to claim.

The defense -- Mr. Robert specifically
argued that it was about the terms and conditions and
said that Mr.- -- Mr. Channon was really familiar
with those terms and conditions.

But the defense argument in this regard is
internally inconsistent.

On the first hand they say Matt Channon
knew the terms and conditions so well that he was
able to identify loopholes in the OfficeMax terms and
conditions and was able to exploit those conditions.

But the evidence is clear that the terms
and conditions allowed only a single account and no
transfer of rewards.

So -- a single account, I'm sorry, per
customer.

So there was no loophole. Tt was just that

the defendant just fiatly broke the rules and cheated

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 198 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1645
OfficeMax.

Exact- -- strike that.

He cheated exactly what the law makes a
crime.

But there's an inconsistency here about
this loophole. Because if they claim that they had
“no idea that the online adjustments were limited to
his own purchase, it's expressly stated in the terms
and conditions that you can't do that, that it's
limited to your own.

So either he knows the rules and conditions
or he's ignoring them to commit the fraud.

Bither way it doesn't add up.

Tf Matthew Channon truly believed that it
was fine to adjust other people's transactions, then
he wouldn't need to create fake accounts and fake
names and falsely claim to be a teacher.

If Matthew Channon really believed that
OfficeMax didn't care about someone defrauding its
system, then why would he have sent the e-mails to
people telling them how to defraud the system?

Remember the numerous e-mails that we saw,
a lot of them yesterday and some the day before.

If he didn't believe what he was doing was

.wrong, why. would he. say. such things..as,. quote:

 

 

—

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 199 of 400

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1646

"Since OfficeMax expressly forbids the
resale of these items, don't use your own MaxPerks
account number with my fraudulent reward card."

He didn't have the word "fraudulent," but
“with my reward card," which wasn't his, because it
was obtained under false pretenses.

And if Matthew Channon and Brandi Channon
really believed that OfficeMax “didn’t care, they
would have gone into the stores together, they would
have not identified themselves as teachers, they
would not have flown to various places in the country
and go to various OfficeMaxes, I think over 300, if
what they were doing they believed was lawful.

But they didn't do that. They went to all
of these stores. They -- and, seriously, they could
have just gone to Albuquerque. Why not just go to
Albuquerque? ‘That's where they live. Why not keep
going there? Because they knew what they were doing
was wrong.

At the beginning of this case you may
recall that my colleague, Ms. Kastrin, appeared
before you over a week ago and asked you to bear with
uS aS we presented the evidence. And I think she
might have even said the presentation might have been

a little tedious at times. I think we might have

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 200 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1647
lived up to that -- that statement.

Now, we -- during that time she said to you
that if you bear with us we'll put the evidence to
you and that the pieces -- that the puzzle pieces
would all come into play.

You now have the evidence. The puzzle
pieces have come into play. The picture is complete,
and the evidence shows that the defendants are guilty
of wire fraud and conspiracy to commit wire fraud.

Now, the judge has told you about the
verdict sheet. We would ask you, with respect to
Brandi Channon, to find Brandi Channon guilty of
Count 1, Count 2, and Count 4, and we ask you to find
Matthew Channon guilty of Count 1, Count 3, Count 5,
Count 6, and Count 7.

The picture is complete and the defendants
are guilty.

7 Thank you.

THE COURT: All right.

Ladies and gentlemen of the jury, the case
will now be submitted to you for your deliberations.

Now, this -- you-all probably figured out
that there are a couple of alternates that have been
seated here, so I am going to excuse the alternates,

but I am not going to dismiss the alternates. I'm

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 201 of 400

Get rewarded with MaxPerks—the office rewards program and teacher rewards program from OfficeMax. Join today! 11/4/18, 4:29 AM

TR TERN RE RHC EVE

Uayeaeh Mecning

 

https: / /www.officemaxperks.com/login.aspx i [co] NOV OFC JAN

180 captures
S Nov 2009 03 Mar 2016

ene
“ see

hemes ton Bada g

MaxPerks”
Rewards for

With MaxPerks Rewards for Business, you'll get
rewarded just for buying the supplies you need for
your business ar home office.

As a member, you'll earn a $25 reward in your

usteabuld thats... .

 

 

MaxPerks”

Rewards for Tea ch e iS

The MaxPerks Rewards for Teachers program is
specifically tailored for your classroom needs and
budgeting concerns,

As a member, you'll earn a $10 reward in your

427>

SIGN UP IN STORE?

Tf yau signed up for MaxPerks in a store
or over the phone and this is your first
time to the site, you'll need to activate

your online account below,

Enter your 9 Digit Member ID:

RETURNING MEMBERS LOGIN

Email Address or Member 1D:
Password:

Remember Me

MaxPerks account for every $75 you spend on
qualified* purchases - up to $100 per calendar year.

MaxPerks account for every $500 you spend on
qualified* purchases. Plus, there’s no limit on how
much you can earn throughout the calendar year. !

 

EARN REWARDS ON YOUR PURCHASES WITH MAXPERKS — THE OFFICE REWARDS PROGRAM FROM OFFICEMAX.

MaxPerks Rewards for Business- Earn rewards just for buying the supplies you need.

At OfficeMax, we believe in rewarding you just for buying the supplies you need. That’s why the MaxPerks Rewards for Business program is specifically tailored for your
business essentials and budgeting concerns. Join our office rewards program today to become a MaxPerks member and start earning a $25 reward in your MaxPerks account
every time you spend a minimum of $500 on qualified* purchases. Plus, there's no limit on how many rewards you can earn.

MaxPerks Rewards for Teachers- Introducing an even better way to reward your classroom.
The MaxPerks Rewards for Teachers program is specifically tailored for your classroom supply list and budgeting concerns. As a member, you'll start earning a $10 reward in
your MaxPerks account when you spend a minimum of $75 on qualified* purchases—up to $100 per calendar year. Sign up today for the MaxPerks Rewards for Teachers

program and start saving on your classroom supplies.
BRANDI CHANNON'S
EXHIBIT

https://web.archive.org/web/20101227204338/https://www.officemaxperks.com/login.aspx, : 51

aL ANeLE IAAL TRAN NNNL
1:13-CR-966-JCH-KK 2255 MOTION

  

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 202 of 400

OfficeMax | MaxPerks - Learn More

 
 

RN TENE TRC HRY

Uaguaeh Machine

11/4/18, 4:22 AM

 

 
      

28 captures
TO Dee YaTO . £3 Mar ene

 

How to Enroll

If you'd like to enroll in the MaxPerks Rewards for Teachers
program, visit any OfficeMax location near you to complete
an application and receive your member ID card. You can
also sign up online, or call 866.MAXPERKS, and you'll receive

your member ID card in the mail.

Once you're a member, you must log in to your account at
officemax.com/maxperks to access your quarterly rewards

(requires a valid emai! address and acceptance of the terms

_and conditions}...

Help the Environment
and Earn Rewards

OfficeMax is committed to supplying our products and
services in a manner that is sensitive to environmental
issues. To demonstrate this commitment, OfficeMax is
excited to offer our Ink and Toner Recycling Program, with
special rewards for MaxPerks customers. It's your chance to

earn rewards and help the environment.

Earn a $3 MaxPerks reward for each qualifyingt visibly

undamaged HP, Dei! or Lexmark ink or toner cartridge you

[https: / /www. officemaxperks.com/LearnMoreTeachers.aspx. -

[co] NOV OFC MAY
427>

 

     

 

SIGN UP IN STORE?

If you signed up for MaxPerks in a stare
ar aver the phone and this is your first
time to the site, you'll need to artivate
your online account below,

Enter your 9 Digit Member ID:

RETURNING MEMBERS LOGIN

Email Address or Member (D:

Password:

Remember Me

How to Earn Rewards

Earn a $10 reward in your MaxPerks account every time you
spend a minimum of $75 on qualified* purchases between
January ist —- December 31st — up to $100 per calendar
year,

Your spending balance gets carried over quarter to quarter
up to one calendar year or until you reach the $75 threshold

in qualified* purchases, whichever comes first.

All account balances less than $75 will be reset to $0 on
January ist except for any member who enrolled October
thru December of the previous year. Those purchases made
in October thru December will carry over into the next full

calendar year.

Present your MaxPerks ID card with all purchases to

maximize your reward.

BRANDI CHANNON'S
EXHIBIT

https://web.archive.org/web/20101227214311/htips://www.officemaxperks.com/LearnMoreTeachers.aspx 52

TS
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 203 of 400

OfficeMax | MaxPerks - Learn More 17/4/18, 4:22 AM

recycle at any OfficeMax store location - up to 20 ink or How to Redeem Your Rewards
toner cartridges ($60 in rewards) per calendar month per

member. At the end of each quarter, we review all accounts and issue

; ; any rewards you may have. earned, electronically in your
Get Started Today! “oe ere ;

secure, online account. This reward will be issued by the

20th of the following month. Simply fog in to your account,

To get your MaxPerks Rewards for Teachers member ID print your card, and visit any OfficeMax location near you to
card, join today. We'll assign a MaxPerks ID to you right redeem your rewards. You can also redeem them ontine at
away and send your membership kit that contains your officemax.com or by phone at 866.MAXPERKS.

permanent ID card toa you in the mail within the next few
weeks. Or if you prefer, visit any OfficeMax store near you to
complete the application and get the membership kit that

contains your permanent ID card immediately.

1 Qualifying cartridges are any visibly undamaged HP. Dell ar Lexmark ink or toner cartridges, Excludes HPO02, HPI1, HP88 series and remanufactured cartridges of any brand. Qualified items are determined

full recycling program details.

“Qualifying merchandise is any product and/or service in our retail stores, online er in our catalogs, except: computers, gift cards, general use prepaid cards, Sprint’ service plans, phane cards, purchases
with Retail Connect®™ pricing, sales tax and purchases made prior to the date of enrollment. Purchases with your MaxPerks Reward Card do not count toward the qualifying spend requirement. Please see
officemax.com/maxperks for full program details.

2.0.28.410

MY AVAILABLE REWARDS close FY

You do not have any available rewards.

Purchase to earn .

https://web.archive.org/web/20101227214311/https://www.officemaxperks.com/LearnMoreTeachers.aspx Page 2 of 2

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 204 of 400

Steven Gardner - Cross by Mr. Robbenhaar

 

 

Page 939

1 also wasn't a teacher, I had to choose one or the

2 other, right?

3 A. You would be put in the business one. When you
4 asked, we would put you inside the business one.

5 Q. Okay. But the signup screen says to select

6 which one is most appropriate, correct?

7 A. Correct.

8 MS. VIERBUCHEN: Objection, Your Honor, for
9 lack of foundation.

10 THE COURT: Overruled.
il BY MR. ROBBENHAAR: OO
12 Q. So individuals were asked to self-place

13 themselves within the business or the teacher

14 columns, if you will?

15 A. Yes.

16 Q. All right. Now if someone selected teacher,

17 would OfficeMax -- would the system require some sort

18 of credentials?

19 A. No, they wouldn't.
20 Q. All right. And that's -- I think that's to
21 your point earlier that this was an honor system, if

22 you will?

 

23 A. Yes.
24 Q. All right. Great.
25 Now you mentioned earlier a couple of other

 

BRANDI CHANNON'S
EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 53

oestrone
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 205 of 400

Purushottaman Nandukumar - Cross by Mr. Robert

 

 

10
li
12
13
14
15
16
17
18
19
20

21

22
23
24

25

Page 433

A. Yes, he did.
Q. _ Okay.

MS. KASTRIN: With the Court's indulgence,
one second.
BY MS. KASTRIN:
Q. And as part of the interview process and with
the resume itself, did he ever represent himself to
be a teacher?
A. Not to my recollection.

MS. KASTRIN: No further questions,
Your Honor. - .

THE COURT: Mr. Robert, you may
cross-examine the witness.

MR. ROBERT: Thank you, Your Honor.

CROSS -EXAMINATION

BY MR. ROBERT:
Q. Hello, Mr. Nandukumar.

My name is Marc Robert.

The interview was conducted, I think you

said, in December of 2013?

a. That is correct. |

Q. It's a little over two years ago?

A. Uh-huh.

Q. Was the interview done in person or was it done

over the phone?

BRAND! CHANNON'S

EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 54

‘casein RNS
1:13-CR-966-JCH-KK 2255 MOTION #&

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 206 of 400

Purushottaman Nandukumar - Cross by Mr. Robert

 

 

WwW N

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 434
A It was done at -- in a GoToMeeting session.
Q Okay. Was that a visual or just an audio?
A. That was a visual. |
Q Okay. So you -- did you actually see the

person that you were talking to?
A. I did on a video.
Q. Okay. All right.

MR. ROBERT: I think that's all I've got.

THE COURT: All right. Is there anything
further?

MS. KASTRIN: No, Your Honor.

THE COURT: May this witness’ be permanently
excused?

MS. KASTRIN: Yes, Your Honor.

THE COURT: All right.

Thank you for your testimony today.

THE WITNESS: Thank you.

THE COURT: Are we back to Mr. Gardner?

MS. VIERBUCHEN: No, Your Honor. We are
back to Despina Papageorge.

THE. COURT: Of course I'll have the witness
spell that, but would you tell me how --

MS. VIERBUCHEN: oI think it's spelled
P-A-P-A-G-E-O-R-G-E, first name D-E-S-P-I-N-A.

THE COURT: All right. Thank you.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 207 of 400

Despina Papageorge - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 435
Before you take your seat I will have my
clerk administer the oath.
(Witness duly sworn.)

THE COURT: And before you begin, I'm going
to ask you to spell your first and last name for us.
THE WITNESS: Despina Papageorge.

D-E-S-P-I-N-A, P-A-P-A-G-E-O-R-G-E.
Thank you. Very good.
You may proceed.
MS. VIERBUCHEN: Thank you.
DESPINA PAPAGEORGE, GOVERNMENT'S WITNESS, SWORN
DIRECT EXAMINATION

BY MS. VIERBUCHEN:”

Ms. Papageorge, where do you work?
Google.
And where is your -- the Google office located?

In Mountain View, California.
And what do you do for Google?
I am a custodian of records.
Do you have a title?

Legal specialist, custodian of records.

oO Fr Oo FP OO Fr Oo PrP OO

And what. are. your responsibilities at. Google as
a legal specialist?
A. I respond to legal process served on Google for

user account information.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 208 of 400

Despina Papageorge —- Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 436

I also testify at trial, and I'ma

supervisor.

Q. And how many people do you supervise?

A, Currently,.10. people.

Q. And can you describe the unit that you work in

that you supervise?

A. We handle US criminal legal requests.

Q. And as a legal specialist with Google, are you
familiar with, and do you have knowledge of the
procedures for making and safeguarding regularly kept

business records?

A. Yes.
Q. Tell the jury what Google is.
A. Google is an internet-based company, and we

provide free services such as e-mail or gmail, among
others.
Q. And I'd like to talk a little bit about the
gmail service that you provide.

Can you just give a brief overview of what
the service is?
A. Gmail is a free e-mail service that the user
can access on any type of web browser and send
e-mails to other people.
Q. And how does one sign up for -- to use the

gmail and get a gmail account?

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 209 of 400

Despina Papageorge ~ Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 437

A. The user will register their account online.
And we collect some basic information, but we
actually don't verify that information.

So first and last name, a user can put
-whatever. they. want. -We don't. verify their first and
last name.
Q. Now, did you receive legal process from the
United States concerning whether or not Google had
servers located in New Mexico on two specific dates?
A. Yes.

MS. VIERBUCHEN: And if I could pull up,
for identification purposes only, 161.

BY MS. VIERBUCHEN:

Q- Do you recognize this document?
A. Yes.
Q. And can you -- were you able to conduct

research to determine whether or not that Google --
whether or not Google had servers in New Mexico on
the dates of July 15, 2010, and July 28, 2010?

A. On those two dates, Google did not maintain
servers in New Mexico.

Q. Now can you explain to the jury, ina very
basic way, how it is that an e-mail travels from a
computer to its destination, from its origin to its

destination?

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 210 of 400

Despina Papageorge - Direct by Ms. Vierbuchen

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

A. When a user sends their e-mail it will need to
hit or bounce off a Google server before reaching
that destination.

Q. And so regarding the dates of July 15, 2010,
and July 28, 2010, when there were no servers in

New Mexico, would that mean that an e-mail sent from
New Mexico would have to hit off a server outside of

the state of New Mexico if sent on that day --

A. Yes.
Q. -- before reaching its ultimate destination?
A. Yes.
Q. Now in your capacity as a custodian did you

receive legal process, such as subpoenas and search
warrants, from the Federal Bureau of Investigation in

this case?

A. Yes.

Q. How many?

A. Three subpoenas and one search warrant.

Q. And did Google comply with those subpoenas and

search warrant?

A. Yes.

Q. What, if anything, did Google do to comply with
the search warrant -- strike that -- with the
subpoenas?

A. For the subpoenas, we checked the validity of

Page 438

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 - Filed 03/11/19 Page 211 of 400

 

 

 

10
11
12
13
14

15

16.

17
18
19
20
21
22
23
24

25

PROSPECTIVE JUROR: I don't think so. If I
did something bad I don't think she should be
responsible.

MR. HOTCHKISS: Okay. Okay.

Does anybody else on the panel feel
differently than Mr. Kaisem?

No hands. ~

Thank you, Mr. Kaisem.

PROSPECTIVE JUROR: Thank you.

MR. HOTCHKISS: Also, evidence may be
presented that fraud allegedly occurred when accounts
for teachers were opened by people who were not
teachers.

Is there any panel member, including any
past or present teachers who, as a result of that,
might view the evidence less favorably on behalf of
the defendants or more favorably on behalf of the
government?

I see no hands.

Those are the only two questions that I
have.

It's been a long day. Thank you very much.

THE COURT: Thank you, Mr. Hotchkiss.

So, ladies and gentlemen of the panel,

we'll take a little longer break now. I'm going to

 

PAUL BACA, OFFICIAL COURT REPORTER

 

Page 219

 

BRANDI CHANNON'S
EXHIBIT

55

‘saosnarananacanaoasanaancensmaannsiaies
4:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201- JCH- SMV Document 4 Filed 03/11/19 Page 212 of 400
Case 1:13-cr-00966-JCH-KK Document 177 Filed 06/02/15 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, §
Plaintiff,
v. : Cause No. CR 13-966 JH
MATTHEW CHANNON and
BRANDI CHANNON, §
Defendants. : |

JOINT MOTION TO DISMISS INDICTMENT

MATTHEW CHANNON, Defendant, by and through the undersigned appointed
counsel, Marc H. Robert, Assistant Federal Public Defender, joined by co-defendant BRANDI
CHANNON, by and through her appointed counsel, Todd Hotchkiss, move the Court for an
order dismissing the charges set forth in the superseding indictment [Doc. 155] for the reasons
set forth below, and in support of this motion would respectfully show the Court as follows':

1... Mr. and Ms. Channon are charged by superseding indictment with wire fraud
and conspiracy in violation of 18 U.S.C. §§ 1349 and 1343. [Doc. 155]. Both are charged in
count 1 with conspiracy in violation of § 1349. Mr. Channon is charged in Counts 3, 5, 6 and
7, and Ms. Channon was charged in Counts 2 and 4, with wire fraud in violation of 18 U.S.C.

§ 1343.

 

' Counsel have chosen to file this motion seeking dismissal of the indictment, rather than
as a Rule 29 motion for judgment of acquittal following the close of the government’s evidence,
in order that the parties and the Court might have a full | opportunity to evaluate the legal merits of

-. the issue before the trial has begun:-

BRANDI CHANNON'S
EXHIBIT

JOINT MOTION TO DISMISS INDICTMENT - PAGE 1 56

1: 13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 213 of 400
Case 1:13-cr-00966-JCH-KK Document 177 Filed 06/02/15 Page 2 of 9

2. Specifically, Mr. and Ms. Channon are charged with conspiring with one another
and having “engaged in a scheme to open thousands of MaxPerks Rewards accounts under
false pretenses and to use the accounts to generate MaxPerks Reward certificates to which they
were not entitled, in violation of 18 U.S.C. § 1343.” Count 1 of the Superseding Indictment
alleges that Mr. Channon and Ms. Channon engaged in criminal activity by fraudulently
creating more than 5,400 MaxPerks Rewards accounts, falsely claiming to represent
elementary schools in 5,186. of the accounts... The indictment alleges that they obtained
OfficeMax receipts and extrapolate data “for other purchases they had not made”, and log-in
online to the MaxPerks accounts they had created and controlled to claim false purchases to
cause MaxPerks rewards to be issued to those accounts. (Doc.155 at 11 a-d) Mr. Channon
and Ms. Channon allegedly claimed through online adjustments approximately 61,557
transactions for MaxPerks accounts with a total claimed purchase value of approximately
$1,890,540. (Doc.155 at F§]11 ¢,g).

3. Mr. Channon and Ms. Channon allegedly then used the MaxPerks rewards in
those accounts to purchase prepaid Visa or American Express debit cards at OfficeMax which
“they” used wherever accepted; and to purchase merchandise at OfficeMax, which Mr.
Channon would then resell. (Doc.155 at 411 I-k). Mr. Channon also allegedly “sold to other
individuals a number of the MaxPerks Rewards certificates that were issued to Defendants’
accounts.” (Doc.155 at {11 k). “Defendants themselves redeemed, or sold to other individuals
who redeemed, MaxPerks Rewards certificates with a total value of approximately $105,191.”

(Doc.155 at 911 1).

JOINT MOTION TO DISMISS INDICTMENT - PAGE 2

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 214 of 400
Case 1:13-cr-00966-JCH-KK Document177 Filed 06/02/15 Page 3 of 9

4. In Counts 2 and 4, Ms. Channon is charged with having “knowingly and
intentionally devised a scheme and artifice to defraud and for obtaining money and property
by means of materially false pretenses and representations” and to execute said alleged scheme
and artifice “knowingly transmitted or caused to be transmitted by means of wire
communications in interstate commerce the following writings, signs, signals, pictures and
sounds: ... [t]ransmissions from an OfficeMax retail store to MaxPerks Rewards database the
recycling of 19 [and 20] ink cartridges” to specific MaxPerks Rewards accounts under specific
false or fictitious business names on November 22, 2010 and November 23, 2010,
respectively, in violation of 18 U.S.C. § 1343.

5. In Counts 3 and 5, Mr. Channon is charged with having “knowingly and
intentionally devised a scheme and artifice to defraud and for obtaining money and property
by means of materially false pretenses and representations” and to execute said alleged scheme
and artifice “knowingly transmitted or caused to be transmitted by means of wire
communications in interstate commerce the following writings, signs, signals, pictures and
sounds: ...[t]ransmissions from an OfficeMax retail store to MaxPerks Rewards database the
recycling of 20 ink cartridges” to specific MaxPerks Rewards accounts under specific false
or fictitious business names on November 22, 2010 and November 23, 2010, respectively, in
violation of 18 U.S.C. § 1343.

6. In Counts 6 and 7, Mr. Channon is charged with having “knowingly and
intentionally devised a scheme and artifice to defraud and for obtaining money and property

by means of materially false pretenses and representations” and to execute said alleged scheme

JOINT MOTION TO DISMISS INDICTMENT - PAGE 3

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 215 of 400
Case 1:13-cr-O0966-JCH-KK Document 177 Filed 06/02/15 Page 4 of 9

and artifice “knowingly transmitted or caused to be transmitted by means of wire
communications in interstate commerce the following writings, signs, signals, pictures and
sounds: ... [t]ransmissions via email of five [and seven] MaxPerks Rewards certificates of $30
[and $100] each that had been issued to” identified OfficeMax accounts under specific false
or fictitious names and teacher accounts on July 15, 2010 and July 28, 2010, respectively, in
violation of 18 U.S.C. § 1343.

7. The Superseding Indictment also includes forfeiture allegations based “Upon
conviction of any offense in violation of 18 U.S.C. § 1343 or § 1349” Defendants “shall forfeit
to the United States ... Any property, real or personal, which constitutes or is derived from
proceeds traceable to such violation, or a conspiracy to commit such offense.” (Doc.155 at 8).

8. The indictment clearly and unequivocally alleges that Mr. and Ms. Channon
sought to obtain MaxPerk reward credits through the alleged scheme. They can only be found
to have violated the law, or to have conspired to violate the law, if MaxPerk rewards constitute
property within the meaning of the wire fraud statute.

SUMMARY OF ARGUMENT

9. In order to constitute a violation of the wire fraud statute, the alleged scheme
must seek to deprive the alleged victim of “money or property”. In order for the object of the
alleged scheme to be considered property, it must be property in the hands of the victim. The
object of the alleged scheme in this case was customer rewards credits, which had no intrinsic
value in the hands of the alleged victim. Because the conduct alleged does not violate 18

U.S.C. § 1343, the indictment should be dismissed.

JOINT MOTION TO DISMISS INDICTMENT - PAGE 4

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 216 of 400
Case 1:13-cr-00966-JCH-KK Document 177 Filed 06/02/15 Page 5 of9

ARGUMENT AND AUTHORITY

10. “Whoever, having devised or intending to devise any scheme or artifice to
defraud, or for obtaining money or property by means of false or fraudulent pretenses,
representations, or promises, transmits or causes to be transmitted by means of wire, radio or
television communication in interstate or foreign commerce, any writings, signs, signals,
pictures or sounds for the purpose of executing such scheme or artifice” violates 18 U.S.C. §
1343.

11. The Channons are charged with using “wires”, implicating interstate commerce,
to fraudulently obtain MaxPerk reward credits. . Such credits are issued by Office Max as a
part of its broader marketing scheme whereby it seeks to build customer loyalty by providing
an incentive for customers to return to Office Max and spend money there. Those reward
credits were the object of the alleged enterprise. The question before the Court, then, is
whether those reward credits are, in fact, property within the meaning of 18 U.S.C. § 1343.

12. The United States Supreme Court provided the answer in Cleveland v. United
States, 531 U.S. 12, 121 S.Ct. 365 (2000). In that case the defendant was convicted of mail
fraud’ as a result of false statements to.a Louisiana licensing authority in an effort to obtain
a license to operate video poker games within the state. Mr. Cleveland argued that the license
did not constitute property for purposes of the mail fraud statute, and the district court

disagreed. The Fifth Circuit Court of Appeals likewise rejected the defendant’s argument.

 

* The mail fraud and wire fraud statutes are to be interpreted interchangeably and
identically. See Pasquantino v. United States, 544 U.S. 349, 355 (2005).

JOINT MOTION TO DISMISS INDICTMENT - PAGE 5

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 217 of 400
Case 1:13-cr-00966-JCH-KK Document177 Filed 06/02/15 Page 6 of 9

The Supreme Court reversed, analyzing the language of the statute and the law relating to the
concept of property. “We conclude that § 1341- requires the object of the fraud to be ‘property’
in the victim's hands and that a Louisiana video poker license in the State's hands is not
‘property’ under § 1341.” 531 US. at 26-27. “It does not suffice, we clarify, that the object
of the fraud may become property in the recipient’s hands; for purposes of the mail fraud
statute, the thing obtained must be property in the hands of the victim.” /d. at 15.

13. “Moreover, to the extent that the word “property” is ambiguous as placed in §
1341, we have instructed that “ambiguity concerning the ambit of criminal statutes should be
resolved in favor of lenity.” Jd. at 26.

| 14, The Court recognized that the state of Louisiana has a significant financial
interest in the video poker game business. The state collected an application processing fee,
another fee for each annual renewal, a device operation fee for each machine, and a percentage
of the revenue collected from the operation of the machines. Jd. at 22. Before they are issued,
however, the licenses did not “generate an on-going stream of revenue”. Jd.

15. Similarly, the reward credits involved in this case were not assets in the hands
of Office Max at all. After their issuance, the rewards constituted at most a conditional
liability to the company. However, before-their-issuance, in the hands of the alleged victim,
the rewards were a nullity in the context of the definition of property. Office Max created the
rewards from ones and zeros in digital cyberspace. The rewards had no monetary value.
Office Max did not, and could not, sell those credits in their stores or online. The company

could not pay debts with rewards points. The company could not collateralize debt with

JOINT MOTION TO DISMISS INDICTMENT - PAGE 6

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 218 of 400
Case 1:13-cr-00966-JCH-KK Document 177 Filed 06/02/15 Page 7 of 9

rewards. The rewards have no value unless and until they are issued to a customer and
presented by the customer for redemption at an Office Max store. Steps must be taken before
the rewards can be turned into something of value to the Office Max customer. The rewards
may be used toward the purchase of items from Office Max, but they have no monetary value
until that happens. Even then, the rewards have value only in the hands of the customer, not
in figurative hands of Office Max. The rewards had no intrinsic value in the hands of the
alleged victim, Office Max. The rewards were not property in the hands of Office Max.

16. The Cleveland court placed the burden of clarity on Congress in this regard. “In
deciding what is ‘property’ under § 1341, we think ‘it is appropriate, before we choose the
harsher alternative, to require that Congress should have’spoken in language that is clear and
definite.’ United States v. Universal C.I.T. Credit Corp., 344 U.S. 218, 222, 73 S.Ct. 227, 97
L.Ed. 260 (1952)”. Cleveland, 531 US. at 25.

17. The wire fraud statute was amended following the Cleveland decision, in 2002
and 2008. Congress has had ample opportunity to clarify the statute in keeping with the
concerns expressed in Cleveland. Because it did not, those concerns continue to exist. The
Cleveland court rejected a “sweeping expansion” of the criminal law that would result from
a definition of “property” that exceeded the Supreme Court’s interpretation in that case.

18. The significance of Congress’ failure to respond to the message of Cleveland
becomes more telling in light of its response to the Court’s decision in McNally v. United
States, 483 U.S. 350 (1987). In that case, the Supreme Court declined to extend the reach of

the mail fraud statute to a situation in which the prosecutor alleged that a scheme deprived

JOINT MOTION TO DISMISS INDICTMENT - PAGE 7

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 219 of 400
Case 1:13-cr-00966-JCH-KK Document 177 Filed 06/02/15 Page 8 of 9

Kentucky’s citizens of the right to have the state’s affairs conducted honestly. The Court held
similarly in Carpenter v. United States, 484 U.S. 19 (1987). In 1988, Congress amended the
mail fraud statute to include the intangible right to honest services (and only that). Congress
is capable of clarifying language when it sees fit to do so. See Cleveland, 531 U.S. at 19-20.

19. The Cleveland decision has been applied to this effect during the time since its
issuance. See, e.g., United States v. Griffin, 324 F.3d 330 (5" Cir. 2003) (unissued tax credits
have zero intrinsic value in the hands of the issuer and do not therefore constitute property);
United States v. Turner, 465 F.3d 667 (6" Cir. 2006) (an elected official’s salary does not
constitute property in the hands of the victim and is therefore beyond the reach of the mail
fraud statute); United States v. Shoss, 523 Fed. Appx. 713 (11" Cir. 2013) (unpublished)
(distinguishing Cleveland because the object of the fraud had monetary value in the hands of
the victim).

20. Because Mr. and Ms. Channon did not obtain from Office Max something that
meets the statutory definition of property, they did not violate 18 U.S.C. § 1343 as a matter of
law, and the Superseding Indictment must be dismissed.

21. It is presumed that the government opposes this motion.

WHEREFORE, for the foregoing reasons, MATTHEW CHANNON, Defendant,
joined by BRANDI CHANNON, Defendant, by and through their respective undersigned
appointed counsel, respectfully prays that the Court enter an order dismissing the superseding
indictment in this cause, and providing for such other and further relief to which the Court may

find Mr. and Ms. Channon to be justly entitled.

JOINT MOTION TO DISMISS INDICTMENT - PAGE 8

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 220 of 400
Case 1:13-cr-00966-JCH-KK Document177 Filed 06/02/15 Page 9 of 9

Respectfully Submitted,

FEDERAL PUBLIC DEFENDER
_.111.Lomas Blvd NW, Suite 501

Albuquerque, New Mexico 87102

(505) 346-2489

Fax (505) 346-2494

filed electronically on June 2, 2015
MARC H. ROBERT

Assistant Federal Public Defender
marc_robert@fd.org

Counsel for Mr. Channon

TODD B. HOTCHKISS

TODD B. HOTCHKISS, ATTORNEY AT
..LAW,LEIC

610 Gold Ave. SW , Suite 228

Albuquerque, New Mexico 87102

(505)243-6776

todd@toddhotchkisslaw.com

Counsel for Ms. Channon
CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Unopposed Motion to
Dismiss Indictment was served on Assistant United States Attorneys Paige Messec and Tara
Neda, P.O. Box 607, Albuquerque, New Mexico 87103, through the operation of the CM/ECF
electronic filing system and pursuant to the CM/ECF Administrative Procedures Manual §§
1(a), 7(b)(2), on June 2, 2015.
‘Filed electronically on June 2, 2015
MARC H. ROBERT

L:\Robert\channon\pleadings\mtn dismiss.wpd

JOINT MOTION TO DISMISS INDICTMENT - PAGE 9

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 221 of 400
Case 1:13-cr-00966-JCH-KK Document179 Filed 06/14/15 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff, Cr. No. 13-966 JCH

)
)
)
)
VS. )
)
MATTHEW CHANNON and )
BRANDI CHANNON, )

)
Defendants.

UNOPPOSED MOTION TO EXTEND THE DEADLINE TO RESPOND TO
DEFENDANTS’ MOTION TO DISMISS INDICTMENT [DOC., 177]

The United States respectfully seeks leave of the Court to file its response to Defendants’
Joint Motion to Dismiss Indictment by Friday, June 26, 2015, and in support states:

1. Defendants filed a Joint Motion to Dismiss Indictment on June 2, 2015. Under
Local Rule 47.8, the response of the United States is due by Friday, June 19, 2015.

2. Defendants’ motion argues that the indictment fails to allege that they obtained
“money or property” from OfficeMax in violation of 18 U.S.C. § 1343 and argues that MaxPerks
Rewards certificates do not constitute “property” in the hands of the victim, as required by
Cleveland v. United States, 531 U.S. 12, 121 8.Ct. 365 (2000).

3. The United States disagrees with Defendants that MaxPerks Rewards certificates
are not “property” of OfficeMax, and the United States further disagrees that the indictment
limits the “property” obtained through the scheme to MaxPerks Rewards certificates. The
superseding indictment, as it stands, alleges not only that Defendants obtained MaxPerks
Rewards certificates to which they were not entitled but that Defendants used the MaxPerks
Rewards certificates that they had been issued to obtain prepaid debit cards and other

merchandise from OfficeMax. Doc. 155 at 5. The indictment also alleges that Defencf"granpi CHANNON'S
EXHIBIT

57

  

1

1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 222 of 400
Case 1:13-cr-00966-JCH-KK Document179 Filed 06/14/15 Page 2 of 3

other individuals to whom they sold the MaxPerks Rewards certificates redeemed certificates
with a total value of $105,191. Jd. The United States therefore does not believe that Defendants’
motion has merit.

4. Nevertheless, to avoid a lengthy dispute before this Court, a significant distraction
"at trial, and a potential appellate issue, the United States intends to seek a modification of the
superseding indictment from the grand jury that will remove any dispute about whether the
indictment limits the “money or property” obtained by Defendants’ scheme to MaxPerks
Rewards certificates. The proposed modification, notice of which was provided to Defendants
on June 9, 2015, would explicitly designate OfficeMax merchandise as the property that formed
the object of the conspiracy and scheme.

5. If the grand jury returns a second superseding indictment with the change sought,
it will moot or at least simplify the issues presented by Defendants’ Motion to Dismiss. The
_ United States therefore submits that there is good cause to extend its response deadline until the
grand jury has had an opportunity to consider the modification that the United States intends to
propose.

6. Defendants do not oppose extending the response deadline.

In conclusion, the United States respectfully requests that the Court grant a one-week

extension of the response deadline until Friday, June 19, 2015.

Respectfully submitted,

DAMON P. MARTINEZ
United States Attorney

/s

C. PAIGE MESSEC
Assistant U.S. Attorney

201 Third St. NW, Suite 900

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 223 of 400
Case 1:13-cr-00966-JCH-KK Document 239 Filed 08/21/15 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,

VS. Cr. No. 13-966 JCH

MATTHEW CHANNON, and
BRANDI CHANNON,

Defendants.

MEMORANDUM OPINION AND ORDER
This matter is before the Court on Defendants’ Joint Motion To Dismiss Indictment.
[Doc. 177] The Government filed a response [Doc. 203], and Defendants filed a reply [Doc.
223]. After discussion of this issue at the July 7, 2015 pretrial conference, the Court ordered
233] Having considered the pleadings, briefs, and relevant law, the Court concludes that the

motion to dismiss will be denied.

DISCUSSION
The Second Superseding Indictment charges Defendants with conspiracy and a total of
six counts of wire fraud. 18 U.S.C. § 1343. [Doc. 197 (filed 6/24/15)] The Government limited
its theory to one "specific type of scheme to defraud," a scheme to obtain money or property by
means of false or fraudulent pretenses, representations, or promises. See United States v. Zar,
790 F.3d 1036, 1050 (10th Cir. 2015); United States v. Kalu, 791 F.3d 1194, 1203 & n.11 (10th

Cir. 2015).

BRAND! CHANNON'S
EXHIBIT

58

ea NE
4:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 224 of 400
Case 1:13-cr-00966-JCH-KK Document 239 Filed 08/21/15 Page 2 of 4

Defendants argue in their motion to dismiss that the objective of the alleged scheme was
to obtain MaxPerks Rewards, which do not constitute "property" in the hands of OfficeMax
under Cleveland v. United States, 531 U.S. 12, 20 (2000).' Defendants contend that § 1343
therefore does not reach fraud in obtaining MaxPerks Rewards. See id.

The Government states in its supplemental brief that it will limit its case to the theory that
the objective of Defendants’ scheme was to obtain merchandise from OfficeMax.? The
Government argues that: Defendants' ultimate goal was to obtain OfficeMax merchandise,
through the use of MaxPerks Rewards to which they were not entitled; the acquisition of
MaxPerks Rewards was just one intermediate step in the scheme; and Defendants’ scheme did
not reach fruition until OfficeMax merchandise had been obtained. See Schmuck v. United
States, 489 U.S. 705, 712-15 (1989).

The Court observes that the law is complicated, and the issue raised under Cleveland
cannot be resolved without determining the extent of the fraudulent scheme with which
Defendants are charged. The Supreme Court held in Schmuck: "The relevant question at all
times is whether the mailing is part of the execution of the scheme as conceived by the
perpetrator at the time... ." Jd. at 715. Schmuck held that the defendant's scheme in rolling
back car odometers and selling to dealers at inflated prices "did not reach fruition until the retail
dealers resold the cars and effected transfers of title"; thus the dealers' mailing of title-
registration applications after the cars were resold was "part of the execution of the fraudulent

scheme." Jd. at 712. Depending on the allegations made, and the proof presented, it must be

 

' Since the first two elements of the mail fraud statute and wire fraud statute are identical, Cleveland's holding
regarding mail fraud applies equally to wire fraud. See Pasquantino v. United States, 544 U.S. 349, 355 n.2 (2005);
United States v. Welch, 327 F.3d 1081, 1104 (10th Cir. 2003).

? "The United States is willing to limit itself—and indeed, is planning to do so, absent contrary guidance by the
Court—to proof and argument at trial that the property to be obtained by the scheme was OfficeMax merchandise.”
[Doc. 230, p. 14]

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 225 of 400
Case 1:13-cr-00966-JCH-KK Document 239 Filed 08/21/15 Page 3 of 4

determined whether something is "a step in [the] plot." Jd. at 710-11 (quoting Badders v.
United States, 240 U.S. 391, 394 (1916)). Compare United States v. Primrose, 718 F.2d 1484,
1489-90 (10th Cir. 1983) (holding that mailings were integral to execution of the fraudulent
plans, necessary to complete the scheme, and therefore made before fruition of the scheme), and
United States v. Weiss, 630 F.3d 1263, 1269-71 (10th Cir. 2010) (holding that overall, ongoing
scheme included mailings to complete each loan), and United States v. Washington, 634 F.3d
1180, 1183-84 (10th Cir. 2011) (holding that use ‘of Federal Express to send closing documents
was a step in the execution of fraudulent mortgage scheme), with United States v. Redcorn, 528
F.3d 727, 738-42 (10th Cir. 2008) (holding that subsequent wire transmission of funds was not
part of fraudulent scheme, because once defendants deposited embezzled funds into their
personal bank accounts "they had accomplished their crime and the funds were available for their
personal use").

Defendants' argument under Cleveland depends on their assertion that their fraudulent
scheme reached fruition as soon as they acquired MaxPerks Rewards. The Court disagrees, and
concludes that the Second Superseding Indictment alleges. that. acquisition of MaxPerks Rewards
was merely a step in the scheme. The Second Superseding Indictment charges that obtaining
OfficeMax merchandise was “a part of the execution of the scheme as conceived by
[Defendants] at the time." Schmuck, 489 U.S. at 715. Since the alleged objective of Defendants'
scheme was to obtain merchandise—undisputedly "property"—Cleveland does not support
Defendants' motion.

The Government alternatively argues that the MaxPerks Rewards constitute "property" in
the hands of OfficeMax. Given the Court's ruling above, the Court need not reach this

alternative argument.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 226 of 400
Case 1:13-cr-00966-JCH-KK Document 239 Filed 08/21/15 Page 4 of 4

CONCLUSION

The Court denies Defendants’ motion to dismiss the Second Superseding Indictment.

IT IS THEREFORE ORDERED that Defendants’ Joint Motion To Dismiss Indictment

[Doc. 177] is DENIED. —

Nadie C. [bo

UNITED STATES DISTRICT JUDGE

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 227 of 400

 

From: Gardner, Steven
Sent: Monday, February 21,2011 12:49 PM

To: Boady, Michael

Subject: RE: New items that match: doctor_zoidberg - Bargle

We sell all of that ink but unfortunately I cannot tie any of it to Channon. He is only using his rewards to buy prepaid
credit cards. It is possible that he is using the credit cards to buy ink I just have not seen any of those transactions.

Steven Gardner _
Manager Investigations & ORC, Loss Prevention

 

CONFIDENTIALITY NOTICE: The information contained in this e-mail and attached document(s) may contain
confidential information that is intended only for the addressee(s). If you are not the intended recipient, you are hereby
advised that any disclosure, copying, distribution or the taking of any action in reliance upon the information is
prohibited. If you have received this e-mail in error, please immediately notify the sender and delete it from your
system.

n-7-- Original Message--
From: Boady, Michael |

Sent: Friday, February 18, 2011 10:42 PM

To: Gardner, Steven

Subject: Re: New items that match: doctor_zoidberg- Bargle

 

 

I would like to purchase an item from him that you may be able to confirm was recently purchased from an OfficeMax
store. Would you recommend any of the listed items for me to purchase?

woo-- Original Message -----

From: Gardner, Steven Se

To: Boady, Michael

Sent: Fri Feb 18 23:16:52 2011

Subject: FW: New items that match: doctor_zoidberg - Bargle

 

He just posted this.

 

From: eBay [ebay @ebay.com]

Sent: Friday, February 18, 2011 6:43 PM

To: Gardner, Steven

Subject: New items that match: doctor_zoidberg- Bargle dt

[http://q.ebaystatic.com/aw/pics/logos/ebay_95x39.gif] eBay sent this message to Steven Gardner (maxmustang).
Your registered name is included to show this message originated from eBay. Learn

more<http://pages.ebay.com/help/confidence/name-userid-emails .html>.

[http://q.ebaystatic.com/aw/pics/globalAssets/ItCurve.gif] Still looking for doctor_zoidberg - Barg

 
    

BRANDI CHANNON'S
EXHIBIT

59

eer
1:13-CR-966-JCH-KK 2255 MOTION

       

  

Channc

 
   

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 228 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

WwW N

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 918
that it was the defendant and to establish his
intent, knowledge, and identity.
MR. ROBBENHAAR: Everything we've seen thus

far includes actions that Mr. Channon has done

throughout the course of this scheme. What happens

next is irrelevant to the case.

THE COURT: All right. Well, I am going to
overrule the objection. I do think that this
evidence does go to the overall scheme. I think it
goes to intent, it goes to knowledge. It's offered
for a purpose that is not irrelevant, and so the
Court will allow the testimony.

MS. VIERBUCHEN: Thank you.

(End of bench conference.)

“BY MS. VIERBUCHEN:

Q. Did you ask Mr. Channon what he would do with

the reward cards he received pursuant to the ink

recycling?

A. Yes, I did.

Q. What did he say?

A. He was purchasing the prepaid gift cards and

credit cards.
Q. And is this purchase activity that Mr. Channon
admitted to, is that. consistent-with~the- purchase

activity you saw in these accounts?

BRANDI CHANNON'S

EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER . 60

NTT
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4: Filed-03/11/19 Page 229 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

Page 919

1 A. Yes.

2 Q. ‘And is that consistent with some of the

3 activity that the jury was shown on these accounts?

4 A. Yes.

5 Q. Did Mr. Channon give an estimate of how much

6 .ink that he believed he had.--.was. responsible for

7 recycling?

8 A. Yes. He believed he was -- when we talked

9 about the amount of responsibility, he thought it was
10 a few thousand dollars.

11 Q. Okay. Did you challenge him on that?

12 A. Yes.

13 Q. What did you say?

14 A. I told him the ink was closer to 40,000, at the
15 time.

16 Q. Now, did you discuss online adjustments of

17 these Group 1 or Group 2 accounts with Mr. Channon?
18 A. Yes, I did.

19 QO. And what did he say about the online
20 adjustments to these accounts?
2i A. What he said was, with the online adjustments,
22 he would make his purchase or recycle his ink, and
23 then he would wait around for the next customer, if
24 they were there, and he would just look at
25, whatever -< you know, the information needed, which

EST

 

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 230 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

Page 920
1 was the dollar amount and remember that. And then
2 when he went home later he would just apply it to his
3 transaction.
4 Q. And so he said he would wait around.
5 And how would he obtain the information?
6 A. By waiting around and -- I didn't ask him
7 specifics, but it would have either been by waiting
8 around or looking at the screen and listening to what
9 the cashier says.
10 Q. And did we see some of that activity in some of
11 the videos that we saw today in court?
12 A. Yes.
13 Q. And how so?
14 A. When you see him walk away from the
15 transaction, as opposed to just leaving the building,
16 ‘you see him kind of walk’ to the’ side, standing there.
17 Or in other cases I could have -~ apply --
18 or in the reverse, you're just standing behind
19 someone, and it's probably even easier if you're the
20 next person in line to get information.
21 Q. Now, did you believe that was the full extent
22 of Mr. Channon's activity with respect to online
23 adjustments?
24 A. No.
25. +Q. Did you. tell..Mr....Channon..that.-you..believed the
mee

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 231 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

Page 921

1 number was much higher?

2 A. Yes.

3 Q. Specifically, how many accounts did you refer

4 to during your conversation with Mr. Channon?

5 A. I believe I referred to around 4,359, 4,259, a
6 little over 4,000 accounts.

7 Q. And did you specifically list out the accounts?
8 A. No, I didn't specifically list out all the.

9 accounts.

10 Q. Such as -- did you use the words Bargle, coach,
11 or teechur in your conversation?

12 A. I don't -- that piece I don't recall as well.
13 I don't think I did in that conversation, but I

14 can't -- I can't say for sure.

15 I know I asked him about this second scheme
16 that was going on with the -- what we thought was a
17 computer script.

18 Q. And the second scheme is -- you're referring to
19 as?
20 A. The Group 2 accounts getting all of these
21 online adjustments.
22 Q. And what did Matthew Channon say about those
23 accounts?
24 A. He said that those weren't his accounts. He
25 had purchased them from somebody on eBay -- or he

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 232 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 922
didn't create them. I guess he had purchased them
from somebody on eBay.
Q. Okay. So did you ask him for the information
of the eBay customer who had sold him -- who

allegedly sold him those accounts?

A. Yes.
Q. And was that information provided to you?
A. He said he didn't remember their user name, but

he did remember an e-mail address that was associated
with those, with the sale of that.

Q. And who did he say -- what did he say was the
e-mail address that was associated with this alleged
sale of Group 2 accounts to him?

A. It was at teechur the teechur 12345678 at
gmail, that e-mail address.

Q. Did you ask Mr. Channon for that person's eBay

identification or their account name?

A. Yes, I did.
Q. And did he provide it to you?
A. He said he couldn't find it.

And I asked him, I said, I need you to get
me that information. If that, in fact, is the case,
I need to talk to this person as well.

Q. And did he ever provide you with the

information?

 

‘PAUL BACA, OFFICIAL COURT’ REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 233 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 107 of 126

COURT102020160931_Channon Sent enci ng. t xt
5 a puni shrrent for you ot her than to say to you that it
6 looks to me like you have tried to -- well, Jet re
7 say it this way.
8 It looks to me like your moti vation to make
9 money, get money, is something that might have led
0 you dow this particular path, which is why --
11 another reason why | think that restitution is not
12 only warranted, but | see that as a way not only to
13 make OfficeMax whole for the fraud that you
14 conmitted, but it looks to me like it would be
15 painful for you, because you seemto have been
16 noti vated by ways..to.make. money...
17 And so I'mhoping that the restitution
18 award, along wth the forfeiture award, wll get your
19 attention that this is certainly not conduct that you
20 ~=should repeat.
21 Now | know restitution has its purposes,
22 andl knowforfeiture has its purposes. But it's an
23 obligation that I|'mgoing to be requiring in your
24  ~=sentencing, that you repay OfficeMax and that you
25 also provide forfeiture to the government for your

121

1 conduct in this case.

2 Now, | have not -- you know, | sawthe --

3 the argurent about the government being Ofi ceMax's

4 collection agent. | heard Ms. Messec take exception

5 to that.

6 The fact of the matter is, you defrauded

7 OfficeMax and you defrauded themof $105,191 worth of

Page 107 BRANDI CHANNON'S
EXHIBIT

61

ER NIRNNN NS
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 234 of 400
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 108 of 126

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

oO © ON OO fF WO NYD =

— eh
—

COURT102020160931_Channon Sent enci ng. t xt
noney, merchandise, whatever the case may be.

So obvi ousl y, OfficeMax is entitled to be
reimbursed for that and made woole, and sol will
order that.

| have not seen any kind of a staternent
from OficeMax about what position, if any, they take
on the issue of incarceration. |!'mgoing to assure
that, based on Ms. Messec's argument, that they are
in harmony, that they would agree that a low end
gui deline sentence is appropriate in this case.

Let me tell you that if | had seen anything
that suggested that you had harired people -- and |
used the exanple in your wfe's sentencing of
soreone''s |i fe savings or someone's retirement -- >t.
wouldn't have any problemat all sentencing you to a
| ow end gui deli ne sentence.

. In this case what we have is a situation
wmiere |'mnot aware of any individuals who cl aimthey

122

were deprived of any money or property because of
your conduct.

| am aware of OfficeMax saying that because
of your conduct and the way you mani pul ated their
rules you ended up with over $100, 000 of val ue that
they would never have sent your way if they had known
the true state of the situation.

So -- so money is one way that OfficeMax
receives justice in this case.

Because your history is not one of

committing crimes, not one of violence. | don't see
Page 108

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 235 of 400
Case 1:13-cr-00966-JCH-KK Document 332 Filed 06/24/16 Page 13 of 16

Ms. Channon made a living for more than a year from the OfficeMax scheme and the
related schemes at other office-supply retailers. Indeed, she described aspects of the scheme as a
“full time job.” Jd. at 1065. The United States does not believe that Ms. Channon came up with
the computer programs that automated the creation of accounts or the online adjustment claims
— but not being the mastermind of the offense does not on its own entitle her to a role reduction.
Ms. Channon was intimately familiar with the “scope and structure of the criminal activity.” See
§ 3B1.2 App. Note 3(C)(i). Her participation was extensive. Id. at 3(C)(iv). She stood to
benefit a great deal from the activity, and indeed she did so. /d. at 3(C)(v). There is simply no
indication that she was anything other than a full and willing participant in the offense. A
mitigating role adjustment is not warranted.

§| 26-31 — Mr. Channon, referring to the section of the PSR that addresses the
Channons’ involvement in schemes at Office Depot and Staples, objects “to the inclusion of
uncharged and unadjudicated allegations of fraud against other alleged victims.” Doc. 328 at 4.
Mr. Channon cites no legal authority for this objection, and it is well established that “a district
court may consider uncharged conduct in fashioning a sentence so long as the district court’s
finding is supported by a preponderance of the evidence.” United States v. Mumma, 509 F.3d
1239, 1245 n.4 (10th Cir. 2007). The unchallenged facts set forth in the PSR regarding Staples
and Office Depot clearly support a finding by a preponderance of the evidence that Defendants
were engaged in similar schemes at these retailers. The United States also notes that the
information about Staples and Office Depot — while properly considered “relevant conduct” —
has no impact on the Channons’ Guidelines ranges because the losses from those schemes were

never quantified.

BRANDI CHANNON'S
EXHIBIT
13

62

TS
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 236 of 400

(Rev. 05-01-2008)

UNCLASSIFIED

FEDERAL BUREAU OF INVESTIGATION

Precedence: ROUTINE Date: 03/02/2011
To: Albuquerque
From: Albuquerque

Squad 12
Contact: SA Michael Boady, 7]

 

Approved By: Ferensic Susan
Drafted By: Boady Michael:mb
Case ID #: 288A-AQ-63579 (Pending)

Title: MATTHEW CHANNON;
OFFICEMAX - VICTIM;
INTRUSION MATTER

Synopsis: To document UC purchase from Channon's eBay account.

Details: On 2/25/2011, the writer placed a bid on eBay for "New
Genuine Canon 210XL 211XL Ink Cartridges, FREE SHIP" for $55.00
being the maximum the writer was willing to pay for the item.

On 2/27/2011, the auction was closed for the item and
the writer was informed that the bid was won for $43.05.

According to the eBay information, the item was located
in Albuquerque, NM.

On 2/27/2011, the writer sent a payment through Paypal
to the seller, doctor zoidberg, who is believed to be the subject
of the captioned case. The item was requested to be shipped to
the following address:

Technology Resource Services

Michael Roberts

10455 N. Central Expressway Ste. 109-371
Dallas, TX 75321

According to the Paypal receipt, the seller had the
email address of hydrazok@gmail.com. The transaction ID was
3C3042079H8065019. According to the Paypal receipt, the account
name appears to be Channon Silichem. Additionally, the Business

UNCLASSIFIED

BRANDI CHANNON'S
EXHIBIT

Cha 63

SE
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 237 of 400

UNCLASSIFIED

To: Albuquerque From: Albuquerque
Re: 288A-AQ-63579, 03/02/2011

contact information for the sellers Paypal account shows
hydrazoic@aol.com as the customer service email address.

According to shipping information, the item was shipped
via US Postal Service, tracking number 9101785091401919020988.

The eBay seller information shows that the item was

sold. by Matt J. Channon, Albuquerque, NM 87110.

o¢

UNCLASSIFIED

2

Channon 0086

 
 

Case 1:19-cv-00201-JCH-SMV Document 4

Filed 03/11/19 Page 238 of 400

   
 
  
    
  
  
     

rsol

a
ders/TTML101

1

f
a

|
PO: aor 3 a \
4 nosuRchht, = Gaehasras i \
co Oo Se ~ a <
ips Szozs 024Pe \
\
y \ .
ie be 3c annon e \ \.
, 7 erque NM ‘ \ \
N \
a resource S
‘8 455 N vperts SE :
: was 1% Bee |
N
\ NFIRMA

iS

2 8

at_pb.co:”

1

opie

_

2
=

\ .
\ \
\

aon

5
3

“_

\
4
\ .

-”

c
3\
3

1 |

 

Vy \
\ | \
\ \
4

 

BRANDI CHANNON'S
EXHIBIT

64

1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 239 of 400

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA
Plaintiff,
Vv. Case No. 13-CR-966 JCH

MATTHEW CHANNON, and
BRANDI CHANNON,

Defendants.

DEFENDANTS’ JOINT MOTION FOR A BILL OF PARTICULARS

COME NOW Matthew Channon, through Amy Sirignano, Esq., and Kevin L.
Nault, Esq., of the Law Office of Amy Sirignano, PC, and Brandi Channon, through
Todd Hotchkiss, Esq., of Fréchette & Associates PC, ‘and pursuant to Federal Rules of
Criminal Procedure 7(f) and 12(b)(3)(B), and the Fifth and Sixth Amendments to the
United States Constitution, respectfully move this Court to issue an order requiring the
government to furnish Mr. and Mrs. Channon with a Bill of Particulars as to each count
of the Indictment (Doc. 2). In support of their motion, defendants state as follows.
FACTS
1. Counts 1-6 of the Indictment (Doc. 2) in this matter state:
For the - purpose--of:-executing.such scheme: or: artifice
[described in paragraphs 9-14 on pp. 3-4], on or about the

dates listed below, the defendant MATTHEW CHANNON

attempted to and did transmit and cause to be transmitted
BRANDI CHANNON'S
EXHIBIT

65

‘eeneetaemanenenenniemnamememsnineneenaanilnS
1:13-CR-966-JCH-KK 2255 MOTION

 

   
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 240 of 400

by means of wire communications in interstate commerce
the following writings, signals, and sounds [....] In violation
of 18 U.S.C. § 1343.

The bracketed text in the above sentence consists of a list of three descriptions of alleged
fraudulent conduct, “[o]nline request[s] to Google to create the email account
[specified] under the name [specified]” in counts 1, 3 and 5 of the indictment. Counts 2,
4, and 6 of the indictment describe, “[o]nline request[s] to OfficeMax to create MaxPerks
account[s] in the name [specified] with an address [specified], and an email
[corresponding to the preceding count].” (Doc. 2).
2. Counts 7-10 of the Indictment (Doc. 2) in this matter state:

For the purpose of executing such scheme and artifice,

[described in paragraphs 3-6 on pp. 5-6], on or about the

dates listed below, the defendants MATTHEW CHANNON

and BRANDI CHANNON attempted to and did transmit

and cause to be transmitted by means of wire

communications’: in- interstate commerce’ the - following

writings, signals, and sounds [....] In violation of 18 U.S.C. §
1343.

The bracketed text in the above sentence consists of a list of three descriptions of alleged
fraudulent conduct, “{o]nline request[s] to Google to create the email address
[specified] under the name [specified]” in counts 7 and 9 of the Indictment. Counts 8
and 10 of the indictment describe, “[o]nline request[s] to OfficeMax to create MaxPerks
account{[s] in the name [specified] with an address [specified], and an email address
[corresponding to the preceding count].” (Doc. 2).

3. Count 11 of the indictment (Doc. 2) in this matter states:

 

 
Case 1:19-cv-00201-JCH-SMV Document 4... Filed.03/11/19 Page 241 of 400

Between on or about September 18, 2009, through on or
about June 28, 2011, in the District of New Mexico and
elsewhere, the defendants, MATTHEW CHANNON and
BRANDI CHANNON, did knowingly and _ voluntarily
conspire and agree and act interdependently with each other
and with others known and unknown to the Grand Jury to
commit an offense under 18 U.S. C. § 1343: wire fraud.

In violation of 18 U.S.C. § 1349.

4. “Conviction for wire fraud under 18 U.S.C. § 1343 requires (1) a scheme or
artifice to defraud or obtain property by means of false or fraudulent pretenses,
representations, or promises, (2) an intent to defraud, and (3) use of interstate wire or
radio communications to execute the scheme.” United States v. Gordon, 710 F.3d 1124,
1147 (10th Cir. 2013) cert. denied, 134 S. Ct. 617 (U.S. 2013).

5. “Any person who attempts or conspires to commit any offense under this
chapter shall be subject to the same penalties as those prescribed for the offense, the
commission of which was the object of the attempt or conspiracy.” 18 U.S.C. § 1349.
Conspiracy charges require two levels of intent: the specific intent to further the object
of the conspiracy, and the intent of the underlying crime. See, e.g., United States v.
Jackson, 213 F.3d 1269, 1293 (10th Cir. 2000) cert. granted, judgment vacated on other
grounds, 531 U.S. 1033, 121 S. Ct. 621, 148 L. Ed. 2d 531 (2000); United States v. Bedford,
536 F.3d 1148, 1155 (10th Cir. 2008).

ARGUMENT
The Sixth Amendment of the United States Constitution ensures that all citizens

enjoy the right to be informed of the “nature and cause” of any criminal accusation

3

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 242 of 400

against him. U.S. Const., amend. VI; Wong Tai v. United States, 273 U.S. 77, 79 (1927).
Thus, an indictment must sufficiently apprise “the defendant of what he must be
prepared to meet.” Russell v. United States, 369 U.S. 749, 763 (1962); United States v.
Washington, 653 F.3d 1251, 1259 (10th Cir. 2011) cert. denied, __-:U.S.__, 132. S. Ct.
1039, 181 L. Ed. 2d 765 (U.S. 2012). Allegations in an indictment which are so vague,
indefinite, or uncertain that the accused cannot marshal an adequate defense violate the
Sixth Amendment. Wong Tai v. United States, 273 U.S. at 80.

Mr. and Mrs. Channon have not been informed of “the nature of the charge[s]
against [them] with sufficient precision,” Wyatt v. United States, 388 F.3d 395, 397 (10th
Cir. 1968), to enable them to prepare for trial, see id., to avoid or minimize the danger of
surprise at time of trial, see id., and enable them “to plead acquittal or conviction in bar
of another prosecution for the same offense.” Id.; see also United States v. Higgins, 2 F.3d
1094, 1096 (10th Cir. 1993); United States v. Dunn, 841 F.2d 1026, 1028 (10th Cir. 1988);
United States v. Sturmoski on Fd 452, 460 (10th Cir. 1992), United States v. Gabriel, 715
F.2d 1447, 1449 (10th Cir. 1983); United States v. Lujan, 530 F. Supp. 2d 1224, 1242
(D.N.M. 2008).

Rule 7(f) of the Federal Rules of Criminal Procedure authorizes the Court to
direct the government to provide a bill of particulars. Fed. R. Crim. P. 7(f). The
granting of a bill of particulars is within the court’s discretion. United States v. Dunn,

841 F.2d 1026, 1029 (10 Cir. 1988); Lujan, at 1242.

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 243 of 400

A motion for a bill of particulars may be made at any other time as the court may
permit, and should be required any time the charges against the accused are so general
that he cannot prepare an intelligent defense. Will v. United States, 389 U.S. 90, 98-00
(1967). The purpose of a bill of particulars is to apprise the defendant of the charges
against him in sufficient detail to (1) minimize surprise at trial, (2) allow the defendant
to prepare an adequate defense, and (3) permit the defendant to plead double jeopardy
in the event of a subsequent prosecution for the same offense. Linited States v. Higgins, 2
F.3d 1094, 1096 (10 Cir. 1993); see also United States v. Gabriel, 715 F. 2d 1447, 1449 (10th
Cir. 1983); United States v. Barbieri, 614 F. 2d 715, 719 (10th Cir. 1980); Dunn, 841 F.2d at
1029.

A bill of particulars “entitles defendants to notice of the government's theory of
the case.” United States v. Doe, 572 F.3d 1162, 1177 (10th Cir. 2009). A bill of particulars
is also “the proper method to challenge and prevent the prosecution from changing its
theory of the case.” Id. Seé also Dunn, 841 F:2d at 1029 (quoting 2 LaFave and Israel,
Criminal Procedure § 19.2(f) (1984) for the proposition that in determining the need for a
bill of particulars, the concern is not to avoid all surprise, but to avoid “surprise . . . as to
the particular acts or events that the government will cite at trial as establishing the
crime.”).

The essential basis of the government's charges is the allegation that Mr.

Channon and/or Mrs. Channon violated private, contractual terms and conditions

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 244 of 400

between himself/herself and OfficeMax, by signing up for more accounts than the
contract permitted. Exhibit A, at 4 (copy of MaxPerks reward program terms provided
in discovery). OfficeMax responded (as described in the contract) by terminating Mr.
Channon and/or Mrs. Channon’s access to the assorted points, rewards, etc., accrued
under the contract. Cfid.. If OfficeMax believed that Mr. and Mrs. Channon had
breached the contract in a manner that materially damaged OfficeMax, or had been
unjustly enriched, or were promissorily estopped from some action they are alleged to
have taken, it could have brought a civil suit to assert its rights under the contract.

Upon information and belief, neither of the Channons has been served with a complaint
or summons where OfficeMax alleges any damages.

Nonetheless, the government asserts that Mr. and Mrs. Channon “knowingly
and intentionally devised a scheme and artifice to defraud and for obtaining money and
property by means of materially false pretenses and representations” (Doc. 2). Mr. and
Mrs. Channon are unable to determine what money or property they are alleged to
have obtained by the purported wire transmission alleged in the Indictment (Doc. 2).
Mr. and Mrs. Channon are also unable to determine what evidence demonstrates their
intent to materially defraud OfficeMax (Doc. 2). “[MJateriality of falsehood is an
element of the federal mail fraud, wire fraud, and bank fraud statutes.” Neder v. United

States, 527 U.S. 1, 25, 119 S. Ct. 1827, 1841, 144 L. Ed. 2d 35 (1999).

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 245 of 400

Without knowing why the government believes that the alleged contract
violations are criminal in nature, and what evidence may prove the elements of intent to
defraud, intent to obtain money or property, and what alleged falsehoods the
government believes to be material, Mr. and Mrs. Channon cannot investigate the
charges against them and prepare their defense, nor are their counsel able to effectively
assist them in their defense.

Based on the above, Mr. and Mrs. Channon respectfully request that this Court
order the government to furnish them with a bill of particulars as to the evidence of the
money or property they allegedly intended to obtain by each charged wire
transmission, evidence of their alleged intent to defraud, and what alleged falsehoods
the government believes are material such that the purported contract violations
support criminal] charges in this matter.

Respectfully submitted,

/s

Amy Sirignano, Esq.

_. Kevin L. Nault, Esq.
Law Office of Amy Sirignano, P.C.
20 First Plaza NW, Suite 310
Albuquerque, NM 87102
(505) 242-2770
(505) 242-2774 facsimile
amy@abqnmlaw.com
kevin@abqnmlaw.com

Counsel for Matthew Channon

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 246 of 400

CERTIFICATE OF SERVICE

I hereby certify that a copy of the
foregoing was served via Court’s
CM/ECF system on AUSA C. Paige

/s

__ Todd Hotchkiss, Esq.

Frechette & Associates PC

PO Box 26807

Albuquerque, NM 87125-6807
(505) 247-8558

(505) 842-8560 facsimile
tbhotchkiss@frechettelaw.com

Counsel for Brandi Channon

Messec, counsel for the government,on

this 27th day of January, 2014.

/s
Amy Sirignano, Esq.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 247 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR. THE. DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,
v. Case No. 13-CR-966 JCH

MATTHEW CHANNON and
BRANDI CHANNON,

Defendants.

DEFENDANTS’ JOINT MOTION TO DISMISS

COME NOW Matthew Channon, by and through counsel of record, Amy
Sirignano, Esq. and Kevin L. Nault, Esq., of the Law Office of Amy Sirignano, P.C., and
Brandi Channon, by and through counsel of record, Todd B. Hotchkiss of Frechette &
Associates, jointly and respectfully move the Court dismiss the above-captioned case
because the government does not have admissible evidence to support a conviction on
any counts alleged in the indictment. The basis for this motion is as follows.

I. BACKGROUND

‘Mr. Matthew Channon (“Charinon”) is charged iri an eleven-count Indictment,
with ten counts of wire fraud contrary to 18 U.S.C. §§ 1343 and 2, and conspiracy to
commit wire fraud contrary to 18 U.S.C. § 1349 (Doc. 2). His wife, Brandi Channon
(“Brandi Channon”) is charged only in counts 7-11. As part of the schemes and artifices

alleged in the Indictment (Doc. 2), the government alleges that the Channons knowingly

  

BRANDI! CHANNON'S
EXHIBIT

66

aL ReNTNcNNae ANNES
1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 248 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 2 of 18

and intentionally defrauded OfficeMax by creating more than 5,400 MaxPerks Rewards
accounts using fictitious names, mailing address, arid phone numbers (Doc. 2, at 3, I
10). The government also claims that Mr. Channon would obtain an Office Max receipt
containing a store number, date, register number, and transaction number and use this
information to extrapolate store numbers, dates, register numbers and transaction
numbers for other purchases not made (Doc. 2, at 3, J 12). The government also alleges
these “extrapolated” receipts were then claimed as purchases online under various
MaxPerks accounts Channon allegedly controlled (Doc. 2, at 4, | 13). Once the
purchases were claimed, the government states that rewards were issued to the various
MaxPerks accounts (Doc. 2, at 3-4).

Also alleged is that Mr. Channon purchased used ink or toner cartridges and
presented more of these used ink or toner cartridges for recycling at OfficeMax than the
MaxPerks contract allowed (Doc. 2, at 5-6, [J 5-6). The government also claims that the
recycled cartridges caused MaxPerks rewards to be issued to the various MaxPerk
accounts Channon allegedly controlled (Doc. 2, at 6, J 6).

The government produced discovery on the following dates: approximately May

21, 2013 (CD with discovery labeled 0001 — 2166 sent directly to the Channons who were

 

pro se at that time); August 26, 2013 (CD labeled Gladden Search Warrant Photos, 366
photos); September 4, 2013 (release of various computers and storage devices to private

investigator: 1B46, 1B43, 1B42, 1B41, 1B40, 1B39, 1B 38, 1B36, 1B35, 1B34, 1B32, 1B29,

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 249 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 3 of 18

1B23, 1B22, 1B20, 1B16, 1B15); October 18, 2013 (1B86 — Computer); October 24, 2013
(CD labeled Discovery 10.24.13). The attached discovery spreadsheet prepared by Mr.
Channon’s defense investigator details what was provided by the government to
defense counsel thus far. See Exhibit A.

No original copies or duplicates of receipts of the alleged fraudulent in-store
purchases or transactions or “each extrapolated receipt” and/or a original copy or
duplicate of receipt for each recycled cartridge transaction alleged as fraudulent by the
government in the indictment were included in the discovery. See Exhibit A.' There
were minimal documents produced as evidence of creation of Google email accounts

| and no evidence (other than summaries) of the creation of MaxPerks accounts, as
alleged in Counts 1-6 and 7-10 of the indictment. None of these documents contain
evidence identifying Mr. and Mrs. Channon. See Exhibit F.

These documents should exist and should be in the possession of the
government, as these documents are needed by the government to prove the counts in
the Indictment (Doc. 2) and the alleged scheme and artifice to defraud. Charts and
summary witness testimony are admissible only where the documents they summarize

-are admissible and have been-disclosed to the opposing party. United States v. Irvin, 682

F.3d 1254, 1261-1262 (10th Cir. 2012) (trial court abused its discretion by not requiring

 

'It is probable that these documents exist, since the discovery produced does include a
computer “screen shot” of at least one alleged fraudulent transaction. See Exhibit A,
Exhibits D (Bates No. 1144-1154); Exhibit E (Bates No. 1420-1490).

3

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 250 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 4 of 18

the proponent of summary evidence to show admissibility of underlying evidence and
referencing disclosure requirement); Fed. R. Evid. 1006. When a third party (here,
OfficeMax) creates a summary for the purpose of litigation or prosecution, that
summary must be vetted by the process described in Rule 1006. United States v. Keck,
643 F.3d 789, 797 (2011).

Conviction for wire fraud under 18 U.S.C. § 1343 requires (1) devising or
intending to devise a scheme to defraud and obtain money or property by means of
false or fraudulent pretenses, representations or promises; (2) acting with specific intent
to defraud and obtain money or property by means of false or fraudulent pretenses,
representations or promises; (3) using interstate or foreign wire communications

| facilities or causing another person to use interstate or foreign wire communications
facilities for the purpose of carrying out the scheme; and (4) that the scheme employed
false or fraudulent pretenses, representations, or promises that were material. Tenth
Circuit Criminal Pattern Jury Instruction 2.57 (2011); Indictment (Doc. 2); see also United
States v. Gordon, 710 F.3d 1124, 1147 (10th Cir. 2013) cert. denied, = U.S.__ se, __s—, 134
S. Ct. 617 (2013). “Any person who attempts or conspires to commit any offense under
this chapter shall be subject to the same penalties as those prescribed for the offense, the

‘commission of which was the object of the attempt or conspiracy.” 18 U.S.C. § 1349.
Conspiracy charges require two levels of intent: the specific intent to further the object

of the conspiracy, and the intent of the underlying crime. See, e.g., United States v.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 251 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 5 of 18

Jackson, 213 F.3d 1269, 1293 (10th Cir. 2000) cert. granted, judgment vacated on other
grounds, 531 U.S. 1033 (2000); United States v. Bedford, 536 F.3d 1148, 1155 (10th Cir.
2008).

In order for the government to prove the alleged scheme and artifice to defraud
alleged in the Indictment (Doc. 2), the government must produce transaction receipts or
record of each receipt-redemption and ink cartridge transaction and meet its burden as
proponent of that evidence that it is admissible. Accord. Irvin, at 1262; see also 18 U.S.C.
§§ 1343, 1349; Gordon, at 1147. In order for the government to prove the wire
transmissions alleged in the Indictment to be part of that alleged scheme and artifice to
defraud, it must produce the documentation supporting that the alleged online requests
.to. Google and online requests to. OfficeMax to create.the.accounts alleged in the
Indictment (Doc. 2), and meet its burden as proponent of that evidence that it is
admissible. Id. Only then can the government seek to introduce a summary of that
admissible evidence. Irvin, at 1262; Keck, at 797; Fed. R. Evid. 1006.

Therefore, the government cannot proceed, and the defense cannot conduct a
defense investigation or prepare for trial, without discovery of copies of receipts, screen
printout of receipts, electronic journal receipts, and related transactional documents that
might provide admissible evidence of the allegations in the Indictment (Doc. 2). Gordon,
710 F.3d at 1147. Those records cannot be summaries prepared by OfficeMax for use in

litigation but must be original receipts demonstrating the alleged transactions, i.e., a

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 252 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 6 of 18

record from each store, identification of the store (store number), associate number,
register number, transaction number, time of transaction, transaction type, and
transaction amount, for each alleged fraudulent transaction and alleged fraudulent ink
recycling. Cf id.; see also Irvin, 682 F.3d 1261-1262; Keck, 643 F.3d at 797. To prove the
wire transmission element, the government must produce evidence supporting the
alleged online requests to Google and online requests to OfficeMax to create the
accounts by Mr. Channon, as alleged in the indictment are essential to both the
prosecution and defense. Id.

In a letter dated October 2, 2013, Channon, through his counsel requested the
following from the government:

1. All receipts (including, but not, limited to “electronic
journal receipts” see Bates 1144), records, back up
documents, screen captures of receipts, profiles(s), Max
Perks Profile detail, accurate reprinted copies of each
transaction, records(s) of transactions for each alleged
purchase/sale/transaction/“qualified purchase” at each
Office Max store that the government alleges is related to
Mr. Channon, identified in the countless spreadsheets
provided by the government in the discovery relevant to
Mr. Channon (See Bates numbers (1420-1424, 1374).

2. Copies of all register receipts, electronic journal receipts,
or internal Office Max or MaxPerk documents(s) for any
and all recycled ink accounts that the government alleges
is related to Mr. Channon.

3. Any and all documents to ascertain what the government
refers to as a “qualified purchase.” (See Bates 1367).

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 253 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 7 of 18

4, Any and all receipts, including, but not limited to,
“electronic journal receipts,” records, backup documents,
screen captures of receipts, profiles(s), Max Perks profile
detail, accurate reprinted copies of each transaction,
record(s) of transactions for each alleged
purchase/sale/transaction/” qualified purchase” at each
Office Max store identifying the dollar amounts for both
loss and restitution claimed in the discovery and the plea
agreement dated September 24,2013.

5. Any offset or reduction in the loss calculation as

determined in the discovery or the plea agreement dated
September 24, 2013.

Exhibit B, at 3-4. The government responded on October 24, 2013.

e {1 1, 2, [and] 4 .... These paragraphs request
materials which, if they exist, are in the possession of private
parties. The government is not required to obtain discovery from
private parties on behalf of the Mr. Channon. Discoverable
materials within these categories in the possession of the
government have been disclosed.

e... 43. . You. .requested...documents ..to.. ascertain. the
meaning of the term "qualified purchase." This is a term
used by OfficeMax. See, e.g., Bates 1757-61.

° {5. I don't understand what you are requesting.

Exhibit C, at 2 (emphasis added).
In a letter dated January 27, 2013, the defense requested the following:

40. Defense expert access to all of the data on the two
computers still in the custody of the FBI, the Mac Mini A
1103 (1B31) and Mac Mini A 1179 (1B37).

41. Copies of the missing pages Bates: 43-44; 153-202; 478-
482; 1338; 1369-1370; 1630-1633; 1638-1683; and 2166-2532.

 
- Case 1:19-cv-00201-JGH-SMV Document.4. Filed 03/11/19 Page 254 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 8 of 18

42. Any and all records of Mr. Channon and Mrs.
Channon’s credit card and debit card transaction records
relating to Office Depot and Staples.

Exhibit G. The government responded on January 28, 2014, via e-mail:

Counsel,

740: You know the government’s position on the hard
drives. If you provide a storage device you will be given
exact image copies of the drives, along with logs that will
permit your expert to satisfy himself that the copies are true.

(41: I will reexamine the discovery sent out, and if the Bates
pages you listed were indeed missing from the initial or
supplemental discovery, I will have them sent out. I cannot
get to that today, but there is no reason to bring it up with
the Court.

742: You have been provided all records in the government’s
possession.

Exhibit H.

To date, the United States has not provided the defense with any actual evidence,
ie., receipts and documents related to the alleged fraudulent transactions, alleged
fraudulent ink recyclings, and admissible documents regarding the creation of Google
email and OfficeMax MaxPerks accounts by Mr. Channon to support the allegations in
the indictment of the alleged scheme and artifice to defraud and alleged wire

transmissions.

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 255 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 9 of 18

Il. MOTION TO DISMISS

A. Legal Standard

Due process requires that in a criminal case each element is proven by the
government beyond a reasonable doubt. Patton v. Mullin, 425 F.3d 788, 803-04 (10th Cir.
2005); In re Winship, 397 U.S. 358, 364 (1970); see also Sullivan v. Louisiana, 508 U.S. 275,

278 (1993) (applying the same standard in state and federal prosecutions). “[T]he
reasonable doubt standard is a constitutional cornerstone of the criminal justice system.
A defendant is entitled to . . . the presumption of innocence.” United States v. Pepe, 501
F.2d 1142, 1143 (10th Cir. 1974).

The reasonable doubt standard “provides concrete substance for the
presumption of innocence — that bedrock axiomatic and elementary principle whose
enforcement lies at the foundation of the administration of our criminal law.” Winship,
at 363 (citing Coffin v. United States, 156 U.S, 432, 453 (1895)); Patton, at 803 (quoting the

‘same language). The United State Supreme Court “explicitly [held] that the Due
Process Clause protects the accused against conviction except upon proof beyond a
reasonable doubt of every fact necessary to constitute the crime with which he is
charged.” In Re Winship, at 364. Where insufficient evidence of an element is offered by
the prosecution, a conviction must be reversed. Black v. Workman, 682 F.3d 880, 901-02
(10th Cir. 2012) (analyzing Supreme Court precedent in an AEDPA habeas corpus

proceeding).

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 256 of 400

Case 1:13-cr-00966-JCH Document 56° Filed’01/28/14 Page 10 of 18

B. Argument and Authority

In this case, the government has the burden of proving beyond a reasonable
doubt that the Channons committed wire fraud, aiding and abetting wire fraud, and
conspiracy to commit wire fraud. Patton, 425 F.3d at 803-04; Winship, at 362 (“the duty
of the Government to establish guilt beyond a reasonable doubt”). Wire fraud requires
the government to prove beyond a reasonable doubt that the Channons: (1) devised or
intended to devise a scheme to defraud and obtain money or property by means of false
or fraudulent pretenses, representations or promises; (2) acted with specific intent to
defraud and obtain money or property by means of false or fraudulent pretenses,
representations or promises; (3) used interstate or foreign wire communications
facilities or caused another person to use in-terstate or foreign wire communications
facilities for the purpose of carrying out the scheme; and (4) employed false or
fraudulent pretenses, representations, or promises that were material. Tenth Circuit

‘Criminal Pattern Jury Instruction 2.57 (2011); Indictment. (Doc. 2); 18 U.S.C. § 1343; see
also United States v. Gordon, 710 F.3d 1124, 1147 (10th Cir. 2013) cert. denied, ___——ULS..
__,__, 1345. Ct. 617 (2013).

Aiding and abetting requires the government to prove beyond a reasonable
doubt that (1) someone else committed the charged crime, and (2) that the Channons
individually and “intentionally associated himself [or herself] in some way with the

crime and intentionally participated in it as he [or she] would in something he [or she]

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 257 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 11 of 18

wished to bring about. This means that the government must prove that the defendant
consciously shared the other person's knowledge of the underlying criminal act and
intended to help him.” Tenth Circuit Criminal Pattern Jury Instruction 2.06; Indictment
(Doc. 2); 18 U.S.C. § 2.
Conspiracy to Commit Wire Fraud requires that the government to prove

beyond a reasonable doubt that the Channons’ attempted or conspired to commit the
elements of wire fraud. 18 U.S.C. § 1349; United Statés v. Thornburgh, 645 F.3d 1197, 1204
(10th Cir. 2011). The elements of a conspiracy charge are that Mr. and Mrs. Channon
individually (1) agreed with at least one other person to violate the law; (2) one of the
conspirators engaged in at least one overt act furthering the conspiracy's objective; (3)
Mr. and Mrs. Channon individually knew the essential objective of the conspiracy; (4)
each of them knowingly and voluntarily participated; and (5) there was
interdependence among the members of the conspiracy; that is, the members, in some
way or manner, intended to act together for their shared mutual benefit within the
scope of the conspiracy charged. Tenth Circuit Criminal Pattern Jury Instruction 2.19;
18 U.S.C. § 1349; Indictment (Doc. 2). Conspiracy charges require two levels of intent:
the specific intent to further the object of the conspiracy, and the intent of the
underlying crime. See, e.g., United States v. Jackson, 213 F.3d 1269, 1293 (10th Cir. 2000)
cert. granted, judgment vacated on other grounds, 531 U.S. 1033 (2000); United States v.

Bedford, 536 F.3d 1148, 1155 (10th Cir. 2008).

11

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 258 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 12 of 18

The government asserts that it has no evidence of the transactions and wire
transmissions it alleges were part of the scheme and artifice to defraud charged in the
Indictment, insisting that Mr. Channon bears the burden of collecting the evidence in
this case. Exhibit C, at 2-3. Had the government conducted an investigation of the
charges it brought against Mr. Channon, limited items produced in discovery indicate
that OfficeMax could have provided some form of records of transactions. See Exhibits
D (screenshots of what appear to be transaction records) and E (reproductions of
receipts for transactions). Instead, the sum total of the evidence that the government
can produce to support that the scheme and artifice it alleges to have existed is a
handful of records and summary spreadsheets apparently created by OfficeMax. See id.;
see also Exhibit A. The only records supporting the wire transactions alleged in the
Indictment (Doc. 2) are also problematic; the records from Google relevant to Counts 1,
3, 5, 7, and 9 list Internet Protocol (“IP”) addresses that defense investigation show are
currently assigned to Dallas, Texas, and Guangzhou, Guangdong, China. Exhibits F

“(Google records) and I (IP geolocation information). The only records the defense can
locate related to the account creations alleged in Counts 2, 4, 6, 8, and 10 are summary
spreadsheets which appear to show that the accounts exist, but not the dates of their
creation, IP address originating the request to create the accounts, or e-mail address(es)

associated with the accounts. Exhibit F.

12

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 259 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 13 of 18

“The proponent of evidence may use a'summary, chart, or calculation to prove
the content of voluminous writings, recordings, or photographs that cannot be
conveniently examined in court. The proponent must make the originals or duplicates
available for examination or copying, or both, by other parties at a reasonable time and place.
And the court may order the proponent to produce them in court.” Fed. R. Evid. 1006
(emphasis added). Summaries are appropriate to simplify court examination of
voluminous documents. Fed. R. Evid. 1006; United States v. Samaniego, 187 F. 3d 1222

. (10th Cir. 1999) “Admission of summaries, however, is conditioned on the requirement
that the evidence upon which they are based, if not admitted, must be admissible.” Id.
at 1222. See, e.g., Harris Market Research v. Marshall Marketing and Communications, 948
F.2d 1518, 1525 (10th Cir. 1991) (holding that Rule 1006 “clearly permits the use of a
summary of business records provided all of the records from which it is drawn are
otherwise admissible” (quoting State Office Sys., Inc. v. Olivetti Corp. of Am., 762 F.2d 843,
845 (10th Cir. 1985))); Martin v. Funtime, Inc., 963 F.2d 110, 116 (6th Cir. 1992);
Weinstein's Federal Evidence, § 1006.06[3]. “A contrary result would inappropriately
provide litigants with a means of avoiding rules governing the admission of evidence
such as hearsay.” Samaniego, at 1224, citing United States v. Johnson, 594 F.2d 1253, 1255
(9th Cir.1979) (“We do not believe that Congress intended that counsel could abrogate
other restrictions on the admissibility — like the hearsay rule — by the use of

summaries....”); see also Irvin, 682 F.3d 1261-1262; Keck, 643 F.3d at 797.

13

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 260 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 14 of 18

The purpose of the availability requirement is to give the opposing party an
opportunity to verify the reliability and accuracy of the summary prior to trial. See, e.g.,
Paddack v. Dave Christensen, Inc., 745 F.2d 1254, 1259 (9th Cir. 1984). When summaries
are admitted with the proponent being held to the burden of making the underlying
documents available and proving their admissibility, the result is reversible error. Irvin,
at 1261-1262.

The government's theory is that the Mr. and Mrs. Channon devised a scheme
and artifice in which he/they transmitted and cause to be transmitted, by means of wire
communications, in interstate commerce, writings, signals, and sounds, as specified in
Counts 1 — 10 in the indictment, (Doc. 2) and that Mr. Channon would make in person
purchases at various OfficeMax locations across the country to obtain a printed paper
receipt. (Doc. 2, at 3). After obtaining an original receipt from a valid purchase, the
government claims Mr. Channon would use the store number, date, register number,
and transaction number, to “extrapolate” receipts for purchases not made (Doc. 2, at 3).

This scheme, the government alleges, was meant to defraud OfficeMax for the

_purpose of obtaining Max Perks rewards (Doc..2,.at.1). In. order to prove each element
of this alleged wire fraud scheme, the government must have admissible evidence to
prove that the purchases and/or “extrapolation” actually occurred, and Mr. Channon or
Mrs. Channon was the one who perpetrated this alleged scheme and artifice to defraud,

or they acted together. Each transaction, sale, email or OfficeMax account opening

14

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 261 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 15 of 18

needs to be reflected by a copy of a receipt, transaction record, electronic journal receipt,
“or email/OfficeMax account opening documentation specifying Mr. or Mrs. Channon
opened these accounts; only then can summary spreadsheets be used if those records
are too burdensome. Fed. R. Evid. 1006; Irvin, 682 F.3d 1261-1262; Keck, 643 F.3d at 797.
The government has not produced these underlying documents because it has not
obtained them, and instead expects Mr. Channon to do so. Exhibit C, at 2.
The Due Process Clause protects the Channons’ from unfair conviction in this
case because the government has openly admitted that they do not have and cannot
provide sufficient evidence to prove “beyond a reasonable doubt every fact necessary to
constitute the crime with which he is charged.” In Re Winship, 397 U.S. 358, 364 (1963);
Patton, 425 F.3d at 803-04. The government has not obtained the evidence necessary to
prove its case, and so this case should be dismissed. Id.; Exhibit C, at 2; Irvin, at 1261-

1262; Keck, at 797.

Cc. Other Due Process Requirements

The Due Process Clause of the Constitution requires the United States to disclose
information favorable to the accused that is material to either guilt or to punishment.”
‘United States v. Harry, 927 F. Supp. 2d 1185, 1207 (D.N.M. 2013); Brady v. Maryland, 373
USS. 83, 87 (2013) (“the suppression by the prosecution of evidence favorable to an
accused upon request violates due process where the evidence is material either to guilt

or to punishment”); Giglio v. United States, 405 U.S. 150, 153 (1972) (the prosecution must

15

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 262 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 16 of 18

disclose evidence that is useful to the defense in impeaching government witnesses,
even if the evidence is not inherently exculpatory). The materials disclosed thus far
indicate that the wire transmissions the government alleges Mr. and Mrs. Channon
made or caused to be made came from other cities and countries. Exhibit I. Further
disclosures could contain additional information that exculpates Mr. and Mrs.
Channon.

The offense conduct alleged in this indictment span from “on or about
September 18, 2009 through on or about June 28, 2011” (Doc. 2, p. 5-6, Counts 7-11).
This case was indicted on March 27, 2013, after significant delay by the FBI in

‘investigating the case (Doc. 2, at 1). The basic ability to the defendant to defend his case
is put in jeopardy by the government's failure to prosecute their case. Cf Barker v.
Wingo, 407 U.S. 514, 532 (1972) (“[t]here is also prejudice if defense witnesses are unable
to recall accurately events of the distant past.” (discussing the Sixth Amendment right
to a speedy trial)). Specific deadlines are in place so a due process violation does not
occur, ie., Discovery Order (Doc. 11) and amended scheduling order (45). The
defendant has requested admissible, and possibly exculpatory evidence from the
-government, and the government is unable.to.produce them to the defense. Because the
government has stated it cannot meet its burden in this case, and due to the delay in the

case and in producing admissible evidence, the case should be dismissed.

16

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 263 of 400

Case 1:13-cr-00966-JCH Document 56 Filed 01/28/14 Page 17 of 18

Due to the nature of the motion, the government's position was not sought. The

defense presumes the government opposes.

~ CONCLUSION

WHEREFORE, Mr. and Mrs. Channon respectfully request this Court grant their

Joint Motion to Dismiss this action, as the government is unable to meet its burden of

proof on each element of the crimes charged and the required scheme and artifice to

defraud.

Respectfully submitted,
ls
Amy Sirignano, Esq.
Kevin L. Nault, Esq.
Law Office of Amy Sirignano, P.C.

"20 First Plaza NW Suite, 310

Albuquerque, NM 87102
(505) 242-2770
(505)242-2774 facsimile

amy@abgnmlaw.com
kevin@abgnmlaw.com

Counsel for Matthew Channon

ls
Todd B. Hotchkiss
Frechette & Associates
P.O. Box 26807
Albuquerque, NM 87125

on 9052247-8558

\7

505-842-8560 fascimile
tbhotchkiss@frechettelaw.com

Counsel for Brandi Channon

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 264 of 400
Case 1:13-cr-00966-JCH Document 62 Filed 02/07/14 Page 3 of 6

law holding that a court has no authority to dismiss an indictment before trial on the basis that
the government’s evidence is insufficient. An indictment “may not be properly challenged by a
pretrial motion on the ground that it is not supported by adequate evidence.” United States v.
King, 581 F.2d 800, 802 (10th Cir. 1978). “In considering a defense motion to dismiss an
indictment, the district court accepts as true the factual allegations set forth in the indictment.”
United States v. Besmajian, 910 F.2d 1153, 1154 (3d Cir. 1990). “[E]vidence outside the
indictment . . . is irrelevant to a determination of whether the indictment itself is legally
sufficient.” King, 581 F.2d at 802.

An indictment is sufficient if it tracking the language of the statute and sets forth the
elements of the offense. United States v. Dunn, 841 F.2d 1026, 1029 (10th Cir. 1988).
Defendants devote three pages of their motion to listing out the elements of the charges, see Doc.
56 at 4, 10-11, but they make no claim that Indictment fails to allege the essential elements of the
offenses charged. They do not attack the legal sufficiency of the Indictment, but rather opine
that the United States does not have sufficient evidence to prove its case at trial.

The case law is replete with appellate pronunciations of the limited role of the court in
assessing the government’s evidence before trial. In the recent case of United States v. Huet,
665 F.3d 588 (3d Cir. 2012), the Third Circuit noted that “[i]t is well-established that an
indictment returned by a legally constituted and unbiased grand jury, if valid on its face, is

enough to call for trial of the charge on the merits.” Jd. at 594 (internal alterations and quotation

 

? The Tenth Circuit and a number of other courts have recognized a narrow exception to this rule,
not implicated here, “under the limited circumstances where the operative facts are undisputed
and the government fails to object to the district court’s consideration of those undisputed facts
in making the determination regarding a submissible case.” United States v. Hall, 20 F.3d 1084,
1088 (10th Cir. 1994). The court recognized that the scenario present in Hall was “not likely to
recur” and that dismissal of an indictment on undisputed facts, without objection from the

government, would be “indeed the rare exception.” Jd. BRANDI CHANNON'S
3 EXHIBIT

  

67

ape aiateAR ORNL RARER
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 265 of 400
Case 1:13-cr-00966-JCH Document 76 Filed 02/25/14 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA
Plaintiff,
V. Case No. 13-CR-966 JCH

MATTHEW CHANNON, and
BRANDI CHANNON,

Defendants.

DEFENDANT'S JOINT REPLY TO UNITED STATES’
RESPONSE TO DEFENDANTS’ JOINT MOTION TO DISMISS

COME NOW Matthew Channon, through Amy Sirignano, Esq., and Kevin L.

Todd Hotchkiss, Esq., of Frechette & Associates PC, and jointly reply that the
government, in the United States’ Response to Defendants’ Joint Motion to Dismiss
(“Response”) (Doc. 62) does not demonstrate why it should be permitted to go forward
without any admissible evidence of the transactions underlying the charges in this case.
As a result, the Court should exercise its inherent power to manage its docket to save
the public expense of further work by appointed counsel, jury and trial costs, and

dismiss this case with prejudice. The basis for this reply: is as follows.

BRANDI CHANNON'S §
EXHIBIT

68

eT
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 266 of 400
Case 1:13-cr-00966-JCH Document 76 Filed 02/25/14 Page 2 of 7

I. BASIS FOR DISMISSAL

Citing a variety of out-of-circuit cases, the government states that a court
evaluating the sufficiency of a charging document cannot look beyond the face of that
document. Response, at 2-5.! However, Mr. and Mrs. Channon did not challenge the
~ sufficiency of the indictment in their underlying motion to dismiss; instead, Mr. and
Mrs. Channon argue that in order to conserve judicial resources and the public costs of
appointed counsel and a jury trial, the Court should dismiss this case because the
government has no admissible evidence of the transactions underlying the alleged
scheme or artifice to defraud (Doc. 56).

Federal Rule of Criminal Procedure 12(b)(2) states in pertinent part that “[a]
party may raise by pretrial motion any ... request that the court can determine without

a trial of the general issue.” ““The power of district courts to manage their dockets is

 

1 The cases relied on by the government to argue against dismissal stand for obvious
propositions that a court cannot dismiss charges pretrial on a finding of factual
innocence, where the indictment is not legally deficient, or for applying the wrong
standard by looking to extrinsic evidence to determine sufficiency of the charges. None
of these cases address the issue of lack of admissible evidence raised by the Channons.
See United States v. King, 581 F.2d 800, 801-802 (no authority to dismiss on finding of
actual innocence); United States v. Salman, 378 F.3d 1266, 1267 (11th Cir. 2004) (same);
United States v. Bergrin, 650 F.3d 257, 268-269 (3rd Cir. 2011) (same); United States v. Huet,
665 F.3d 588, 597 (3rd. Cir. 2012) (same); United States v. Besmajian, 910 F.2d 1153, 1157-
1158 (3rd Cir. 1990) (indictment sufficient); United States v. DeLaurentis, 230 F.3d 659, 661
(3rd Cir. 2000) (same); United States v. Gallagher, 602 F.2d 1139, 1142 (3rd Cir. 1979)
(indictment sufficient; no review of evidence on facial challenge to indictment); United
States v. Critzer, 951 F.2d 306, 307 (8th Cir. 1992) (no review of evidence on facial
challenge to indictment).

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 267 of 400
Case 1:13-cr-00966-JCH Document 76 Filed 02/25/14 Page 3 of 7

deeply ingrained in our jurisprudence.” United States v. Schneider, 594 F.3d 1219, 1226
(10th Cir. 2010) (citing to Link v. Wabash R.R. Co., 370 U.S. 626, 630-631 (1962)). Courts
are empowered to manage their docket and the parties. Id.

A trial court cannot dismiss a case pretrial on a finding of factual innocence
because innocence is not “capable of determination without the trial of the general
issue. It [is] the general issue.” United States v. King, 581 F.2d 800, 802 (10th Cir. 1978).
However, Mr. and Mrs. Channon do not assert factual innocence as a basis for their

motion to dismiss (Doc. 56).

II. DISMISSAL IS APPROPRIATE DUE TO THE GOVERNMENT’S LACK OF
ADMISSIBLE EVIDENCE.

“The United States maintains that it has provided or offered to provide all
discovery materials required at this stage of the litigation by the Court’s discovery order
and Rule 16” (Doc. 60, at 4). It was ordered to complete discovery, initially by April 20,
2013 (Doc. 11), then in a later order by August 26, 2013 (Doc. 41). This case was charged
by Indictment on March 27, 2013, charging events that allegedly took place “[bJetween
... March 2010 [and] ... September 2010” (Doc. 2). The government has had ample time
in the nearly four years since criminal activity was alleged to have begun to investigate
its case and gather its evidence. Cf United States v. Seltzer, 595 F.3d 1170, 1175-1176 (10th
Cir. 2010) (“it is the prosecution's burden ... and not the defendant's responsibility to

assure that cases are brought to trial”).

 
Case 1:19-cv-00201-JCH-SMV Document 4-- Filed-03/11/19 Page 268 of 400
Case 1:13-cr-00966-JCH Document 76 Filed 02/25/14 Page 4 of 7

The only evidence the government has provided of the transactions that are the
basis of the alleged scheme or artifice to defraud are summaries of the database of
transactions kept by OfficeMax (Doc. 62, at 2 n. 1). These are, by the government's plain
admission, summaries of the information in the database showing certain fields of
information collected on each transaction (Doc. 62, at 21n. 1). When Mr. Channon
requested admissible — ie, non-summary — evidence, the government responded that
“(t]he government is not required to obtain discovery from private parties on behalf of
the defendant” (Doc. 56-3, at 2).?

Mr. and Mrs. Channon briefed the Court on the inadmissibility of summaries
prepared for litigation (Doc. 56), and the government did not respond with any
authority for admitting its inadmissible summaries (Doc. 62). See, e.g., United States v.
Irvin, 682 F.3d 1254, 1261-1262 (10th Cir. 2012) (proponent must show admissibility).
Instead, the government asserts that “ [t]he United States is entitled to present its
evidence to ajury.” Response (Doc. 62), at 5 (emphasis added). This assertion usurps
the Court's role of resolving questions about the admissibility of evidence. Fed. R. Evid.

104(a). The government is entitled to present its admissible evidence, subject to the

 

? The government states in its response that “Defendants are simply making ... up” its
statements that it did not have non-summary evidence and had refused to obtain it
(Doc. 62, at 2). However, Mr. and Mrs. Channon attached the letters requesting non-
summary evidence, and the government's response, to the underlying motion (Docs.
56-2 and 56-3). Demonstrably, the requests were made and the government’s response
is clear (Docs. 56-2 and 56-3).

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 269 of 400
Case 1:13-cr-00966-JCH Document 76 Filed 02/25/14 Page 5 of 7

Court's inherent power to manage its caseload, but must also have admissible evidence
to prove every element beyond a reasonable doubt, or it cannot prevail at trial.
Schneider, 594 F.3d at 1226; Patton v. Mullin, 425 F.3d 788, 803-04 (10th Cir. 2005).

Without trial of the general issue, i.e., factual guilt or innocence of Mr. and Mrs.
Channon, the Court is capable of determining that the government's evidence of the
transactions in the alleged scheme or artifice to defraud — the summary spreadsheets
produced by OfficeMax - are inadmissible pursuant to Federal Rule of Evidence 1006.
Fed. R. Evid. 104(a). If the government does not have any evidence to prove an element
of the charges, the Court can exercise its inherent power to manage its docket and
dismiss this case. Cf, e.g., Schneider, at 1226; cf also United States v. Huet, 665 F.3d 588
(3rd Cir. 2012) (“a district court may be able to address the sufficiency of the
government's evidence in a pretrial motion to dismiss”). This determination is not on
the merits of the case, neither is it on the sufficiency of the Indictment. Instead, the
Court is managing its docket and resources to avoid the waste and undue burden on
the jurors of proceeding to the close of the government's evidence at a trial before the
inevitable occurs. See Schneider, at 1226.

III. CONCLUSION

Because the government has only summary evidence of the transactions
underlying the alleged scheme or artifice to defraud, and because it has offered no

grounds for admission of this summary evidence without inspection of the underlying

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 270 of 400

Case 1:13-cr-O00966-JCH Document 76 Filed 02/25/14 Page 6 of 7

records, as required by Federal Rule of Evidence 1006, Mr. and Mrs. Channon

respectfully request that the Court dismiss this case to save the unnecessary time and

expense of a trial at which the government cannot prevail. See Schneider, 594 F.3d at

1226.

Respectfully submitted,

/s

Amy Sirignano, Esq.

~~ Kevin L: Nault, Esq.
Law Office of Amy Sirignano, P.C.
20 First Plaza NW, Suite 310
Albuquerque, NM 87102
(505) 242-2770
(505) 242-2774 facsimile
amy@abqnmlaw.com
kevin@abqnmlaw.com

Counsel for Matthew Channon

ls
Todd Hotchkiss, Esq.
“” Frechette & Associates PC
PO Box 26807
Albuquerque, NM 87125-6807
(505) 247-8558
(505) 842-8560 facsimile
tbhotchkiss@frechettelaw.com

Counsel for Brandi Channon

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 271 of 400
Case 1:13-cr-00966-JCH-KK Document 435 Filed 01/23/17 Page 36 of 44

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

295

Page 36
understand that that puts a little time pressure on
the prosecution.

I would say this, though, with respect to
the trial setting. I think to the extent that the
government needs time or needs witnesses to discuss
the property issue, if it's going to be the case that
they're going to bring folks to talk about facts
which contradict what seems to me to be patent, which
is that these rewards aren't property in the hands of
OfficeMax, that's not going to happen between now and
Monday.

And Mr. Channon, for his part, is not

violently opposed to the notion of postponing the

trial.

But I mean, I can't disagree with the
Court. This is a big issue and it needs to be fully
addressed.

I.will.say.this,..and..1.think..I mentioned
this by footnote in the original motion.

It wasn't clear to us at all whether this
was a motion that was required to be filed under Rule
12. We thought that we would do what we did -- it's
kind of ironic to me, because the government accuses
me of bad faith and seeking a tactical advantage in

doing this.

BRANDI CHANNON'S

EXHIBIT

 

Paul Baca, Official Court, Reporter | 69

‘cseenenanacnnmaenmaiaietnneaeantiananias
4:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 272 of 400
Case 1:13-cr-00966-JCH-KK Document 435 Filed 01/23/17 Page 37 of 44

 

 

10°

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 37
What I've obviously done is exactly the
opposite of that. I provided them with information
that caused them to take a step to remedy a problem
which they recognized was a problem. And likewise --
THE COURT: They don't agree with you on
that, by the way.
MR. ROBERT: Yes. Well, that may be. But
the fact is, if we had said nothing and come to the

Court at the close of the government's case and made

a Rule 29 motion that said the evidence that they

produced does not comport with the case law dealing
with wire fraud, then where would we be? That
would -- that would have been a big mess. That would
have been a tactical advantage.

We didn't take that advantage.

Likewise, with respect to issues that I

think are essentially foundational issues, because

all of this stuff has to be admissible evidence no

matter where -- how many spreadsheets you put it
into. And this seems to be a thing that -- you know,
we've alerted the government to that particular
problem as well.

We have again forfeited what would arguably
be a tactical advantage on our part by alerting the

Court and the prosecution to these issues.

 

Paul Baca, Official Court Reporter

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 273 of 400
Case 1:13-cr-O0966-JCH-KK Document 274 Filed 01/04/16 Page 5 of 7

10. To that end, the Channons propose that the Court order that paragraphs |
through 9 and paragraph 11 be stricken from the Second Superseding Indictment. Those
paragraphs are unnecessary to describe the elements of the charges against the Channons and
are inflammatory and prejudicial to the Channons. If those paragraphs are stricken, then
paragraph 1 of the section of the Second Superseding Indictment captioned “Counts 2-7”
becomes meaningless and should be stricken as well.

11. The government opposes this motion.

WHEREFORE, for the foregoing reasons, MATTHEW CHANNON and BRANDI
CHANNON, Defendants, by and through the undersigned appointed counsel, respectfully pray
that the Court enter an order striking the identified portions of the Second Superseding
Indictment; or in the alternative directing the preparation by the parties of a “statement of the
case” to be presented to the jury venire during jury selection and to the seated and sworn jury
during all phases of the trial, and limiting the content of the indictment presented to the jury
to the essential elements of the offense; and providing for such other and further relief to

which the Court may find Mr. and Ms. Channon to be justly entitled.

BRANDI! CHANNON'S
EXHIBIT

MOTION TO STRIKE SURPLUSAGE - PAGE 5 70

TITER NTRS
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 274 of 400
Case 1:13-cr-00966-JCH-KK Document 130 Filed 09/22/14 Page 6 of 61

241 F.3d 1306, 1312 qo" Cir. 2001); see United States v. Bailey, 327 F.3d 1131, 1140 dio” Cir.
2003) (observing that it is difficult to prove intent to defraud from direct evidence, but intent
may be proved by inference); United States v. Prows, 118 F.3d 686, 692 (10" Cir. 1997) (stating
that intent to defraud for wire fraud offense is usually proved by inference from circumstantial
evidence); United States v. Sivigliano, 550 Fed. Appx. 537, 539 (10" Cir. 2013) (unpublished)
(stating that intent to defraud may be inferred). The Court concludes that Defendants’ request is
for notice of evidence, and Defendants are not entitled to such notice. The Court further
concludes that the Indictment gives sufficient notice of the theory of the Government's case.

The Government's response states that it has provided thousands of pages of discovery to
Defendants, and maintains that it has complied with its discovery obligations. [Doc. 60, p. 4
(noting that there is an unresolved motion regarding further discovery, Doc. 57)] When
discovery supplies the information necessary to allow the defendants to prepare their defense, a
bill of particulars is not warranted. /vy, 83 F.3d at 1282 (holding that discovery gave defendant
tools necessary to prepare defense, and rejecting conclusory allegations of prejudice). To the
extent that Defendants contend discovery is incomplete, the Court presumes that Defendants
have also raised those arguments in their separate motion for discovery [Doc. 57], which will be
resolved in a separate opinion.

The Court concludes that Defendants' motion for a bill of particulars should be denied,
both. because the motion was filed much Jater.than.allowed.by..the Rules and, more important,
because the Court concludes that the Indictment (together with voluminous discovery) gives

Defendants sufficient notice of the charges to allow them to prepare a defense.

BRANDI CHANNON'S
EXHIBIT

71

NT
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 275 of 400
Case 1:13-cr-00966-JCH-KK Document 274 Filed 01/04/16 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA, ge
Plaintiff,
Cause No. CR 13-966 JH

Vv.

MATTHEW CHANNON and
BRANDI CHANNON,

Defendants.

COP? OP? LP CO? GOP WO? LO? WO? “Or? “Or

MOTION TO STRIKE SURPLUSAGE
FROM THE SECOND SUPERSEDING INDICTMENT

MATTHEW CHANNON,. Defendant, .by- and.through his undersigned appointed
counsel, Marc H. Robert and John F. Robbenhaar, Assistant Federal Public Defenders, joined
by co-defendant BRANDI CHANNON, by and through her appointed counsel, Todd
Hotchkiss, moves the Court for an order to strike surplusage from the Second Superseding
Indictment, and in support of this motion would respectfully show the Court as follows:

1. Mr. and Ms. Channon are charged in a Second Superseding Indictment with wire
fraud and conspiracy in violation of 18 U.S.C. §§ 1349 and 1343. [Doc. 197]. Both are
charged in count | with conspiracy in violation of § 1349. Mr. Channon is charged in Counts
3, 5, 6 and 7, and Ms. Channon is charged in Counts 2 and 4, with wire fraud in violation of
18 U.S.C. § 1343. Ms. Channon and Mr. Channon are at liberty pursuant to the Court’s order
setting conditions of release, with which, on information and belief, they are both compliant.

2. Trial is set for January 11, 2016, with a call of the calendar scheduled for

January 6, 2016.

BRANDI CHANNON'S
EXHIBIT

MOTION TO STRIKE SURPLUSAGE - PAGE 1 72

NT
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 276 of 400
Case 1:13-cr-00966-JCH-KK Document 375 Filed 10/26/16 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,
VS. CRIMINAL NO.: 13-966 JCH

MATTHEW CHANNON, and
BRANDI CHANNON

Defendants.
MONEY JUDGMENT (ORDER OF FORFEITURE)

THIS MATTER, having come before the Court on the United States of America’s Motion
for Entry of Money Judgment (Order of F orfeiture) as to the defendants, MATTHEW CHANNON
and BRANDI CHANNON, the Court having reviewed the motion and being fully advised in the
premises, finds the motion is well-taken and will be granted.

WHEREAS, the defendants, MATTHEW CHANNON and BRANDI CHANNON, were
convicted at trial of all charges in the Second Superseding Indictment, those being wire fraud and
conspiracy to commit wire fraud in violation of 18 U.S.C. §§ 1343 and 1349;

WHEREAS, the United States has established the requisite nexus between the money
judgment and the offense to which the defendants were convicted, the money judgment is subject
to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461;

WHEREAS, the imposition of the joint and severally liable money judgment shall be made
a part of each defendant’s sentencing and will be included in the Judgment;

WHEREAS, Rule 32.2(c)(1) of the Fed. Rules of Criminal Procedure provides that no

BRANDI CHANNON'S
EXHIBIT

73

ea ey ae renrerwad
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 277 of 400

 

 

10
11
12

13

14.

15
16
17
18
19
20
21
22
23
24

25

Page 1532

There are few things in this world that we
know with absolute certainty, and in criminal cases
the law does not require proof that overcomes every

possible doubt. It is only required that the

-government's proof..exclude..any..reasonable. doubt

concerning the defendants' guilt.

A reasonable doubt is a doubt based on
reason and common sense after careful and impartial
consideration of all the evidence in the case.

If, based on your consideration of the
evidence, you are firmly convinced that the defendant
is guilty of the crime charged you must find him or
her guilty.

If,. on the other hand,--you-think there -is a
real possibility that the defendant is not guilty,
you must give him or her the benefit of the doubt and
find the defendant not guilty.

Now, Defendants Matthew Channon and Brandi
Channon are charged in Count 1 with a violation of 18
United States Code, Section 1349.

This law makes it a crime to conspire to
commit wire fraud.

To find any defendant guilty of this crime
you must be convinced that the government has proved

each of the following beyond a reasonable doubt:

BRAND! CHANNON'S

EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 74

‘ernaneneinanasannnnnnaamenumasmuanemnnamms
4:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 278 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1533

First, the defendant agreed with at least
one other person to violate the law.

Second, the defendant knew the essential
objective of the conspiracy.

Third, the defendant knowingly and

voluntarily participated.

Fourth, the defendant acted with specific
intent to obtain money or property by means of false
or fraudulent pretenses, representations, or
promises.

And fifth, there was interdependence among
the members of the conspiracy; that is, the members

in some way or manner intended to act together for

their shared mutual benefit within the scope of the

conspiracy charged.

A conspiracy iS an agreement between two or
more persons to accomplish an unlawful purpose. It
is a kind of partnership in criminal purposes in
which each member becomes the agent or partner of
every other member.

The evidence need not show that the members

entered into an express or formal agreement, nor does

the law require proof that the members agreed on all

of the details. But the evidence must show that the

members of the alleged conspiracy came to a mutual

 

AT mn

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 279 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1534

understanding to try to accomplish a common and
unlawful plan.

If you are convinced that the charged
conspiracy existed, then you must next determine

whether the defendant was a member of that

conspiracy; that is, whether the defendant knew at

least the essential goals of the conspiracy and
voluntarily chose to be a part of it.

The law does not require proof that the
defendant knew all of the other members of the
conspiracy or knew all of the details about how
activities were to be carried out.

A person may belong to a conspiracy for a
brief period of time or play a minor role.

. On the other hand, proof is not sufficient
if it merely shows that the defendant knew about the
existence of the conspiracy or was associated with
members of the conspiracy.

Rather, the evidence must show the
defendant knowingly joined the conspiracy with the
intent to advance its purposes.

You are also required to find that -- you

are also required to find that interdependence

_existed among the members of the conspiracy.

This means that the members intended to act

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 280 of 400

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,
Vv. No. CR 13-966 JH

MATTHEW CHANNON and
BRANDI CHANNON,

Defendants.

NOTE FROM JURY

Dear Judge,

"
Me rou Aha Suv f doc : P
Ln Our © eurdd Insacucdiorys Fa 4 Y SAtind en Pag %..

&

S$ im the Count | Sectisa By3 \S relweacad  dfiginn 18 usc

4 Pee, L the. Sawa. iS being ve harencad bus dha Seca is

Wied as 1349 Why is this ference

: present 4 Bo. ivan (sys
1S Me ahin

“ged “in pels . .
AGEN Om Page: Fo fen eSaMty 2-7

—_

LU pen VU 22h th
Time ‘/ Date

BRANDI CHANNON’S
EXHIBIT

75

ceemmmansereenenvnsnsninannemnananoaminensnanasemienaetiae
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 281 of 400

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,
v. No. CR 13-966 JH

MATTHEW CHANNON and
BRANDI CHANNON,

Defendants... --- ---

NOTE FROM JURY

Dear Judge,

het uadil we

We ace fife com ardable moviry
have aA CES porse +o our previews 7

BB believe it Ag be @ Ay pe only bus would
1 be supe.

fo rw acel

ue SAien, We
fi ke

clarification

    

Foreperson

2: 50 pr 1/22 / it
Time /Date /

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 282 of 400

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,

vs. No. CR 13-966 JH

MATTHEW CHANNON and
BRANDI CHANNON,

Defendants.

NOTE TO JURY
Dear Jury,
On poge 3, Count |, t fee Following Sentence,
Shout& he cdded as the last Sentence of the

pereegragh *
[In violation eb 16 WSC. § IS ¢¢,

Aria @. Kea —
(UUPGE

Aistom. | 1) 221
TIME “/DATE yo 4

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 283 of 400

IN THE UNITED STATES DISTRICT COURT.
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff, |
v. No. CR 13-966 JH
MATTHEW CHANNON and
BRANDI CHANNON,

Defendants.

oe" NOTE FROM JURY ~

Dear Judge,

We. have. feacked a Verdict ,

—_

3" 12 py (/ 22 [afl
Time /Date

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 284 of 400

AU 2496 (Kev 12/10) Criminal suagment Snect t

UNITED STATES DISTRICT COURT

District of New Mexico

UNITED STATES OF AMERICA Amended Judgment in a Criminal Case - Reason:
V. ow - an Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
MATTHEW CHANNON (For Offenses Committed On or After November |, 1987)

Case Number: 1:13CR00966-001JCH

USM Number: 72031-051
Defense Attorney: Mare H. Robert and John Robbenhaar

THE DEFENDANT:

1 pleaded guilty to count(s)
C1 pleaded nolo contendere to count(s) which was accepted by the court.
XM after a plea of not guilty was found guilty on count(s) 1, 3, 5, 6, and 7 of Indictment

The defendant is adjudicated guilty of these offenses:
Title and Section Nature of Offense Offense Ended Count

18 U.S.C. Sec. 1343 Wire Fraud 03/09/2010 {

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984. The Court has considered the United States Sentencing Guidelines and, in arriving at the sentence for this
Defendant, has taken account of the Guidelines and their sentencing goals. Specifically, the Court has considered the sentencing range
determined by application of the Guidelines and believes that the sentence imposed fully reflects both the Guidelines and each of the
factors embodied in 18 U.S.C. 3553(a). The Court also believes the sentence is reasonable and provides just punishment for the
offense.

(1) The defendant has been found not guilty on count .
[J Count dismissed on the motion of the United States.

IT IS FURTHER ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

October 20, 2016
‘Date of Imposition of Judgment

/s/ Judith Cc. Herrera
“Signature of Judge

Honorable Judith C. Herrera
United States District Judge
Name and Title of Judge

November 7, 2016
Date Signed

BRANDI CHANNON'S
EXHIBIT

 

76

SS
1:13-CR-966-JCH-KK 2255 MOTION

   
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 285 of 400

AO 245B (Rev 12/10) Sheet 1 — Judgment in a Criminal Case Judgment - Page 2 of 6

Defendant MATTHEW CHANNON
Case Number: 1:13CR00966-001JCH

ADDITIONAL COUNTS OF CONVICTION

Title and Section Nature of Offense Drees a Sears Offense Ended Count
10 U.S.C. Sec. 1343 Wire Fraud 05/29/2010 3
18 U.S.C. Sec 1343 Wire Fraud 06/04/2010 5
18 U.S.C. Sec. 1343 Wire Fraud 08/02/2010 6

18 U.S.C. Sec. 1343 Wire Fraud 11/04/2009 7

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 286 of 400

AU 24365 (ev 12/10) Criminal Juagment oneet |

UNITED STATES DISTRICT COURT

District of New Mexico

UNITED STATES OF AMERICA Amended Judgment in a Criminal Case - Reason:
Vv. Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
BRANDI CHANNON (For Offenses Committed On or After November 1, 1987)

Case Number: 1:13CR00966-002JCH

USM Number: 72032-051
Defense Attorney: Todd Hotchkiss

THE DEFENDANT:

[1 pleaded guilty to count(s)
(1 pleaded nolo contendere to count(s). which was accepted by the court.
& after a plea of not guilty was found guilty on count(s) Counts 1, 2 and 4 of Indictment

The defendant is adjudicated guilty of these offenses:
Title and Section Nature of Offense Offense Ended Count

18 U.S.C. Sec. 1343 Wire Fraud 03/09/2010 1

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984. The Court has considered the United States Sentencing Guidelines and, in arriving at the sentence for this
Defendant, has taken account of the Guidelines and their sentencing goals. Specifically, the Court has considered the sentencing range
determined by application of the Guidelines and believes that the sentence imposed fully reflects both the Guidelines and each of the
factors embodied in 18 U.S.C. 3553(a). The Court also believes the sentence is reasonable and provides just punishment for the
offense.

(1) The defendant has been found not guilty on count .
C) Count dismissed on the motion of the United States.

IT IS FURTHER ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

October 20, 2016
Date of Imposition of Judgment

/s/ Judith C. Herrera
Signature of Judge

Honorable Judith C. Herrera
United States District Judge
““Name'and Title of Jidge

November 7, 2016
Date Signed

BRANDI CHANNON'’S
EXHIBIT

tT

CNN
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 287 of 400

AO 245B (Rev 12/10) Sheet | — Judgment in a Criminal Case Judgment - Page 2 of 6

Defendant: BRANDI CHANNON
Case Number: 1:13CR00966-002JCH

ADDITIONAL COUNTS OF CONVICTION

Title and Section Nature of Offense Offense Ended Count

18 U.S.C. Sec. 1343 Wire Fraud 04/05/2010 2

18 U.S.C. Sec. 1343» Wire Fraud 9-00 829 rane vont ce = 5/29/2010 4

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 288 of 400

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,
Yow son Criminal No. 13-966 JCH

VS:

MATTHEW CHANNON,

Se a aa aa

Defendant.

VERDICT
COUNT 1

WE, the jury, find the defendant, MATTHEW CHANNON,
(guilty or not guilty)
as charged in Count 1 of the indictment.

COUNT 3
WE, the jury, find the defendant, MATTHEW CHANNON,
(guilty or not guilty)
as charged in Count 3 of the indictment.

COUNT 5

WE, the jury, find the defendant, MATTHEW CHANNON,
(guilty or not guilty)
as charged in Count 5 of the indictment.

COUNT 6

WE, the jury, find the defendant, MATTHEW CHANNON,
(guilty or not guilty)
as charged in Count 6 of the indictment.

‘ BRANDI CHANNON'S
EXHIBIT

78

LTC NEO
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 289 of 400

COUNT 7
WE, the jury, find the defendant, MATTHEW CHANNON,

(guilty or not guilty)
as charged in Count 7 of the indictment.

Dated this day of , 2016.

 

FOREPERSON

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 290 of 400

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, — yo
)
Plaintiff, )
)
VS. ) Criminal No. 13-966 JCH
)
BRANDI CHANNON, )
)
Defendant. )
)
VERDICT
COUNT 1
WE, the jury, find the defendant, BRANDI CHANNON,
(guilty or not guilty)
as charged in Count 1 of the indictment.
COUNT 2
WE, the jury, find the defendant, BRANDI CHANNON,
(guilty or not guilty)
as charged in Count 2 of the indictment.
COUNT 4
WE, the jury, find the defendant, BRANDI CHANNON,
(guilty or not guilty)

as charged in Count 4 of the indictment.

Dated this day of , 2016.

>

 

FOREPERSON

BRANDI CHANNON'S
EXHIBIT

79

LT TLRS
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 291 of 400

b. Forensic evidence on a computer or storage medium can also indicate who
has used or controlled the computer or storage medium. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, registry information, configuration files, user profiles, e-mail, e-mail
address books, “chat,” instant messaging logs, photographs, the presence or absence of malware,
and correspondence (and the data associated with the foregoing, such as file creation and last-
accessed dates) may be evidence of who used or controlled the computer or storage medium at a
relevant time.

c. A person with appropriate familiarity with how a computer works can,
after examining this forensic evidence in its proper context, draw conclusions about how
computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an accurate
conclusion is a dynamic process. While it is possible to specify in advance the records to be
sought, computer evidence is not always data that can be merely reviewed by a review team and
passed along to investigators. Whether data stored on a computer is evidence may depend on
other information stored on the computer and the application of knowledge about how a
computer behaves. Therefore, contextual information necessary to understand other evidence
also falls within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

- _present on.a storage medium.. For example, the-presence.or.absence of counter-forensic

33

BRANDI CHANNON'S
Channgq EXHIBIT

80

sravasnesoetcinsmnanomemsesseinensnansenasannninaainininis
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 292 of 400

programs or anti-virus programs (and associated data) may be relevant to establishing the user’s
intent.

f. When an individual uses a computer to commit fraud, the individual’s
computer will generally serve both as an instrumentality for committing the crime, and also as a
storage medium for evidence of the crime, From my training and experience, I believe that a
computer used to commit a crime of this type may contain: data that is evidence of how the
computer was used; data that was sent or received; notes as to how the criminal conduct was
achieved; records of Internet discussions about the crime; and other records that indicate the
nature of the offense.

99. Necessity of seizing or copying entire computers or storage media. In most
cases, a thorough search of a premises for information that might be stored on storage media
often requires agents to seize physical storage media and later review the media consistent with
the warrant. In lieu of removing storage media from the premises, it is sometimes possible to
make an image copy of storage media. Generally speaking, imaging is the taking of a complete
electronic picture of the computer’s data, including all hidden sectors and deleted files. Either
seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded
on the storage media, and to prevent the loss of the data either from accidental or intentional
destruction. This is true because of the following:

a. The time required for an examination. As noted above, not all evidence
takes the form of documents and files that can be easily viewed on site. Analyzing evidence of
how a computer has been used, what it has been used for, and who has used it requires
considerable time, and taking that much time on premises could be unreasonable. As explained

above, because the warrant-calls.for.forensic electronic evidence,.it is.exceedingly likely that it
34

Channon 2020

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 293 of 400

will be necessary to thoroughly examine storage media to obtain evidence. Storage media can
store a large volume of information. Reviewing that information for things described in the
warrant can take weeks or months, depending on the volume of data stored, and would be
impractical and invasive to attempt on-site.

b... . .-Technical- requirements. Computers.can-be-configured in several different
ways, featuring a variety of different operating systems, application software, and configurations.
Therefore, searching them sometimes requires tools or knowledge that might not be present on
the search site. The vast array of computer hardware and software available makes it difficult to
know before a search what tools or knowledge will be required to analyze the system and its data
on the Premises. However, taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and knowledge.

c. Variety of forms of electronic media. Records sought under this warrant
could be stored in a variety of storage media formats that may require off-site reviewing with
specialized forensic tools. oo

100. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), when officers executing the warrant conclude that it would be impractical to review
the media on-site, the warrant I am applying for would permit officers either to seize or to image-
copy storage media that reasonably appear to contain some or all of the evidence described in the
warrant, and then later examine the seized storage media or image copies consistent with the
warrant. The examination may require searching authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of a
hard drive to human inspection in order to determine whether it is evidence described by the

warrant.

Channon 2021

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 294 of 400

CONCLUSION

101. {submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A and seize the items described in Attachment B.

Subscribed and sworn to before me
on June 24,2011:

Respectfully submitted,

 

Michael Boady
Special Agent

~-Federat Bureau of Investigation

 

UNITED STATES MAGISTRATE JUDGE

36

Channon 2022

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 295 of 400

G ™] | | Matt Channon <hydrazok@gmail.com>

OfficeMax MaxPerks Account Repayment Agreement and
Account Summary Information

Gardner, Steven <STEVENGARDNER@officemax.com> Fri, Jun 10, 2011 at 11:39 AM
To: "hydrazok@gmail.com" <hydrazok@gmail.com>

 

 

Matt,

As we discussed attached are some-documents that support-our investigation into your MaxPerks accounts. The

18t is a 2 page Excel spreadsheet that shows by account the 4,251 MaxPerks Accounts that were set-up on email
sequencing of Bargle, Coach, Teechur and blank (Elementary in the Business name). These are the accounts that
generated $179,000 by processing on-line adjustments via our MaxPerks website. You have been linked to these
accounts by your credit card usage, internet address ,and email accounts along with sequencing of data. We were
able to prevent the majority of the fraud from paying out but did incur a monetary loss of $34,856 in Rewards. The
24 sheet lists an additional 123 MaxPerks accounts that | have tied to you. These accounts processed ink
recycling and on-line adjustments that generated $46,375.75 in Rewards from January 2010 to present. Please
review these sheets, | am sure there are more than | have discovered, but at this point | will stop looking for them
if you will agree to cease your activity and resoive the issue.

The 2"9 file is an agreement letter that states you will pay us back $81,231.75 which is the combined total from
both frauds.

| have not been able to get a hold of you lately but expect that you will call me back so we can discuss how
resolve this issue. - If | do-not hear back by Monday June: 13; 2014-1-will-be forced to present my. findings to the
FBI in Albuquerque.

Sincerely,

Steven Gardner
Manager Investigations & ORC, Loss Prevention

TEL: 847.836.0140 { CELL: 774.289.1752 | FAX: 630.647.3836 [SGardner@officemax.com
370 North 8" Street, West Dundee, IL 60118 | http:/Avww.officemax.com

BRANDI CHANNON'S |
EXHIBIT

Le a a el ee I NOTE DIN Uh coe ee eee ee TN ADA te arns. 81

 

1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 296 of 400

wy é STREUBEL KOCHERSBERGER
MORTIMER Lic
|

“Business Low That Mokes Business Sense".

June 13, 2011

Via E-Mail & U.S. Mail
OfficeMax

Attn: Steven Gardner

Loss Prevention Department
263 Shuman Blvd.
Naperville, IL 60563

sgardner@officemax.com

RE: Matt Channon
Dear Mr. Gardner:

Please be advised that this office represents Matt Channon in relation to the allegations
you are making with respect to your employer’s MaxPerks program. Accordingly, please refrain
from any further direct contact with our client and, specifically, from attempting to extract
payment by making any additional threats of prosecution.

Mr. Channon categorically denies your allegations and will not be providing any
payment. However, should you wish to provide us with whatever evidence you claim to have
supporting your allegations, we would be happy to review it. Thank you for your attention to
this matter.

Sincerely,

STREUBEL KOCHERSBERGER
MORTIMER LLc

a)

onald F. Kechiérsberger Il

BRANDI CHANNON'S
EXHIBIT

 

 

82

a eereteeeerenanteneeaninemtmnnaimaeEs
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 297 of 400

b. Forensic evidence on a computer or storage medium can also indicate who
has used or controlled the computer or storage medium. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, registry information, configuration files, user profiles, e-mail, e-mail
address books, “chat,” instant messaging logs, photographs, the presence or absence of malware,
and correspondence (and the data associated with the foregoing, such as file creation and last-
accessed dates) may be evidence of who used or controlled the computer or storage medium at a
relevant time. | |

c. A person with appropriate familiarity with how a computer works can,
after examining this forensic evidence in its proper context, draw conclusions about how
computers were used, the purpose of their use, who used them, and when.

d. ‘The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an accurate
conclusion is a dynamic process. While it is possible to specify in advance the records to be
sought, computer evidence is not always data that can be merely reviewed by a review team and
passed along to investigators. Whether data stored on a computer is evidence may depend on
other information stored on the computer and the application of knowledge about how a
computer behaves. Therefore, contextual information necessary to understand other evidence
also falls within the scope of the warrant.

é. Further, in finding evidence of how a computer was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium. For example, the presence or absence of counter-forensic

33

, BRANDI CHANNON'S
EXHIBIT

83

Tce NNT
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 298 of 400

programs or anti-virus programs (and associated data) may be relevant to establishing the user’s
intent.
f. ‘© When an individual uses a computer to commit fraud, the individual’s

computer will generally serve both as an instrumentality for committing the crime, and also.as a
storage medium for evidence of the crime. From my training and experience, I believe that a
computer used to commit a crime of this type may contain: data that is evidence of how the
computer was used; data that was sent or received; notes as to how the criminal conduct was
achieved; records of Internet discussions about the crime; and other records that indicate the
- nature of the offense.

99, Necessity of seizing or copying entire computers or storage media. In most
cases, a thorough search of a premises for information that might be stored on storage media
. often requires agents to seize physical storage media and later review the media consistent with
the warrant. In lieu of removing storage media from the premises, it is sometimes possible to
make an image copy of storage media. Generally speaking, imaging is the taking of a complete
electronic picture of the computer’s data, including all hidden sectors and deleted files. Either
seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded
on the storage media, and to prevent the loss of the data either from accidental or intentional
destruction. This is true because of the following: |

a. | The time required for an examination, As noted above, not all evidence

takes the form of documents and files that can be easily viewed on site. Analyzing evidence of
how a computer has been used, what it has been used for, and who has used it requires
considerable time, and taking that much time on premises could be unreasonable. As explained

above, because the warrant calls for forensic electronic evidence, it is exceedingly likely that it
, 34

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 299 of 400

will be necessary to thoroughly examine storage media to obtain evidence. Storage media can
store a large volume of information. Reviewing that information for things described in the
warrant can take weeks or months, depending on the volume of data stored, and would be
impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different.
ways, featuring a variety of different operating systems, application software, and configurations.
Therefore, searching them sometimes requires tools or knowledge that might not be present on
the search site. The vast array of computer hardware and software available makes it difficult to
know before a search what tools or knowledge will be required to analyze the system and its data

. on the Premises. However, taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and knowledge.

c. Variety of forms of electronic media. Records sought under this warrant
could be stored in a variety of storage media formats that may require off-site reviewing with
specialized forensic tools.

100, Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), when officers executing the warrant conclude that it would be impractical to review
the media on-site, the warrant I am applying for would permit officers either to seize or to image-
copy storage media that reasonably appear to contain some or all of the evidence described in the
warrant, and then later examine the seized storage media or image copies consistent -with the
warrant. The examination may require searching authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of a
hard drive to human inspection in order to determine whether it is evidence described by the

warrant.
35

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 300 of 400

hard drive to human inspection in order to determiné whether it is evidence described by the
warrant.’
CONCLUSION
101. I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A and seize the items described in Attachment B.
| Respectfully submitted,
Michael Boady <
Special Agent

Federal Bureau of Investigation

Subscribed and swom to beforeme
on June 27, 2011:

SO

UNITED STATES MAGISTRATE JUDGE

 

38

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 301 of 400

(Hand the warrant to Boady)

Q: Agent Boady, can you identify the document I handed you?
~~ Q: What is the document?" ~~
Q: For the Channons’ home, 7100 Gladden?

Q: Now as part of that search warrant, is there an affidavit for a search
warrant?

Q: Can you please describe to the court the purpose of an affidavit for a
search warrant?

Q: So a federal judge has to sign off on it in order to authorize a search
warrant?

Q: Who prepared the affidavit?
Q: And you got the judgetosign it? =

Q: Can you turn to page 37 and read the last sentence?
A: There is no page 37.

Q: Is there a page 36?
A: No.

Q: Is there a page 38?

Q: Page 38 is the last page of the affidavit?

Q: Does the first sentence on page 38 match up with the last sentence on
page 35 to formacomplete sentence?

~ A: No.

Q: Does page 38 match the rest of the document?
A: (no but yes)

. : i i ?
Q: Page 38 is the page the judge signed? aT
EXHIBIT

84

‘nT
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 302 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

Page 1113

 

1 (End of bench conference.)
2 THE COURT: You may proceed.
3 BY MR. HOTCHKISS:
4 -Q. ~Do you-remember the question?
5 A. Please repeat it.
6 Q. | Isn't it true that at the beginning of the
7 interview Ms. Channon told you that whatever it is
8 that the FBI was at her house for she wants to be
9 blamed for it and it was she who did it?
10 A. She did say that.
11 Q. Yesterday you testified about a lot of things
12 that Ms. Channon told you in your questioning,
13. . correct?
14 A. That's correct.
15 Q. Isn't it fair to say that what she told you was
16 contrary to what you knew about the physical evidence
17 up to that point in time?
18 A. I mean, it's contrary to what I -- I believed.
19 You know, I -- like I had said, I believed that
20 Mr. Channon, at the point that we had, you know,
21 written that affidavit and went to do the house, was
22 the primary subject.
23 | But it's entirely possible that I would
| 24 have been wrong and that she could have been, so I
25 did not -- I would not have known that, who was
BRAND! CHANNON'S
—_——- EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 85

ssmasasennaanesvonasiansemenninanssonamiaanenarmnmssinsomensens
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 303 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

WwW NS

ds

Oo TI OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 1114
behind a computer typing at the house, let's say,
until we did an interview.
Q. So for instance, you believed up to that point

in time that Matt Channon opened the 4,500 MaxPerks

~accounts?

MS. KASTRIN: Your Honor, objection.

May we approach?

THE COURT: Yes.

(Bench discussion:)

MS. KASTRIN: Your Honor, this is playing
into the issue of -- it's because of the fact that
the agent has testified only as to what she said
about herself. Now, when he's asking was what she
said contrary to your belief, that's not entirely
true, because she did speak about what Matt Channon
did-as well.

And so this is, I think -- 403, I think it
is confusing. And it's ask- -- it is going to -- for
the agent to answer truthfully, I think it's inviting
Bruton error.

THE COURT: What's your position?

MR. HOTCHKISS: My position is it's about

the accuracy of what he reported her to have said.

‘And I'm going to ask him if he followed up with

questions that she -- and he knew at that point in

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 304 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1115
time.
THE COURT: What was the last part?
MR. HOTCHKISS: I'm going to follow up with
questions about how he -- his perspective on the

evidence up to that point in time, and then she tells

him something very entirely different.

And he should have followed up with
questions to see if she was not telling the truth
because she wanted to take the blame.

MS. KASTRIN: I think he can -- I think
questions asking about whether what he was hearing
from her matched up with his investigation. Based on
the way the statement could come in, he's having to

say yes, it was inaccurate when, in fact, she did

implicate what he believed to be true already.

And so I don't think that that's a fair
line of inguiry. I do think he can say at the end --
ask him questions as to, Did you ask Ms. Channon?

Did you question whether or not, when she was
admitting to these things, whether or not she could
have been, you know, lying, because she said she
wanted to take the blame.

That, I think would be fine. I don't think

“he can go into, I’want to” compare what she said to

what you believed during the investigation, because I

 

Sere

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV. Document 4. Filed 03/11/19 Page 305 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1116
do think that that is inviting the agent to testify
in a way that creates Bruton error.
MR. HOTCHKISS: Well, this is our defense,
Your Honor. I mean, the redacted statement is a

first-person confession. And if I can't challenge

it, I'm a potted plant here under the Court's ruling,

very honestly. This is our defense.

MR. ROBERT: May I, Your Honor?

THE COURT: Yes, sure.

MR. ROBERT: I think this whole problem
points up the flaws in the imperfect nature of the
attempted solution of the Bruton problem. It creates
this fiction for the jury that we're now having to
try to dance around.

And I continue to object to the manner in
which this is being -- that it was presented at all,
and the nature of the redaction.

This whole thing is a product of what we've
done here with the imperfect redaction.

THE COURT: All right. Anything else?

MS. KASTRIN: Just two points.

One, this is the same problem that exists
even without a Bruton:problem. When the

United States brings in somebody's statement and

“excludes a self-sérving part” that “doésn'"t fall

 

eee

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 306 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 1117

within, say, Rule 106 as to rule of completeness. It
creates an issue for them where they decide if they
want to put their client on the stand or not to try
to address that issue.

They have that choice here, and I don't

think that the way that we've dealt with the Bruton

“problem is’ impermissible.

I would also note that there is a way, like
I suggested earlier, for them to get into the fact
that under their theory of defense that she was lying
to the federal agents when she admitted to all of
this by asking that question.

They've already gotten out that, through
this witness, the fact that she said that she wanted
to take the blame for all of it.

I. think very..easily. he..could.go into a line
of inquiry saying, Well, you knew from the beginning
that she said that she wanted to take the blame for
all of it. Did you then follow up with her during
your interview to see if anything she was telling you
was a lie?

MR. HOTCHKISS: And that's what I had
indicated a couple of minutes ago, and said that I'm

going to do it line-by-line with everything that he

said she said.

 

er

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 307 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

10
11
12
13
14
15

16

17

18
19
20
21
22
23
24

25

Page 1118
THE COURT: Well, I mean if we have to keep
coming up to the bench, then I guess that's what we
have to do.
But I tend to agree with the government,
that the way the question is posed makes all the
difference.

I do agree that you're free to follow up

-with what he testified-to. previously,..that..he --.that

Mrs. Channon was shouldering the blame for what
occurred, and you can follow up in that regard.

But I'm afraid that if you venture too far
from that that we will end up -- I mean the way I see
it, you can -- you are more than a potted plant.

You can certainly protect your client's
interests by following that approach and not treading

close to the Bruton issues that we've already

addressed.

And I think that both defendants are
capably represented and are -- you know, have every
opportunity to avoid Bruton problems and have a fair
trial.

So I don't want to walk into a Bruton
problem. I don't think it's necessary.

MR. ROBERT: I would point out that the

government's rationale forces the defendants to

 

 

 

ara rant acs

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 308 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

Ww ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1119
choose between their constitutional rights to
confrontation and to silence.
MS. KASTRIN: And that rationale exists
every time we bring in a defendant's statement and if
they want to explain it or not, and it's whether or
not there's a Bruton problem or not.

THE COURT: Well, we're not at that point.

So hopefully you can craft your questions so we don't

have to keep having bench conferences. But if we
have to, we will.

MR. HOTCHKISS: Okay.

MS. KASTRIN: And just along those lines, I
think so long as he's not asking for a comparison --

THE COURT: Right.

MS. KASTRIN: -- as to what the agent
believed walking in with her statement, we avoid it.

IT mean I don't know what the rest of his questions

are, but that's what creates the problem.

But I think if it is the, She told you this
in the beginning and, you know, you did nothing to
challenge what she was asserting, knowing that she
said that in the beginning, it gets exactly to the
heart of what he's trying to do.

THE COURT: Okay. Thank you.

(End of bench conference.)

 

* PAUL’ BACA,” OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 309 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

Page 1120

1 BY MR. HOTCHKISS:

2 Q. ‘Now, Agent, when the bulk of what Ms. Channon

3 told you in answers to your questions, by admitting

4 certain things, those -- those admissions were new to
5 you.

6 Isn't that correct?

7 A. I believed that she was involved from the

8 beginning, but I didn't -- it was new to me the

9 extent.

10 0. “And with each of these admissions did it cause
11 you any concern, given her statement that she wanted
12 to take the blame for everything?

13 A. No, sir.

14 Q. It didn't cause you any concern?

15 A. I understood why she was saying it.

16 Q. Can you -- up to the point that you interviewed
17 Ms. Channon on the 28th, you had evidence that she

18 had gone into an OfficeMax store in November of 2010,
19 twice, with 20 inkjet cartridges to recycle, correct?
20 MS. KASTRIN: Objection, Your Honor. This
21 is beyond the scope of direct.
22 THE COURT: Overruled. Go ahead.
23 A. We had more information than what I put ina
24 search warrant. I -- a search warrant is a summary
25 of my investigation. I had -- there were more

=

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 310 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

W NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1121

videos, there were more pictures than just the ones

that were mentioned in the search warrant, sir.

BY MR. HOTCHKISS:

Q. And you mentioned that in the search warrant
affidavit, too, that you had more, correct?

A. That is correct.

Q. So you had her going into stores with inkjet
recycling cartridges?

A. That is correct.

Q. Okay. And yet she admitted to a whole bunch of

other things on June 28, correct?

A. She did.

Q. Now, when -- for instance, when she admit- --
when she said that she would create fictitious
rewards accounts, did she provide any details about

how she did that?

A. She did.

Q. You didn't put it in her statement.

A, Ll.was. referring.-to-the-e-mail.--.the.e-mails,
how she used gmail accounts to -- with the dots.

That, I did put in my statement.

Q. Okay. Did she indicate, for instance, who she
contacted in Arizona regarding acquiring the
cartridges?

A. She said a friend.

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 311 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

10

12

13

14
15
16
17
18
19

20 ©

21

22

23
24

25

Page 1122

Q. Okay. Did you ask who it was?

A. rt dia not

MR. HOTCHKISS: May I approach the witness,
Your Honor?

THE COURT: Yes, you may.
BY MR. HOTCHKISS:
Q. I'm handing you a document, Agent. Could you

look at that and tell me when you are done looking at

it?
A. I'm familiar with this document, sir.
*Q. ~- Okay. -Can--you-identify-what-that-is?

A. This is the search warrant affidavit that I did
for the residence, as well as the log of evidence |
that was seized from the house.

Q. Okay. And that's for the Channon's residence
at 71 [sic] Gladden?

A. That's correct, sir.

Q. And part of what I handed you there is your

affidavit for search warrant?

A. That's correct, sir.

Q. And can you please tell the jury what the

‘purpose of an affidavit for search warrant is?

A. The affidavit for a search warrant is a summary
of your investigation that describes what probable

cause we have to believe that there was a crime

 

 

sa

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 312 of 400

Michael Boady - Cross by Mr. Hotchkiss

 

 

Oo Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1123

committed at the place where we want to do a search

-at, or that a person..-- -yeah.-.And-that there would

be evidence of that crime that is in that house.
Q. And because you were there on the 28th of June
to execute a search warrant, a federal judge did sign

a search warrant after you submitted the affidavit,

correct?

A. That's correct, sir.

Q. Now, who prepared the affidavit there?

A. Myself and the US Attorney's Office that worked
with me.

Q. But you are the signatory to the affidavit,
correct?

A. That's correct, sir.

Q. Now, can you turn to Page 37 and read the last
sentence?

A. Are you talking about the one that's labeled 38
or 35?

Q. Is there a page 37?

A. There is not.

(Q. Is there a page 367)

A. There is not.

Q. Isn't it true it goes from page 35 to 38?

A. That is correct.

Q. And does the first sentence on page 38 match up

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 313 of 400

Michael Boady - Redirect by Ms. Kastrin

 

 

WwW ND

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1124
to the last sentence on page 35 to form a complete
sentence?

A. “That's correct. Well, not to --"it's a
redundant sentence showing that, at the end of
page 35, the same thing was said in the beginning of
page 38.

MR. HOTCHKISS: May I approach, Your Honor?

THE COURT: You may.

MR. HOTCHKISS: No further questions,
Your Honor.

THE COURT: Ms. Kastrin, any redirect?

MS.. KASTRIN.:.... Yes,. Your..Honor.

REDIRECT EXAMINATION

BY MS. KASTRIN:
Q. Agent Boady, on cross-examination you were
asked about the number of people who were armed and
the types of guns that they had when you arrived at
the residence.

And so to be clear, is it standard practice

for federal agents to be armed when they are

executing a search warrant?

A. Yes.

QO. And is it standard practice to have the weapons

drawn when you have the stack doing. the knock and

announce?

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 314 of 400

Michael Boady —- Redirect by Ms. Kastrin

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 1131
A. Yes.

Q. ~Do you believe that your -- the 302 you wrote

in this case accurately documented the substance of

your conversation with Ms. Channon?

A. I do.

Q. And was it reviewed and checked by Agent Berry?
A. It was.

Q. Who was also present during the interview?

A. And signed.

MS. KASTRIN: If I could have one moment.

BY MS. KASTRIN:

Q. At the end of cross Mr. Hotchkiss showed you

what I believe was the filed search warrant, and I

believe that there was a skip in pages...

A. That's correct.

Q. Do you know why that happened?

A. Not particularly. I assume it was a formatting
error.

MR. ROBERT: Objection, speculation,
Your Honor.

THE COURT: Yes. If you know, you may

‘answer the question, but don't speculate.

A. The same thing happened in the subsequent pages

as well. They started to renumber one, two, three.

BRANDI! CHANNON'S

EXHIBIT

 

 

PAUT, BACA. OFFTCTAL COURT REPORTER 86

ean
1: 13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 315 of 400

Michael Boady - Redirect by Ms. Kastrin

 

 

W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1132
BY MS. KASTRIN:
Q. 'And so maybe more getting to the heart of this.

Did you compare the search warrant

.affidavit that. you. wrote with the pages that were

right against the one that got filed?

I did.

Was anything added?

Nothing.

Other than the repeat of that one line?
Nothing.

Was anything removed?

Nothing.

Otherwise, were they exactly the same?

They were.

Oo YP 0 P 0 P 0 PO DBD

And do you know how old Ms. Channon was ’on the
day that you interviewed her?
A. She was in her early 30s, 31, 32.
MR. HOTCHKISS: One moment.
Nothing further, Your Honor.
THE COURT: All right. May this witness be
permanently excused?
MS. KASTRIN: Yes, Your Honor.
MR. ROBERT: Yes, Your Honor.
MR. HOTCHKISS: Yes, Your Honor.

THE COURT: All right.

 

am

PAUL BACA. OFFTCTIAT, COURT REPORTER

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 316 of 400
Case 1:13-cr-O00966-JCH-KK Document 277 Filed 01/04/16 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, §
Plaintiff,
v. ; Cause No. 13-CR-966 JCH
MATTHEW CHANNON, --- : oe
Defendant.
DEFENDANT'S EXHIBIT LIST

MATTHEW CHANNON, Defendant, by and through the undersigned appointed counsel,
Assistant Federal Public Defender Marc H. Robert, submits this list of exhibits it may present at
the trial in this matter. The defense does not waive the right to supplement this list.

Exhibit A: List of Office Max Program Changes;

Exhibit B: MaxPerks® Rewards for Business, Terms and Conditions, December 1,
_ 2008;

Exhibit C: MaxPerks® Rewards for Business, Terms and Conditions, January 14,
2009; -

Exhibit D: MaxPerks® Rewards for Business, Terms and Conditions, February 17,
2009;

 

Exhibit E: MaxPerks® Rewards for Business, Terms and Conditions, March 20,
2009;

Exhibit F: MaxPerks® Rewards for Business, Terms and Conditions, April 20, 2009;
Exhibit G: MaxPerks® Rewards for Business, Terms and Conditions, May 22, 2009;
Exhibit H: MaxPerks® Rewards for Business, Terms and Conditions, June 22, 2009;

Exhibit I: | MaxPerks® Rewards for Business, Terms and Conditions, July 22, 2009;

BRAND! CHANNON'S
EXHIBIT

DEFENSE EXHIBIT LIST - PAGE 1 87

TTS
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 317 of 400
Case 1:13-cr-00966-JCH-KK Document 277 Filed 01/04/16 Page 2 of 3

Exhibit J: MaxPerks® Rewards for Business, Terms and Conditions, August 22,
2009;

Exhibit K: MaxPerks® Rewards for Business, Terms and Conditions, September 24,
2009;

Exhibit L: MaxPerks® Rewards for Business, Terms and Conditions, December 27,
2010;

ExhibitM: | MaxPerks® Rewards for Business, Terms and Conditions, July 21, 2011;

Exhibit N: MaxPerks® Rewards for Business, Terms and Conditions, October 23,
2013;

Exhibit O: MaxPerks® - Your Profile;

Exhibit P: MaxPerks® - My Login, December 9, 2010;

Exhibit Q: MaxPerks® - My Login, July 21, 2011;

Exhibit R: MaxPerks® - My Profile, December 27, 2010;

Exhibit S: MaxPerks® - My Profile, July 21, 2011.

Any exhibits identified by the Government in its exhibit list.
Respectfully Submitted,
FEDERAL PUBLIC DEFENDER
111 Lomas Blvd NW, Suite 501
Albuquerque, New Mexico 87102
(505) 346-2489
Fax (505) 346-2494
filed electronically on January 4, 2016
MARC H. ROBERT
Assistant Federal Public Defender

Albuquerque Office

Counsel for Mr. Matthew Channon

DEFENSE EXHIBIT LIST - PAGE 2

 
Case 1:19-cv-00201-JCH-SMV Document 4...Filed 03/11/19 Page 318 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

not to show on the jury's monitors, but show on
everybody else's.

MS. VIERBUCHEN: Just the jury's --
exactly, Judge.

THE COURT: And I don't know how to do

that.

MS. VIERBUCHEN: And I don't have the
controls.

THE COURT: We need to get this work done,
though.

MS. VIERBUCHEN: We can do it the old
fashioned way, Judge.

THE COURT: I'm very comfortable with the
old fashioned way.

MS. VIERBUCHEN: May I approach the

witness?

THE COURT: You may.
BY MS. VIERBUCHEN:
Q. I'll show you what's been marked as
Government's Exhibits 1 and 2.

Do you recognize these documents?

A. Yes, I do.
Q. What are these documents?
A. These are the terms and conditions for our

‘MaxPerks rewards for business and consumer.

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

Page 340

 

BRANDI CHANNON'S
EXHIBIT

ocnarraeantterennanenaanseanereaspananasness i:
1:13-CR-966-JCH-KK 2255 MOTION F

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 319 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Q. And are they for different time periods?

A. “Yes. One looks like it's 2009, and I think

the -- this one may be 2010.

Q. Are these the documents that are routinely kept

in OfficeMax's business?
A. Yes, they are.

MS. VIERBUCHEN: E- would: offer 1 and 2 into
evidence.

THE COURT: Is there objection?

MR. ROBBENHAAR: I have no objection to
Number 2. Number 1 is an incomplete document. It's
cut off on the right-hand side and it doesn't -- it's
excluding a bunch of text.

So for lack of completeness, I will object
to Number 1.

THE COURT: Well, Exhibit 2 will be
admitted.

What's your position on Number 1?

MS. VIERBUCHEN: Do you want me to address
it here or should I come up? But I would just say it
is the best copy that we have.

OfficeMax no longer exists, so this is kind
of what we have. It's not a substantial amount

that's cut off, and I think when you read the two

documents you can figure out what the missing

Page 341

 

eet

PAUL. BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 320 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

WwW ND

10
11
12
13
14
15
16

17.

18
19
20
21
22
23
24

25

Page 342
language is.
THE COURT: All right. Thank you.
MR. ROBBENHAAR: Another basis for the
objection is I don't believe this witness is the
proper witness to introduce these. He's not a
records custodian, to my knowledge.

MS. VIERBUCHEN: Your Honor -- Your Honor,

he just has to be a person with knowledge. He

doesn't have to be a records custodian.

THE COURT: You -- I guess I'm just
wondering about how much is cut off on the right.

Do you know specifically?

MS. VIERBUCHEN: Your Honor, I don't -- I
don't think it's much, because if you read it in
comparison to 2, I mean, you can figure out what's
being said.

THE COURT: All right.

MS. VIERBUCHEN: They're largely the same
documents, just slightly modified from one year to
the next.

THE COURT: And you don't have any better
version of this?

MS. VIERBUCHEN: We do not, Your Honor. We
actually looked prior to court.

They can certainly, if there's anything

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 321 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

Ww NH

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 343
that they think is material, they could bring out on
cross-examination, but there's really no material
omission here.

THE COURT: Anything else?

MR. ROBBENHAAR: Reading one line that cuts
off, there's a non sequitur to the next line. We
don't know what the missing words are.

THE. COURT:... Well,..with. respect..to whether
the witness is a records custodian, I would note that
he is a qualified witness. So the only concern I
have is the completeness of the exhibit.

MS. VIERBUCHEN: Well, Your Honor, just to
save time, if I could just go on to Exhibit 2, and --

THE COURT: Go ahead.

MS. VIERBUCHEN: -- we'll see where we end

THE COURT: All right. 0

MS. VIERBUCHEN: And if I could just have
it displayed to the jury, Your Honor.

THE COURT: So we will turn the display
back on.

MR. ROBBENHAAR: Your Honor, in the
interest of not interrupting, if there are other
documents that are going to be introduced through

this witness, I would just raise that same objection

 

em

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 322 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 344

of not being the appropriate business custodian,
records custodian.

THE COURT: All right. Thank you.

MS. VIERBUCHEN: May I continue?

THE COURT: You may.
BY MS. VIERBUCHEN:
Q. All right. Let's look at Government's

Exhibit 2, and tell the jury what we're looking at.

A. Sure. This is the MaxPerks rewards terms and

conditions for business and consumer in 2010. The
update on it says October 8, 2010.
Q. Okay. And what I'm going to do is have
Agent Moon highlight for us, so we can actually see
it a little bit bigger, and we're going to just do
the first two paragraphs there.

Can you actually just show us those two
paragraphs?

Perfect.

So the terms and conditions. This says
last updated on October 8, 2010?
A. Correct.
Q. And Government's Exhibit 1 was dated
September 2010.

Is that right?

A. Exhibit 1 was dated -- where would I see that,

 

Ne

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 323 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

because it's...

MR. ROBBENHAAR: Objection, Judge.

MS. VIERBUCHEN: At the bottom on the
right.

THE COURT: I'll allow him to answer the
date of the objection -- excuse me -- the date of the
exhibit, but not display it to the jury.

A. Are you referring to -- sorry.

THE COURT: The question was: What was the

date of Exhibit 1?

THE WITNESS: On the bottom it says
9-18-2009.
BY MS. VIERBUCHEN:
Q. Okay. What is the difference between
Government's Exhibit 2 and 1?
A. Government 1 -- or Government 2 and 1, it was
just an update from -- the difference was the ink

recycle, as I recall, the amount of ink that you

“recycle between 2009. and 2010.~-) +. ees.

This is a period where I -- from my
recollection, it went from 10 a week to 20 a month.
Q. And so over time, when the terms and conditions
changed, would OfficeMax issue a change to their
terms and conditions?

A. Yes.

Page 345

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 324 of 400
MaxPerks | Terms and Conditions Page | of 7

 

JOIN NOW LEARN MORE MAXPERKS RECYCLING

TERMS AND CONDITIONS

MaxPerks® Rewards for Business Terms and Conditions | MaxPerks® Rewards for Teachers Te

MaxPerks Rewards for Business Terms and Conditions

Overview

MaxPerks Rewards for Business ("MaxPerks") is an OfficeMax” customer reward program that allows
eam $25 in rewards to spend at OfficeMax for every £500 in qualified purchases that you make during
year, Additionally, from time to time, OfficeMax may offer MaxPerks Bonus Rewards for purchases of
specified products. You will also receive exciusive savings offers through the mail and email. if you do
want the exclusive savings offers, just log into your account and change your profile or cai) 1-866-
MAX PERES wo en tte tegen a tn nea eerste nae vee

How To Enroll

To open a new MaxPerks Rewards for Business account. you can fill out an application at any Officeh
focation, online at www. officemax.com/maxperks, or by phone at 1-866-MAXPERKS. You will be giver
MaxPerks member ID after you complete the enroliment process. if you enroll in an OfficeMax store, y
be given a membership kit that contains vour MaxPerks member ID at the time of enraliment. If you er
online of by phone, we will mail a MaxPerks membership ID to you. You may begin using your MaxPe
membership immediately for all qualifying purchases including MaxPerks Bonus Rewards. Only one
MaxPerks account and member ID per person is permitted at any given time. After you enroll, you will
to go fo www.officemax.com/maxperks to se{ up your user name and password so that you can view y
balance and keep track of your rewards.

Efigibility

MaxPerks is open to legal residents of the 50 United States (and D.C.. Puerte Rico, and the Virgin fais
age eighteen (18) years and older who have internet access to manage their MaxPerks account, Emp
of OfficeMax are eligible to participate, but purchases made with their MaxPerks ID may only be for th
personal use. By enrolling in MaxPerks, you agree to jurisdiction in Cock County, illinois. Jurisdiction t
that if you sue OfficeMax for a viclation of your rights under this program, you will have fo bring the su
Cook County, lilinois. MaxPerks is void where prohibited by law

 
   

How To Earn Rewards.

If you are shopping in a retail store, you earn rewards by presenting your MaxPerks member {D card ¢
checkout. If you do not have your MaxPerks member ID card with you, a store associate can look up y
member 1D nurnber at the time of purchase. If you are shopping online or by phone or fax be sure to p
your MaxPerks member ID number at checkout. If you do not know your MaxPerks mernber ID nurnbe
time of purchase, you can later earn credit far your purchase towards a reward by logging in to your

MaxPerks account and entering the information from your purchase receipt that is requested in order !
obtain credit for your purchase. Customer service is also available at 1-866-MAXPERKS to assist you
obtaining credit for your purchase with receipt information. For MaxPerks Bonus Reward offers, such:
are only avaiable at the fime of purchase with your member ID number. You will receive credit for eve
qualified purchase that you make, however, each qualified purchase will initially be reflected in your ac
as “pending” until it clears a 7 day time period. Once cleared, the transaction will be eligible for reward
issuance. {fa SKU is returned, the amount of the return will be deducted from the account balance ev

noved from pending status

 
 
  

if you have not reached the $500 minimum in any calendar month, your quaiified .
carried over month to month until you reach the $500 minimum or January Ist of ff BRANDI CHANNON'S
whichever cores first, For example, if you spend $300 in Month 1, $0 m Month 2, EXHIBIT

89

http://www.officemaxperks.com/TermsConditions.aspx RD bees GON

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 325 of 400
MaxPerks | Terms and Conditions Page 2 of 7

total account balance at the end of Month 3 will be $500 and a $25 reward will be issued to you by the
Month 4. Your $25 raward expires ninety (90) days after it is issued, unless you are a Florida resident,
which case it expires one (1} year from the date of issue, so be sure to log into your account and print
as soon as it becomes available.

From time to time, OfficeMax may also offer ite members Bonus Reward opportunities in which memb
earn extra rewards (which may vary in amount) for purchasing specified products or completing a reqe
action. To také advantage of thé MaxPerks Bonus Rewards spécial purchase offers, you must have yr
MaxPerks member ID number at the time of purchase and it must be applied ta that purchase. No Bor
Reward adjustments will be made after purchase.

Qualifying Purchase

Qualifying purchases are any products or services in our stores, catalogs or web site except for comp:
OfficeMax gift cards, sales tax, purchases with a Retail Connect card, purchases made prior to the da
énrojiment, and purchases made with your MaxPerks rewards. You will start earning credit for purcha:
your MaxPerks member ID number the day you sign up.

How To Obtain and Use Rewards

You can easily keep track of your account balance and any rewards you have earned by logging in to
MaxPerks account online at www.officemax.com/maxperks. OfficeMax will send you electronic statem
email at the end of each month, so that you can see the toial amount of qualified purchases that you fF
made. The e-siatement will be sent by the end of the following month. You may opt-out of receiving th
notification by logging in fo your account and updating your communication preferences. Once you ha
reached the $560 minimum, you can log into your account and print a $25 reward card. Your reward c
be availabie to you the month after you have reached the $500 minimum. For example, if you reach th
minimum on March 11, your $25 reward card will be available by the end of April. You may use your re
card at any OfficeMax retail location, online at www.officamax.com, ar by phone at 1-877-OF FICEMA;
may use up to three (3) reward cards from the same MaxPerks account in a single transaction. Rewar
are not redeemabie for OfficeMax brand gift cards and are not redeemable for cash unless otherwise

required. by law..No.amount of your reward.card may be applied as payment to any credit account.

Expiration of Balances and Rewards

You-earn credit.during each calendar year, from January. 1 through December-31. if you do nat reach
minimum $500 spending requirement by December 31, your account balance will be reset to $0 on Ja
of the following year. Accounts with a balance of over $500 are eligible for a $25 reward card for each
spent by the end of each month. Remaining account balances less than $500 affer issuance of a rewe
during the year will also reset to $60 at the end of the year. For new customers who sign up for the proc
after October 1 of any given year, for your first year of participation only, your balance will not be reset
on December 31; the balance will be carried over to the next calendar year.

The $25 reward card expires ninety (90) days after it is issued. The expiration date will appear on
front of the card and in your oniine account. If you are a resident of Florida, your reward card will expir
(1) year from the date it is issued.

Lost, Stolen or Damaged Reward Cards

To repart a lost, stolen, or damaged reward card, or for balance information, call 1-866-MAXPERKS (
629-7375), OfficeMax will not replace the value on a lost or damaged reward card, or on a reward car
without your permission or that has expired.

MaxPerks Recycling Program

In-Store Ink and Toner Recycling Program (Low volume recycler):

MaxFerks members may bring in up to 10 visibly undamaged HP, Dell, or Lexmark ink/toner cartridge
week (Sun. thru Sat.) to an OfficeMax retail store and earn a $3 reward per qualified cartridge. There |
maximum reward per week per member. All recycling rewards will be calculated monthly and available
through your MaxPerks accaunt by the end of the next month. Customers can sign up for MaxPerks a
of recycling drop off to participate. Recycling rewards will come in the form of a reward card and will br
issued to members electronically along with any other rewards they may have earned that month. Rec
rewards can be used online, in-store or aver the phone. While there is no limit to the number or brand
ink/toner cartridges you may recycle, you will only receive credit for the qualifying cartridges identified
and in the lirnits identified above.

Bulk Mail-In ink and Toner Recycling Program (High volume recyclers):

For customers, teachers, schools, fundraisers and businesses who are high volume recyclers, we offe
Bulk Mail-in Recycling program. Members can go io the MaxPerks website at www. officamax.com/ma

http://www.officemaxperks.com/TermsConditions.aspx 9/18/2009

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 326 of 400
MaxPerks | Terms and Conditions Page 3 of 7 jhe

log into your account and order collection materials. Members will earn $1 in rewards for every qualifi¢
submitted up to $300 per month in the form of a reward card. Qualified items are visibly undamaged F
or Lexmark ink/toner cartridges, and undamaged cell phones, MP3 players, and PDAs. Rewards will £
issued to customers electronically monthly through your MaxPerks account aiong with any other rewa: :
may have earned that month. Simply go to our website, www.officemax.com/maxperks, and follow the 3
steps to get started. Order the free collection materials from the website and use them {o start collecti
qualifying ink and toner cartridges, cell phones, MP3 players and PDAs. Customers may mail in ink ar
cartridges of various brands to recycie, but will only receive credit for visibly undamaged HP, Bell, and
Lexmark brands and quantities noted above. The Bulk Mait- in Recycling Program is not available in A
Hawaii, Puerto. Rico-or.the Virgin Islands. -

MaxPerks Recycling Programs are not open to customers that broker or re-sell ink and/or toner cartric
and any rewards earned through those activities may be forfeited and the MaxPerks account closed.

Modifications and Termination of MaxPerks

OfficeMax reserves the right to modify any of these Terms and Conditions Including the qualified purcl
the amount of the rewards, and any of the options available to yau on your MaxPerks account at any t
with or without notice, even though these changes may affect your ability to accrue or use rewards. Y¢
continued participation in MaxParks constitutes your acceptance of any changes to these Terms and

Conditions. You are responsible for remaining knowledgeabie as to any changes that OfficeMax may :
these Terms and Conditions. The most current version of these Terms and Conditions will be availabk
www.officemax.com/maxperks and will supersede all previous versions of these Terms and Condition:

 

OfficeMax reserves the right to terminate MaxPerks at any time, for any reason, with or without notice ad
though termination may affect your ability to accrue or use your rewards, :

General Terms and Conditions

OfficeMax reserves the right to ciose your MaxPerks account If you engage in any fraudulent activity c
MaxPerks in a manner inconsistent with these Terms and Conditions or any federal, state or local, iaw
statutes or ordinances. Discontinued membership may result in the loss of all accurnulated rewards in
but not limited to rewards earned from Bonus Reward offers and rewards from the ink and toner recyc
programs. In the event that OfficeMax should discontinue a membership, any ink or taner cartridge su
but not rewarded will not be returned nor will the monetary value of those cartridges be refunded. In at
to discontinued membership, OfficeMax shall have the right to take appropriate administrative and/or |
action, including criminal prosecution, as it deems necessary in its sole discretion, and you will not be
permitied to participate in the MaxPerks program in the future.

Rewards are not your property and may be revoked by OfficeMax at any time as set forth herein. Rew
may not be sold, transferred or assigned, and are not transferable upon death, as part of a domestic r:
matter or otherwise by operation of jaw.

OfficeMax is not responsible for any incorrect or inaccurate information supplied by you while particip<
MaxPerks.

AU questions or disputes regarding eligibility for MaxPerks, earning or redemption of rewards, or your
compliance with these Terms and Conditions will be resolved by OfficeMax in its sole discretion.

All issues and questions concerning the construction, validity, interpretation and enforceability of the T
and Conditions, or your rights and obligations shall be governed by, and construed in accordance with
laws of the State of Illinois, without giving effect to any chaice of law or conflict of law rules.

These Terms and Conditions constitute the entire agreement between OfficeMax and you. They supe:
all priar or other arrangements, understandings, negotiations and discussions, whether oral or written.
waiver of any of the provisions of these Terms and Conditions shall be deemed or shall constitute aw
any other provisions hereof, nor shail waiver constitute a continuing waiver unless otherwise expressh
provided.

if any provision of these Terms and Conditions is found to be invalid or unenforceable by a court of
competent junsdiction, such provision shall be severed from the remainder of these Terms and Condit
which will otherwise remain in full force and effect.

 

This reward card is issued by OfficeMax North America, inc.

Limitations of Liability

‘|

OfficeMax and its partners, affiliates, subsidiaries, parant corporations and their respective agents anc

agencies (“Releasees’) are not responsible for incorrect or inaccurate transcription of information, for

problems related to any of the equipment or programming associated with MaxPerks, for any human ¢
for any interruption, deletion, omission, defect, or line failure of any telephone network or electranic 1.
transmission, for problems relating to computer equipment. software, inability to access the rules or or 4

4

http://www.officemaxperks.com/TermsConditions.aspx 9/18/2009

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 327 of 400
MaxPerks | Terms and Conditions Page 4 of 7

service, or for any other technical or non-technical! error or malfunction. in the event of a printing error
problem with any iterns purchased with rewards, Releasees shali not have any liability. UNDER NO
CIRCUMSTANCES, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, SHALL ANY OF THE
RELEASEES BE LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES ARISING FROM MAXPERKS OR MERCHANDISE PURCHASED WP
MAXPERKS REWARDS, EVEN IF ANY OR ALL OF THE FOREGOING OR ANY GF THEIR AUTHO!
REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF OFFIC 7
IMPROPERLY DENIES YOU ANY REWARDS, LIABILITY WILL BE LIMITED TO THE EQUIVALENT “Y
AMOUNT OF REWARDS OR $100, WHICHEVER IS LESS. BY PARTICIPATING IN MAXPERKS, YC
WAIVING ANY AND ALL RIGHTS TO BRING ANY CLAIM OR ACTION RELATED TO SUCH MATTE
ANY FORUM BEYOND NINETY (90) DAYS AFTER THE FIRST OCCURRENCE OF THE KIND OF £
EVENT, CONDITION OR OMISSION UPON WHICH THE CLAIM.OR ACTION IS BASED. You agree i
solely on the manufacturer's warranties, if any, for any products purchased with MaxPerks rewards. :

 

 

Back to top |

MaxPerks Rewards for Teachers Terms and Conditions

Overview

MaxPerks Rewards for Teachers ("MaxPerks") is an OfficeMax® customer reward program for teache 1

which gives you 310 in rewards to spend at OfficeMax for every $75 in qualified purchases that you m
during the year, up to a maximum reward of $100 per year. Additionally, from time to tine, OfficeMax i i
offer MaxPerks Bonus Rewards for purchases of specified products. You will also receive exclusive sz |
offars through the mail and email. If you do not want the exclusive savings offers, just log into your acc f
and change your profile or call 1-866-MAXPERKS. :

How To Enroll

To open a new MaxPerks Rewards for Teachers account, you can fill out an application at any Officeh
location, online at www.officamax.com/maxperks, or by phane at 1-866-MAXPERKS. You will be givei
MaxPerks member !D after you complete the enroliment process. If you enroll in an OfficeMax store, y a
be given a membership kit that contains your MaxPerks member ID at the time of enrolment. If you er :
online ar by phone, we will mail a MaxPerks membership ID to you. You may begin using your MaxPe
membership. immediately for all qualifying purchases..including MaxPerks Bonus Rewards. Only one
MaxPerks account and member ID per person is permitted at any given time. After you enrall, you will
io go to www.officemax.con/maxparks to set up your user name and password so that you can view y
balance and keep track of your rewards.

Eligibitity

The MaxPerks Rewards for Teachers Program is open to teachers who are legal residents of the 50 |
States (and D.C., Puerto Rico, and the Virgin Islands), age eighteen (18) years and older, and who ha
internet access to manage their MaxPerks account. By enrolling in MaxPerks, you agree to junsdictior
Cook County, Hingis. Jurisdiction means that if you sue OfficeMax for a violation of your rights under t
program, you will have to bring the suit in Cook County, Illinois. MaxPerks is void where prohibited by

 

How To Earn Rewards ‘ 4

If you are shopping in a retail store, you must present your MaxPerks member ID card at checkout. If»
not have your MaxPerks member ID card with you, a store associate can flack up your member ID nur
the time of purchase. If you are shopping online, by phone or by fax, you must provide your MaxFerks
member iD number at checkout. If you de not know your MaxPerks member ID number at the time of
purchase, you can later earn credit for your purchase towards an award by logging into your MaxPerk i
account and entering the information from: your purchase receipt. You can also call customer service :
866-MAXPERKS to assist you with obtaining credit for your purchase towards an award by providing t :
custorner representative with the information from your receipt. For MaxPerks Bonus Rewards offers, i
offers are only available at the time of purchase with your member iD number. You will receive credit { Al
a reward for every qualified purchasé that you take; however, each qualified purchase will initially be
reflected in your account as “pending” until it clears a 7 day processing period. Once cleared, the tran:
will be eligible toward reward issuance. If a purchased item is returned, the amount of the return will b:
deducted from the account balance even after moved fram pending siatus.

if you have not reached the $75 minimum in any calendar quarter, your qualified purchase balance wi
carried over quarter to quarter until you reach the $75 rninimum, or January 1 of the following year, wr
comes first. For example, if you spend $60 in Quarter 1, $0 in Quarter 2, and $30 in Quarter 3, your to
account balance at the end of Quarter 3 will be $80 and your $10 reward will be issued to you by the ¢
October. Your $5 balance will be carried over into Quarter 4. ff you then spend $70 in Quarter 4, your
account balance at the end of Quarter 4 will be 575 and your $10 reward will be issued to you by tha ¢
January of the failowing year. However, if you spend $10 in Quarter 1, $5 in Quarter 2, $30 in Quarter

http://www.officemaxperks.com/TermsConditions.aspx 9/18/2009

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 328 of 400
MaxPerks | Terms and Conditions Page 5 of 7 :

$20 in Quarter 4. your total account balance will reset to $0 on January 1. Your $10 reward expires ni
(90) days after itis issued, unless you are a Florida resident, in which case it expires one({1) year from i,
date of issue, so be sure to log into your account and print it out as s00n as it becomes available. iu

From time to time, OfficeMax may aiso offer MaxPerks Bonus Rewards permitting you to earn extra re
(which may vary in amount) for purchasing specified products or compisting a required action. To take
advantage of the MaxPerks Bonus Rewards speciai purchase offers, you must have your MaxPerks rv
1D number at the time of purchase and it must be applied to that purchase. No Bonus Reward adjust
will b¢ made after purchase.

Qualifying Purchases

Qualifying purchases are any products or services in our stores, catalogs or web site except for comp:
OfficeMax gift cards, sales tax, purchases with a Retail Connect card, purchases made prior to the da
enrollment, and purchases made with your MaxPerks rewards. You will start earning credit for purcha:
your MaxPerks member ID number the day you sign up.

How To Obtain and Use Rewards

 

You can easily keep track of your account balance and any rewards you have earned by logging into:
MaxPerks account online al www.officenax.com/maxperks. OfficeMax wiil send you quarterly electror
statements via email by the end of the month foliowing the quarter end so that you can see the total a! a
of qualified purchases that you have made. You may opt out of receiving this notification by logging in :
account and updating your communication preferences. Once you reach the $75 minimum, OfficeMax {
begin processing your reward card and it will be electronically issued to you by the end of the month f
the end of the quarter when you reached the $75 minimum. For example, if you reach the $75 rainimu
January 13, your $10 reward card will be available no later than April 30. Simply log into your account
print your $10 reward card. Use your reward card at any OfficeMax retail location, oniine at
www.officemax.com, or by phone at 1-877-OF FICEMAX, You may use up to three (3) reward cards fr a4
same MaxPerks account in a single transaction. Your reward card is not redeemable for OfficeMax br:
cards, and is not redeemable for cash unless otherwise required by law. No amount of your reward ca
be applied as payment to any credit account.

 

Expiration of Balances and Rewards

You earn credit during each calendar year, from January 1 through December 31. If you do nat reach
minimum by December 31, your account balance will be reset to $0 on January 4 of the following year |
Accounts with a balance of over $75 are eligibie for a $10 reward card for each $75 spent by the end «
quarter. Remaming account belances less than $75 after issuance of a reward card during the year wi ie
reset to $0 at the end of the year. If you are a new member and signed up for the program after Octob j
any given year, for your first year of participation only, your balance will not be reset but will be carriec ig
the next calendar year. Al

The $10 reward card expires ninety (90) days after it is issued. If you are a resident of Florida, you dl
reward card will expire one (1) year from the date it is issued. The expiration date will appear on the fr us
the card and in your online account. qt

Lost, Stolen or Damaged Reward Cards

To report a lost, stolen, or damaged reward card, or for balance information, call 1-866-MAXPERKS (-
629-7375). OfficeMax will not replace the value on a lost or damaged reward card, or on a reward car a.
without your permission or that has expired. Fe

 

MaxPerks Recycling Program
In-Store Ink and Toner Recycling Program (Low volume recycler): i

As a member of MaxPerks Rewards for Teachers, simply bring in visibly undamaged HP, Dell, or Lexr i
ink/toner cartridges to an OfficeMax retail store and earn a $3 reward per qualified cartridge, with a mc: q
reward of $30 per week (or 10 cartridges) (Sun. thru Sat.). Recycling prograrn rewards are calculated
quarterly and ate issued in the form of a reward card that will be issued to you electronically through y ai
MaxPerks accaunit,.by the end. of the month following. the quarter end, along with any other rewards y¢ ae
have earned that quarter. You can use your recycling rewards online, in-store or over the phone. Whil :
is no limit to the number or brand of ink/toner cartridges you may recycle, you will only receive reward:
the qualifying cartridges identified above, and in the limits identified above. Teachers who are not Max
members can sign up for MaxPerks at time of recycling drop off to participate. Customers can always
as many ink/toner cartridges of various brands to recycle, but will only receive credit for visibly undam:
HP, Dell, and Lexmark brands and quantities noted above.

 

Bulk Mail-in ink and Taner Recycling Program (High volume recyclers}:

http://www. otficemaxperks.com/TermsConditions.aspx 9/18/2009

 

 

 

 
 

Ie
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 329 of 400 i
MaxPerks | Terms and Conditions Page 6 of 7

 

As a member of MaxPerks Rewards for Teachers, if you and/or your schaol are high volume recyclers
are aligible for OfficeMax’s Bulk Mail-In Recycling Program. Simply go to the MaxPerks website at
www. officemax.com/maxperks, log into your account, and follow the simple steps to get started. Orde:
free collection materials and use them fo start sending in visibly undamaged HP, Dell, or Lexrnark ink/
cartridges, and undamaged ceil phones, MP3 players, and PDAs, and earn a $1 reward per qualified i
with a maximum reward of $300 per month (or 300 items). All prepaid collection mailing materials are
shipped to the Teachers free of charge. Recycling program rewards are calculated quarterly and come
form of a raward card that will be issued to you electronically through your MaxPerks account, by the t .
the month following the quarter end, along with any other rewards you may have earned that quarter. Ay
can use your recycling rewards online, in-store ar over the phone. While there is no limit to the numbe
brand of items described above that you may recycle, you will only receive rewards for the qualifying f
identified above, and in the limits identified above. The Bulk Mail-In Recycling Program is not available
Alaska, Hawali, Puerto Rico or the Virgin Islands.

 

MaxPerks Recycling Programs are not open to customers that broker or re-sell ink and/or toner cartric
and any rewards earned through those activities may be forfeited and the MaxPerks account closed.

Modifications ang Termination of MaxPerks

OfficeMax reserves the right to modify any of these Terms and Conditions including the qualified purcl
the arnount of the rewards, and any of the options available to yau on your MaxPerks account, at any
with or without notice, even though these changes may affect your ability to accrue or use rewards. Yc
continued participation in MaxPerks constitutes your acceptance of any changes to these Terms and

Conditions. You are responsible for remaining knowledgeable as to any changes that OfficeMax may :
these Terms and Conditions. The most current version of these Terms and Conditions will be available
www.officemax.com/maxperks and will supersede ail previous versions of these Terms and Condition:

OfficeMax reserves the right to terminate MaxPerks at any time, for any reason, with or without notice
though termination may affect your ability to accrue or use your rewards.

General Terms and Conditions

 

OfficeMax reserves the right to close your MaxPerks account if you engage in any fraudulent activity ¢
MaxPerks in a manner inconsistent with these Terms and Conditions or any federal, state or local, law
statutes or ordinances. Discontinued membership may result in the loss of all accurnulated rewards in fi
but noi limited to rewards earned from Bonus Reward offers and rewards from the ink and toner recyc
programs. in the event that OfficeMax should discontinue a membership, any ink or foner cartridge su
but not rewarded will not be returned nor will the monetary value of thase cartridges be refunded. in ac
to discontinued membership, OfficeMax shall have the right to take appropriate administrative and/or |
action, including criminal prosecution, as itdeems necessary in ifs sole discretion, and you will not be
permitted to participate in the MaxPerks program in the future.

Rewards are not your property and may be revoked by OfficeMax at any time as set forth herein. Rew
may not be sold, transferred or assigned, and are not transferable upon death, as part of a. domestic +
matter or otherwise by operation of law.

 

OfficeMax is not responsible for any incorract or inaccurate information supplied by you while participg
MaxPerks.

 

Ail questions or disputes regarding eligibility for MaxPerks. eaming or redemption of rewards, or your
compliance with thease Terms and Conditions will be resolved by OfficeMax in its sole discretion.

All issues and questions concerning the construction, validity, interpretation and enforceability of the T
and Conditions, or your rights and obligations shall be governed by, and construed in accordance with
laws of the State of Illinois, without giving effect to any choice of law or conflict of law rules.

These Terms and Conditions constitute the entire agreement between you and OfficeMax. They supe:
all prior or other arrangements, understandings, negotiations and discussions, whether oral or written,
waiver of any of the provisions of these Terms and Conditions shail be deemed or shall constitute a w
any ather provisions hereof, nor shall waiver constitute 2 continuing waiver unless otherwise expressh
provided.

If any provision of these Terms and Conditions is found to be invalid or unenforceable by a court of
competent jurisdiction, such provision will be severed from the remainder of these Terms and Conditic fl
which wil otherwise remain in-full- force and effect.~-

This reward card is issued by OfficeMax North America, Inc.

Limitations of Liability i.

OfficeMax and its partners, affiliates, subsidiaries, parent corporations and their respective agents anc
agencies (“Reteasees’) are not responsible for incorrect or inaccurate transcription of information, for

http://www.officemaxperks.com/TermsConditions.aspx 9/18/2009

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 330 of 400 |
MaxPerks | Terms and Conditions Page 7 of 7 |

 

problems related to any of the equipment or prograrnming associated with MaxPerks, for any human ¢ yy
for any interruption, deletion, omission, defect, or line failure of any telephone network or electronic ie
transmission, for problems relating to computer equipment, software, inability to access the rules or or He
service, or for any other technical or non-technical error or malfunction, In the evant of a printing arror
problem with any items purchased with rewards, Releasees shail not have any liability, UNDER NO
CIRCUMSTANCES, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, SHALL ANY OF THE
RELEASEES BE LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES ARISING FROM MAXPERKS OR MERCHANDISE PURCHASED WY
MAXPERKS REWARDS, EVEN IF ANY OR ALL OF THE FOREGOING OR ANY OF THEIR AUTHO!
REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF OFFI
IMPROPERLY DENIES YOU ANY REWARDS, LIABILITY WILL BE LIMITED TO THE EQUIVALENT
AMOUNT-OF-REWARDS OR-5100, WHICHEVER-IS LESS. BY PARTICIPATING IN MAXPERKS, YC
WAIVING ANY AND ALL RIGHTS TO BRING ANY CLAIM OR ACTION RELATED TO SUCH MATTE
ANY FORUM BEYOND NINETY (90) DAYS AFTER THE FIRST OCCURRENCE OF THE KIND OF £
EVENT, CONDITION OR OMISSION UPON WHICH THE CLAIM OR ACTION IS BASED. You agree
.gdlely on the manufacturer's warranties, if any, for any products purchased.with MaxParks rewards.

Back to top

CUSTOMER SERVICE 865 MMAXPERKS

 

http://www.officemaxperks.com/TermsConditions.aspx 9/18/2009

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 331 of 400 ’

INTPRN ET ARE ME VE

Wayigel(laching b

itty: / /www.officemaxperks.com /TermsConditions.aspx

18 captures
PDec 2008 fl Aug #014

  

 

 

JOIN NOW LEARN MORE MAXPERKS RECYCLING

TERMS AND CONDITIONS :

MaxPerks® Rewards for Business Terms and Conditions / MaxPerks® Rewards for Teachers Terms and Conditions

 

 

MaxPerks Rewards for Business Terms and Conditions

 

Overview

MaxPerks Rewards for Business ("MaxParks”) is an OfficeMax"? customer reward program that allows you to
eam $25 in rewards to spend at OfficeMax for every $500 in qualified purchases that you make during the
year, Additionally, from time to time. OfficeMax may offer MaxPerks Bonus Rewards for purchases of specified
produ You will aiso receive exclusive savings offers through the mail and email. If you do not want the
exclusive savings offers, just log into your account and change your profile or call 1-B66-MAXPERKS.

           

How To Enrail |

To open a new MaxPerks Rewarcs for Business account. you can fill out an application at any OfficeMax
location, online at www officemax.com/maxperks, or by phone at 1-866-MAXPERKS. Yau will be given a
MaxPerks member ID after you complete the enrollment process. if you enroll in an OfficeMax store. you will
be given a membership kit that contains your MaxPerks member ID at the time of enrollment. }f you enroft
online or by phone, we will maila MaxPerks membership [D to you. You may begin using your MaxPerks 4
membership immediately for all qualifying purchases including MaxPerks Bonus Rewards. Only one a
MaxPerks account and member iD per person is permitted at any given time. After you enroll, you will need to
go to www. officemax. con/maxperks to set up your user Name and password so that you can view your i
balance and keap track of your rewards. i!

 

 

 

 

Eligibility |

MaxPerks is open to legal residents of the 50 United States (and D.C.. Puerto Rico, and the Virgin istands)
age eighteen (18) years and older who have internet access to manage their MaxPerks account. Employees
of OfficeMax are eligible to participate. but purchases made with their MaxPerks 1D may onty be for their own |
personal use. By enrolling in MaxPerks, you agree to jurisdiction in Cook County. filinois. Jurisdiction means
that if you sue OfficeMax for a violation of your rights under this program. you will have to bring the suit in Hl
Cook County, ilinois. MaxPerks is void where prohibited by law | ‘

How To Earn Rewards

 

{f you are shopping .in a retail sfore, you.eam rewards by presenting-your MaxPerks menberiD card_at

checkout. ff you do not have your MaxPerks member ID card with you, a store associate can look up your

member 1D number af the time of purchase. Hf you are shopping online or by phone or fax be sure fo provide

your MaxPerks member iD number at checkout. If you do not know your MaxPerks member 1D number at the

time of purchase. you can tater earn credit for your purchase towards a reward by fogging in to your MaxPerks Ho
account and entering the information from your purchase receipt that is requested in order to obtain credit for | |
your purchase. Customer service is also available at 1-866-MAXPERKS to assist you with obtaining credit for :
your purchase with receipt information. For MaxPerks Bonus Reward offers, such offers are onty available at I:
the time of purchase with your member ID number. You will receive credit for every qualified purchase that you | .
make: however, each qualified purchase will initially be reflected in your account as “pening” until it clears a 7 4
day time period. Once cleared, the transaction will be eligible for reward issuance. If a SKU is returned. the .
amount of the return will be deducted from the account balance even after moved from pending status. i

 

 

 

 

if you have not reached the $500 minimum in any calendar month, your qualified purchase batance will be i
carried over manth to month until you reach the $500 minimum or January 1st of the following year, whichever f
comes first. For exampte, if you spend $300 in Month 1. $0 in Month 2. and $200 in Month 3, your totat |
account balance at the end of Month 3 will be $500 and a $25 reward will be issued to you by the end of :
iti |

 

issued, unless you are a Florida resident. in
be sure to fog into your account and print if out as !

Month 4. Your $25 reward expires ninety (90) days aft
which case it expires one (1) year from the date of is:
soon as it becomes avaitable_

 
 

  

From fime to time, OfficeMax may also offer its members Bonts Reward opportunities in which member:
eam extra rewards (which may vary in amount) for purchasing specified products or completing a required j
action. To take advantage of ihe MaxPerks Bonus Rewards special purchase offers, you must have your f
MaxPerks member {D number at the time of purchase and it must be applied to that purchase. No Bonus
Reward adjustments wilt be made after purchase. i

Qualifying Purchase | |

     
 

    

OfficeMax gift cards. sales tax, purchases with a Retail Connect card, purchases made prior to the date of ;
enroliment. and purchases made with your MaxPerks rewards. You will start eaming credit for purchases with
your MaxPerks member ID number the day you sign up 1

You can easily keep track of your account balance and any rewards you have earned by logging in to your
MaxPerks account online at www.officemax,comvmaxperks. OfficeMax will send you electronic statements via
email at the end of each month. so that you can see the total amount of qualified purchases that you have BRANDI! CHANNON'S F
made. The e-statement will be sent by the end of the following month. You may opt-out of receiving this EXHIBIT | |
notification by logging in to your account and updating your communication preferences. Once you have
reached the $500 minimum, you can jog into your account and print a $25 reward card. Your reward card will
be available to you the month after you have reached the $500 minimum. For example, if you reach the $500. 90

Qualifying purchases are any products or services in our stores, catalogs or web site except for computers |

How To Obtain and Use Rewards

   
  

 

‘cinainnaancanenennananasanasininninsaaalaiinimntmmtaiaNTE |
1:13-CR-966-JCH-KK 2255 MOTION : |

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 332 of 400

minimum on March 11, your $25 reward card will be available by the end of April You may use your reward
cad at any OfficeMax retail location, online at officemax.com, or by phone at 1-877-OF FICEMAX You
may use up fo three (3) reward cards from the same MaxPerks account in a single transaction. Reward cards
aro not redeernabie for OfficeMax brand gift cards and are not redeemable for cash unless otherwise required
by law. No amount of your reward card may be apptled as payment to any credit account

 

 

Expiration of Balances and Rewards

You carn credit during each calendar year. from January 1 through December 37. if you do not reach the

minimum $500 spending requirement by December 31, your account balance will be reset to $0 on January
of the following year. Accounts with a balance of over $500 are eligible for a $25 reward card for each $500
spent by the end of each month, Remaining account balances fess than $500 after issuance of a reward card
during the year will also reset to $0 at the end of the year. For pew customers who sign up for the program

after October 1 of any given year. for your first year of participation only, your balance wil not be reset to $0 j
on December 31: the balance will be carried over to the next calendar year. ia

 

1

    
   

 

The $25 reward card expires ninety (90} days after it is issued. The expiration date will appear on the front
of the card and in your online account. If you are a resident of Florida, your reward card will expire one (1)
year from the date it is issued.

   

|
Lost, Stolen or Damaged Reward Cards j
t

» report a lost, stolen, or damaged reward card. or for balance information, call 1-866-MAXPERKS {1-866-
9-7375), OfficeMax will not replace the value on a fost or damaged reward card, or on a reward card used
without your permission or that has expired. ] ‘i

MaxPerks Recycling Program 4
In-Store Ink and Toner Recycling Program {Low volume recycler}

MaxPerks members may bring in up to 10 visibly undamaged HP. Dell, or Lexmark ink/toner cartridges per
week (Sun. thru Sat.) to an OfficeMax retail store and earn a $3 reward per qualified cartridge. There is a $30
maximum reward per week per ‘member. All recycling | rewards will be calculated monthly and available to you
through your MaxPerks account by the end of the next month. Customers can sign up for MaxPerks at time of
scycting drop off to participate. Recycling rewards will come in the form of a reward card and will be Issued to
members elactr onicaily along with any other rewards they may have earned that month. Recycling rewards
can be used ontine, in-store or over the phone. While there is no limit to the number or brand of inkAoner
cartridges you may recycle. you will only receive credit for the qualifying cartridges identified above, and in the
limits identified above.

 
    

    

 
 

 

Bulk Mail-in ink and Toner Recycling Program (High volume recycters)

For customers, teachers, schools. fundraisers and businesses who are high volume recyciers, we offer the
Bulk Mail-in Recycling program. Members can go to the MaxPerks website at www.officemax.com/maxperks,
jog into your account and order collection materials. Members will earn $1 in rewards for every qualified item
submitted up to $300 per month in the form of a reward card. Qualified items are visibly undamaged HP, Delt.
exmark ink/toner cartridges, and undamaged cell phones. MP3 players, and PDAs. Rewards will ba
to customers electronically monthly through your MaxPerks

        
 
 
  

 

d int along with any other rewards you
have earned that month. Simply ga to our website, www.officemax.com/maxperks, and foltow the simple

collection materiats from the website and use them fo start collecting all
lifying ink and toner cartridges, cell phones, MP3 players and PDAs. Customers may mail in ink and toner
cartridges of various brands to recycle, but will only receive credit for visibly undamaged HP. Dell. anc
Lexmark brands and quantities noted above. The Bulk Mail-in Recycling Program is not available in Alaska
Hawaii, Puerto Rico or the Virgin islands.

6 to get started. Order the fre

   
 

 

 

MaxPerks Recycling Programs are not open to customers that broker or re-sell ink and/or toner cartridges and
any rewards eamed through those activities may be forfeited and the MaxPerks account closed.

Modifications and Termination of MaxPerks

OfficeMax reserves the right to modify any of these Terms and Conditions including the qualified purchases
the amount of the rewards, and any of the options available to you on your MaxPerks account at any time,
with or without notice. even though the: anges may affect your ability to accrue or use rewards. Your
continued participation in MaxPerks constitutes your acceptance of aby changes to these Terms and
Conditions. You are responsible for remaining knowledgeable. as.ta any changes that OfficeMax may.make.to
these Terms and Conditions. The most current version of these Terms and Conditions will be available at
www. officemax.com/maxperks and will supersede all previous versions of these Terms and Conditions.

 

       
   

OfficeMax reserves the right to terminate MaxPerks at any time. for any reason, with or without notice. even
though termination may affect your ability to accrue or use your rewards.

General Terms and Conditions

 
   
 
 

OfficeMax reserves the right to close your MaxPerks account if you engage in any fraudulent activity or use
MaxPerks in a manner inco, with these Terms and Conditions or any federal, state or local, laws.
statutes or ordinances. Discontinued membership may result in the loss of all accumulated rewards including
but not limited to rewards earned from Bonus Reward offers and rewards from the ink and toner recycling
programs. in the event that OfficeMax should discontinue a membership, any ink or toner cartridge submitted
but not rewarded will not be returned nor will the monetary value of those cartridges be refunded. in addition
to discontinued membership, OfficeMax shall have the right to take appropriate administrative and/or tegal
action, including criminal prosecution, as it deems necessary in its sole discretion. and you will not be
permitted to participate in the MaxPerks program in the future

 

  

Rewards are not your property and may be revoked by OfficeMax at any time as set forth herein. Rewards
may not be sold, transferred or assigned. and are not transferable upon death. as part of a domestic relations
matter or otherwise by operation of law,

OfficeMax is not responsible for any incorrect or inaccurate Information supplied by you while participating in
MaxPerks

All questions or disputes regarding eligibility for MaxPerks, earning or redemption of rewards, or your
compliance with these Terms and Conditions will be resolved by OfficeMax in its sole discretion

Ail issues and questions concerning the construction, validity. interpretation and enforceability of the Terms
and Conditions, or your rights and obligations shalt be governed by. and construed in accordance with, the
laws of the State of ilinois, without giving effect to any choice of law or conflict of law rules.

These Terms and Conditions constitute the entire agreement-between OfficeMax.and yau. They supersede all
prior or other arrangements, understandings, negotiations and discussions. whether oral or written. No waiver
of any of the provisions of these Terms and Conditions shail be deemed or shall constitute a waiver of any
other provisions hereof. nor shall waiver constitute a continuing waiver unless otherwise expressly provided.

if any provision of these Terms and Conditions is found fo be invalid or unenforceable by a court of competent

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 333 of 400

   

jurisdiction, such provision shall be severed from the remainder of th Terms and Conditions, which will

ofherwise remain in full force and effect.

This reward card is issued by OfficeMax North America, inc.

Limitations of Liabitity

OfficeMax and its partners. affiliates. subsidiaries, parent corporations and their respective agents and

es") are not responsible for incorrect or inaccurate transcription of information. for
problems related to any of the equipment or programming associated with MaxPerks, for any human crror, for
any interruption, deletion, omission, defect. or fine failure of any telephone network or electronic transmission
for problems relating to computer equipment, software. inability to access the rules or online service, or for
any other technical or non-technical error or malfunction. in the event of a printing error or problem with any
items purchased with rewards, Releasees shail not have any liability. NER NO KEELO BE MRE
INCLUDING, BUT NOT LIMITED TO. NEGLIGENCE, SHALL ANY OF THE RELEASERS BE LIABLE FOR
ANY DIRECT. INCDHRECT, INCIDENTAL. SPECIAL. PUNITIVE OR CONSEQUENTIAL DAMAGES AR SING
FROM MAXPERKS OR MERCHANDISE PURCHASED WITH MAXPERKS REWARDS. EVEN IF ANY OR
ALL OF THE FOREGOING OR ANY OF THEIR AUTHORIZED REPRESENTATIVES HAVE BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. IF OFFICEMAX IMPROPER ES YC

REWARDS. LIABILITY WILL BE LIMITED TO THE EQUIVALENT AMOUNT OF REWARDS OR $100.
WHICHEVER {S LESS. 8Y PARTICIPATING IN MAXPERKS, YOU ARE WAIVING ANY AND ALL RIGHTS
TO BRING ANY CLAIM OR ACTION RELATED TO SUCH MATTERS IN ANY FORUM BEYOND NINETY
(96) DAYS AFTER THE FIRST OCCURRENCE OF THE KIND OF ACT. EVENT. CONDITION OR OMISSION
UPON WHICH THE CLAIM OR ACTION IS BASED. You agree to rely solely on the manufacturer's
warranties. if any. for any products purchased with MaxPerks rewards.

  
  

 

 
  

 

   

 

      
  

 

OR

 

MaxPerks Rewards for Teachers Terms and Conditions

Overview

 

MaxPerks Rewards for Teachers e "MaxPerks” " is an OfficeMax customer reward program ‘for teachers, which
gives you $16 in rewards to spend at OfficeMax for every $75 in quatifiod purchases that you make during the
year, up to a maximum reward of $100 per year. Additionally, from time to time. OfficeMax may offer
MaxPerks Bonus Rewards for purchases of specified products. You will aiso receive exclusive savings offers
through the mail and email. if you do not want the exclusive savings offers, just log into your account and
change your profile or call 1-866-MAXPERKS,

 

How To Enroll

 

To open a new MaxPerks Rewards for Teac count, you can fill out an application at any Office Max
location. online at www. officemax.com/max! , or by phone at 1-866-MAXPERKS, You will be given a
MaxPerks member {D after you complete the enrollment process. if you enroll in an OfficeMax store. you will
be given a membership kit that contains your MaxPerks member ID at the time of enrollment. If you enrolt
onfine or by phone. we will mail a MaxPerks membership [D to you. You may begin using your MaxPerks
membership immediately for all qualifying purchases. including MaxPerks Bonus Rewards. Only one
MaxPerks account and member iD per person is permitted at any given time. After you enroll, you will need to
go fo www. officemax.com/maxperks to set up your user name and password so that you can view your
balance and keep track of your rewards,

ers

 

 

  

Eligibility

The MaxPerks Rewards for Teachers Program is open to teachers who are legal resicients of the 50 United
States (and O.C., Puerto Rico, and the Virgin {slands). age eighteen (18) years and older. and who have
internet access to manage their MaxPerks account. By enrolling in MaxPerks, you agree to jurisdiction in
Cook County, Hlinois. Jurisdiction means that if you sue OfficeMax for a violation of your rights under this
program, you will have to bring the suit in Cook County, lHinois. MaxPerks is void where prohibited by law.

 
 

How To Earn Rewards

if you are shopping in a retail store, you must present your MaxPerks member JD card at checkout. If you do
not have your MaxPerks member 1D card with you, a store associate can look up your member ID number at
the time of purchase. Hf you, shopping. online, by phone or by fax, you. must provide your MaxPerks |
member iD number at checkout. If you do not know your MaxPerks member ID number at the time of
purchase, you can later earn credit for your purchase towards an award by logging into your’ MaxPerks
account and entering the information from your purchase receipt. You can also ca
MAXPERKS to assist you with obtaining credit for your purchase towards an award by providing the
representative with the information from your receipt. For MaxPerks Bonus Rewards offers. such offers are
only available at the time of purchase with your member ID number. You will receive credit towards a reward
for every qualified purchase that yout make: however, each qualified purchase will initially be reflected in your
account as “pending” until it clears a 7 day processing period. Once cleared, the transaction will be eligible
toward reward issuance. if a purchased item is returned, the amount of the return will be deducted from the
account balance even after moved from pending status.

 

 

 

 

 

Hf you have not reached the $75 minimum in any calendar quarter, your qualified purchase balance wilt be
carried over quarter to quarter until you reach the $75 minimum, or January 1 of the following year. whichever
comes first. For example. if you spend $50 in Quarer 1, $0 in Quarter 2, and $30 in Quarter 3, your total
account balance at the end of Quarter 3 will be $80 and your $10 reward will be issued to you by the end of
October, Your $5 balance will be carried over into Quarter 4. ff you then spend $70 in Quarter 4. your account
balance at the enc of Quarter 4 will be $75 and your $10 reward will be issued to you by the end of January of
the following year. However, if you spenci $10 in Quarter 1. $5 in Quarter 2, $30 in Quarter 3, and $20 in
Quarter 4, your total account balance will reset to $0 on January 1. Your $10 reward expires ninety (90) days
after it is issued. unless you are a Florida resident, in which it expires one(}) year from the date of issue,
so be sure to fog into your account and print it out as soon as it becomes available.

      

From time to time, OfficeMax may also offer MaxPerks Bonus Rewards permitting you fo earn extra rewards
«which may vary in amount) for purchasing specified products or completing a required action. To take
advantage of the MaxPerks Bonus Rewards special purchase offers. you must have your MaxPerks member
iD number at the time of purchase and it must be applied to that purchase. No Bonus Reward adjustments will
be made after purchase

 

Qualifying Purchases

 

your MaxPerks member iD number the aay you sign up.

How To Obtain and Use Rewards

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 334 of 400

You can easily koep track of your account balance and any rewards you have earned by logging into your
MaxPerks account online af www.olficemax.comimaxperks. OfficeMax will send you quarterly etectronic
statements via email by the end of the month following the quarter end so that you can see the totat amount of
quatified purchases that you have made. You may opt out of receiving this notification by logging into your
account and updating your communication preferences. Once you reach the $75 minimum. OfficeMax will
begin processing your reward card and if will bo electroni ssuéd td you by Thé end df the month following
the end of the quarter when you reached the $75 minimum. For example, if you reach the $75 minimum on
January 13, your $10 reward card will be available no later than April 30. Simply log into your account and
print your $10 reward card. Use your reward card at any OfficeMax retail location, online at

www officamax.com. or by phone at 1-877-OF FICEMAX. You may use up to three (3) reward cards from the
same MaxPerks account in a single transaction. Your reward card is not redeemabte for OfficeMax brand gift
cards, and is not redeemable for cash untess otherwise required by law. No amount of your reward card may
be applied as payment to any credit account

 

 

 

 

 
  

   

Expiration of Balances and Rewards

You earn credit during each calendar year, from January 1 through December 31. ff you do not reach the $75
minimum by December 31. your account balance will be reset to $0 on January 1 of the following year
Accounts with a balance of over $75 are eligible for a $10 reward card for each $75 spent by the end of each
quarter, Remaining account balances fess than $75 after issuance of a reward card during the year will also
reset fo $0 at the end of the year. If you are a new member and signed up for the program after October 1 of
any given year. for your first year of participation only, your balance will not be reset but will be carried over fo
the next calendar year.

 

The $10 reward card expires ninety (90) days after it is issued. If you are a resident of Florida, your
reward card will expire one (1) year from the date it is issued. The expiration date wil appear on the front of
the card and in your online account,

Lost, Stolen or Damaged Reward Cards

To report a lost, stolen, or damaged reward card. or for balance information, call 1-866-MAXPERKS (1-866-
629-7375}. OfficeMax will not replace the value on a lost or damaged reward card, or on a reward card used
without your permission or that has expired,

MaxPerks Recycling Program

In-Store Ink and Toner Recycling Program (Low volume recycler}:

As a member of MaxPerks Rewards for Teachers, simply bring in visibly undamaged HP, Dell, or Lexmark
ink/toner cartridges to an OfficeMax retail store and eam a $3 reward per qualified cartridge. with a maximum
reward of $30 per week (or 10 cartridges) (Sun. thru Sat.). Recycling program rewards are calculated
quarterly and are issued in the form of a reward card that will be issued to you electronically through your
MaxPerks.account, by.the end.of the month following the quarter end. along with any other rewards you. may
have earned that quarter. You can use your recycling rewards online. in-store or over the phone, While there
is no limit to the number or brand of inkAoner cartridges you may recycle. you will only receive rewards for the
qualifying cartridges identified above, and in the limits identified above. Teachers wha are not MaxPerks
members can sign up for MaxPerks at time of recycling drop off to participate. Customers can always bring as
many ink/toner cartridges of various brands to recycle, but will only receive credit for visibly undamaged HP,
Dell, and Lexmark brands and quantities noted above.

 

Bulk Mail-in Ink and Toner Recycling Program (High volume recyclers):

As a member of MaxPerks Rewards for Teachers, if you and/or your school are high volume recyclers, you
are eligible for OfficeMax's Bulk Mail-in Recycling Program. Simply go to the MaxPerks website at
www.officemax.comimaxperks, fog into your account, and follow the simple steps to get started. Order the free
collection materials and use them to start sending in visibly undamaged HP, Dell, or Lexmark ink/toner
cartridges. and undamaged ceil phones, MP3 players, and PDAs, and earn a $1 reward per qualified item,
with a maximum reward of $300 per month (or 300 items). All prepaid collection mailing materials are shipped
to the Teachers free of charge. Recycling program rewards are calculated quarterly and come in the form ofa
reward card that will be issued to you electronically through your MaxPerks account, by the end of the month
following the quarter end. along with any other rewards you may have earned that quarter. You can use your
recycling rewards online. in-store or over the phone. While there is no limit to the number or brand of items
described above that you may recycle, you will only receive rewards for the qualifying tems identified above,
and in the limits identified above. The Bulk Maii-in Recycling Program is not available in Alaska. Hawaii.
Puerto Rico or the Virgin islands.

MaxPerks Recycling Programs are not open to customers that broker or re-sell ink and/or toner cartridges.
and any rewards earned through those activities may be forfeited and the MaxPerks account closed

 

Modifications and Termination of MaxPerks _ ee tee cesenec
OfficeMax reserves the right to modify any of these Terms and Conditions including the qualified purchases,
the amount of the rewards. and any of the options available to you on your MaxPerks account, at any time,
with or without notice, even though these changes may affect your ability to accrue or use rewards. Your
continued participation in MaxPerks constitutes your acceptance of any changes to these Terms and
Conditions. You are responsible for remaining knowlecigeable as.to any changes that OfficeMax may make to
these Terms and Conditions. The most current version of these Terms and Conditions will be available at
www. officemax.com/maxperks and will supersede all previous versions of these Terms and Conditions,

 

OfficeMax reserves the right to terminate MaxPerks at any time, for any reason, with or without notice, even
though termination may affect your ability to accrue or use your rewards

General Terms and Conditions

OfficeMax reserves the right to close your MaxPerks unt if you engage in any fraudulent activity or use
MaxPerks in a manner inconsistent with these Terms and Conditions or any federal. state or local, faws
statules or ordinances. Discontinued membership may result in the loss of all accumufated rewards including
but not fimited to rewards earned from Bonus Reward offers and rewards from the ink and toner recycling
programs. in the event that OfficeMax should discontinue a membership, any ink or toner cartridge submitted
buf not rewarded will not be returned nor will the monetary value of those cartridges be refunded. in addition
to discontinued membership, OfficeMax shall have the right to take appropriate administrative and/or legal
action, including criminal prosectiion. as it deems necessary in its sole discretion, and you will nat be
penmitted to participate in the MaxPerks program in the future,

 

   
 

 

Rewards are not your property and may be revoked by OfficeMax at any time as set forth herein. Rewards
may not be sold, transferred or assigned. and are not transferable upon death, as part of a domestic relations
matter or otherwise by operation of taw.

OfficeMax is not responsible for any incorrect or Inaccurate information supplied by you while participating in
MaxPerks.

All questions or disputes regarding eligibility for MaxPerks, earning or redemption of rewards. or your
compliance with.these Terms and Conditions willbe. resolved by. OfficeMax in its sole discretion. ..

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 335 of 400

 

Alf issues and questions concerning the construction, vatidity. interpretation and enforceability of the Terns
ang Conditions, or your rigbts gations shall be governed by. and construed in ordance with. the
jaws of the State of Hinors. without giving effect to any choice of law or conflict of law rules.

     

These Terms and Conditions constitute the entire agreement between you and OfficeMax. They stuupersede all
prior ay other arrangements, understandings. negotiations and discussions, whether oral or written. No waiver
of any of the provisions of these Teans and-Conditions shall-be deamed or-shall-constitute a-waiver. of any.
other provisions hercof, nor shall waiver constitute a continuing waiver unless otherwise expressly provided

H any provision of these Terms and Conditions is found to be invalid or unenforceable by a court of competent
jurisdiction. such provision will be severed fram the remainder of these Terms and Conditions. which will
otherwise remain in full force and effect

This reward card is issued by OfficeMax North America, Inc.

Limitations of Liability

OfficeMax and its  bartners. affiliates, subsidiaries, parent corporations and their respective agents and
agencies es") are not responsible for incorrect or inaccurate transcription of information, for
problems related to any of the equipment or programming associated with MaxPerks, for any human error, for
any interruption, deletion, omission, defect. or line failure of any telephone network or electronic transmission.
for problems relating to computer equipment, software. inability to access the rules or online service, or for
any other technical or non-technical error or malfunction. in the event of a printing error or problem with any
items purchased with rewards, Rete 2eS Shall not have any flabiity, UNDER NO CIRCUMSTANCE
INCLUDING, BUT NOT Ui : NEGLIGENCE, SHALL ANY © = R SEES BE LIABLE FOR
ANY DIRECT. INDIRECT, INCIDENTAL. SPECIAL. PUNITIVE OR c TIAL DAMAGES ARISING
FROM MAXPERKS OR MERCHANDISE PURCHASED WITH MAXPERKS REWARDS, EVEN IF ANY OR
ALL OF THE FOREGOING OR ANY OF THEIR AUTHORIZED REPRESENTATIVES HAVE BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. IF OFFICEMAX IMPROPERLY DENIES YOU ANY

REWARDS. LIABILITY WILL BE LIMITED TO THE EQUIVALENT AMOUNT OF REWARDS OR $100.
WHICHEVER {S LESS. BY PARTICIPATING IN MAXPERKS, YOU ARE WAIVING ANY AND ALL RIGHTS
TO BRING ANY CLAIM OR ACTION RELATED TO SUCH MATTERS IN ANY FORUM BEYOND NINETY
(90) DAYS AFTER THE FIRST OCCURRENCE OF THE KIND OF ACT. EVENT. CONDITION OR OMISSION
UPON WHICH THE CLAIM OR ACTION IS BASED. You agree to rely solely on the manufacturer's
warranties, if any. for any products purchased with MaxPerks rewards

      
  

 
     
 

 
       

 

 

Terms and Conditions | Privacy Policy | 2009 - OMX. inc.

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 336 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 352
MS. VIERBUCHEN: Your Honor, at this time I
would like to move in Government's Exhibit 1. 1
believe it goes to weight, not admissibility -- the
objection, that is.
MR. ROBBENHAAR: We continue to object to
Number 1, Your Honor.
THE COURT: Well, based on the testimony,

the Court will allow admission of Exhibit Number 1.

And, of course, you're free to cross-examine the

witness.

MS..VIERBUCHEN: If we could display
Exhibit 1 to the jury.

Can you just do the full screen?
BY MS. VIERBUCHEN:
Q. Now, I would like to turn to explaining to the
jury how it is that the customer actually can

practically get rewards added to their MaxPerks

account.

So how did that happen, that when I buy,
that I get -- start to accumulate points that I can
use for later purchases -- or excuse me -- rewards,

not points.
A. Sure. When you walk into one of our buildings
you select your merchandise, right, and you walk up

front to pay for it.

BRANDI CHANNON'S
EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 91

‘emaneeeaenemaniannamnenmnnenemenennineaumanans
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 337 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25

  

Page 509

Exhibit 24, and.tell.me if..you..recognize.anything

about the transaction date and time on Government's

Exhibit 24.
A. Yes. On Government's Exhibit 24, the one we're
looking at now, was about five or six -- or a couple

of minutes before the other transaction.
QO. I would like to turn now to Government's
Exhibit 63.

MS. VIERBUCHEN: I'd offer that into

evidence -- or strike that.

Well, no. In fact, Government's
Exhibit 63, let~me just lay the foundation and do it:
for identification only.

BY MS. VIERBUCHEN:

Q. | Okay. Do you recognize it?
A. Yes, I do.
Q. And tell the Court about this video -- or tell

the jury, excuse me, about this video.

Is it one of the 80 or plus videos that you

“obtained?

A. Correct.
Q. And did you -- is it one of the videos that you
reviewed to determine -- to match up the underlying

transactional data with the video?

A. Yes.

  

EXHIBIT

92

PAUL BACA, OFFICIAL COURT REPORTER

 

 

   
 

BRANDI CHANNON'S

      

eeaeancncacnanmnnamcneNe
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 338 of 400

Steven Gardner - Voir Dire by Mr. Robbenhaar

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

MR. ROBBENHAAR: Your Honor, again,

‘leading. It's all leading. ~~~

THE COURT: Well, in this particular
instance the Court will allow the questions because
they are foundational.

Go ahead.

MS. VIERBUCHEN: Thank you.

At this point I'd offer it into evidence
pursuant to 803(6).

THE COURT: Is there objection?

MR.- ROBBENHAAR:. -.-May--I--voir. dire--the
witness, please?

| THE COURT: You may.
VOIR DIRE EXAMINATION
BY MR. ROBBENHAAR:
Q. Mr. Gardner, what you've just identified as

Government's Exhibit 63, this is from one of the

stores in -- which store is this coming from?
A. 1156, Albuquerque.
Q. And how are you familiar with the manner and

the means of the creation of this video and how it's
stored?

A. From when I worked in the field and I was a
district loss prevention manager, part of my

responsibility was to make sure that the stores

Page 510

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 339 of 400

Steven Gardner - Voir Dire by Mr. Robbenhaar

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 511

understood how to use this equipment and maintain it

and pull video.

And when I was in the role during this
investigation, I would, at times, call the stores and

walk them through how to pull the video and review

it.
Q. Did you call this store?
A. I would have -~ from what I recall, I called

every store that I needed it from. I'm just not
going to send them an e-mail and say, I need you to

do something. I would have either called the store,

or if I was in the market, pulled it myself.

Q. You don't.recall about this video in this case?
A. In this case I would have called the store,
because it's from 1-16-2011. I wasn't out here at

that period.

Q. So you would have called the store, is your
testimony?
A. Yeah. To the best of my recollection, I would

have called them and spoke with them.

Q. Do you recall doing that? ~~
A. I don't recall, but that's normally how I
operate on -- you know, unless it's somebody I've

worked with a lot, but I would still have called

them.

 

 

 

 

 

 

 

ee, NT

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 340 of 400

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

10
11
12
13
14
15
16
17
18
19
20

21

22

23
24
25

Page 512

So yeah, I think I would have called them.
It's four or five years ago. But, yeah.

MR.. ROBBENHAAR......No..further. questions.

THE COURT: Is there objection?

MR. ROBBENHAAR: Your Honor, I would object
on foundation.

THE COURT: The foundation has been
adequately laid.

The Court will admit 63.

MS. VIERBUCHEN: Okay. If we could display
that to the jury.

DIRECT EXAMINATION (CONTINUED)

BY MS. VIERBUCHEN:
Q. And if we -- when we hit play, Mr. Gardner, if
you would describe -- describe what we're seeing as
the video is playing, since there's no sound.
A. sure.

(Whereupon the video recording was played.)
A. Here you can see somebody -- two individuals
that are in the building carrying plastic bags with
what I determined later to be ink.

The first individual appeared to be this
Matt. Channon, the individual I normally had seen on
the videos.

And here you see a transaction where the

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 341 of 400

MaxPerks Sorticeax owns
WORK WITH US

HOME RECYCLING PROGRAM OFFICEMAX.COM

MY PROFILE ( STEP 1 OF 3)
QUESTIONS? CONTACT US

Cal! Us 2447 at 866, MAXPERKS me Jeerpaleent Infarmnations
Let us know who you are and create a password, then select your preferances and you're done!

Or Send Us an Emal'.
Program Type: MaxPerks Rewards

LOGIN INFORMATION

* Enter Valid Email:
* Re-enter Email:

* password:

Minion al soon characte
at tenet ¢
cdacwters atkyeonst,

 

  

erent

 

* Re-enter Password:
MEMBER NAME
Title: B
* First Name:
Middie Initial:
* Last Name:
Birth Month & Day: / / 8
CONTACT INFORMATION
Business Name:
* Address 1:
Address 2:
* State: B * Zip:

* Phone Number:

 

Extension:
Fax Numbers
My mailing address is
different than the address
listed above.
TERMS & CONDITIONS

 

 

 

{ OVERVIEW

i MaxPerks Rewards ("MaxPerks*) is an OfficeMax® customer reward program that allows you to earn $25 in rewards
to spend at OfficeMax for every $500 in quatified purchases that you make dunng the year. Additionally, from ome to
: time, OfficeMax may offer MaxPerks Bonus Rewards for purchases of specified products. You will also recewe

} exdusive savings offers through the mail and emait. If you do aot want the exctusive savings offers, just fog into your
Lavarronnt and channe your DIGiWe OF call 1-B66-MAXPERKS {1:B66-629- 7373). en |

* | have ead the MaxPerks Rewards Terms & Conditions and } Agree.

 

 

 

CANCEL

      
  
 

BRANDI CHANNON'S
EXHIBIT

93

"P2611 OMX tac ( Terms & Condit'ons | Privacy Poticy | 866. MAXPERKS:

eee SOAS
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 342 of 400

INTERNET RECHIVE

Uaybaeliheenay

[https: //www.officemaxperks.com/EnrollmentForm.aspx?type=T

‘co ULL
OF Dec 010 6 12 Mas 7016 civy) PANG 2012 Sao

 

MY PROFILE ( STEP 1 OF 3)

= Required Information
Let us know who you are and create a password, then select your preferences and you're done!

Member Type: Teacher

LOGIN INFORMATION
Enter Valid Email:
Re-enter Email:

Password:

mun) cewen ¢hiawacte ah mst

   
  

   
  

 

cantar at sates A a). No special

characters allows}

Re-enter Password:

ers

Security Question: (
Enter Your Answer:

MEMBER NAME

Title: (

=

First Name:
Middie Initial: * ‘ . Poe ae titi NE ce 4 Se HOES dt mame RG TR arate vile eat
Last Name:

Birth Month & Day: t 3 t

=

SCHOOL INFORMATION
| Schoo! Name:
Address 1:
Address 2:
City:
State: ( 3 Zip:
Phone Number:
Extension:
Fax Number:
My mailing address is
different than my school
address.

 

TERMS & CONDITIONS

BRAND! CHANNON’S
EXHIBIT

94

OTST
9:13-CR-966-JCH-KK 2255 MOTION

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19

 

 

Last Update: October 8, 2010

PLEASE READ CAREFULLY. By reviewing these Terms and Conditions and clicking "I have read the
MaxPerks Rewards for Teachers Terms and Conditions and I Agree” you agree to the following terms.

 

 

OVERVIEW

MaxPerks Rewards for Teachers ("MaxPerks”) is an OfficeMax customer reward program for teachers, which gives
you $10 in rewards to spend at OfficeMax for every $75 in qualified purchases that you make during the year, up to a
maximum reward of $100 per year. Additionally, from time to time, OfficeMax may offer MaxPerks Bonus Rewards for
purchases of specified products. You will aiso receive exclusive savings offers through the mail and email. If you do

I have read the MaxPerks Rewards for Teachers Terms & Conditions and I Agree.

Page 343 of 400

2.9.28.12

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 344 of 400

Steven Gardner - Redirect by Ms. Vierbuchen

 

 

Page 1015

 

1 Q. Do you believe that that is captured in the

2 terms and conditions or on this receipt?

3 A. That's captured on -- in my opinion, it's on

4 both. It's captured verbally -- in writing, in the

5 terms and conditions.

6 And here, it's -- I think it's captured in

7 the spirit of it. Anybody reading this is going to

8 assume -- because they're in their account. They're

9 editing their own transaction, so it's kind of --

10 you have to go into your account to add the

11 transaction, so why would we need to restate?

12 Q. Can you just remind the jury how you sign on to

13 actually do an online adjustment.

14 A. You would have to sign in with your -- I

15-- -believe it was- your-e-mail--and- your password, so-it's

16 your account that you're signing into. So you're

17 adding a transaction to your account, so the whole
18 thought is it's your transaction.
19 Q. Okay. Now, I'd like to direct your attention
20 to Government's Exhibit 2.
21 And I'd like to direct your attention to
22 the section on how to earn rewards.
23 And let me clear the screen.
24 Okay. Do you see what I've highlighted?
25 A. Yes, I do.

_BRANDI CHANNON'S
— EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 95

TST
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 345 of 400

Steven Gardner - Redirect by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1016
Q. Was it the expectation of OfficeMax that the --
only the person who made the underlying purchase

would be doing an online adjustment?

A. Yes.

Q Does it say specifically your purchase?
A. Yes. Right here it says your purchase.

Q Okay. What about -- let me clear it off.

Your. purchase?
A. Your purchase, yeah, three times.
Q. And then defense counsel asked you a question
that I would like to draw your attention to, general
terms and conditions, on page 2.

And along the same lines of the person who
made the purchase is expected to be the one making

the online adjustment, do we have general terms and

“conditions on page 2 of this exhibit? ~~

Do you see what I've highlighted there?
Yes.
And what does that mean?
Well --

Cannot be sold, transferred, or assigned?

PrP OO PF O PF

That means they are yours, and if you don't use
them, you're going to wind up losing them. You can't

give them away, you can't assign them, they are yours

-to use or not. use..----:

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 

 

 
JOIN NOW LEARN MORE MAXPERKS RECYCLING

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 346 of 400

 

TERMS AND CONDITIONS

MaxPerks” Rewards for Business Tamms and Conditions | MaxPerks” Rewards for Teachers Terms and Conditions

MaxPerks Rewards for Business Terms and Conditions

Overview

MaxPerks Rewards for Business ("MaxPerks") is an OfficeMax” customer reward program that allows you to
earn $25 in rewards to spend at OfficeMax for every $500 in qualified purchases that you make during the
year. Additionally, from time to time, OfficeMax may offer MaxPerks Bonus Rewards for purchases of specified
products. You will also receive exclusive savings offers through the mail and email. Hf you do not want the
exclusive savings offers. just log into your account and change your profile or call 1-866-MAXPERKS.

How To Enroll

Yo open a new MaxPerks Rewards for Business account, you can fill ouf an application al any OfficeMax
focation, online at www.officemax.com/maxperks, or by phone at 1-866-MAXPERKS. You will be given a
MaxPerks member [ID after you complete the enrolhnent process. lf you enroll in an OfficeMax store, you will
be given a membership kit that contains your MaxPerks member ID at the time of enrollment. ff you enroll
ontine or by phone, we will mail a MaxPerks membership {D ta you. You may begin using your MaxPerks
membership immediately for all qualifying purchases including MaxPerks Bonus Rewards, Only one
‘MaxPerks account arid member IO per person is perniited atany given tine. After yotrenrall, you wilt need to
go ta www. officemax. convimaxperks to set up your User name and password so that you can view your
balance and keep track of your rewards.

 

Eligibitity

MaxPerks is open to tegal residents of the 50 United States (and D.C, Puerto Rico, and the Virgin Islands)
age eighteen (18) years and otder whe have internet access fo manage their MaxPerks account. Employees
of OfficeMax are eligible to participate. but purchases Je with their MaxPerks [D may only be for their own
personal use. By enrolling in MaxPerks, you agree to jurisdiction in Cook County, Hingis. Jurisdiction means
that if you sue OfficeMax for a violation of your rights under this program, you will have to bring the suil in
Cook County. ifinots. MaxPerks is void where prohibited by law.

    

 

How To Earn Rewards

if you are shopping in a retail store, you earn rewards by presenting your MaxPerks member ID card at
checkout. if you do not have your MaxPerks member ID card with you, a Store associate can look up your
member ID number at the time of purchase. ff you are shopping ontine or by phone or fax be sure to provide
your MaxPerks member ID number at checkout. [f you do nof know your MaxPerks member {1D number at the
time of purchase. you can tater earn credit for your purchase towards a reward by jogging in to your MaxPerks
account and entering the information from your purchase receipt thal is requested in order to obtain credit for
your purchase. Customer service is also available at 1-866-MAXPERKS to assist you with obtaining credit for
your purchase with receipt information. For MaxPerks Bonus Reward offers, such offers are only available at
the time of purchase with your member ID number. You will receive credit for every qualified purchase fhat you
make; however, each qualified purchase will intially be reflected in your account as “pending’ until it clears a 7
day time period. Once cleared. the transaction will be eligible for reward issuance: ff a SKU ts returned. the
amount of the return will be deducted from the account balance even after moved from pending status.

  

 

if you have not reached the $500 minimum in any calendar month, your qualified purchase balance will be
carried over month to month until you reach the $500 minimum or January 1st of the follawing year. whichever
comes first. For example. if you spend $300 in Month 1. $0 in Month 2, and $200 in Month 3, your total
account balance af the end of Month 3 will be $500 and a $25 reward will be issued to you by the end of
Monith 4. Your $25 reward ‘expires niriety (90) days affer itis i88ué6d, uriless yoti are a Florida tesident, in
which ¢ it expires one {1} year from the date of issue, so be sure to log into your account and print it out as
soon as it becomes available

 

From time fo time, OfficeMax may also offer iis members Bonus Reward opportunities in which members can
earn extra rewards (which may. vary in amount) for purchasing specified products or completing a required
action. To take advantage of the MaxPerks Bonus Rewards special purchase offers, you must have your
MaxPerks member iD number at the time of purchase and it must be applied to that purchase. No Bonus
Reward acustments will be made after purchase

Qualifying Purchase

Qualifying purchases are any products or services in our stores. catalogs or web site except for computers.
OfficeMax gift cards. sales tax. purchases with a Retail Connect card, purchases made prior to the date of
enrollment, and purchases made with your MaxPerks rewards. You will start earning credit for purchases with
your MaxPerks member iD number the day you sign up.

 
  
 

How To Obtain and Use Rewards

 

p
ying in to your BRANDI CHANNON'S
fements Via EXHIBIT

You can easily keep track of your account balance and any rewards you have earned by lo:
erks account online at www.officemax.com/maxperks. OfficeMax will send you electr:
email at the end of each month. so that you can see the total amount of qualified purchas you have
made. The e-statement will be sent by the end of the following month. You may opt-out of receiving this

notification by logging in to your account and updating your communication preferences. Once you have 96
reached the $560 minimum, you can leg into your account and print a $25 reward card. Your reward card wilt
be available to you the month after you have reached the $500 minimum. For example. if you reach the $500

 
 
 
  

    

  

$

 

TENN NLNRNNNNNNNNES
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 347 of 400

miniom on March 71, your $25 reward card will be available by the end of Apri, You may use your reward
card at any OfficeMax retail location, online al www.officemax.com, or by phone at 1-877-OF FICEMAX. You
may use up fo three (3) reward cards from the same MaxPerks account in a single transaction. Reward cards
are nol redeemable for OfficeMax brand gift cards and are not redeemable for cash unless otherwise requuert
by Jaw No amount of your reward card may be applied as payment to any credit account

  

 
  

Expiration of Batances and Rewards

You earn credit during each calendar year. fram January 1 through December 31. If you do not reach the
minimum $560 spending requirement by December 31. your account balance will be reset to $0 on January 1
of the following year. Accounts with a balance of over $500 are eligible for a $25 reward card for each $500
spent by the end of each month. Remaining account balances less than $500 after issuance of a reward card
during the year will also reset to $0 at the end of the year. For new customers who sign up for the program
after October 1 of any given year, for your first year of participation only, your balance will not be resel to 30
on December 31: the balance will be carried over to the next calendar year.

 

The $25 reward card expires ninety (90) days after it is issued. The expiration date will appear on the front
of the card and in your online account. H you are a resident of Florida, your reward card will expire one (4
year from the date if is issued

Lost, Stolen or Damaged Reward Cards

To report a fosi, stolen. or damaged reward card. or for balance information, call 1-866-MAXPERKS (1-866-
629-7375). OfficeMax wilt not replace the value on a lost or damaged reward card, or on a reward card used
without your permission or that has expired.

MaxPerks Recycling Program
In-Store Ink and Toner Recycling Program (Low volume recycler):

MaxPerks members may bring in up to 10 visibly undamaged HP, Dell. or Lexmark ink/toner cartridges per
week (Sun. thru Sat.) {a an OfficeMax retail store and earn a $3 reward per qualified cartridge. There is a $30
maximum reward per week per member. All recycling rewards will be calculated monthly and available fo you
through your MaxPerks account by the end of the next month. Customers can sign up for MaxPerks at time of
recycling drop off to participate. Recycling rewards will come in the form of a reward card and will be issued to
members electronically along with any other rewards they may have earned that month. Recycling rewards
can be used ontine, in-store or aver ihe phone. While there is no timit to the number or brand of ink/toner
cartridges you may recycle. you will only receive credit for the qualifying cartriiges identified above, and in the
limits identified above.

  

 

Bulk Mail-in Ink and Toner Recycling Program (High volume recyclers):

For customers. teachers, schools, fundraisers and businesses who are high volume recyclers, we offer the
Bulk Mail-in Recycling program. Members can go to the MaxPerks website al www.officemax.comimaxperks,
tog into your account and order collection materiais. Members will earn $1 in rewards for every qualified item
submitted up to $300 per month in the form of a reward card. Qualified items are visibly undamaged HP, Dell.
_or Lexmark ink/foner cartridges. and undamaged ceil phones, MP3 players, and POAs. Rewards will be
issued to customers electronically monthly through your MaxPerks account along wilh any other rewards you
may have earned that month. Simply go to our website, www.officemax.com/maxperks, and fallaw the simple
steps to get started. Order the free collection materials from the website and use them fo start collecting all
qualifying ink and toner cartridges. cell phones. MP3 players and PDAs. Customers may mail in ink and toner
cartridges of various brands to recycle, but will only receive credit for visibly undamaged HP, Dell. and
Lexmark brands and quantities noted above. The Butk Mail-in Recycling Program is nol available in Alaska.
Hawaii, Puerto Rico or the Virgin Islands.

 

 

 

 

MaxPerks Recycling Programs are not open to customers that broker or re-sell ink and/or toner cartridges and
any rewards earned through those activities may be forfeited and the MaxPerks account closed.

Modifications and Termination of MaxPerks

 

OfficeMax reserves the right {o modify any of these Terms and Canditions including the qualified purchases.
the amount of the rewards, and any of the options available to you on your MaxPerks account at any time.
with or without nolice, even though these changes may affect your ability fo accrue or use rewards. Your
continued participation in MaxPerks constitutes your acceptance of any changes to these Terms and
Conditions. You are responsible for remaining knowledgeable as to any changes that OfficeMax may make to
these Terms and Conditions, The most current version of these Terms and Conditions will be available at
www. officemax.comémaxperks and will supersede all previous versions of these Terms and Conditions.

     

 

 

OfficeMax reserves the right to terminate MaxPerks af any time, for any reason. with or without notice, even
though termination may affect your ability to accrue or use your rewards.

General Terms and Conditions

OfficeMax reserves the right fo close your MaxPerks account if you engage in any frauciulent activity or use
MaxPerks in a manner inconsistent with these Terms and Conditions or any federal, slate or iocat. laws,
statutes or ordinances. Discontinued mernbership may result in the foss of all accumulated rewards including
buf not limited to rewards eamed from Bonus Reward offers and rewards fram the ink and toner recycling
programs. in the event that OfficeMax should discontinue a membership, any ink or foner cartridge submitted
but nol rewarded will not be returned nor.will the monetary value.of those cartridges be refunded. in addition
to discontinued membership, OfficeMax shall have the right to take appropriate administrative and/or legal
action, including criminal prosecution, as ii deems necessary in ils sole discretian, and you wil nat be
permitted fo participate in the MaxPerks program in the future

Rewards are not your property and may be revoked by OfficeMax at any time as set forth herein. Rewards
may not bé sold, transferred or assigned, and are not transferable upon death, as part of a domestic relatians
matter or otherwise by operation of law.

OfficeMax is not responsible for any incorrect or inaccurate information supplied by you while participating in
MaxParks,

All questions or disputes regarding eligibility for MaxPerks, earning or redemption of rewards, or your
compliance with these Terms and Conditions will be resolved by OfficeMax in ifs sole discretion

Ailissues and questions concerning the consiruction, validity, interpretation and enforceability of the Terms
and Conditions, or your rights and obligations shall be governed by. and construed in accordance with. the
laws of the State of Hlinots. without giving effect to any choice of law or conflict of law rules

These Terms and Conditions constitute the entire agreement between OfficeMax and you. They supersede all
prior or other arrangements, understandings, negotiations and discussions, whether oral or written. No waiver
of any of the provisions of these Terms and Conditions shall be deemed or shall constitute a waiver of any
other provisions hereof, nor shall waiver constitute a continuing waiver unless otherwise expressly provided

if any provision of these Terms and Conditions is found to be invalid or unenforceable by a court of competent

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 348 of 400

jurisdiction such pravision shall be severed from the remainder of these Terms anct Conditions, which will
athenwise remain in full force and effect.

This reward card is issued by OfficeMax Narth America, Inc.

Limitations of Liabifity

OfficeMax and its partners, affiliaies. subsidiaries, parent corporations and ther respective aqents and
agencies {Releasees’) are not responsible for incorrect or inaccurate transcription of information, for
problems related fo any of the equipment or programming associated with MaxPerks, for any human error, for
any interruption. deletion, omission, defect, or fine failure of any telephone network or electronic transmission,
for problems relating fo computer equipment. software, inability to access the rules or online service, or for
any other technical or non-technical error or matiunction, in the event of a printing error or problem with any
ifems purchased with rewards, Releasees shall not have any liability UNDER NO CIRCUMSTANCES,
INCLUDING, BUT NOT LIMITED TO. NEGLIGENCE, SHALL ANY OF THE RELE S
ANY DIRECT. INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL SES ARISING f
FROM MAXPERKS OR MERCHANDISE PURCHASED WITH MAXPERKS REWARDS, EVEN IF ANY OR ‘
“ALL. OF THE FOREGOING OR ANY OF-THEIR AUTHORIZED REPRESENTATIVES. HAVE BEEN ADVISED :
OF THE POSSIBILITY OF SUCH DAMAGES. IF OFFICEMAX IMPROPERLY DENIES YOU ANY
REWARDS. LIABILITY WILL BE LIMITED TO THE EQUIVALENT AMOUNT OF REWARDS OR $100.
WHICHEVER IS LESS. BY PARTICIPATING IN MAXPERKS, YOU ARE WAIVING ANY AND ALL RIGHTS P<
TO BRING ANY CLAIM OR ACTION RELATED TO SUCH MATTERS IN ANY FORUM BEYOND NINETY -
(90} DAYS AFTER THE FIRST OCCURRENCE OF THE KIND OF ACT, EVENT. CONDITION OR OMISSION
UPON WHICH THE CLAIM OR ACTION IS BASED. You agree to rely solely on the manufactirer’s
warranties, # any, for any products purchased with MaxPerks rewards.

   

 

     
 

 
 
 

 
  

   

 

 

 

MaxPerks Rewards for Teachers Terms and Conditions

Overview

MaxPerks Rewards for Teachers (“MaxPerks") is an OfficeMax” customer reward program for teachers, which
gives you $10 in rewards to spend al OfficeMax for every $75 in qualified purchases thal you make during the
year, up fo a maximum reward of $100 per year. Additionally, from time to time, OfficeMax may offer i
MaxPerks Bonus Rewards for purchases of specified products. You will also receive exclusive savings offers
through the mail and email. }f you do not want the exclusive savings offers. just log into your account and
change your profile or calf 1-866-MAXPERKS.

 

   

How To Enroll

To open a new MaxPerks Rewards for Teachers account, you can fill oul an application at any OfficeMax
location, online at www.officemax.com/maxperks, or by phone at 1-866-MAXPERKS. You will be given a
MaxPerks member {D after you complete the enrollment process. If you enroll in an OfficeMax store. you will
be given a membership kil that contains your MaxPerks member /D at the tinie of enrollment. ff you enrall t
online or by phone, we will mail a MaxPerks membership (D to you. You may begin using your MaxPerl
membership immediately for ail qualifying purchases. including MaxPerks Bonus Rewards. Only one
MaxPerks account and member 1D per person is permitted at any given time. Affer you enroll, you will need to
go to wew officemax.com/maxperks fo set up your user name and password so that you can view your
balance and keep track of your rewards.

 

Eligibility

The MaxPerks Rewards for Teachers Pragram is open to teachers who are fegal residents of the 50 United
States (and D.C., Puerto Rico, and the Virgin Islands}. age eighteen (18) years and older, and who have
internet access to manage they MaxPerks account. By enrolling in MaxPerks. you agree to jurisdiction in
Cook Counly. Hlinois. Jurisdiction means thal if you sue OfficeMax for a violation of your rights under this
program, you will have to bring the suit in Cook County. Illinois. MaxPerks is void where prohibited by law.

How To Earn Rewards

if you are shopping in a retail store. you must present your MaxPerks member |D card at checkout. If you do
not have your MaxPerks member [D card with you, a store associate can look up your meniber 1D number at
the time of purchase. if you are shopping ontine, by phone or by fax, you must provide your MaxPerks
member [D number at checkout. if you do nol know your MaxPerks member {1D number al the lime of
purchase, you can later earn credil for your purchase towards an award by logging into your MaxPerks
account and entering the information from your purchase receipt. You can also call customer service al 1-866-
MAXPERKS to assist you with obtaining credit for your purchase towards an award by providing the )
representative with the information from your receipt. For MaxPerks Bonus Rewards offers, such offers
only available at the time of purchase with your member {D number. You will receive credit fowards a reward
for every qualified purchase that you make; however, each quatified purchase will initially be reflected in your
account as “pending” until it clears a 7 day pre sing period. Once cleared, the transaction will be eligible i
toward reward issuance. If a purchased item is returned, ihe amount of the return will be deducted from the
account balance even after moved from pending status.

 

  

  

 

 

 

 

¥ you have not reached the $75 minimum in any calendar quarter, your qualified purchase balance will be
carried over quarter to quarter until you reach the $75 minimum, or January 1 of the following year, whichever
comes first. For example, if you spend $50 in Quarter 1. $0 in Quarter 2, and $30 in Quarter 3, your tolal
account balance at the end of Quarter 3 will be $80 and your $10 reward will be issued to you by the end of |
October. Your $5 balance will be carried over. into. Quarter 4.jfyouthen spend $70. in.Quatier.4, your account
balance at the end of Quarter 4 will be §75 and your $10 reward will be issued to you by the end of January of HN
the following year. However. if you spend $40 in Quarter 1, $5 in Quarter 2, $30 in Quarter 3, and $20 in
Quarter 4. your fotal account balance will reset to $0 on January 1. Your $10 reward expires ninety (90) days
after it is issued, unless you are a Florida resident, in which case it expires one(1) year from the date of issue,
so be sure fo log into your account and print it out as soon as it becomes available. ,

 

   

From time to lime, OfficeMax may aiso offer MaxPerks Bonus Rewards permitting you to earn extra rewards
{which may vary in amount) for purchasing specified products or completing a required action. To take q
advantage of the MaxPerks Bonus Rewards special purchase offers. you must have your MaxPerks member
iD number af the time of purchase and it must be applied to that purchase. No Bonus Reward adjustments will
be made after purchase

Qualifying Purchases

 

Qualifying purchases are any products or services in our stores. catalogs or web site except for camptiers,
OfficeMax gift cards, sales tax, purchases with a Retail Connect card. purchases made prior to the date of
enroliment, anc purchases made with your MaxPerks rewards. You will start earning credif for purchases with
your MaxPerks member 1D number the day you sign up

How To Obtain and Use Rewards

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19

 

You can easily keep track of your account balance and any rewards you have earned by logging into your
MaxPerks account online af www. officemax.canvmaxperks. OfficeMax will send you quarterly electronic
statements via email by the end of the month following the quarter end so thal you can see the total amount of
Qualified purchases that you have made. You may opt oul of receiving this notification by fogging into your
account and updating your communication preferences. Once you reach the 375 minimum. OfficeMax wil
begin processing your reward card and it will be electronically issued to you by the end of the month following
the end of the quarler when you reached the $75 minimum. For example, if you reach the $75 minimum on
January 13. your $10 reward card will be available no later than April 30. Simply log into your account and
print your $10 reward card. Use your reward ¢ at any OlficeMax retail location, ontine al

emax.com, or by phone at 1-877-OFFICEMAX. You may use up to three (3) reward cards from the
same MaxPerks account in a single transaction. Your reward card is not redeemable far OfficeMax brand gift
cards, and is not redeemable for cash unless otherwise required by law. No amount of your reward card may
be applied as payment to any credit account,

 

 

 

 

 

 

   

 

Expiration of Balances and Rewards

You earn credit during each calendar year. from January 1 through December 31. if you do not reach the $75
minimum by December 31, your account balance will be reset to $0 on January 1 of the following year.
Accounts with a balance of over $75 are eligible for a $10 reward card for each $75 spent by the end of each
quarter, Remaining account balances less than.$75 after issuance of.a.reward.card.during ihe. year will also
reset to $0 at the end of the year. if you are a new member and signed up for the program after October 1 of
any given year, for your first year of participation only. your balance will not be reset bul will be carried over to
fhe next calendar year.

The $10 reward card expires ninety (90) days after if is issued. If you are a resident of Florida. your
reward card will expire one (1) year from the date itis issued. The expiration date will appear on the front of
the card and in your online account

Lost, Stolen or Damaged Reward Cards

To report a tost, stolen. or damaged reward card, or for balance information, call 1-866-MAXPERKS (1-866-
629-7375). OfficeMax will not replace the value on a fost ar damaged reward card, or on a reward card used
without your permission or that has expired.

MaxPerks Recycling Program
In-Store Ink and Toner Recycling Program {Low volume recycler}:

As a member of MaxPerks Rewards for Teachers. simply bring in visibly undamaged HP. Dell, or Lexmark
ink/toner cartridges to an OfficeMax retail store and earn a $3 reward per qualified cartridge, with a maximum
reward of $30 per week (or 10 cartridges) (Sun. thru Sat.). Recycling program rewards are catculated
quarterly and are issued in the form of a reward card that will be issued to you electronically through your
MaxPerks account. by Ihe end of the month following the quarter end, along with any olher rewards you may
have earned that quarter. You can tise your recycling rewards online, in-store or over the phone. While there
is no limit to the number or brand of inkfoner cartridges you may recycle. you will only receive rewards for the
qualifying cartridges identified above, and in ihe limits identified above. Teachers who are noi MaxPerks
members can sign up for MaxPerks at lime of recycling drop off to participate. Customers can always bring as
many ink/ioner cartridges of various brands to recycle, bul will only receive credit for visibly undamaged HP.
Dell, and Lexmark brands and quantities noted above

 

Bulk Mail-in Ink and Toner Recycling Program (High | volume Tecycle

 

As a member of MaxPerks Rewards for Teachers, if you and/or your school are high volume recyclers, you
are eligible for OfficeMax’s Bulk Mail-in Recycling Program. Simply go to the MaxPerks website at
www.olficemax.com/maxperks, log into your account. and follow the simple steps to get slarted. Order the free
collection materiais and use them to start sending in visibly undamaged HP, Dell, or Lexmark ink/toner
cartridges. and undamaged cell. phones, MP3 players, and PDAs, and eain a $1 reward per qualified item,
with a maximum reward of $300 per month (or 300 items). All prepaid collection mailing maleriais are shipped
to the Teachers free of charge. Recycling program rewards are catctlated quarterly and come in the form of a
reward card that will be issued to you electronically through your MaxPerks account, by the end of the month
following the quarter end, along with any other rewards you may have earned that quarter. You can use your
recycling rewards online, in-store or over the phone. While there is no fimit fo the number or brand of items
described above that you may recycle, you will only receive rewards for the qualifying items identified above,
and in the limits identified above. The Bulk Mail-in Recycling Program is not available in Alaska. Hawaii
Puerto Rico or the Virgin Islands.

 

 

MaxPerks Recycling Programs are not open to customers that broker or re-sell ink and/or toner cartridges,
and any rewards earned through those activities may be forfeited and the MaxPerks account closed.

 

Modifications and Termination of MaxPerks

OfficeMax reserves the right fo modify any of these Terms and Conditions imcluding the qualified purchases.
the amount of the rewards, and any of the aptions available to you on your MaxPerks account, at any lime,
with or without notice, even though these changes may affect your ability io accrue or use rewards. Your
continued participation in MaxPerks constitutes your acceptance of any changes to these Terms and
Conditions. You are responsible for remaining knowledgeable as to any changes that OfficeMax may make to
these Terms and Conditions. The most current version of these Terms and Conditions will be available at
www. officemax.com/maxperks and will supersede ail previous versions of these Terms and Conditions.

OfficeMax reserves the right lo terminate MaxPerks at any time, for any reason, with or without notice, even
though termination may affect your ability to accrue or use your rewards

_ General Terms and Conditions
OfficeMax reserves the right to close your MaxPerks account if you engage in any fraudulent activity or use
MaxPerks in a manner inconsistent with these Terms and Conditions or any federal, state or local, Jaws
statutes or ordinances. Discontinued membership may result in the loss of all accumulated rewards including
but not limited to rewards earned from Bonus Reward offers and rewards from the ink and loner recycling
programs. in the event that OfficeMax should discontinue a membership. any ink or toner cartridge submitted
bul not rewarded will not be returned nor will the monetary value of those cartridges be refunded. in addition
to discontinued membership. OfficeMax shall have the right to take appropriate administrative and/or legal
action, including criminal prosecution, as it deems necessary in its sole discretion, and you will not be
permitted to participate in the MaxPerks program in the future.

Rewards are not your property and may be revoked by OfficeMax at any lime as sel forth herein. Rewards
may not be sold, transferred or assigned. and are not transferable upon death. as part of a domestic relations
matter or othenwise by operation of law.

 

OfficeMax is not responsible for any incorrect ar Inaccurate information supplied by you while participating in
MaxPerks

All questions or disputes regarding eligibility for MaxPerks. earning or redemption of rewards, or your
compliance with {hese Terms and Conditions will be resolved by OfficeMax in its sole discretian

Page 349 of 400

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 350 of 400

Allissues and questions concerning the construction, validity, interpretation and enforceabilly of the Terns
and Conditions, or your rights and obligations shall be governed by. and construed in accordance with, the
laws of the State of iMlinois, without giving effect to any choice of law or conflict of faw rules

These Terms and Conditions constiiule the entire agreement beiween you and OfficeMax. They supersede alt
prior or other arrangements. understandings. negotiations and discussions, whether oral or wrillen. No waiver
of any of the provisions af these Terms and Conditions shalt be deemed or shall constitute a waiver of any
other provisions hereof, nor shall waiver constitute a continuing waiver unless otherwise expressly provided.

if any provision of these Terms and Conditions is found to be invalid or unenforceable by a court of competent
jurisdiction, such provision will be severed from the rermainder of these Terms and Conditions. which wilh
otherwise remain in full force and effect

This reward card is issued by OfficeMax North America. inc.

Limitations of Liability

   

OfficeMax and its partners, affiliates, subsidiaries, parent corporations and their respective agenis and
(‘Releasees’) are not respansible for incorrect or inaccurate transcription of information, for
problems related to any of the equipment or programming associated with MaxPerks. for any human error. for
any interruption, deletion, omission. defect, or line failure of any telephone network or electronic transmission,
for problems relaling to computer equipment, sofware, inability the rues or online service, or for
any other technical or non-technical error or malfunction, in the event of a printing error or problem with any
sed with rewards, Releasees shall not have any liability, UNDER NO CIRCUMSTANCES,
INCLUDING. BUT NOT LIMITED TO. NEGLIGENCE, SHALL ANY OF THE RELEASEES BE LIABLE FOR
ANY DIRECT. INDIRECT, INCIDENTAL, SPECIAL. PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING
FROM MAXPERKS OR MERCHANDISE PURCHASED WITH MAXPERKS REWARDS. EVEN IF ANY OR
ALL OF THE - FOREGOING OR ANY OF THEIR AUTHORIZED REPRESENTATIVES HAVE BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. IF OFFICEMAX IMPROPERLY DENIES YOU ANY
REWARDS. LIABILITY WILL BE LIMITED TO THE EQUIVALENT AMOUNT OF REWARDS OR $100.
WHICHEVER IS LESS. BY PARTICIPATING IN MAXPERKS, YOU ARE WAIVING ANY AND ALL RIGHTS
TO BRING ANY CLAIM OR ACTION RELATED TO SUCH MATTERS IN ANY FORUM BEYOND NINETY
(90) DAYS AFTER THE FIRST OCCURRENCE OF THE KIND OF ACT, EVENT. CONDITION OR OMISSION
UPON WHICH THE CLAIM OR ACTION IS BASED. You agree to rely solely on the manufacturer's
warranties. if any. for any products purchased with MaxPerks rewards

 

 
   
 

 

 

 

 

Terms and Conditions | Privacy Paticy | 2009 - OMX, ine:

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 351 of 400

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1634

She admitted to creating a hundred,
possibly a thousand accounts.

Now we know there's more accounts than that
at issue, but that doesn't mean that her only
creating some of the accounts makes her -- because
she's less -- somehow less culpable than Mr. Channon,
that she's not involved in the conspiracy. _

She knew the average cost for ink
recycling. Remember she told Agent Boady that she
also would purchase ink from a gentleman in Arizona
for resale?

She admitted to doing online adjustments.
Remember that?

And she told the agent that what she would

have to do is like hang out in parking lots and find

receipts so she could get the information off the
receipts.

You know why that is, right? Because in
September of 2010 OfficeMax changed their online
program and no longer could you just sign up and
uSing a register number, date, and store number, you
had to add the amount, and so that's why she was in
the parking lot picking up receipts.

Remember what else she told you -~ told

Agent Boady? She told Agent Boady that she had --

BRANDI CHANNON'S

EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 97

ed
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed.03/11/19 Page 352 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1635

sometimes she would go in and make a purchase and she
would then get the transaction information by the
person -- from the person in front of her so she
could do an online adjustment.

And remember she also told Agent Boady that
that would make her nervous, waiting around.

It made -her. nervous..because. she. knew. what
she was doing was wrong.

She also -- you also have information that
in addition to the evidence we saw in her video, as
well as her admission to Agent Boady, that she
traveled with Mr. Channon on the Texas trip. She
traveled with him on the East Coast trip, and she
traveled with him when he went to California.

And all of those trips were -- were trips
that were designed to defraud OfficeMax by using ~
those Group 1 and Group 2 accounts to recycle ink and
to spend rewards that had been purchased.

And the evidence in this case actually
confirms exactly what Ms. Channon told Agent Boady
was, in fact, true.

Now just a minor point, I would say. There
is evidence, of course, that the -- that Ms. Channon
did actually create a specific account, and that's

the smoked B account, in addition to her statement

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 353 of 400

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 1636

that she created a hundred, at least a thousand.

There's also the evidence of the smoked B
gmail. Do you remember that?

Tt's a Group 1 account. It's in Row 4 of
Exhibit 19.

We saw the Google subscriber information
for that, as well as Exhibit 139A and B.

And so she -did-say;-in- fact; that was her
e-mail address, so that's another account that we
know that she used.

And she clearly knows that she can't have
more than one account because that's what she told
Agent Boady.

Now, I would like to talk about the
defendant's claim -- Mr. Hotchkiss' claim about
Ms. Channon's statement somehow not being voluntary.

The judge “has “instricted” you 6n the law in
that regard, and if I could have --

Agent Moon, could you please hit the next
page, please?

Now, I'm going to call this the beloved cat
argument here. So I'ma little unclear what the cat
has to do with anything.

We have a woman here who is -- who has been

told she's free to leave, she's in her early 30s.

 

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 354 of 400

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1637

She has a criminal justice background. You
recall that she worked for the bailiffs and the DA's
office, and she's told she's free to leave.

The judge has given you the instruction on
voluntariness and the factors you should consider,
and I would suggest to you that all of the statements

made by Ms. Channon were, in fact, voluntary under

those standards.

Defense counsel seems to argue that somehow
she was, I don't know, distracted because her cat: had
got away. It really doesn't make a lot of sense to
me.

But I want to show you this photograph,
which is from Government's Exhibit 149. And recall
the testimony of Diana Parker?

They would clear -- they would pull

everybody out of the house first, and then they would

take photographs, and then they would do their
search. And so this photograph is while they're
clearing the house.

And you see Ms. Channon on the far right.
And what --

Go ahead and hit the next one.

And so this is after she's been told she's

free to leave and that she wanted to stay because of

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 355 of 400

 

 

10

11

12

13

14

15

16

17

18°

19

20

21

22

23

24

25

Page 1638

her cat. But it's also before the interview by
Mr. Boady.
| Does she look remotely distraught?
And although Agent Boady, you know,
couldn't recall the color of the robe she was
wearing -- I mean we see it right there. It's
purple.

I'm not sure what the relevance of that is

-to voluntariness, -but-she seems. like-she's sort of

hamming it up with the agents, which suggests to you,
as well, that the statement was voluntary, that her
will was not overborne, and that she answered the
questions that were asked by Agent Boady because she
chose to.

Now, defendant counsel --

If you could go to the next page, please.

Mr. Hotchkiss suggested to you that

“Mrs. Channon didn't ™ know that there was no proof that

she knew that interstate wires were being used.

I just wanted to draw you to the Court's
instruction which has been read to you and will be
provided to you back in deliberations.

But here's the definition of what that
means.

"To cause interstate wire communications

 

PAUL BACA,.~-OFFICLAL~ COURT. REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 356 of 400

 

  
 

 

 

 

 

a +
1 IN THE UNITED STATES DISTRICT COURT
2 FOR THE DISTRICT OF NEW MEXICO
3 | UNITED STATES OF AMERICA,
4 Plaintiff,
5 vs. NO: 13-cv-966
6 | MATTHEW CHANNON and BRANDI CHANNON,
7 Defendants.
8
9 TRANSCRIPT OF PROCEEDINGS
MATTER 20
10 March 26, 2013
TESTIMONY OF MICHAEL BOADY
12
BEFORE: [iii _ __ es
13 Albuquerque, New Mexico
14 APPEARANCES
15/ For the Government:
16 MS. PAIGE MESSEC
Assistant United States Attorney
17 Post Office Box 607
Albuquerque, New Mexico 87103
18
19
REPORTED BY: Mary Abernathy Seal, RDR, CRR, NM CCR 69
20 Bean & Associates, Inc.
Professional. .Court..Reperting Service
21 201 Third Street, Northwest, Suite 1630
Albuquerque, New Mexico 87102
22
23 (9756K) MAS
24
25
SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87501 BRANDI CHANNON'S
(505) 989-4949 EXHIBIT
FAX (505) 843-9492 SSOCIATES Inc.

PROPESSIONAL COURT 98
REPORTING SERVICE a

TNS
1:13-CR-966-JCH-KK 2255 MOTION

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 357 of 400

 

10
11
12
13

14
15
16
17
18
19
20
21
22
23
24

25

 

Nw

EXAMINATION

BY MS. MESSEC:

Hi, everyone.

Please state your name for the record.
Michael Boady.

And Mr. Boady, where are you employed?
I work for the FBI.

And how are you employed at the FBI?
I'm a cyber agent.

Is that a type of special agent?

Yes.

oO Fr 0 F 0 FP OP Oo

And what are your general duties as a
cyber: agent?

A. I generally work computer crimes, most of
the, like, violations of the law that fall under
like a criminal nexus with cyber and computers. I

generally work with those types of cases.

 

 

 

SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 201 Third NW, Suite 1680
Santa fea M 87501 Albuquerque, NM 7 ot
(505) 989-4949 (505) 843-919.
FAX (505) 843-9492 SSOCIATES Inc. FAX (505) 843-9492
PROFESSIONAL COURT vp. t800-669-9492
REYOR TING SERVICE e-mail info@lisupport.com

Channon_3863

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 358 of 400

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

Q. Are you the case agent assigned to this
matter involving Matthew and Brandi Channon?

A. I am.

Q. Then let's get started with the case.
This case involves OfficeMax. Can you just tell me
briefly who OfficeMax is?

A. OfficeMax is like a national retailer that
sells a lot of like computer and printer-related
stuff. They're kind of like a computer store, but
they also specialize in selling a lot of accessories
for computers and printers and, you know, things
like that.

Q. Are they a nationwide retailer?
A. Yes.
Q. Do they have local retail stores in the
Albuquerque area?

A. Yes.
Q. Tell me about the MaxPerks Loyalty

Program.

A. So OfficeMax has a
of their customers that kind
frequently, basically. They
kinds of tracks. One is for
businesses. The teacher one

people who are teachers and s

 

loyalty program for any
of shop there

have two different
teachers and one is for
is specifically for

ome -- you know, under

 

SANTA FE OFFICE

119 East Marcy, Suite 110
Santa Fe, NM 87501
(505) 989.4949

FAX (505) 843-9492

SSOCIATES ....

PROFESSIONAL COURT
REPORTING SERVICE

MAIN OFFICF

901 Third NW, Suite 1630
Albuquerque, NM 87102
(505) 843.9494

FAX (505) 843-9492
1-800-669-9492

e-mail: info@litsupport.com

Channon_3864

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 359 of 400

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Psy

some parameters based on their terms and conditions.

And then the other one is just like the
general everybody-else businesses. And the one for
teachers is a little bit more lucrative, basically.
They just kind of wanted to do a favor for teachers,
you know, being they don't generally make as much
money and stuff like that. So the benefits are
better if you're a teacher than if you're just the
general public or someone like myself.

Q. And does it work with a customer earning
credits for qualifying purchases?

A. Yes. So let's say you're a teacher and.
you have an OfficeMax account. “Every $75 that you
spend, you get a $10 gift card to spend at OfficeMax
for your MaxPerks account. If you're a business or
just the general public, like every $500 you spend,
you get a $25 gift card. For the teacher one, it
maxes out at $100 a year. So basically every $750
you spend, you get $100 worth of gift cards at
OfficeMax to spend within their store.

Q. And are those credits to spend within the
store called MaxPerks Rewards?

a ves. oe ce ie oi esate van Can avast

Q. Now, how does a person sign up for a

MaxPerks Rewards account?

 

 

 

SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87102

(505) 989-4949 O (505) 843-9494
FAX (505) 843-9492 SS CIATES Ine. FAX (505) 843-9192
PROFESSIONAL COURT . _ , 1-800-669-9492
REPORTING SERVICE e-maik info@litsupport.com

Channon_3865

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 360 of 400

 

1 A. Most people sign up in the store, but you
2] can also sign up over the phone or actually in the
3] store itself or online to request a MaxPerks
4} account.
5 Q. When you're signing up in any of these
6| locations, does the customer need to provide their
7| name, mailing address, phone number, and e-mail?
8 A. Yes.
9 Q. Does OfficeMax limit the number of
10{ accounts that a person can have?
11 A. Yes, I believe their terms and conditions
12] say it's one account per person, and it might even
13| say per household or something like that.
14 Q. Does a customer have to agree to the terms
15] and conditions when signing up for a MaxPerks
16] account?
17 A. Yes. In order to receive the benefits of
18] it, you agree to the terms.
19 Q. Once you have a MaxPerks Rewards account,
20] how do you use that account to claim purchases?
21 A. Typically it's like when you go to a
22 | grocery store or something and you want to use your
23 | discount card or whatever, and they scan it. The
24|/ same thing at OfficeMax. When you make a purchase,

25 | you show them your little discount card, and they'11

 

 

 

SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 901 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87102

(505) 989-4949 (505) 843-949-4
FAX (505) 843-9492 SSOCIATES. Inc. FAX (505) 843-9492
PROFTSSIONAL COURT . _ , 1-800-669-9492
REFOR TING SERVICE e-mail: info@litsupport.com

Channon_3866

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 361 of 400

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Scan it in, and then they'll associate your
purchases with that same account. And once you
reach that $75 mark, they send you a MaxPerks
Rewards account, a gift card for ten bucks. If you
forget to have your little card with you or
whatever, you can do it after the fact, as well.
You can go back, go online, and say, like, "This is
where I went, this is how much I spent, and this is,
you know, the account, the MaxPerks account I have,
sco add this to my ongoing balance."

Q. Would you take a look at Grand Jury
Exhibit 1? What's this exhibit right here?

A. What you're seeing here is an example of
one of their store receipts. And basically in the
case like I just described, when you forget to bring
your card in or you forget to associate your
purchase that you made in the store and you want to
do it online, these are the four items that you need
to be able to input into the computer in order to
associate your MaxPerks account with a purchase that
you made. So the store number, the register number,
the receipt number, and the date. You put those
four things in, and then you tell them what your
MaxPerks Rewards. number..is,..and.then they. say,.

"Okay, that transaction occurred on this date, this

 

 

SANTA FE OFFICE :

119 East Marcy, Suite 110 901 Third NW, Suite 1630
Cc0 980.1919 Albuquerque, NM 87100
505) 989-4046 (505) 843-9494
FAX (505) 843-9492 SSOCIATES Inc. FAX (505) 843-9:192
1-800-669-9492
REPORTING SERVICE e-maik info@hitsupport.com

Santa Fe, NM 87501

PROPFSSIONAL COURT

Channon_3867

 

MAIN OFFICE,

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 362 of 400

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

“i

is how much you spent," and they add it to your
balance.

QO. Okay. So this is what a person sees when
they go online to add their MaxPerks purchases to
their account?

A. Yes. This is actually a copy of their
website, I believe, the web page where someone would
add a receipt online. This is exactly what you

would see when you go to their website, or at least

used to.
Q. Oh, used to? Has the process changed?
A. Yes. They changed the process basically

because of the case that we're here presenting to
you today. There was a lot of fraud that was
happening, and so they had to increase their
security protocols to make it a little bit harder
for somebody to do, I guess what we're going to
describe here in a little bit.

Q. But at the time alleged in the indictment,

this is what a person had to fill out; is that

right?
A. Yes.
Q. Okay. Tell me about OfficeMax's ink

recycling program.

A. So the’ same thing. “When you have your

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87501

PROFESSIONAL COURT

Channon_3868

 

MAIN OFFICE

901 Third NW, Suite 1630

Albuquerque, NM 87102

(505) 989.4949 O (505) 843-9494

FAX (503) 843-9492 SS CIATES Inc. FAX OBES OnD2
1

REPORTING SERVICE e-mail: info@litsupport.com

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 363 of 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

account -- and this one, I believe, is across the
board for both businesses and teachers -~ basically
every purchase of -- anytime you want to recycle ink
in their store, you can recycle up to 20

cartridges -- I believe it's a month -- yes, 20
Cartridges a month. ~And for each-cartridge they

give you $3. And it's basically one of their ways

that they're trying to be more environmentally
friendly and stuff like that. Basically ink
Cartridges can be pretty bad for the environment, so
they basically will allow someone to recycle them

for $3 back which they receive in MaxPerks Rewards

to spend at the store, as well.

something called a qualifying purchase balance?

an ink cartridge and they gave me $3. If I

into the store and I spent $3, then I get the $3

reward. It's kind of like you have to spend that

Q. So once a customer has recycled a
amount of ink and has a qualifying purchase
equal to that amount or more, at that point
the rewards be issued?

A. ...That's right. 000 www...

 

Q. Does the ink recycling program require

A. Yes. So basically, let's say I brought in

equal amount to receive that amount in reward.

went

certain
balance

would

 

 

SANTA FE OFFICE
L19 East Marcy, Suite 110
Santa Fe, NM 87501

FAX (305) 843.9492 SSOCIATES...

PROPFSSIONAL COURT
REPORTING SERVICE

MAIN OFFICE

201 Third NW, Suite 1630
Albuquerque, NM 87102
(505) 843-949-

FAX (505) 843-9492
1-800-669-9492

e-mail: info@litsupport.com

Channon_3869

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 364 of 400

 

ai. Q. Okay. Now, did OfficeMax at some point
2| notice or suspect that fraud was being committed on
3] this program?
4 A. Yes. OfficeMax kind of tracks, you know,
5| how much they're giving out in their rewards, you
6} know, just part of their bottom line, I think, and
7 | how much their cost base is and stuff. And all of a i
8| sudden they had observed a significant spike in the
9} amount of rewards that they were having to issue for
10| purchases. I think that's generally just because
11] most people don't have a MaxPerks Rewards account so
12] most people weren't associating every purchase they
13] made, and so it didn't -- it's only some people who
14] are frequent customers, that really use the benefits
15 | of it.
16 Q. Did OfficeMax then conduct an internal
17| investigation?
18 A. Yes, that's correct.
19 Q. And in that investigation, did they
20] identify a number of suspicious accounts?
21 A. Yes. Basically OfficeMax identified over
22 | 5,400 accounts that were -- had really major |
23 | similarities in the e-mail accounts. Like if your

24} e-mail is, you know, Jane@hotmail.com, they were

 

25} putting dots in between each -- J dot A dot N dot E,

 

 

 

SANTA. FE OFFICIS Fitna ga
119 East Marcy, Suite 110

Santa Fe, NM 87501

(505) 989-4949

FAX (505) 843-9492

. MAIN OFFICE,
201 Third NW, Suite 1630
Albuquerque, NM 87102
SSOCI ATES (505) 843-0494
} ine, FAX (505) 843-9192

PROFESSIONAL. COURT «1-800-669-9492
REPORTING SERVICE emaik info@litsupport.com

Channon_3870

     
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 365 of 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

ee
op

and then they were moving the dots to different
places and stuff. And so it was the same e-mail
account, but the way OfficeMax received it, it
looked like a unique e-mail account.

Q. When you say it's the same e-mail account,
first, were all of these suspicious accounts Gmail
addresses?

A. Yes, they were.

Q. Does Gmail recognize special characters
like a period within an e-mail address?

A. So Gmail -- I don't know all the special
characters, but I know specifically like a dot or a
period -- like if you put your first name dot last
name at Gmail.com, if you forgot to put the dot in
there, it would still go to the same account,

because the way Gmail recognizes it, they don't see

the dot. There's a couple .Jittle.-- I know there's

some special characters that they do see, but a dot
is one that they don't see.

Q. But in OfficeMax' e-mail system, OfficeMax
did recognize a dot as creating a different e-mail
address; is that correct?

A. That's correct.

Q. Okay. Now, you mentioned that OfficeMax

had identified over 5,400 suspicious accounts and

 

SANTA FE OFFICE

119 East. Marcy, Suite 110
Santa Fe, NM 87501
(505) 989-4949

FAX (505) 848-9492

   

PROTFSSIONAL COURT

Channon_3871

 

MAIN OFFICE
201 Third NW, Suite 1630
Albuquerque, NM 87102

SSOCIATES (505) 843-9404
} inc. FAX (505) 843-9492

1-800-669-9492
REYOR TING SERVICE eamail: info@litsupportcom

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 366 of 400

10

121

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

that those came from common e-mail chains. What
were the most common four chains?

A. Okay. So basically they all -- one of
them was like teechur, one of them was bargle, once
was garble, and one of them was coach, I believe.
And then they had the numbers 1 through 8 following,
so it was like teechurl12345678, coachl12345678, and
then -- for.all four of those strands. And there
were dots just randomly between letters ox between
numbers, or a little bit of both, or sometimes it
would be like, you know, C dot O-A-C-H 123 dot
45678, so dots just in different places in each
e-mail account.

Q. Were there, as alleged in the indictment,
approximately 5,247 total teechur, coach, bargle, or
garble e-mail addresses?

A. Yes. That's correct.

Q... We. talked earlier about. a customer having
to provide additional information other than an
e-mail address like their name, phone number,
mailing address. Did these accounts have that
information provided?

A. Yes. So when we did a search warrant on
the subject's house, Matthew Channon and Brandi

Channon's house, we found on one of their computers

 

 

 

SANTA FE OFFICE

119 East Marcy, Suite 110
Santa Fe, NM 87501
(505) 989-4949

FAX (505) 843-9492 > -

MAIN OFFICE,
201 Third NW, Suite 1630
Albuquerque, NM 87102

SSOCI AT (503) 843-0494
FA JRIKE Ban Ine FAX (505) 843-9492
PROFFSSONAL COURT , _ 1-800-669-9492
REYOR TING SERVICE e-mail: info@litsupport.com

Channon_3872

   

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 367 of 400

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

Lia

that they had had some e-mails and stuff like that
related to something called fake name generator, I
believe. And basically it looked like it was a
service where you could pay -- you know, "I want
10,000 names," or whatever the number was that they
purchased, and it would give you a name -- a fake
name, a fake address, and so it looks like they just
copied and pasted those names and addresses into
each account as they-create another-one.

Q. So it looks like the vast majority, you
would say, of these suspicious accounts had fake
names and addresses and phone numbers?

A. Yes. However, there were a couple that
were like in our subject's real name, and stuff like
that. But generally the reason for that is
OfficeMax would -- you know, they were looking for
common names and stuff like that to prevent people
from having more than one account. And so if you
had a fake name and all your e-mails were
somewhat -- slightly different, it seemed like
different accounts.

Q. Were a lot of these suspicious accounts
made to appear to be associated with a school of
some sort?

A. They used a lot of like elementary school

 

 

 

MAIN OFFICE,
201 Third NW, Suite 16380
Albuquerque, NM 87102

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Ke, NM 87501

 

(505) 989-4949 (505) 843-9494
FAX (505) 843-9492 FAX (505) 843-9492
. on 1-800-669-9492
e-mail: info@litsupporlcom

Channon_3873

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 368 of 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Lo

names, like a city, I believe, like Denver
Elementary School, or something like that. I don't
think there was a specific elementary school that

they used. They'd use like a state name or a city

Mame, or -- you know, like on Exhibit 2 you have

like Houston Academy, but you have like Mountain
View Elementary, Washington Elementary, Tifton
Elementary, Eagleville, like -- and if you notice,
like a lot of times the city where the person lives
or the fake name that was provided is the name of
the elementary school. So like if the person was
living in Houston, they went to Houston Academy. Or
if they lived in Mountain View, they went to
Mountain View Elementary School.

Q. Exhibit 2. Is that just a selection of
the suspicious accounts?

A. Yes. That's a very small selection of
them.

Q. Okay. And were there also approximately
96 other of these elementary type accounts that
weren't teechur, coach, bargle or garble e-mail
addresses?

A. Yes. There were some other e-mail
addresses that appeared that the same people were

using, too, or that had the commonality of the

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87501

PROFESSIONAL COURT

Channon_3874

 

 

MAIN OFFICE
201 Third NW, Suite 1630
505) 980-4949 Albuquerque, Nae 0491
(505) 989.49: (505) 843-04.
FAX (505) 843-9492 SSOCIATES Inc. FAX (505) 843-9492
1-800-669-9492
REVOR TING SERVICE e-mail: info@litsupport.com

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 369 of 400

 

is

1] elementary thing, but they used-a-different e-mail

2; address. I don't know why.

3 Q. And were there also some accounts

4] identified by OfficeMax as suspicious that were

5| linked in some way to these accounts we've talked

6| about but that did not follow the elementary or the

71 teechur/coach/garble?

8 A. Yes.

9 Q. Okay. And do you have a theory as to how
10 | someone could set up this many fake accounts?

11 A. Yes. Basically, we are looking at the

12; numbers. I. mean, in one day I think they created

13] over 1,100 accounts, for instance, in a one-day

14! period, which to input a name, an address, an e-mail
15 | address, and constantly move the dot and all that

16) stuff, in my experience, it typically signifies that ‘
17 | there was some kind of computer script that was used
18/1 that was doing all the legwork for them. I think we
191 looked at -- I mean, it would take over nine hours
20} of continuous. typing,.. getting.one account every like
21] 30 seconds or something like that, to do it by hand.
22 However, we didn't find the script. It's
231 kind of like finding a needle in a haystack, really,

24} when you're looking at a bunch of computers that one

 

25| person has. But it just makes sense that it's

 

 

 

SANTA FE OFFICE, MAIN OFFICE,
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87 102

FAX (90s) 843-9499 SSOCIATES. Ine. FAX (o05) B13-9402

PROFESSIONAL COURT 1-800-669-9492

REPORTING SERVICE e-mail: info@lisupport.com

Channon_3875

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 370 of 400

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

probably a script unless they really spent the time
typing it in one by one, and that would be a lot of
time. That's just one day, for instance.

Q. So let's talk about how this scheme made
money. You had described before how a person could
claim a purchase that had been made at a store by
going on to do an online adjustment. Can you
explain how online adjustments were central to the
scheme here?

A. Yes. So basically, let's say you have all
these: accounts. Now-you want. to. get. money. from
them, right? Well, the way to do that is, you claim
other people's purchases. So if you went to
OfficeMax, and you went to OfficeMax, and you each
got your own receipt, if you'll notice on that
Exhibit 1, the things that they ask for was a store
number, a register number, a receipt number, and a
date.

So if you went to an OfficeMax one day and
you got a receipt, you know the store number, you
know how many registers they have -- I mean, you
know register number 1, 2, 3, maybe 4, you know.

You know what receipt number you have, and you know
what date it was that you made a purchase.

If you wrote a script that incremented the

 

 

 

SANTA FE OFFICE MAIN OFFICE
149 East Marcy, Suite 110 201 Third NW, Suite 1680
Santa Fe, NM 87501 Albuquerque, NM 87102

(505) 989-4949 (505) 843-9494
FAX (505) 843-9492 SSOCIATES, Inc. FAX (505) 43-0402
1-800-669-9492

TROORTINGEERYICE e-maik: info@litsupport.com

Channon_3876

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 371 of 400

10
11
12
13
14
15
16
17
18
19
20
21
22

23
24

25

 

 

date or the time -- like you just constantly say, "I
think it's the same store, same register, one
receipt number higher, or one receipt number lower
on the same date," you can write a script that all
of a sudden just blasts to OfficeMax' website and
Bays, "Claim every purchase made that day on that
register."

And then you change the register number
and you do the same thing again. And so ina short
amount of time, this person claimed $180,000 worth
of rewards, which means, you know, it's really $75
spent every time-and they-get $10-back,. so you
multiply $180,000 times $75. It's a lot of money,
of purchases, that they claimed. 7

Q. And did OfficeMax note between March and
September of 2010 approximately 47,688 purchases
being claimed through online adjustments by these
accounts?

A. Yeah. In that period of time there was
almost 48,000 purchases that other people had made
that they claimed.

- Q, ~~ And were there also thousands of attempts
to claim a transaction as an online purchase that
actually wasn't -- or as an instore purchase that

actually wasn't a purchase?

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87.501

PROPFSSIONAL COURT

Channon_3877

 

MAIN OFFICE
201 Third NW, Suite 1630
Albuquerque, NM 87102

(505) 989-4949 SS (503) 843-9494
FAX (505) 843-9492 OCIATES Inc. FAX (505) 843-9492
1-800-669-9492
REPORTING SERVICE e-mail: info@litsupport.com

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 372 of 400

10
il
12
13
14
15
16
17
18
19
20
2i
22
23
24

25

 

af
A. Yes.
Q. Does that make sense?
A. Yes.--So-I--mean,--when--you. have a script

that's running every possible number, there's a
bunch of instances where someone would get a receipt
where they're not actually making a purchase, or if
like you had already claimed the purchase with your
MaxPerks account, they tried to claim it, and
OfficeMax would get a, like, "Hey, this person is
trying to claim the same purchase."

So you know, I'm sure there's other
scenarios where that would fall through, as well.
But those are some of the possibilities. or a
return or something like that, where it's not a
purchase, you know, but you get a receipt number
anyway.

Q. Was OfficeMax able to block the issuance
of a lot of these rewards once the scheme was
discovered?

A. Yes. I believe there was about -- a
little over $34,000 that they had already given to
the subject before they realized what. was going on.
And so they, you know, shut off the accounts as soon
as they realized what was going on. So a lot of

those were rewards that the subject had already, you

 

 

SANTA FE OFFICE MAIN OFFICE
{19 East Marcy, Suite 110 201 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87102
(505) 989.4949 (505) 843-9404
FAX (505) 848-9492 SSOCIATES Inc. FAX (505) 843-9492

PROFESSIONAL COURT vy =, 1-800-669-9492

REPORTING SERVICE, e-mail: info@litsupport.com

Channon_3878

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 373 of 400

10

il

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

 

know, been like granted, but they were able to
basically put the value to the gift cards at zero,
essentially, the MaxPerks Rewards were. So if you
went in there to spend them, they would just say,
"There's no money on this left." So..

Q. is

 

Again,
would probably have

order to claim this

it your theory that a person
to use a computer script in

many transactions?

A. Yeah. It would be pretty difficult to

input them as quickly as they did in as short an

amount of time. I mean, it would be easier to write

a script. Makes sense.

Q. In the course of the investigation, did

you issue subpoenas to Google or Gmail for account
info on these four most common e-mail address
chains?

A. Yes.

Q. And let's turn to some of the counts of

the indictment. First, let's see, counts 1, 3, and

5. Count 1 was the teechur12345678@gmail.com,

opened by an online request to Google under the name

— =

of Tee Chur
A. Yes.
Q. ~- on March 9, 2010?

A Yes.

 

 

 

MAIN OFFICE
201 Third NW, Suite 1630

SANTA FE OFFICE
119 East Marcy, Suite 110

Santa Fe, NM 87501 Albuquerque, NM 87102
(505) 989-4949 SO C (505) 843-0494
FAX (505) 842-9492 S IATES Ine. FAX (50.5) 843-9492
PROFFSSIONAL COURT . . , 1800-669-9492
REPORTING SERVICE e-maik info@litsupport.com

Channon_3879

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 374 of 400

10

il

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

March 10 of 2010?

A. I believe so.

amounts of online adjustment around September

2010?

online.
Q. So before, you did not have to know
amount spent at a store.

A. That's correct.

 

i?

Q. And was a coach account opened by an
online request at Google under the name of Coach
Alphabet on May 5, 2010?

A. Yeah.

Q. And was the bargle account opened by an
online request to Google under the name of Bargle
Bargleton on June 4, 2010?

A. Yes.

Q. And when a user sends a request to Gmail
to open an account, does that request travel by
interstate wire?

A. Yes.

Q. Okay. Did this scheme start -- or did the

online adjustment startin large quantity on around

Q. And was basically the end of the large

A. Yes. I believe that's when OfficeMax made

a change to the way that they accepted adjustments

1 of

the

 

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87501

FAX (505) 843.0492 SSOCIATES....

PROPFSSIONAL COLRT
REPORTING SERVICE

MAIN OFFICE

201 Third NW, Suite 1630
Albuquerque, NM 87102
(505) 843-9494

FAX (505) 843-9492
1-800-669-9492

e-maik info@litsupport.com

Channon_3880

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 375 of 400

10
il
12
13
14
15
16
17
18
19
20
21
2a
23
24

25

 

 

Q. And then after the change, did you have to
know that piece?

A. Yes, so to make it a little bit more
difficult to run a script like this, OfficeMax added
a couple of elements: -One-is;-you had to say the
amount of money spent, which to write a script
claiming the same purchase over and over again,
incrementing by a penny, would be -- it would take
forever to claim a lot of people's purchases, and so
it looks like the subjects stopped claiming other
people's purchases when they made that change. And
they made other changes, as well, but that one was
probably the biggest one that made it less
lucrative.

Q. So we've been talking about the online
adjustment portion of this scheme. We also talked a
little bit before about an ink-recycling program
that officeMax was running. Did they also note
suspicious activity in this ink-recycling program?

A. Yes. For the ink-recycling program they
had noticed that they had recycled about 74 -- a
little over $74,000 worth of MaxPerks Rewards that
had been given to accounts that they had identified .
that are associated with our subject, as well.

Q. And did these accounts take the elementary

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Sania Fe, NM 87501

PROFYSSIONAL COURT

Channon_3881

 

MAIN OFFICE.
201 Third NW, Suite 1630
Albuquerque, NM 87102

(505) 989-4949 S C (505) 843-049
PAX (505) 843-0492 S O IATES Inc. FAX (505) 843-9492
1-800-669-9492
REPORTING SERVICE e-mail: info@litsupport.com

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 376 of 400

 

1| form that we were talking about earlier, or were

2| they other assorted names?

3 A. They were other random fake business names

4/ and stuff like that. They were different than the

51} elementary ones.

64... Q.... Okay... I. think you mentioned it. was over

7) $74,000 in MaxPerks Rewards. Was that, as alleged
8] in the indictment, on account of 24,934 |
9} approximately ink cartridges recycled?

10 A. I believe so.

11 Q. Okay. Did this ink recycling scheme take
12) place in many different states?

13 A. Yes. So we have like some -- like from

14| the stores, they were able to get some images of

15 | them walking into the stores in different stores all
16 over the country. And when we did a search warrant
17 | on their residence, we found some evidence of like

18| receipts and other stuff.

19 Like there was one Excel file that showed

20| like the trip that they had planned to take where it

21| like goes from one OfficeMax to another around the
22] country, and they like had it all mapped out, "We'll

23 | go from here to here to here to here."

24 And we saw, like, based on like subpoena

25 | stuff we got back from like the airline and stuff,

 

 

 

SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87102
(505) 989-1949 (505) 843-9494
FAX (505) 843-9492 SSOCIATES tne. FAX (505) 843-9492

PROFESSIONAL, COURT a: 1-800-669-9492

REPORTING SERVICE e-mail: info@litsupport.com

Channon_3882

 
Case 1:19-cv-00201-JCH-SMV Document 4 “Filed 03/11/19 Page 377 of 400

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

 

aed

 

119 East Marcy, Suite 110
Santa Fe, NM 87501

we saw that they flew to these places, and then they
hit OfficeMax stores in that state or wherever they
flew in that area.

Q. And OfficeMax' own corporate records would
show that these particular suspicious accounts were
recycling ink all over the place; is that right?

A. Yes, I believe so.  —

Q. According to OfficeMax' information that
they provided you, did the ink recycling start
approximately September 18, 2009?

A. Yes. That's what they believe.

Q. And do you know when approximately it
ended?

A. It was in June of 2011 sometime.

Q. Is that approximately when you served a
search warrant on the suspects’ residents?

A. Yeah, we basically did a search warrant on
the subjects' residence around that time.

Q. And we'll get to the details of that in
just a minute. So now that we've talked about the
general scheme, how was the particular suspect, the
Main suspect, identified?

A. There was a couple ways that OfficeMax was
able to identify him, as well as our investigation.
I mean, one was, some of the MaxPerks accounts, he'd

SANTA FE OFFICE MAIN OFFICE

PROFESSIONAL COURT

Channon_3883

 

201 Third NW, Suite 1630

Albuquerque, NM 87102
(505) 989-4949 O S (505) 843-9494
FAX (505) 843-9492 SS CIATE Ine. FAX (505) 843-0492
1-800-669-9492
REPORTING SERVICE e-mail info@litsupport.com

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 378 of 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

go in and he'd make a purchase with the MaxPerks
Rewards, and he wouldn't have enough rewards to pay
in full for an item, so he'd use a debit card that's
his personal debit card, for instance, to pay the
remaining balance, or different things like that.

We have some video from the stores, like I
said, where we see him walking in and stuff like
that. So there's things like that. And some of the
MaxPerks accounts, like I said, actually had his
real information. There was a couple that had like
his phone number, I believe, and his real name, and
maybe a real e-mail address, or a P.O. box or
something that we could directly link to
Mr. Channon.

Q. In the course of the investigation, did
you get a search warrant on about 13 of these
suspicious e-mail addresses? ..

A. Yeah.

Q. Including coach, bargle, garble, and
teechur?

A. Yes.

Q. Okay. And were you able to confirm
through your review of those e-mail accounts that
they belonged to the same person?

A. Yeah. For the most part, basically, we'd

 

 

 

SANTA FE OFFICE

119 East Marcy, Suite 110 .
Santa Fe, NM 87501

(505) 989-4949

FAX (505) 843-9492

MAIN OFFICE

fe Pah ee on 201 Third NW, Suite 1630
Albuquerque, NM 87102

SSOCI ATES (5035) 843-0494

} inc. FAX (505) 843-9492

PROFESNONAL COURT ___ 1.800-669-9492
REPORTING SERVICE e-mail: info@litsupport.com

Channon_3884

  

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 379 of 400

10

121

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

look at IP logs, for instance, and we'd see that he
was logging in from his house or from a common IP
that he would use to log into his Facebook account
or something else like that. Some of the e-mails
within the e-mail accounts that we did searches had
things in his real name, where it was like kind of
unrelated, but it was still, you know, stuff that
Was associated with Kime on

Q. So you were able to take IP address that
you knew to be associated with accounts controlled
by him, and then you saw the same IP addresses on
these suspicious accounts? Is that basically a
correct summary?

A. Yeah.

QO. Okay. I think you mentioned before that
you had found the fake name generator e-mails in
some of these accounts. Were those in the teechur
and bargle accounts; do you recall?

A. I don't recall which one. We just saw it
in the account that we did a search warrant on that
he had had the fake name generator account that he
purchased a bunch of names.

Q. And you mentioned also that surveillance
video had captured Matthew Channon on video.

A. Yes, as well as Brandi Lucero, his wife, I

 

 

 

MAIN OFFICE

201 ‘Third NW, Suite 1630
Albuquerque, NM 87102
Sso C TES : (505) 843-0404
I \ } inc. FAX (505) 843-9492

PROFFSSIONAL COURT “ys 1-800-669-9492
REPORTING SERVICE ema info@litsupport.com

Channon. 3885

SANTA FE OFFICE

119 East Marcy, Suite 110
Santa Fe, NM 87501
(505) 989-4949
FAX (505) 843-9492

   

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 380 of 400

 

oo
1/1 believe.
2 Q. Okay. And is her name now Brandi Channon,
3}; to your knowledge?
4 A. That's correct.
5 Q. So at the beginning of this, they weren't

61] married, but now at some point they have been?

7 A. Yeah.

8 Q. Okay. And the video that you saw him

9| on -- was that linked in some way to the suspicious
10] transactions or online adjustments?

11 A. Yes. So OfficeMax -- a lot of times

12] they'd see the video with him walking into a store,
13 | and then he'd use one of his MaxPerks cards that was
14 | associated with -- you know, whether it was the ink
1S} recycling accounts or the elementary accounts that
16| they had identified for the online adjustments.

17 Q. Did Matthew Channon have a background in
18 | computers?

197° A. Yes: “He has a master's degree, I believe,
20; in computer and electrical engineering from Georgia
21! Tech. And he also went to New Mexico Tech, got a
22 bachelor's degree there, as well, in material

23 | engineering. He's a smart guy.

24 MS. MESSEC: I see a reaction from one of

25 {| the grand jurors. I just want to make sure that

 

 

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87501

MAIN OFFICE
201 Third NW, Suite 1630
Albuquerque, NM 87102

(505) 989-4949 (505) 843-9404
FAX (505) 843-9492 FAX (505) 843-9492
1-800-669-9492

 

.. emaih info @litsupport.com

Channon_3886

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 381 of 400

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

that is not an indication that you know --

GRAND JUROR: No, I don't, but I just
guessed it.

MS. MESSEC: Okay.

GRAND JUROR: Sorry.

MS. MESSEC: That's fine. I just wanted
to make sure it wasn't like a light bulb went off
and you said, "Oh, I went there, too."

GRAND JUROR: No, I didn't recognize the
name. I was trying real hard to think if I
recognized the name.

MS. MESSEC: So seeing nobody still knows
the target, I think we can keep going.

GRAND JUROR: Okay.

Q. {By Ms. Messec) Now, does Matthew Channon

have an eBay account under the user name of Dr.

Zoidberg?
A. He does.
Q. And what part does that eBay account play

in this scheme?

A. . Well, it was registered in his name. I
believe that we made an undercover purchase, we made
an undercover purchase from one of his e-mail
accounts -~ I mean eBay accounts. I think it was

that one. But he was selling -- he was selling a

 

 

 

SANTA FE, OFFICE
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Albuquerque, NM 87102

(505) 989-4949 S OC (505) BAS-D494
FAX (505) 843-9492 § IATES Inc. FAX (505) 843-9492
1-800-669-9492

REPORTING SERVICE e-mail: info@litsupport.com

Santa Fe, NM 87501

PROFFSSIONAL, COURT

Channon_3887

MAIN OFFICE,

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 382 of 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

lot of things that he was purchasing from OfficeMax
with the MaxPerks Rewards on eBay, because in some
cases, you had to get these rewards and then you had
to buy something with it. In order to turn it into
cash, you sell something on eBay. So I believe he
may have purchased some like ink recycling from --
some, like, empty ink cartridges, as well, from one
of his PayPal or eBay accounts, as well.

Q. Because you would have to have a huge
quantity of ink cartridges to. recycle. -- to be able
to recycle 25,000 or something of them.

A. Yeah. I mean, I think he was paying like
30 cents or 30-something cents. I don't remember
the exact number. It was like 36 cents for an ink
cartridge, when he'd buy like 14,000 or something,
and then you could use them at OfficeMax and get $3
for them.

Q. Now, OfficeMax, you said, had been
conducting its own internal investigation of this
fraud. As part of that investigation, did an

OfficeMax investigator speak with Matthew Channon?

 

 

 

A. Yes, they interviewed him in June of 2011.

Q Were you present for this?

A. No.

Q Did you know it was going to happen?
SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Sania Fe, NM 87501 Albuquerque, NM 87 102

(505) 989-4949 {505} 843-9404
FAX (505) 843-9492 SSOCIATES Inc. FAX (505) 843-9492
PROFFSSIONAL COURT a: 1-800-669-9492
REPORTING SERVICE, e-mail: info@litsupport.com

Channon_3888

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 383 of 400

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

25

 

 

2g
A. No.
Q. But were you informed as to the contents
of that conversation?
A. Yes. After the fact, they had told us

that they interviewed him and that basically he had
admitted to having, you know, like 100 MaxPerks
Rewards cards and that he had done some ink
recycling. And he said that he had -- in order to
do online adjustments, he would just memorize the
person's stuff in front of him, like the amount they
spent, or whatever....He..said.it..was..like memory, is
how he was able to do online adjustments.

Q. So did he deny doing his online
adjustments through a computer script of some sort?

A. Yeah. He denied that he did it through
scripting like we believe he probably did.

Q. Did he claim that he had purchased these
MaxPerks accounts, at least the teechur accounts,
from some other entities?

A. Yeah. I believe he said that he purchased

them from eBay, or something like that. But he

couldn't provide the e-mail account -- the eBay
account that he purchased it from, and you know, we
looked at a lot of his PayPal and eBay accounts and

we didn't see any kind of purchases made for

 

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87501

FROFFSSIONAL. COURT

Channon_3889

MAIN OFFICE

201 ‘Third NW, Suite 1630

¢ Albuquerque, NM 87 1 2
(505) 989-4045 (505) 8.13-949.
FAX (505) 843-9492 SSOCIATES, Inc. FAX (505) 843-9492
1-800-669-9492

REPORTING SERVICE e-mail: info@hitsupport.com

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 384 of 400

10

12

12

13

14

L5

16

17

18

19

20

2i

22

23

24

25

 

somebody else's MaxPerks accounts or anything like
that.

Q. Right.

A. He also had talked about paying --
xepaying OfficeMax and said he might, you know, pay
them back for some of it, but never followed through
on that.

Q. Okay. In June of 2011, did you obtain a
Search warrant for Matthew Channon's residence?

A. Yes, that's correct. We did a search
Warrant on his residence, and there were four people
at the house, Brandi Channon now, his wife, and
Roberta Duran Gonzales, I believe, anda Jason
Moran, which are another couple that are friends of
theirs that happened to be at the house.

And the irony of it is that they were
basically disciples of Matthew and Brandi, and they
were doing the exact same scheme. And so basically
Matthew and Brandi had took them -- I think they
went to Arizona or California or something, and they
showed them how to do this whole thing, and they had
just started the whole thing themselves. And
fortunately, they had like their whole bag of
MaxPerks accounts and the order of stores they were

going to go to, and all that stuff. And when we

 

 

 

SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87102

(505) 989.4949 (505) 843-0494
FAX (505) 843-9492 SS OCIATES Inc. FAX (505) 843-9492
PROFESSIONAL COURT 1-800-669-9492
REPORTING SERVICE, e-mail: iInfo@litsupport.com

Channon_3890

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 385 of 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

showed up and did a search warrant on their house,
we seized all that, as well. So it looked like they
were having some other people who were going to
follow suit, doing the exact same thing.

Q. Matthew Channon himself was not present at
the house at the time?

A. Yeah, I believe he had a work thing going
on somewhere in Roswell, or somewhere south,
southern New Mexico.

Q. Did Brandi Channon agree to speak with
you?

A. She did.

Q. ‘And’ did she make’ statements admitting to
doing the ink recycling?

A. Yeah, she had said that she -- that they
recycled some ink. I think she said they had made
about like $30,000 worth, is what she had said, that
she believed they had made. And she said she
purchased the ink cartridges from somebody in
Arizona, I believe, online. Or maybe a friend or
something. I don't remember if they knew the guy.

Q. Did she admit to. traveling to a number of
different states to recycle ink?

A. Yes, she did say they went to lots of

different states and they -- you know, she said they

 

 

 

SANTA FE OFFICE
119 East Marcy, Suite 110 901 ‘Third NW, Suite 1630
05) 989-4949 Albuquerque, A re
(505) 989-49: (505) 843-0494
FAX (505) 843-9492 SSOCIATES Inc. FAX (505) 843-9492
1-800-669-9492

REPORTING SERVICE e-mail: info@titsupport.com

Santa Fe, NM 87501

PROFESSIONAL COURT

Channon_3891

MAIN OFFICE

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 386 of 400

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

had at least 100 MaxPerks Rewards accounts, I
believe, maybe even as much as a thousand, is what I
believe she said.

Q. Did she make any statements about claiming
the purchases of other people?

A. She kind of did the same thing that
Matthew Channon had said. They memorized somebody's
information in front of them, or behind them, or

whatever, and that's how they did their online

adjustments.
Q. Or would they pick up receipts?
A. Or they'd pick up receipts on the floor,

around the stores; or something like that. She also
said that -- she did admit to doing the e-mail thing
with the periods between like the Gmail accounts. and
stuff like that.

Q. Did she deny using a computer script to
perform any part of the scheme?

A. Yes.

Q. Now, at the residence did you seize a
number of computers or storage devices?

A. Yes.

Q.... And.-you.-have..already.mentioned that. you
could not find any computer script on them.

A. Yeah.

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87501

PROFESSIONAL COURT

Channon_3892

 

 

MAIN OFFICE
901 Third NW, Suite 1630
Albuquerque, NM 87102

(505) 989-4949 (505) 843-9494
FAX (505) 843-9492 SSOCIATES Inc. FAX (505) 843-9499
1-800-669-9492
REPORTING SERVICE e-mail: info@litsupport.com

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 387 of 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. Would it be fairly difficult to find that
kind of thing, you think?

A. It's really like a needle in a haystack on
a huge computer hard drive. And we had several
computers. We didn't know which one it was we were
even looking for. And to be honest, I mean, the
fact that OfficeMax had interviewed them a couple
weeks before we showed up, it's possible they
deleted it, as well. We just -~ we were hopeful to
find the script, but I wasn't able to.

Q. Did you find some item of evidentiary
significance, though, on those storage items,
computers or storage devices?

A. Yes. We saw a lot of like OfficeMax
related coupons and MaxPerks card stuff. We saw
like an Excel file that I believe it like showed
like where they were going from one store to another
and as they were traveling and stuff like that. It
was -- stuff like that was really agreeable with
what the evidence was that OfficeMax had provided
us.

Q. Okay. Let's turn to the other counts in
the indictment that we haven't covered yet. We did
1, 3, and 5, talking-about-the online adjustment

scheme earlier.

 

 

SANTA FE OFFICE
119 East Marcy, Suite 110
Santa Fe, NM 87501

PROPESSIONAL COURT

Channon_ 3893

MAIN OFFICE

201 Third NW, Suite 1630
vo Albuquerque, NM Bete
(505) 989-404! (505) 843-9194
FAX (5035) 843-9492 SSOCIATES, Inc. FAX (505) 848-9492
1-800-669-9492

REPORTING SERVICE, e-mail: jnfo@litsuapport.com

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 388 of 400

10
11
12
13
14

“1s
16
17
18
19
20
21
22
23
24

25

 

Now, for count 2, on April 5, 2010, was a
request sent online to OfficeMax to create a
MaxPerks account in the name of Florence D. Wheeler
at Milwaukee Elementary School, with an address of
3747 Joseph Street, Milwaukee,. Wisconsin, and an
e-mail address of t.eech.u.r.1.2345.6.78@gmail.com?

A. Yes.

Q. I'm not sure I read that all right. It's
hard to pronounce all those dots. All right, and on
May 29, 2010, did OfficeMax receive an online
request to create a MaxCards account in the name of
Thelma B. Johnson at Toledo Elementary School with
an address of 201 Hill Street, Toledo, Ohio, and an
e-mail address of co.a.ch.1.2.3.4.56.78@gmail.com?

A. Yes.

Q. And on August 2, 2010, did OfficeMax
receive an online request to create a MaxPerks
account in the name of Bernice W. Henry at Decatur
Elementary School with an address of 2494 Isaacs
Creek Road, Decatur, Illinois, and an e-mail address

of b.a.rgl.e.12.34.56.78@gmail.com, with periods

inserted?
A. Yes.
Q. Okay. And when OfficeMax received an

online request to open a MaxPerks account, does that

 

 

 

SANTA FE OFFICE MAIN OFFICE,
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87102

(505) 989-4949 (505) 843-9.19-4
FAX (505) 848-9492 SSOCIATES Ine. FAX (505) 843-9499
PROFFSSIONAS. COURT _ _ 1-800-669-9492
REPORTING SERVICE e-mail: info@litsupport.com

Channon_3894

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 389 of 400

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

7%
request travel by interstate wire?
A. Yes.
Q. Okay. Now, the wires associated with the
ink recycling scheme are 7 through 10. Now, in
count 7, I believe this is an e-mail address we
haven't talked about yet before, -
sandeepshwawar@gmail.com. Is that an e-mail address
that was associated with an account used in the ink
recycling scheme?
A. Yes. The hydrazok or something --
THE REPORTER: I'm sorry, the what?
A. It was associated with an e-mail account
that was spelled H-Y-D-R-A-Z-O-K.
Q. And when you say “associated with," do you
mean that that was also a Channon e-mail account?
A. Yes.
Q. And was that Channon e-mail account
accessed from the same IP address that was used to
set up this Sandeepshwawar Gmail account?
A. Yes.
Q. So on November 4, 2009, did Google receive -
an online request to create this e-mail address,
sandeepshwawar@gmail.com under the name of Sandeep
Shwawar?
A. Yes.
SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 201 ‘Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87102

FAY (505) 813.9492 SSOCIATES Inc. FAX (a0 BiRBAOD

PROFFSSIONAL. COURT 1-800-669-9492

REPORTING SERVICE, e-mail: info@litsupport.com

Channon_3895

 

 
- Case 1:19-cv-00201-JCH-SMV -Document 4.--Filed 03/11/19 Page 390 of 400

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

22

Q. And on December 10, 2009, did OfficeMax
receive an online request to create a MaxPerks
account using that Gmail account in the name of
Sandeepshwawar Decor, with an address of 2701 E.
Helen Street, Tucson, Arizona?

A. Yes.

Q.  And-the-next~two- accounts: -- or the next
two counts, excuse me, involved an e-mail address,
ameriodespatch@gmail.com. Is that Gmail address
used to register accounts that participated in an
ink-recycling scheme?

A. Yes.

Q. And did you find a connection between that
ameriodespatch@gmail.com account and other accounts
that were known to be created by Matthew Channon?

A. Yes.

Q. Did Google receive an online request on
January 28, 2010, to create the e-mail address

ameriodespatch@gmail.com under the name of Amerio

Despatch?
A. Yes.
Q. And on February 20, 2010, did OfficeMax

receive a request to create a MaxPerks account in
the name of Waterspout Cinema, with an address of

1150 Bast 800 South, Salt Lake City, Utah, with an

 

 

 

SANTA FEOFFICR ee ~ ” MAIN OFFICE.
119 Fast Marcy, Suite 110 201 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87102

(505) 989-4949 (505) 843-9494
FAX (505) 843-9492 SSOCIATES, Inc. FAX (505) 843-9192
PROFESSIONAL COURT 1-800-669-9492
REPORTING SERVICE e-mail: info@litsupport.com

Channon_3896

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 391 of 400

 

1 | address of a.m.eriodespatch@gmail.com?

2 A, Yes.

ee
—

oe

ce

.
—)

- a

oo
: ae

a

 

 

 

 

ANTA FE OFFICE MAIN OFFICE
119 Fast Marcy, Suite 110 ve . 201 Third NW) Suite £630
Santa Fe, NME87501 Albuquerque, NM B7102
(505) 9089-49-49 SSOCIATES (505) BABOET E
FAX (505) 843-9492 Ine. FAX (503) 848-9492

PROFFSSIONAL COURT a fBO04669-9492
REPORTING SERVICE e-mail: info@htsupportcom

Channon_ 3897

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 392 of 400

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

GRAND JUROR: I can understand having a

large number of e-mail addresses that are finally
routed to an individual. But how did they get the
cards from all of these different accounts? Did
they have several mailing addresses, as well?

A. So if you register it online, you can just
print the card out online. So you get it
electronically, electronic number, and electronic
card. And I think they ask you -- I'm not certain
on this, but I think they ask you, do you want it

| mailed, or do you want to just print it? And I
think they want you to just print it, so they don't
have to mail anything.

GRAND JUROR: I think you alluded to this,
because all this -- they have to spend the money in
the store. So basically they bought stuff and
fenced it to make money.

A. So when we interviewed Brandi Channon, I
believe she said that they bought a lot of prepaid
gift cards, like OfficeMax sold like Southwest
ARirlines gift cards, and they sell other, you
know ~- I don't know if you notice that a lot of

stores have started to sell prepaid gift cards these

 

 

 

   

SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Santa Fe, NM 87501 Albuquerque, NM 87 102

(oe on Bia S . O a 5 (505) 843-9494
FAX (505) 848-9492 S CI ATES Inc. FAX (505) 813-9499
PROFESSIONAL COURT _ , _ 1-800-669-9492
REYOR TING SERVICE e-mail: info@htsupport.com

Channon_3898

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 393 of 400

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

wD
days, and a lot of -- they may even sell like cash
ones. I believe we did find one instance where he

used one of these gift cards to pay for a dentist
bill with like a Visa gift card or something like
that, something similar, American Express, or
something.

GRAND JUROR: A question about the

recycling of cartridges. The rules established by

OfficeMax were that if you had the cartridge, you

could return it for §3. Right? They didn't really
specify the source. The targets were purchasing
these cartridges elsewhere and turning them in. But
was there something that was not in play with the
rules here?

A. So if you remember what I said at the
beginning about the ink recycling, you could only do

$60 worth per month. So that meant 20 cartridges at

A. Per account. So in order for them to

$3 each.

recycle the 24,000, you know, which turned out to be
$70,000-some worth of ink recycling, you have to
have a ton of accounts.

GRAND JUROR: Right. And that's where

things were not playing with the rules.

 

SANTA FE OFFICE

119 East Marcy, Suite 110
Santa Fe, NM 87501
(505) 989-4949

FAX (505) 843-9492

   

SSOCIAT ES (505) 843-0404
MIT! . } Inc. FAX (505) 843.9492
PROFFSSIONAL. COURT

Channon_3899

 

MAIN OFFICE
201 Third NW, Suite 1630
Albuquerque, NM 87102

1-800-669-9492
REYORTING SERVICE. e-mail info@hitsupport.com

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 394 of 400

10

11

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

SANTA FE OFFICE

119 East Marcy, Suite 110
Santa Fe, NM 87501
(505) 989-4049

FAX (505) 843-9402

SSOCIATES....

PROFESSIONAL. COURT
REPORTING SERVICE

 

MAIN OFFICE

201 ‘Third NW, Suite 1630
Albuquerque, NM 87102
(505) 843-0494

FAX (505) 843-9492
1-800-669-9492

e-mail info@litsupport.com

Channon_3900

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 395 of 400

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

REPORTER'S CERTIFICATE

I, Mary Abernathy Seal, New Mexico
Certified Shorthand Reporter, DO HEREBY CERTIFY that
the proceedings of the above-entitled cause were
reported by me stenographically on March 26, 2013,
and that the within transcript is a true and
accurate transcription of my shorthand notes.

I FURTHER CERTIFY that I am neither
employed by nor related to any of the parties or
attorneys in this case, and that I have no interest
whatsoever in the final disposition of this case in
any court.

Mary Abernathy Seal

BEAN & ASSOCIATES, INC.

NM Certified Court Reporter #69
License expires: 12/31/14

 

(9756K) MAS
Date taken: March 26, 2013

 

 

Santa Fe, NM 87501

SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 201 Third NW, Suite 1630
Albuquerque, NM 87102

ce SSOCIATES.. rox a

PROFESSIONAL COURT

FAX (505) 843-9492
1-800-669-9492
REPORTING SERVICE e-mail info@litsupport.com

Channon_3901

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 396 of 400

From: Boady, Michael 0.0...

To: Messec, Palos (USANM)

Subject: Re: email validation

Date: Friday, January 25, 2013 10:01:44 AM

 

It was a misunderstanding. After seeing the email accounts we searched, it appears that the email
validation is more of an internal thing where OfficeMax ensures no two accounts are setup with the
same email address and that it is a valid email when they send an email to the customer saying
Welcome to MaxPerks.

From: Messec, Paige (USANM) <i >

To: Boady, Michael
Sent: Fri Jan 25 11:40:36 2013
Subject: email validation

Not to harp on the email validation thing, but | just noticed this in Paragraph 18 of the
Gladden SW affidavit: “Before a MaxPerk account can be set up online, the email address
associated with the account must be validated - that is, the customer will receive an email at
the email account provided and will have to click on a link to confirm that they are the email
account holder.” Was that a misunderstanding, or maybe it used to be that way?

Channon_3902

 

 
Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 397 of 400

 

   
 

ae
Qo UL
23
ww?
ve
1 IN THE UNITED STATES DISTRICT COURT
2 FOR THE DISTRICT OF NEW MEXICO
3

4 UNITED STATES OF AMERICA,

5

6 Plaintiff,

7 vs. NO: 13-CR-966
8 MATTHEW CHANNON AND BRANDI

CHANNON,

9

10 . Defendants.
11

12

TRANSCRIPT OF PROCEEDINGS
13 Matter 12
January 21, 2015
14 Testimony of Jeffrey Moon

   

15 BEFORE: aaa : Be es
Albuquerque, New Mexico.

 

 

 

16
17 APPEARANCES
18
For the Government:
19 4
MS. PAIGE MESSEC
20 ASSISTANT UNITED STATES ATTORNEY
U.S. ATTORNEY'S OFFICE
21 DISTRICT OF NEW MEXICO
" 201 Thira Street, Northwest, Suite 900
22 Albuquerque, New Mexico 87102
. 23
24 (2118L) BEV
25
SANTA FE OFFICE MAIN OFFICE
119 East Marcy, Suite 110 901 Third NW, Suite 1630
Santa woo Albuqueraue. AM to
(505) 989-49 5} B13-9-49.
FAX (505) 820-6349 SSOCIATES Inc. FAX (505) 843-9492
FROPTSSIONAL COURT 1-800-669-9492
REVORTING SERVICE, e-mail: info@lisupport.com

Channon_3903

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 398 of 400

    

 

        

 

 

 

 

 

 

        

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    

 

 

  

 

 

 

   

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wNOILON SS2Z_ -HOP-996-UD-EL eh SOE POSTE TT TERE TICES TET CONT] TT
To TOOT o5
TOE TOT Pes Weep ered) EMO Persone wer TSE |
SORT ZEN CtL Teor) Poser Ey
66 = a
TOeer, Zt O3}
mr TOCOe OO
eer Bey 7]
LISIHX3 TF aby oF TONE TORT TET
S.NONNVH2 IGNVua SISO BOTETS TOON] Ter Peroee omrct TAVIS Cee
DTOETF TOL Pes Beer TF SEAT TOr Oe i) TIITOE TR SUSATS eo Cot
STS Bag WONG | TENSIONS Tele T
DOE TOT eres Tee Trr POOOE i) VOWARY] HIST eee 3 TNT IIOTS
BIOL OT ES Mee ee UCEN OMT Pil CONS Teese THs] WOVOS ES reer STSIGNLL TOMI COON OSS
TOUTE) Tr mn SOOT IO TIN] SSS STEETT TOS DY OUTTA DOOM NITED ORE WIV TS COONN SED O08 GNTIONG| etecvOre
Serr PTSPTST ey ny SRIMMENOS Sry Soeoe cers
THETEeTee TIVONONY] TOES rOer:
rT ae) a prrese 7 VOSA Rv RESTON cececoers. |
r FORET bug TT ASOETT 7 ven TINIE NS] SEPTINTS RS Te
PEST DIES pIenog) ig By TON Ie Pay) THSTTU posoOst ere
PRESTIGE TEMOT parssoTe rT Proroeerze | AN BIOTA INIA Om TOERTORTS
TOSS SUBSE TENS BSD SKE OL eT PeT OS PUNOaD GO OST OT Porter Ea
TF F Tze Ea
7 BTOLTETIOT BES aD 2 OEE z] TF om REST TT TTT eT Tere T
SOCNTE: rT TE7ET WS BOS C0767 OT VON] er WEST Oee ely FeoOe oy
FES 5 TOPS SOUP ETO G oI
rT ii TUCIOY POReET I
TUSRTES TE ETZEL wo PMO COOL TOT Te Wed) loses Oy
r c bo 5 r = 7 oS
re SES 5 7 ry
rc TiOe7e TOT " 2) STF Ter 7}
° e [SOT LEE OL Fores =
2pew YOUUEIED TA SUNOIDE KARO OY PAR OL/ LLL MO PUNO
ZEF THY Poorer ery Te
rT EET TOW PIE Sees On 5 " TETOS TION |rivecer se xy]
r . rT TRY TST TOUTE, REOE SEA 5 TSH) pooese
TOOOET tc SOMBIE TORO EL SE OT ZEIT Oe PORT COOL OT * ICE IOT TOL Yee TE By
PRS TIE TORO Pes OO TC TET TOSTROES LI NSSE TETT OE TOOT) | Set oe
rT . TOE OCLE TAT
F TOF TIOT BES INP ROCCE ENON POTENT Ter " TIEBEE TORY d
TOON 5 WEST OT Tee IERI EET —— Vet . UTTTIE el) | eeeee oot
" OTOL PT TOT BES OED SLOTS OMONN Pasa c ey THT ORE TOY [ver IOrTe, Wy
T 5 rT TE TOE Pesoe at
SECS OM PenETO Ne Posen Tr : eI es wv
BIOL TIOT BES MONE FOUTS TENT PUTTS) a TSI) | eeee yi
rt oor UIE IEe Ose) Pere vy
TOUTE SAAT UMETT DOE STITT TT eT COOP core Te Tr eee
T ULPELTOT Oo EIA TH r p TOOsz Ty
SEES IM PTET NE Perse sry TET re Piece | ND
rT BESS STOTT VOONE Scr " TORY eeeeS
rT TROT Doe emm OTT v TOS OOr) Porose
rT Teer ES TENNSS. TORY Trees wT TOMO NTT TOSS Tp eee
r TF TOR Tre ereT oe Oy SURNSINS VOTO OeeeT BRT TISROD BrOSOTS
ATTN ETS RETPEET TORE OTT —t — are — Z pTOSTIeese Tat SO TVSENTS Core
Sor rat TOUTE Baa A TAY SCOT Cole
<hr 5 WEFSME ema BOOT CCE TOOT) 7 | TIED TOONS PANTS OEET
r PERS|EOT i SONY TORT wr vr TIOOTSVES. C TEP]
TORTIE r TTS OCT oy TN TUTE TAY NSGGNTNS SEET
[LOTT TORT y TRIN TTIT
peorz sos tcc) |sercorcos | 05 TONIC TE REINO ONT
tr 1 T TITEY PeeOe: XT TOTO TMS TeCaev Ber A
Bir cse toes) prizse By ‘NOSOML WE OELONTMN PEC] —~S~SCSMOAOUELN SENG FOAUALNT SINT e598
rt PRUETT TOMO PSE hr r 7 THIET] TTT ES SROAS TRO NOME T TOT STS
TUCO ft BOT OT EET VON STS ENVOUVE srones ov SNVTNE STS S| Core
TORE TOT ATES Tea eee TES eee Pe eI + i] TEWOOMTONS Core Vt THIUUpserereses |
Toe z TIS SOT TS Sere SEMESTERS SOMATA ear er eee
tT 5 Os TEIZT [Soeee o 1 ROT TOOR ON STE Ses] TOOTORNTIT. sie OUsAy Soot ese
Tr r BITE TOT Paes USUOES ORCA parseue| mr freer er 7] Tine TRIM USONSAY eto ey a TOM TVET] Caeoet eet
TUSTED) ST UORST TT or ry rl TEtOs oy NVTIROT WEST TOT CRETE OIL iy rere
BiOe7e Or SD MOMENT Pass TEST SIE CTT) feet Oe
r TY SECT OT Te RENE SEES Tr TERT vee
TUS TVET TS BONETE SOE TOT To T 7
TUS] VTBRET FECTEL PUNE COOL TETOL IVS THOON Cezy 0] ROO VEIAV TVS RIN
u STON Lee z Barseuvey r a SOPE DOT TOLL POT oy es a
EOTELTE ae WHOSE SSO ET SUES COOH) POSE SING]
TIOZTEIZOL DES PIE 78 far TEES OOL EIN EOL Or eee) Petes 7 vat RTBIN Tre
T OTOZ7E TOL BES 5 BY aL OT ITF TESTO FOO oy THORONO T
DIOLTEL OT BAS RI BOCES TAT te LETTS OT) | LOCOS ty erat
T earet7e STs TITEOS CONE) Pleveve eee |
STORET ee a F USE ESE |
TOIT TIO THRE ER OT erel oe POE COT IOT TATITL EO Ce 7 TRTSOIOST Wy TINO
r BO7ET7OT eer zz Tey Prcoe, zy ORV z
rT BIS VAS URBAN Peo COTE Te TTS TSS f00 Cer) Pstese 7] Ver OITA N ee
BSUS TCO MOEN pase LO/oT, TURE SUES ere eee Pree ror ice = HONE
spuemay SISOS Se uoMony cours) Gam] Paya PaCse | TEENS Tey =“ 1) 7) 1
wonzsuu2 Aipuzh — suonsesue.|
| = |

 

 

 

 

 

 

 

WOUUeY) 03 payury s}uNoDoy
 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 399 of 400

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

219) vou)
WOR
BOT TORT,
: PHN
DIET ESS MST rn 7271 r Trey Z 7 SVT] THs TUVSIN 107 WOT OT MAIOL OVI] sooceerTS |
ease 03 EWU 1 WOH) Da]
THATS H Oe SUS ELUENT TPE eee Colo ue en NP OLLIE VOOR WESTEE SE ooree epee eee Poole V3] TosINv Es Neey SNVT ONCE OeeT FINSSOO SSONVE! NVS
SORTS TEET ET OMT TIES TR SCOURS AN TO e Tye om PUNO T/2170 TORTS THTECLSTOT Tee tebe! Portes "| aa a v7
STOTEN] PERNT ET Ae Toe eye Oe Poe P OL LITE we TERTEOPITTO Te OTe) | recee bat
STON BENT TY Me Toe rele ae pone Tipe TORI ET
TUOMNET) BEASTS TD aT TITEL BOPEIS
TSM EET RG ore Trey Petes HINT SA
BESTT Te ES oy T THT TOY Pleoree tee Ca nave
r SES THIET poses OF] aT TONOST Tas
SS RIECEIE TI Tee eT TEESE TEREST Ors Ue) | Stee Or] wT WOW eaN Tose BITE TO IA MOS
TEETH SSCS OLS Tey | Coors Tl TARO SEE
ISnN} ses uy YIM parIpaio Jou Inq £,29 pledid IM rsULEBE SeseUIING :
TUNES Seay PHOT TET rc TAT] rT SETS LEE TTY evo cose vA VIAVIOy
HT Ses an TOOT TSS NESE uee eueee Soe GOI) iz TUPTOTT Ors Ie) POTS oH] B00 MP in] Z1S7OzS67
DOL TOT HES VORP SOCOUETES MENT, Parsee TETET" on] COLT MEATY TOTS BTEC ese
Tuomi) PRO eS OLOL ELT TTT Deore ioe! Psoore | “TH RAVING SIN Ble rOcoeL
PENIS TOT T 17 VOU oer FoSE-Ore Coe) | weore Thy a
TOUTED THEY BISON OL eel we OTOL AZT rT TE TION Pscore
THEY ONO DUE oT OT YOU TS SUNT OT
THEORY TORT ame SANT TOLT eT
RESECTION a OTe eT Oe SNe: pete iy TST
OT7ET 7 oT af ree
127 orice | TEIN SVT
reensy T ie TOES ny
TR ESTES TOT IE TS PRCT Gee EO eet {
Tee
y UOTIETS TREY TOMA BIOS OM Oe TET Oe PUNOSPOTCT VOM ore 3
PUPEESET TS OSE PEP ES TO TIT 7
TSR Te er re TBS eT ao v3]
——— FE xe 7
TESTE BURT SLY PEORE HNO POT SOUL] we ¢ £2) O80
TNT OTL TST ELT SE LETT to TEESE TET oa
Te 2 Bs ma ORT INE OT ee
Ter RTE SHS TOOMMTNNY Coe :
ta 7 sma BTC ORTTS PIS TTET
TORE rv TONS To TONS TMM SaTONT 3
TTS uO TT PROSE T TOL Oe VON Ter TESTIS ; ™m ATIVE OOS TS TON] STS POM] oC TOarS.
i eee | lovee, Oy TSroT WE WS yoo reel. |
SET SETT Te eee rr [EE LETTORT ir zz Ties ae SNTeve Mm Tey [SESE AVIS NYS] CeseeO eS

 

 

 
 

NOILOW SS2Z_DI-HOP-996-8D-EL-L

OOL

LIGIHXS
S.NONNVH®D IGNVUG

 

 

 

 

 

 

Case 1:19-cv-00201-JCH-SMV Document 4 Filed 03/11/19 Page 400 of 400

 

 

 

 

 

 

   

    

 

   

ZhlLL-28z-9E9 6LbE-282-969| OL0e9 OW pouty “aay ueblUsIW PBLzZ| 6ZPb
SLL 9ze' 99 vlZbezegeo] 9z0e9 OW uojue4 IQ BZE|ld YNIG SIOABID ES|| GOT
v8L2'b78°S0S vyli Lze'sos] ELL Ze WN enbsenbnqy “FN BuywoAy, 0018] OSL
Sree’ 269°S0S GZ£z6°268°S0S] rte WN anbsenbnaqjiy (sswid PMUOYOD) MAN PH UOSIIA V-LEZe] 890
996 688'S0S 9696'689'S0S enbsenbnqiy V 81NS ‘SN ‘PAlg Ineusy LOSE] zzPO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 02 02'0$ 00'0$ 000000000: 799600000000000/ 0; [leieu! 8€90! Wd 90-1v:8! OLOZ/ZZ/E0!} Li EZLEZ99E9! LOSGESZELS
02 ec GL'202$ $6'902¢$ LOO0000000: 97S LO0000000000; O; 18}9yu: 27zb0! Wd LE:7S:2! OLO2/22/E0; 1! ZEGVOSOE9! BBISES/ZEL Si
02 02 02°0$ 00°0$ LOOOO000000: Sz8900000000000; Oj; 1118u: GOZL Wd 9€:0€°€: OLOZ/e2c/E0! Li EEV9LZIEZ: OZOBE6KPZEL S
02 O02 02'0$ 00°0$ L000000000' #28900000000000;) 0; 1le18u: 6OZL Wd LO:0€:€: OLOZ/22/E0! Li SSOZLZ9GZ: ZESBEPZEL S
er 02 0z'0$ 00°0$ €000000000: L9zZ~00000000000; 0; [lel9u: EZbl Wd 62:€0°E€: OLOZ/22/E0} 1: 6S2S12962; vBOZI9Z61 S
02 O02 02'0$ 00°0$ £000000000:092r00000000000; O; jel9Y! 6ZrL Wd SL:20:€: OLOZ/22/E0: 1: 2S0212962: 96691926L S
O02 02 02'0$ 00°0$ LOOO000000: 89 LEQ0000000000;} 0; NeEIEY; 9SL1 Wd €0:€2:2: OLOZ/1L2/E0; Li: COVOLEEHI: GHLZGZZELS
BIWWQNS!4 Sup; sayes ssos5 Sales JONih Gl seisiBey AGN IWlsd9yHUO!) 2103S iq] 2407S Su, sues ayeq sueili sug Gj saquay Aay SUBLE
O2Z/1/OL Souls sjejap Juawysnipe sullUC ¥y Sud eSUeT AYA] P9iN}ded |Iy¥ — SuoIesues) AjjeA07] Syagxey

 
